EXHIBIT 10.1

 

 

ARTICLE I.AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of July 1, 2011

 

among

 

NRG ENERGY, INC.,

as Borrower,

 

THE LENDERS PARTY HERETO,

 

MORGAN STANLEY SENIOR FUNDING, INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BARCLAYS CAPITAL, CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE
SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC, RBS SECURITIES INC., THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. and UNION BANK, N.A.,

as Joint Lead Bookrunners and Joint Lead Arrangers,

 

CITICORP NORTH AMERICA, INC.,

as Administrative Agent and Collateral Agent,

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent,

 

and

 

BANK OF AMERICA, N.A., BARCLAYS BANK PLC and DEUTSCHE BANK AG NEW YORK BRANCH,

as Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I.

 

Definitions

 

SECTION 1.01.

Defined Terms

3

SECTION 1.02.

Terms Generally

54

SECTION 1.03.

Classification of Loans and Borrowings

55

SECTION 1.04.

Exchange Rates

55

 

 

 

ARTICLE II.

 

The Credits

 

 

 

SECTION 2.01.

Commitments

55

SECTION 2.02.

Loans

56

SECTION 2.03.

Borrowing Procedure

58

SECTION 2.04.

Repayment of Loans; Evidence of Debt

58

SECTION 2.05.

Fees

59

SECTION 2.06.

Interest on Loans

60

SECTION 2.07.

Default Interest

60

SECTION 2.08.

Alternate Rate of Interest

61

SECTION 2.09.

Termination and Reduction of Commitments

61

SECTION 2.10.

Conversion and Continuation of Borrowings

62

SECTION 2.11.

Repayment of Term Loans, New Term Loans and Refinancing Term Loans

63

SECTION 2.12.

Prepayment

64

SECTION 2.13.

Mandatory Prepayments

68

SECTION 2.14.

Reserve Requirements; Change in Circumstances

70

SECTION 2.15.

Change in Legality

71

SECTION 2.16.

Indemnity

72

SECTION 2.17.

Pro Rata Treatment

72

SECTION 2.18.

Sharing of Setoffs

73

SECTION 2.19.

Payments

73

SECTION 2.20.

Taxes

74

SECTION 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

76

SECTION 2.22.

Swingline Loans

77

SECTION 2.23.

Letters of Credit

78

SECTION 2.24.

Incremental Facilities

83

SECTION 2.25.

Incremental Refinancing Facilities

85

SECTION 2.26.

Defaulting Lenders

87

 

 

 

ARTICLE III.

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

89

 

i

--------------------------------------------------------------------------------


 

SECTION 3.02.

Authorization; No Conflicts

89

SECTION 3.03.

Enforceability

89

SECTION 3.04.

Governmental Approvals

90

SECTION 3.05.

Financial Statements

90

SECTION 3.06.

No Material Adverse Effect

90

SECTION 3.07.

Title to Properties; Possession Under Leases

90

SECTION 3.08.

Subsidiaries

91

SECTION 3.09.

Litigation; Compliance with Laws

91

SECTION 3.10.

Agreements

92

SECTION 3.11.

Federal Reserve Regulations

92

SECTION 3.12.

Investment Company Act

92

SECTION 3.13.

Use of Proceeds

92

SECTION 3.14.

Tax Returns

93

SECTION 3.15.

No Material Misstatements

93

SECTION 3.16.

Employee Benefit Plans

93

SECTION 3.17.

Environmental Matters

94

SECTION 3.18.

Insurance

94

SECTION 3.19.

Security Documents

94

SECTION 3.20.

Location of Real Property

96

SECTION 3.21.

Labor Matters

96

SECTION 3.22.

Intellectual Property

96

SECTION 3.23.

Energy Regulation

96

SECTION 3.24.

Solvency

98

SECTION 3.25.

Liabilities and Obligations of Funded L/C SPV

98

 

 

 

ARTICLE IV.

 

Conditions of Lending

 

 

 

SECTION 4.01.

All Credit Events

98

SECTION 4.02.

Conditions Precedent to the Closing Date

99

 

 

 

ARTICLE V.

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Corporate Existence

102

SECTION 5.02.

Insurance

103

SECTION 5.03.

Taxes

103

SECTION 5.04.

Financial Statements, Reports, etc

103

SECTION 5.05.

Litigation and Other Notices

104

SECTION 5.06.

Information Regarding Collateral

105

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections; Environmental
Assessments

105

SECTION 5.08.

Use of Proceeds

106

SECTION 5.09.

Additional Collateral, etc.

106

SECTION 5.10.

Further Assurances

109

SECTION 5.11.

Ownership of Funded L/C SPV

109

SECTION 5.12.

Post-Closing Collateral Matters

109

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

Negative Covenants

 

SECTION 6.01.

Incurrence of Indebtedness and Issuance of Preferred Stock

110

SECTION 6.02.

Liens

114

SECTION 6.03.

Limitation on Sale and Leaseback Transactions

114

SECTION 6.04.

Asset Sales

115

SECTION 6.05.

Dividend and Other Payment Restrictions Affecting Subsidiaries

117

SECTION 6.06.

Restricted Payments

119

SECTION 6.07.

Transactions with Affiliates

122

SECTION 6.08.

Merger, Consolidation or Sale of Assets

124

SECTION 6.09.

Limitations on Funded L/C SPV

125

SECTION 6.10.

Designation of Restricted, Unrestricted and Excluded Project Subsidiaries

126

SECTION 6.11.

Consolidated Interest Coverage Ratio

127

SECTION 6.12.

Consolidated Leverage Ratio

127

SECTION 6.13.

Fiscal Year

127

 

 

 

ARTICLE VII.

 

Events of Default

 

ARTICLE VIII.

 

The Agents, the Arrangers and the Lenders

 

ARTICLE IX.

 

Miscellaneous

 

SECTION 9.01.

Notices

134

SECTION 9.02.

Survival of Agreement

136

SECTION 9.03.

Binding Effect

137

SECTION 9.04.

Successors and Assigns

137

SECTION 9.05.

Expenses; Indemnity

142

SECTION 9.06.

Right of Setoff

143

SECTION 9.07.

Applicable Law

143

SECTION 9.08.

Waivers; Amendment; Replacement of Non-Consenting Lenders

143

SECTION 9.09.

Interest Rate Limitation

146

SECTION 9.10.

Entire Agreement

146

SECTION 9.11.

WAIVER OF JURY TRIAL

146

SECTION 9.12.

Severability

146

SECTION 9.13.

Counterparts

146

SECTION 9.14.

Headings

147

SECTION 9.15.

Jurisdiction; Consent to Service of Process

147

SECTION 9.16.

Confidentiality

147

SECTION 9.17.

Mortgage Modifications

148

SECTION 9.18.

Effect of Amendment and Restatement

149

SECTION 9.19.

Permitted Amendments

150

SECTION 9.20.

Certain Undertakings with Respect to Securitization Vehicles

151

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.21.

Undertaking Regarding Bankruptcy or Similar Proceeding against Funded L/C SPV

152

SECTION 9.22.

Patriot Act

152

SECTION 9.23.

No Fiduciary Duty

152

 

Exhibits and Schedules

 

 

 

 

 

Exhibit A

 

Form of Administrative Questionnaire

Exhibit B

 

Form of Assignment and Acceptance

Exhibit C

 

Form of Borrowing Request

Exhibit D

 

Form of Joinder Agreement

Exhibit E

 

Form of Mortgage

Exhibit F

 

Form of Revolving Note

Exhibit G

 

Form of Term Note

Exhibit H

 

Form of Prepayment Notice

Exhibit I

 

Form of Discounted Purchase Option Notice

Exhibit J

 

Form of Lender Participation Notice

Exhibit K

 

Form of Discounted Voluntary Purchase Notice

Exhibit L

 

Form of Asset Sale Offer Notice

Exhibit M

 

Form of Non-Bank Certificate

 

 

 

Schedule 1.01(a)

 

Excluded Foreign Subsidiaries

Schedule 1.01(b)

 

Excluded Project Subsidiaries

Schedule 1.01(c)

 

Existing Commodity Hedging Agreements

Schedule 1.01(d)

 

Mortgaged Properties

Schedule 1.01(e)

 

Revolving Commitments

Schedule 1.01(f)

 

Subsidiary Guarantors

Schedule 1.01(g)

 

Term Commitments

Schedule 1.01(h)

 

Unrestricted Subsidiaries

Schedule 2.23

 

Existing Letters of Credit

Schedule 3.07

 

Properties

Schedule 3.08

 

Subsidiaries

Schedule 3.09

 

Litigation

Schedule 3.17

 

Environmental Matters

Schedule 3.18

 

Insurance

Schedule 3.19(a)

 

UCC Filing Offices

Schedule 3.19(c)

 

Mortgage Filing Offices

Schedule 3.20

 

Owned and Leased Real Property

Schedule 3.23(b)

 

Rate Proceedings

Schedule 3.23(d)

 

FERC Matters

Schedule 3.23(g)

 

Regulatory Status

Schedule 5.09(b)

 

Title Insurance and Survey Requirements

Schedule 5.12

 

Post-Closing Collateral Matters

Schedule 6.01

 

Existing Indebtedness

Schedule 6.02

 

Existing Liens

Schedule 9.18(c)

 

Priority Lien Debt

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 1, 2011, among NRG
ENERGY, INC., a Delaware corporation (the “Borrower”), the LENDERS from time to
time party hereto (the “Lenders”), CITICORP NORTH AMERICA, INC. (together with
its Affiliates, “CNA”), as administrative agent (in such capacity and together
with its successors, the “Administrative Agent”), collateral agent (in such
capacity and together with its successors, the “Collateral Agent”), an Issuing
Bank and Swingline Lender, BANK OF AMERICA, N.A. (together with its Affiliates,
“BANA”), as an Issuing Bank, DEUTSCHE BANK AG NEW YORK BRANCH (together with its
Affiliates, “DB”), as an Issuing Bank, MORGAN STANLEY BANK, N.A. (together with
its Affiliates, “MSB”), as an Issuing Bank, MORGAN STANLEY SENIOR FUNDING, INC.
(together with its Affiliates, “MSSF”), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, BARCLAYS CAPITAL, THE INVESTMENT BANKING DIVISION OF BARCLAYS BANK
PLC, CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE
BANK SECURITIES INC., GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC, RBS
SECURITIES INC., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and UNION BANK, N.A.,
each as a joint lead bookrunner and a joint lead arranger (in such capacities,
collectively, the “Arrangers”), MORGAN STANLEY SENIOR FUNDING, INC., as
syndication agent (in such capacity, the “Syndication Agent”), and BANK OF
AMERICA, N.A., BARCLAYS BANK PLC and DEUTSCHE BANK AG NEW YORK BRANCH, each as a
documentation agent (in such capacity, collectively, the “Documentation
Agents”).

 

A.            Immediately prior to the Closing Date, the Borrower, the lenders
party thereto (including certain of the Lenders), Citicorp North America, Inc.,
as administrative agent, collateral agent and swingline lender thereunder, Bank
of America, N.A., as an issuing bank thereunder, Deutsche Bank AG New York
Branch, as an issuing bank thereunder, and the other financial institutions
party thereto are party to the Third Amended and Restated Credit Agreement,
dated as of June 30, 2010 (as further amended, restated, amended and restated,
supplemented or otherwise modified prior to the Closing Date, the “Existing
Credit Agreement”), pursuant to which the lenders party thereto (including
certain of the Lenders) agreed, subject to the terms and conditions thereof, to
continue to extend credit to the Borrower thereunder in the form of (i) Term B
Loans (as defined in the Existing Credit Agreement), (ii) Credit-Linked Deposits
(as defined in the Existing Credit Agreement) continued as Term Loans (as
defined in the Existing Credit Agreement) and (iii) a replacement revolving
credit facility (including a letter of credit facility and a swingline loan
facility thereunder).

 

B.            It is understood and agreed that, immediately prior to the Closing
Date, the Guaranteed Obligations (as defined in the Existing Credit Agreement)
are guaranteed pursuant to the Existing Guarantee and Collateral Agreement and
secured pursuant to the Security Documents by a legal, valid, binding and
enforceable security interest and a fully perfected Lien in favor of the
Collateral Trustee (as defined in the Existing Collateral Trust Agreement), for
the ratable benefit of the Secured Parties (as defined in the Existing Credit
Agreement), in the Collateral and the proceeds thereof.

 

C.            The Borrower has requested that certain of the Lenders (as defined
in the Existing Credit Agreement) (including certain of the Funded L/C Lenders
and the Revolving Credit Lenders and the Swingline Lender (each as defined in
the Existing Credit Agreement)) and the other parties hereto (including all
Lenders) agree, and such Lenders (as defined in the Existing Credit Agreement)
and other parties (including all Lenders) have agreed, subject to the terms and
conditions hereof, to continue to extend credit to the Borrower hereunder in the
form of (i) Term Loans re-evidenced on the Closing Date in an aggregate
principal amount on the Closing Date equal to $1,600,000,000 and (ii) a
replacement revolving credit facility (including a letter of credit facility and
a swingline loan facility thereunder) in an aggregate principal amount at any

 

1

--------------------------------------------------------------------------------


 

time outstanding on the Closing Date not to exceed $2,300,000,000, subject to
the limitations set forth herein.

 

D.            The Borrower will use the proceeds of the Term Loans on the
Closing Date, together with other funds available to it (including cash
collateral with respect to the Existing Cash Collateralized Letter of Credit
Facilities), to (i) re-evidence in full all Term B Loans (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement, on
the terms and subject to the conditions set forth herein, including via the
assignment by certain of the Lenders under and as defined in the Existing Credit
Agreement who do not remain Lenders hereunder on the Closing Date to certain of
the Lenders hereunder as of the Closing Date of certain of the Term B Loans
under and as defined in the Existing Credit Agreement, which shall thereafter be
continued as and be deemed to be a portion of the Term Loans hereunder, and
(ii) pay or cause to be paid fees, costs and expenses incurred in connection
with the Transactions in accordance with the terms and conditions of this
Agreement.  The revolving credit facility (including the letter of credit
facility and the swingline loan facility thereunder) under the Existing Credit
Agreement will, on the terms and subject to the conditions set forth herein, be
replaced on the Closing Date with the revolving credit facility (including the
letter of credit facility and swingline loan facility thereunder) under this
Agreement in an aggregate principal amount at any time outstanding on the
Closing Date not to exceed $2,300,000,000, subject to the limitations set forth
herein.  In addition, on or prior to the Closing Date, the Borrower will return
(1) the proceeds of all Credit-Linked Deposits (as defined in the Existing
Credit Agreement) which constitute cash collateral with respect to the Existing
Cash Collateralized Letter of Credit Facilities to the Funded L/C Lenders (as
defined in the Existing Credit Agreement) and, as a result of such return, the
aggregate amount of cash collateral provided under all Existing Cash
Collateralized Letter of Credit Facilities shall, as of the Closing Date, be
equal to zero and (2) to each issuer of letters of credit under the Existing
Cash Collateralized Letter of Credit Facilities the original copy (or a copy
satisfactory to each of such issuer and the Administrative Agent in its sole
discretion) of all letters of credit outstanding under all Existing Cash
Collateralized Letter of Credit Facilities for cancellation by such issuer of
letters of credit thereunder immediately upon the receipt thereof (unless such
letter of credit shall be treated as an Existing Letter of Credit hereunder)
and, as a result of such return, no letters of credit shall be outstanding under
any Existing Cash Collateralized Letter of Credit Facility as of the Closing
Date, except to the extent any letters of credit remain outstanding thereunder
on terms and conditions reasonably satisfactory to the Arrangers.

 

E.             It is the intent of the parties hereto that (i) this Agreement
shall be deemed to be the Credit Agreement (as defined in each of the Existing
Collateral Trust Agreement and the Collateral Trust Agreement) for all purposes
under the Existing Collateral Trust Agreement, the Collateral Trust Agreement
and the other Security Documents and, pursuant and in accordance with
Section 3.8(b) of each of the Existing Collateral Trust Agreement and the
Collateral Trust Agreement, all extensions of credit under this Agreement
(including issuances of Letters of Credit) shall constitute extensions of credit
under the Credit Agreement (as defined in each of the Existing Collateral Trust
Agreement and the Collateral Trust Agreement) for all purposes under the
Existing Collateral Trust Agreement, the Collateral Trust Agreement and the
other Security Documents and shall be deemed to be incurred (solely for purposes
of Section 3.8(b) of each of the Existing Collateral Trust Agreement and the
Collateral Trust Agreement) on February 2, 2006 and no further designation shall
be required to be made so that (a) all extensions of credit under this Agreement
(regardless when made or incurred) will be deemed Priority Lien Debt (as defined
in each of the Existing Collateral Trust Agreement and the Collateral Trust
Agreement) pursuant to clause (i) of the definition thereof and the Guaranteed
Obligations will be deemed Priority Lien DFBM Obligations (as defined in each of
the Existing Collateral Trust Agreement and the Collateral Trust Agreement) and
(b) this Agreement and the other Loan Documents will at all times constitute
Priority Lien Documents (as defined in each of the Existing Collateral Trust

 

2

--------------------------------------------------------------------------------


 

Agreement and the Collateral Trust Agreement) and (ii) the Guaranteed
Obligations under this Agreement will henceforth be guaranteed pursuant to the
Existing Guarantee and Collateral Agreement and the Guarantee and Collateral
Agreement and secured pursuant to the Security Documents by a legal, valid,
binding and enforceable security interest and a fully perfected Lien in favor of
the Collateral Trustee (as defined in each of the Existing Collateral Trust
Agreement and the Collateral Trust Agreement), for the ratable benefit of the
Secured Parties, in the Collateral and the proceeds thereof.

 

F.             In addition, the Borrower has requested that, on the Closing
Date, (i) the Existing Collateral Trust Agreement be amended and restated in its
entirety to make certain changes as more fully set forth in the Collateral Trust
Agreement and (ii) the Existing Guarantee and Collateral Agreement be amended
and restated in its entirety to make certain changes as more fully set forth in
the Guarantee and Collateral Agreement.

 

G.            Accordingly, in consideration of the mutual agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE II.

 

Definitions

 

SECTION 2.01.              Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

 

“Acceptable Price” shall have the meaning assigned to such term in
Section 2.12(e)(iii).

 

“Acceptance Date” shall have the meaning assigned to such term in
Section 2.12(e)(ii).

 

“Accepting Lenders” shall have the meaning assigned to such term in
Section 9.19.

 

“Account” shall have the meaning assigned to such term in the UCC.

 

“Acquired Debt” shall mean, with respect to any specified Person,
(a) Indebtedness of any other Person or asset existing at the time such other
Person or asset is merged with or into, is acquired by, or became a Subsidiary
of such specified Person, as the case may be, whether or not such Indebtedness
is incurred in connection with, or in contemplation of, such other Person
merging with or into, or becoming a Restricted Subsidiary of, such specified
Person and (b) Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.

 

“Additional Senior Notes” shall mean senior notes issued by the Borrower after
the Closing Date in compliance with this Agreement having substantially the same
terms in all material respects (other than pricing and maturity) as the Senior
Notes or terms more favorable to the Borrower.

 

“Additional Senior Notes Documents” shall mean the indentures under which the
Additional Senior Notes are issued and all other instruments, agreements and
other documents evidencing or governing the Additional Senior Notes or providing
for any Guarantee or other

 

3

--------------------------------------------------------------------------------


 

right in respect thereof, in each case as the same may be amended or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves;
provided that at no time shall the Adjusted LIBO Rate with respect to Term Loans
be less than 1.00% per annum.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other similar form as may be
supplied from time to time by the Administrative Agent.

 

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control.  For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Affiliate Transaction” shall have the meaning assigned to such term in
Section 6.07.

 

“Agents” shall have the meaning assigned to such term in Article VIII.

 

“Aggregate Revolving Exposure” shall mean the aggregate amount of the Lenders’
Revolving Exposures.

 

“Agreement” shall mean this Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified and in effect
from time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate for an interest
period of one month beginning on such day plus 1.00%; provided that at no time
shall the Alternate Base Rate with respect to Term Loans be less than 2.00% per
annum.

 

“Applicable Discount” shall have the meaning assigned to such term in
Section 2.12(e)(iii).

 

“Applicable Laws” shall mean, as to any Person, any ordinance, law, treaty,
rule or regulation, or any determination, ruling or other directive by or from
an arbitrator or a court or other Governmental Authority, including ERCOT, in
each case, applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.

 

4

--------------------------------------------------------------------------------


 

“Applicable Margin” shall mean, for any day, a rate per annum equal to
(a)(i) with respect to ABR Term Loans, 2.00% and (ii) with respect to Eurodollar
Term Loans, 3.00% and (b)(i) with respect to ABR Revolving Loans, 1.75% and
(ii) with respect to Eurodollar Revolving Loans, 2.75%.

 

“Approved Electronic Communications” shall mean each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any Borrowing Request,
Letter of Credit notice (other than as expressly set forth in Section 2.23(b)),
Swingline Loan notice, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Sections 2.12 and 2.13 and any other notice relating to the
payment of any principal or other amount due under any Loan Document prior to
the scheduled date therefor, (iii) all notices of any Default or Event of
Default and (iv) any notice, demand, communication, information, document and
other material required to be delivered to satisfy any of the conditions set
forth in Article IV or any other condition to any Borrowing or other extension
of credit hereunder or any condition precedent to the effectiveness of this
Agreement.

 

“Approved Electronic Platform” shall have the meaning assigned to such term in
Section 9.01(d).

 

“Arrangers” shall have the meaning assigned to such term in the preamble.

 

“Asset Sale” shall mean (a) the sale, lease (other than an operating lease),
conveyance or other disposition of any assets or rights; provided that the sale,
conveyance or other disposition of all or substantially all of the assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, shall be governed by
the provisions of this Agreement described under Section 6.08 and not by the
provisions of Section 6.04 and (b) the issuance of Equity Interests in any of
the Borrower’s Restricted Subsidiaries or the sale of Equity Interests in any of
its Subsidiaries.

 

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale: (i) any single transaction or series of related transactions for
which the Borrower or its Restricted Subsidiaries receive aggregate
consideration of less than $100,000,000; (ii) a transfer of assets or Equity
Interests between or among the Borrower and its Restricted Subsidiaries and/or
between Restricted Subsidiaries; (iii) an issuance of Equity Interests by a
Restricted Subsidiary to the Borrower or to a Restricted Subsidiary; (iv) the
sale or lease of products or services (including power, capacity, energy,
ancillary services, and other products or services, or the sale of any other
inventory or contracts related to any of the foregoing (in each case, whether in
physical, financial or any other form), or fuel or emission credits) and any
sale or other disposition of damaged, worn-out or obsolete assets; (v) the sale
or discount, in each case without recourse, of accounts receivable, but only in
connection with the compromise or collection thereof; (vi) the licensing of
intellectual property; (vii) the sale, lease, conveyance or other disposition
for value of energy, fuel or emission credits or contracts for any of the
foregoing; (viii) the sale or other disposition of cash or Cash Equivalents;
(ix) a Restricted Payment that does not violate Section 6.06 or a Permitted
Investment; (x) to the extent allowable under Section 1031 of the Tax Code, any
exchange of like property (excluding any “boot” thereon) for use in a

 

5

--------------------------------------------------------------------------------


 

Permitted Business; (xi) a disposition of assets in connection with a
foreclosure, transfer or deed in lieu of foreclosure or other exercise of
remedial action; and (xii) any sale and leaseback transaction that is a
Permitted Tax Lease.

 

“Asset Sale Offer” shall have the meaning assigned to such term in
Section 6.04(e).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit B or such other
similar form as shall be approved by the Administrative Agent.

 

“Attributable Debt” in respect of a sale and leaseback transaction shall mean,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction, including any period for which such lease has
been extended or may, at the option of the lessor, be extended.  Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation.”

 

“BANA” shall have the meaning assigned to such term in the preamble.

 

“Bankruptcy Law” shall mean Title 11 of the United States Code, 11 U.S.C. §§
101, et seq., as amended from time to time, or any similar federal or state or
other law for the relief of debtors.

 

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act.  The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code or Section 302 of ERISA, and which is maintained,
sponsored or contributed to by the Borrower or any ERISA Affiliate or with
respect to which the Borrower otherwise has any liability.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (b) with respect to a partnership, the board of directors
of the general partner of the partnership; (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

 

“Borrower” shall have the meaning assigned to such term in the preamble.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

6

--------------------------------------------------------------------------------


 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that, when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligation” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

 

“Capital Stock” shall mean (a) in the case of a corporation, corporate stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

 

“Cash Collateralized Letter of Credit Facilities” shall mean one or more cash
collateralized letter of credit facilities provided by one or more LC Issuers to
the Funded L/C SPV after the Closing Date.

 

“Cash Equivalents” shall mean:

 

(a)           United States dollars, Euros, any other currency of countries
members of the Organization for Economic Co-operation and Development or, in the
case of any Foreign Subsidiary, any local currencies held by it from time to
time;

 

(b)           (i) securities issued or directly and fully guaranteed or insured
by the United States government or any agency or instrumentality of the United
States government (provided that the full faith and credit of the United States
is pledged in support of those securities) and (ii) debt obligations issued by
the Government National Mortgage Association, Farm Credit System, Federal Home
Loan Banks, Federal Home Loan Mortgage Corporation, Financing Corporation and
Resolution Funding Corporation, in each case, having maturities of not more than
12 months from the date of acquisition;

 

(c)           certificates of deposit and eurodollar time deposits with
maturities of 12 months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding 12 months and overnight bank deposits,
in each case, with any domestic commercial bank having capital and surplus in
excess of $500,000,000 and whose long-term debt, or whose parent company’s
long-term debt, has a rating of A2 or higher from Moody’s and A or higher from
S&P or, if Moody’s and S&P do not rate the relevant bank, an equivalent rating
issued by an equivalent non-U.S. rating agency, if any;

 

7

--------------------------------------------------------------------------------


 

(d)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

 

(e)           commercial paper and auction rate securities having one of the two
highest ratings obtainable from Moody’s or S&P and in each case maturing within
12 months after the date of acquisition;

 

(f)            readily marketable direct obligations issued by any state of the
United States or any political subdivision thereof, in either case having one of
the two highest rating categories obtainable from either Moody’s or S&P; and

 

(g)           money market funds that invest primarily in securities described
in clauses (a) through (f) of this definition.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States of America or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date adopted, issued, promulgated, implemented or
enacted.

 

“Change of Control” shall mean the occurrence of any of the following: (a) the
direct or indirect sale, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole to any “person” (as that term is used in
Section 13(d) of the Exchange Act, but excluding any employee benefit plan of
the Borrower or any of its Restricted Subsidiaries, and any Person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
such plan); (b) the adoption of a plan relating to the liquidation or
dissolution of the Borrower; (c) the consummation of any transaction (including
any merger or consolidation) the result of which is that any “person” (as
defined above), other than a corporation owned directly or indirectly by the
stockholders of the Borrower in substantially the same proportion as their
ownership of stock of the Borrower prior to such transaction, becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the Voting Stock
of the Borrower, measured by voting power rather than number of shares; or
(d) the first day on which a majority of the members of the Board of Directors
of the Borrower are not Continuing Directors.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, New
Revolving Loans, Refinancing Revolving Loans, Term Loans, New Term Loans,
Refinancing Term Loans or Swingline Loans, and, when used in reference to any
Commitment, shall refer to whether such Commitment is a Revolving Commitment,
New Revolving Commitment, Refinancing Revolving Commitment, Term Commitment, New
Term Commitment, Refinancing Term Commitment or

 

8

--------------------------------------------------------------------------------


 

Swingline Commitment.  For the avoidance of doubt, any Loans or Commitments
created pursuant to a Permitted Amendment shall constitute a separate Class.

 

“Class A Membership Units” shall mean the class of membership interests of the
Funded L/C SPV consisting of Class A membership interests pursuant to and in
accordance with that certain Operating Agreement of NRG LC Facility Company LLC,
dated as of June 30, 2010, among the Borrower, the Funded L/C SPV and Deutsche
Bank AG New York Branch, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

 

“Closing Date” shall mean July 1, 2011.

 

“CNA” shall have the meaning assigned to such term in the preamble.

 

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, other than the Excluded Assets.  “Collateral” shall
include all Core Collateral.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

 

“Collateral Trust Agreement” shall mean the Second Amended and Restated
Collateral Trust Agreement, dated as of the Closing Date, among the Borrower,
each Subsidiary Guarantor, the Collateral Trustee and the other parties thereto,
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

 

“Collateral Trustee” shall mean Deutsche Bank Trust Company Americas, acting as
collateral trustee under the Collateral Trust Agreement, or its successors
appointed in accordance with the terms thereof.

 

“Commitment” shall mean, with respect to any Lender and as of any date of
determination, such Lender’s Revolving Commitment, New Revolving Commitment,
Refinancing Revolving Commitment, Term Commitment, New Term Commitment,
Refinancing Term Commitment or Swingline Commitment as of such date.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Commodity Hedging Agreements” shall mean the Existing Commodity Hedging
Agreements and any other agreement (including each confirmation entered into
pursuant to any master agreement) providing for swaps, caps, collars, puts,
calls, floors, futures, options, spots, forwards, power purchase or sale
agreements, fuel purchase or sale agreements, emissions credit purchase or sales
agreements, power transmission agreements, fuel transportation agreements, fuel
storage agreements, netting agreements, commercial or trading agreements,
weather derivatives agreements, each with respect to, or involving the purchase,
transmission, distribution, sale, lease or hedge of, any energy, generation
capacity or fuel, or any other energy or weather related commodity, service or
risk, price or price indices for any such commodities, services or risks or any
other similar derivative agreements, any renewable energy credits, carbon
emission credits and any other “cap and trade” related credits, assets or
attributes with an economic value and any other similar agreements, entered into
by the Borrower or any Restricted Subsidiary, in each case under this
definition, in the ordinary course of business, or otherwise consistent with
Prudent Industry Practice in order to manage fluctuations in the price or
availability to the Borrower or any Restricted Subsidiary of any commodity
and/or manage the risk of adverse or unexpected weather conditions.

 

9

--------------------------------------------------------------------------------


 

“Commodity Hedging Obligations” shall mean, with respect to any specified
Person, the obligations of such Person under a Commodity Hedging Agreement.

 

“Communications” shall mean each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating this
Agreement, the other Loan Documents, any Loan Party or its Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including all Approved Electronic Communications.

 

“Concurrent Cash Distributions” shall have the meaning assigned to such term in
the definition of “Investments.”

 

“Consolidated Cash Flow” shall mean, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period plus,
without duplication:

 

(a)           an amount equal to any extraordinary loss (including any loss on
the extinguishment or conversion of Indebtedness); plus

 

(b)           any net loss realized by such Person or any of its Restricted
Subsidiaries in connection with an Asset Sale (without giving effect of the
threshold provided in the definition thereof), to the extent such losses were
deducted in computing such Consolidated Net Income; plus

 

(c)           provision for taxes based on income or profits of such Person and
its Restricted Subsidiaries for such period, to the extent that such provision
for taxes was deducted in computing such Consolidated Net Income; plus

 

(d)           the Fixed Charges of such Person and its Restricted Subsidiaries
for such period, to the extent that such Fixed Charges were deducted in
computing such Consolidated Net Income; plus

 

(e)           any expenses or charges related to any equity offering, Permitted
Investment, acquisition, disposition, recapitalization or Indebtedness permitted
to be incurred under this Agreement including a refinancing thereof (whether or
not successful), including such fees, expenses or charges related to the
offering of the Senior Notes and this Agreement, and deducted in computing
Consolidated Net Income; plus

 

(f)            any professional and underwriting fees related to any equity
offering, Permitted Investment, acquisition, recapitalization or Indebtedness
permitted to be incurred under this Agreement and, in each case, deducted in
such period in computing Consolidated Net Income; plus

 

(g)           the amount of any minority interest expense deducted in
calculating Consolidated Net Income (less the amount of any cash dividends paid
to the holders of such minority interests); plus

 

(h)           any non cash gain or loss attributable to Mark-to-Market
Adjustments in connection with Hedging Obligations; plus

 

(i)            without duplication, any writeoffs, writedowns or other non-cash
charges reducing Consolidated Net Income for such period, excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period, plus

 

10

--------------------------------------------------------------------------------


 

(j)            all items classified as extraordinary, unusual or nonrecurring
non-cash losses or charges (including severance, relocation and other
restructuring costs), and related tax effects according to GAAP to the extent
such non-cash charges or losses were deducted in computing such Consolidated Net
Income; plus

 

(k)           depreciation, depletion, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash charges and expenses (excluding any such
non-cash expense to the extent that it represents an accrual of or reserve for
cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of such Person and its Restricted Subsidiaries
for such period to the extent that such depreciation, depletion, amortization
and other non-cash expenses were deducted in computing such Consolidated Net
Income; minus

 

(l)            non-cash items increasing such Consolidated Net Income for such
period, other than the accrual of revenue in the ordinary course of business; in
each case, on a consolidated basis and determined in accordance with GAAP
(including any increase in amortization or depreciation or other non-cash
charges resulting from the application of purchase accounting in relation to any
acquisition that is consummated after the Issue Date); minus

 

(m)          interest income for such period;

 

provided, however, that Consolidated Cash Flow of the Borrower will exclude the
Consolidated Cash Flow attributable to (i) Excluded Subsidiaries to the extent
that the declaration or payment of dividends or similar distributions by the
Excluded Subsidiary of that Consolidated Cash Flow is not, as a result of an
Excluded Subsidiary Debt Default, then permitted by operation of the terms of
the relevant Excluded Subsidiary Debt Agreement (provided that the Consolidated
Cash Flow of the Excluded Subsidiary will only be so excluded for that portion
of the period during which the condition described in the preceding proviso has
occurred and is continuing), (ii) for purposes of Section 6.06 only, Excluded
Project Subsidiaries, except to the extent of any dividends or similar
distributions paid in cash to the Borrower or a Restricted Subsidiary that is
not an Excluded Project Subsidiary and (iii) for purposes of Sections 6.11 and
6.12 only, Excluded Subsidiaries and Unrestricted Subsidiaries, except to the
extent (and solely to the extent) actually distributed in cash to the Borrower
or any Subsidiary Guarantor.

 

“Consolidated Interest Coverage Ratio” shall mean, on any date (for purposes of
this definition, the “Calculation Date”), the ratio of (a) Consolidated Cash
Flow of the Borrower for the period of four consecutive fiscal quarters most
recently ended on or prior to such date to (b) Consolidated Interest Expense for
the period of four consecutive fiscal quarters most recently ended on or prior
to such date.  For purposes of making the computation referred to above:

 

(i)            Investments and acquisitions that have been made by the Borrower
or any of its Restricted Subsidiaries, including through mergers or
consolidations, or any Person or any of its Restricted Subsidiaries acquired by
the Borrower or any of its Restricted Subsidiaries, and including any related
financing transactions and including increases in ownership of Restricted
Subsidiaries, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect (in accordance with Regulation S-X, but including all Pro Forma Cost
Savings) as if they had occurred on the first day of the four-quarter reference
period;

 

(ii)           the Consolidated Cash Flow attributable to discontinued
operations, as determined in accordance with GAAP, and operations or businesses
(and ownership interests therein) disposed of prior to the Calculation Date,
will be excluded;

 

11

--------------------------------------------------------------------------------


 

(iii)                               any Person that is a Restricted Subsidiary
on the Calculation Date will be deemed to have been a Restricted Subsidiary at
all times during such four-quarter reference period; and

 

(iv)                              any Person that is not a Restricted Subsidiary
on the Calculation Date will be deemed not to have been a Restricted Subsidiary
at any time during such four-quarter reference period.

 

“Consolidated Interest Expense” shall mean, for any period, the consolidated
cash interest expense of the Borrower and its Restricted Subsidiaries (other
than Excluded Project Subsidiaries) for such period, whether paid or accrued
(including the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease Obligations,
imputed interest with respect to Attributable Debt, commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net payments (if any) pursuant to interest rate
Hedging Obligations, but not including amortization of original issue discount
and other non-cash interest payments), net of cash interest income; provided,
however, that Consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries will, for purposes of Section 6.11 only, exclude, in the case of
the Funded L/C SPV only, (a) cash interest expense (including all commissions,
discounts and other fees and charges owed by the Funded L/C SPV with respect to
letters of credit and bankers’ acceptance financing) attributable to Cash
Collateralized Letter of Credit Facilities and (b) cash interest expense
attributable to the aggregate amount on deposit at any time in the Funded L/C
Collateral Accounts.  For purposes of the foregoing, interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower or any Restricted Subsidiary (other than an Excluded Project Subsidiary
and, for purposes of Section 6.11 only, the Funded L/C SPV) with respect to any
interest rate hedging agreements.

 

“Consolidated Leverage Ratio” shall mean, on any date (for purposes of this
definition, the “Calculation Date”), the ratio of (a) Total Debt on such date to
(b) Consolidated Cash Flow of the Borrower for the period of four consecutive
fiscal quarters most recently ended on or prior to such date.  For purposes of
making the computation referred to above:

 

(i)                                     Investments and acquisitions that have
been made by the Borrower or any of its Restricted Subsidiaries, including
through mergers or consolidations, or any Person or any of its Restricted
Subsidiaries acquired by the Borrower or any of its Restricted Subsidiaries, and
including any related financing transactions and including increases in
ownership of Restricted Subsidiaries, during the four-quarter reference period
or subsequent to such reference period and on or prior to the Calculation Date
will be given pro forma effect (in accordance with Regulation S-X, but including
all Pro Forma Cost Savings) as if they had occurred on the first day of the
four-quarter reference period;

 

(ii)                                  the Consolidated Cash Flow attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
Calculation Date, will be excluded;

 

(iii)                               any Person that is a Restricted Subsidiary
on the Calculation Date will be deemed to have been a Restricted Subsidiary at
all times during such four-quarter reference period; and

 

(iv)                              any Person that is not a Restricted Subsidiary
on the Calculation Date will be deemed not to have been a Restricted Subsidiary
at any time during such four-quarter reference period.

 

12

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

(a)                                  the Net Income of any Person that is not a
Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included only to the extent of the amount of dividends or
similar distributions (including pursuant to other intercompany payments but
excluding Concurrent Cash Distributions) paid in cash to the specified Person or
a Restricted Subsidiary of the specified Person;

 

(b)                                 for purposes of Sections 6.06, 6.11 and 6.12
only, the Net Income of any Restricted Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders;

 

(c)                                  the cumulative effect of a change in
accounting principles will be excluded;

 

(d)                                 any net after-tax non-recurring or unusual
gains, losses (less all fees and expenses relating thereto) or other charges or
revenue or expenses (including relating to severance, relocation and one-time
compensation charges) shall be excluded;

 

(e)                                  any non-cash compensation expense recorded
from grants of stock appreciation or similar rights, stock options, restricted
stock or other rights to officers, directors or employees shall be excluded,
whether under Financial Accounting Standards Board Statement No. 123R,
“Accounting for Stock-Based Compensation” or otherwise;

 

(f)                                    any net after-tax income (loss) from
disposed or discontinued operations and any net after-tax gains or losses on
disposal of disposed or discontinued operations shall be excluded;

 

(g)                                 any gains or losses (less all fees and
expenses relating thereto) attributable to asset dispositions shall be excluded;
and

 

(h)                                 any impairment charge or asset write-off
pursuant to Financial Accounting Statement No. 142 and No. 144 or any successor
pronouncement shall be excluded.

 

“Continuing Director” shall mean, as of any date of determination, any member of
the Board of Directors of the Borrower who (a) was a member of such Board of
Directors on the Closing Date; or (b) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election.

 

“Contribution Indebtedness” shall mean Indebtedness of the Borrower in an
aggregate principal amount not to exceed two times the aggregate amount of cash
received by the Borrower after the Issue Date from the sale of its Equity
Interests (other than Disqualified Stock) or as a contribution to its common
equity capital (in each case, other than to or from a Subsidiary); provided that
such Indebtedness (a) is incurred within 180 days after the sale of such Equity
Interests or the making of such capital contribution and (b) is designated as
“Contribution Indebtedness” pursuant to an Officers’ Certificate on the date of
its incurrence.  Any sale of Equity Interests or capital contribution that forms
the basis for an incurrence of Contribution

 

13

--------------------------------------------------------------------------------


 

Indebtedness will not be considered to be a sale of Qualifying Equity Interests
and will be disregarded for purposes of Section 6.06.

 

“Control Agreement” shall mean each Control Agreement to be executed and
delivered by each Loan Party and the other parties thereto, as required by the
applicable Loan Documents as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof.

 

“Core Collateral” shall mean all Equity Interests in, and property and assets
of, any Core Collateral Subsidiary, in each case whether now owned or hereafter
acquired; provided, however, that in the case of NRG Texas Power LLC and NRG
South Texas LP only the following property and assets of such Subsidiaries shall
be considered Core Collateral hereunder: (a) NRG Texas Power LLC Project
Interest in the Parish and Limestone Facilities, (b) NRG South Texas LP’s 44%
Project Interest in the South Texas Project Facility and (c) in each case any
assets related primarily to any of the Facilities described in clause (a) or
(b); and provided, further, however, that (i) all Equity Interests or property
or assets excluded from the Core Collateral immediately prior to the Closing
Date under and pursuant to this proviso to this definition as it existed in the
Existing Credit Agreement shall continue not to be considered Core Collateral
under this Agreement for any purpose hereunder and (ii) at any time and from
time to time on or after the Closing Date, the Borrower may deliver to the
Administrative Agent an Officers’ Certificate designating Core Collateral (in
addition to that described in clause (i)) having an aggregate Fair Market Value
not in excess of $750,000,000 in the aggregate, valued at the Fair Market Value
of such Core Collateral at the time such designation is made, as no longer being
Core Collateral, and thereafter, such Equity Interests or property or assets
shall no longer be considered Core Collateral for any purpose hereunder (the
Equity Interests, property and assets excluded pursuant to clauses (i) and (ii)
collectively, the “Excluded Core Collateral”).

 

“Core Collateral Subsidiary” shall mean each of NRG Texas Power LLC, NRG South
Texas LP and NRG Power Marketing.

 

“Counterparty Account” shall mean any Deposit Account, Securities Account or
Commodities Account (and all cash, Cash Equivalents and other securities or
investments substantially comparable to Cash Equivalents therein) pledged to or
deposited with the Borrower or any Restricted Subsidiary as cash collateral
posted or deposited by a contract counterparty (including a counterparty in
respect of Commodity Hedging Obligations) to or for the benefit of the Borrower
or any Restricted Subsidiary, in each case, only for so long as such account
(and amounts therein) represents a security interest (including as a result of
an escrow arrangement) in favor (and not an ownership interest in the amounts
therein) of the Borrower or the applicable Restricted Subsidiary.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Credit Facilities” shall mean (a) one or more debt facilities (including the
debt facilities provided under this Agreement) or commercial paper facilities,
in each case with banks or other institutional lenders providing for revolving
credit loans, term loans, credit-linked deposits (or similar deposits)
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit and (b) debt securities sold to institutional
investors, in each case, as amended, restated, modified, renewed, refunded,
replaced or refinanced (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

 

“Cure Amount” shall have the meaning provided in Article VII.

 

14

--------------------------------------------------------------------------------


 

“Cure Right” shall have the meaning provided in Article VII.

 

“DB” shall have the meaning assigned to such term in the preamble.

 

“Debt to Cash Flow Ratio” shall mean, as of any date of determination (for
purposes of this definition, the “Calculation Date”), the ratio of (a) the
Indenture Total Debt of the Borrower as of such date to (b) the Consolidated
Cash Flow of the Borrower for the four most recent full fiscal quarters ending
immediately prior to such date for which financial statements are publicly
available.  For purposes of making the computation referred to above:

 

(i)                                     Investments and acquisitions that have
been made by the Borrower or any of its Restricted Subsidiaries, including
through mergers or consolidations, or any Person or any of its Restricted
Subsidiaries acquired by the Borrower or any of its Restricted Subsidiaries, and
including any related financing transactions and including increases in
ownership of Restricted Subsidiaries, during the four-quarter reference period
or subsequent to such reference period and on or prior to the Calculation Date
will be given pro forma effect (in accordance with Regulation S-X, but including
all Pro Forma Cost Savings) as if they had occurred on the first day of the
four-quarter reference period;

 

(ii)                                  the Consolidated Cash Flow attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
Calculation Date, will be excluded;

 

(iii)                               any Person that is a Restricted Subsidiary
on the Calculation Date will be deemed to have been a Restricted Subsidiary at
all times during such four-quarter reference period;

 

(iv)                              any Person that is not a Restricted Subsidiary
on the Calculation Date will be deemed not to have been a Restricted Subsidiary
at any time during such four-quarter reference period; and

 

(v)                                 the Consolidated Cash Flow attributable to
Excluded Project Subsidiaries will be excluded for purposes of all calculations
required by this definition.

 

“Default” shall mean any event or condition which upon notice, lapse of time
(pursuant to Article VII) or both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, at any time, subject to the last paragraph of
Section 2.26, any Lender that, at such time, has (a) failed to (i) pay any
amount required to be paid by such Lender to any Issuing Bank under this
Agreement (beyond any applicable cure period), (ii) fund any portion of its
Loans (unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and, if available to such Lender,
supported by reasonable background information provided by such Lender) has not
been satisfied), its participations in Letters of Credit or Swingline Loans or
(iii) pay over to the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender any other amount required to be paid by it hereunder,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender, in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent to funding (specifically identified
and, if available to such Lender, supported by reasonable background information
provided by such Lender) a Loan

 

15

--------------------------------------------------------------------------------


 

cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, any Issuing Bank or the Swingline Lender, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit or Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt by the Administrative Agent, such Issuing Bank or the
Swingline Lender of such written certification, or (d) taken any action or
become the subject of a Lender Insolvency Event with respect to such Lender or
its Parent Company; provided that a Lender shall not be a Defaulting Lender
pursuant to this clause (d) solely by virtue of the ownership or acquisition of
any Equity Interest in such Lender or its Parent Company by a Governmental
Authority or agency thereof; provided, further, that none of the reallocation of
funding obligations provided for in Section 2.26 as a result of a Lender’s being
a Defaulting Lender, the performance by the other Lenders of such reallocated
funding obligations or the cash collateralization of a Defaulting Lender’s
Revolving L/C Exposure provided for in Section 2.26 will by itself cause the
relevant Defaulting Lender to cease to be a Defaulting Lender.  A determination,
if any, by the Administrative Agent (it being understood and agreed that (A) the
Administrative Agent may, but shall be under no obligation to, make any such
determination and (B) a determination by the Administrative Agent shall not be
required for a Lender to become a Defaulting Lender if the requirements of this
definition are otherwise satisfied) that a Lender is a Defaulting Lender under
any of clauses (a) through and including (d) above will be conclusive and
binding absent manifest error, and, if any such a determination is made, such
Lender shall be deemed to be a Defaulting Lender (subject to the last paragraph
of Section 2.26) upon notification of such determination by the Administrative
Agent to the Borrower, the Issuing Bank, the Swingline Lender and the Lenders.

 

“Deposit Account” shall have the meaning assigned to such term in the UCC.

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or any Person who is an Affiliate of the
Borrower as a result of the Borrower’s ownership of Equity Interests in such
Person in connection with an Asset Sale that is so designated as Designated
Non-Cash Consideration pursuant to an Officers’ Certificate, setting forth the
basis of such valuation, executed by a Financial Officer of the Borrower, less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of such Designated Non-Cash Consideration.

 

“Designated Non-Recourse Indebtedness” shall mean the Non-Recourse Debt and any
Hedging Obligations of NRG Peaker Finance Company LLC, as amended from time to
time.

 

“Discount Range” shall have the meaning assigned to such term in Section
2.12(e)(ii).

 

“Discounted Purchase Option Notice” shall have the meaning assigned to such term
in Section 2.12(e)(ii).

 

“Discounted Voluntary Purchase” shall have the meaning assigned to such term in
Section 2.12(e)(i).

 

“Discounted Voluntary Purchase Notice” shall have the meaning assigned to such
term in Section 2.12(e)(v).

 

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the

 

16

--------------------------------------------------------------------------------


 

holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the Latest Maturity Date of all Classes of Loans or
Commitments.  Notwithstanding the preceding sentence, any Capital Stock that
would constitute Disqualified Stock solely because the holders of the Capital
Stock have the right to require the Borrower to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Borrower
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 6.06.  The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount that the Borrower and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

 

“dollars” or “$” shall mean lawful money of the United States of America, except
when expressly used in reference to the lawful money of another country.

 

“Domestic Subsidiary” shall mean any Restricted Subsidiary that was formed under
the laws of the United States of America or any state of the United States of
America or the District of Columbia or that guarantees or otherwise provides
direct credit support for any Indebtedness of the Borrower.

 

“Easement” shall have the meaning assigned to such term in Section 3.07.

 

“El Segundo” shall mean the Mortgaged Property located in El Segundo,
California.

 

“Environmental CapEx Debt” shall mean Indebtedness of the Borrower or its
Restricted Subsidiaries incurred for the purpose of financing Environmental
Capital Expenditures.

 

“Environmental Capital Expenditures” shall mean capital expenditures deemed
necessary by the Borrower or its Restricted Subsidiaries to comply with
Environmental Laws.

 

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances and codes, and legally binding decrees, judgments, directives and
orders (including consent orders), in each case, relating to protection of the
environment, natural resources, occupational health and safety, climate change
or the presence, Release of, or exposure to, hazardous materials, substances or
wastes, or the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport, recycling or handling of, or the
arrangement for such activities with respect to, hazardous materials, substances
or wastes.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) non-compliance with any Environmental Law, (b) the
generation, manufacture, processing, distribution, recycling, use, handling,
transportation, storage, treatment or disposal of, or the arrangement of such
activities with respect to, any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release of any Hazardous Materials at or from any
location or (e) any contract or agreement pursuant to which liability is
assumed, imposed or covered by an indemnity with respect to any of the
foregoing.

 

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

 

17

--------------------------------------------------------------------------------


 

“ERCOT” shall mean the Electric Reliability Council of Texas or any other entity
succeeding thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of ERISA
and Section 412 of the Tax Code, is treated as a single employer under Section
414 of the Tax Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Benefit Plan
(other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Benefit Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Tax Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Benefit Plan or the withdrawal or partial withdrawal of the
Borrower or any ERISA Affiliate from any Benefit Plan or Multiemployer Plan; (e)
the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Benefit
Plan or to appoint a trustee to administer any Benefit Plan; (f) the adoption of
any amendment to a Benefit Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Tax Code or Section 307 of ERISA; or (g)
the receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Proceeds” shall have the meaning assigned to such term in Section
6.04(e).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” shall mean:

 

(i)                                     (a) any lease, license, contract,
property right or agreement to which any Loan Party is a party or any of such
Loan Party’s rights or interests thereunder if and only for so long as the grant
of a security interest therein under the Security Documents shall constitute or
result in a breach, termination or default or invalidity under any such lease,
license, contract, property right or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC of any relevant jurisdiction or any other applicable
law or principles of equity); provided that such lease, license, contract,
property right or agreement shall be an Excluded Asset only to the extent and
for so long as the consequences specified above shall exist and shall cease to
be an Excluded Asset and shall become subject to the security interest granted
under the Security Documents, immediately and automatically,

 

18

--------------------------------------------------------------------------------


 

at such time as such consequences shall no longer exist and/or (b) any property
if and only for so long as the grant of a security interest therein under the
Security Documents shall be prohibited or rendered ineffective under any
Applicable Law adopted, issued, promulgated, implemented or enacted, in each
case, after the Closing Date (other than to the extent any such Applicable Law
would be rendered ineffective pursuant to Section 9-408 or 9-409 of the UCC of
any relevant jurisdiction or any other applicable law or principles of equity);
provided that such property shall be an Excluded Asset only to the extent and
for so long as the prohibition specified above shall exist and shall cease to be
an Excluded Asset and shall become subject to the security interest granted
under the Security Documents, immediately and automatically, at such time as
such prohibition shall no longer exist;

 

(ii)                                  any interests in real property owned or
leased by any Loan Party only for so long as such interest represents an
Excluded Perfection Asset;

 

(iii)                               any Equity Interests in, and any assets of,
any Excluded Project Subsidiary and any voting Equity Interests in excess of 66%
(or, in the case of NRGenerating International BV, 65%) of the total outstanding
voting Equity Interests in any Excluded Foreign Subsidiary; provided that,
notwithstanding anything herein to the contrary, the Equity Interests in the
Funded L/C SPV that are owned directly or indirectly by the Borrower shall not
be Excluded Assets;

 

(iv)                              any Deposit Account, Securities Account or
Commodities Account (and all cash, Cash Equivalents and other securities or
investments substantially comparable to Cash Equivalents and Commodity Contracts
(as defined in the UCC) held therein) if and only for so long as such Deposit
Account, Securities Account or Commodities Account is subject to a Lien
permitted under clause (b) of the definition of “Permitted Liens” other than any
such permitted Lien held by the Collateral Trustee pursuant to and in accordance
with the Collateral Trust Agreement; provided that, for the avoidance of doubt
and notwithstanding anything in the Loan Documents to the contrary, the Funded
L/C Collateral Accounts and all cash, Cash Equivalents, other securities or
investments substantially comparable to Cash Equivalents and other funds and
investments held therein and the proceeds thereof shall be Excluded Assets for
all purposes under the Loan Documents;

 

(v)                                 the Equity Interests in, and all properties
and assets of, NRG Energy Insurance Ltd. (Cayman Islands);

 

(vi)                              the Equity Interests in, and all properties
and assets of, NRG International Holdings (No. 2) GmbH (only for so long as such
entity shall own only de minimis assets);

 

(vii)                           the Equity Interests in, and all properties and
assets of, NRG Latin America Inc.;

 

(viii)                        any Equity Interest of a Person or Project
Interest held by any Loan Party if and for so long as the pledge thereof under
the Security Documents shall constitute or result in a breach, termination or
default under any joint venture, stockholder, membership, limited liability
company, partnership, owners, participation, shared facility or other similar
agreement between such Loan Party and one or more other holders of Equity
Interests of such Person or Project Interest (other than any such other holder
who is the Borrower or a Subsidiary thereof); provided that such Equity Interest
shall be an Excluded Asset only to the extent and for so long as the
consequences specified above

 

19

--------------------------------------------------------------------------------


 

shall exist and shall cease to be an Excluded Asset and shall become subject to
the security interest granted under the Security Documents, immediately and
automatically, at such time as such consequences shall no longer exist;

 

(ix)                                any Counterparty Account, and any cash, Cash
Equivalents and/or other securities or investments substantially comparable to
Cash Equivalents, and other funds and investments held therein and the proceeds
thereof, received from a contract counterparty (including a counterparty in
respect of Commodity Hedging Obligations) (collectively, the “Counterparty
Cash”) but only to the extent that any agreements governing the underlying
transactions with a contract counterparty (including a counterparty in respect
of Commodity Hedging Obligations) pursuant to which any such Counterparty Cash
was received provide that the pledging of, or other granting of any Lien in, the
relevant Counterparty Cash as collateral for the Obligations of the Borrower or
a Subsidiary Guarantor under the Loan Documents shall constitute or result in a
breach, termination, default or invalidity under any such agreement, provided,
however, that such Counterparty Cash shall be an Excluded Asset only to the
extent and for so long as the consequences specified above shall exist, and
shall cease to be an Excluded Asset and shall become subject to the security
interest granted under the Security Documents, immediately and automatically, at
such time as such consequences shall no longer exist; and provided, further,
that any Lien the Borrower or any Subsidiary Guarantor may have in any such
Counterparty Cash shall not be deemed to be an Excluded Asset under this clause
(ix) and such Lien shall follow and be treated as part of the underlying
agreement (including any Commodity Hedging Obligations) which agreement
(including any Commodity Hedging Obligations) shall (to the extent applicable)
be subject to the terms and conditions of clause (i) of this definition;

 

(x)                                   any Account of NRG Power Marketing solely
to the extent that (a) such Account relates to the sale by NRG Power Marketing
of power or capacity that was purchased by NRG Power Marketing from an Excluded
Project Subsidiary and (b) the grant of a security interest in such Account
under the Security Documents shall constitute or result in a breach, termination
or default under any agreement or instrument governing the applicable
Non-Recourse Debt of such Subsidiary (as such agreement or instrument was in
effect on the Original Closing Date);

 

(xi)                                the working capital account of Camas Power
Boiler Inc. and any trust, fiduciary, cash collateral or regulatory or
contractually restricted deposit or securities account of Energy Protection
Insurance Company (Vermont) but only to the extent that any agreements governing
such deposit or securities account provide that the pledging of, or other
granting of any Lien in, the relevant deposit or securities account, and any
cash, Cash Equivalents and/or other securities or investments substantially
comparable to Cash Equivalents, and other funds and investments held therein and
the proceeds thereof, as collateral for the Obligations of the Borrower or a
Subsidiary Guarantor under the Loan Documents shall constitute or result in a
breach, termination, default or invalidity under any such agreement, provided,
however, that such deposit or securities account shall be an Excluded Asset only
to the extent and for so long as the consequences specified above shall exist,
and shall cease to be an Excluded Asset pursuant to this clause (xi) and shall
become subject to the security interest granted under the Security Documents,
immediately and automatically, at such time as such consequences shall no longer
exist (unless otherwise constituting an Excluded Asset); and provided, further,
that any Lien the Borrower or any Subsidiary Guarantor may have in any such
deposit or securities account shall not be deemed to be an Excluded Asset under
this clause (xi) and such Lien shall follow and be treated as part of the
underlying agreement which agreement shall (to

 

20

--------------------------------------------------------------------------------


 

the extent applicable) be subject to the terms and conditions of clause (i) of
this definition;

 

(xii)                             all properties and assets of the Borrower or
any of its Restricted Subsidiaries (other than Equity Interests) secured by
Indebtedness permitted by Section 6.01(b)(iv) or, at the election of the
Borrower pursuant to an Officer’s Certificate delivered to the Administrative
Agent and the Collateral Trustee, Indebtedness with respect to Tax-Exempt Bonds
permitted under Section 6.01 in an aggregate principal amount at any time
outstanding not to exceed $500,000,000 that is secured by a Permitted Lien only
on the Facility with respect to which such Tax-Exempt Bonds shall relate (and
related assets of the obligor thereunder) and not by any Collateral, in each
case, so long as the granting of a Lien in favor of the Secured Parties would
constitute or result in a breach, termination or default under any agreement or
instrument governing such applicable Indebtedness permitted by Section
6.01(b)(iv) or such Indebtedness with respect to Tax-Exempt Bonds permitted
under Section 6.01, as the case may be, and such properties or assets shall
cease to be Excluded Assets once such prohibition ceases to exist and shall
immediately and automatically become subject to the security interest granted
under the Security Documents;

 

(xiii)                          any other property and assets (other than any
such properties or assets constituting Core Collateral) designated as Excluded
Assets to the Administrative Agent in writing by the Borrower which shall not
have, when taken together with all other property and assets that constitute
Excluded Assets at the relevant time of determination by virtue of the operation
of this clause (xiii), a Fair Market Value determined as of the date of such
designation as an Excluded Asset exceeding $750,000,000 in the aggregate (the
“General Excluded Assets Basket”) (it being understood, however, that for the
avoidance of doubt, in respect of any Excluded Asset designated as such prior to
such date of determination, the Fair Market Value of such previously designated
Excluded Assets shall be the same as the Fair Market Value initially assigned to
such assets) (and, to the extent that the Fair Market Value thereof shall exceed
$750,000,000 in the aggregate, such property or assets shall cease to be an
Excluded Asset to the extent of such excess Fair Market Value and shall become
subject to the security interest granted under the Security Documents,
immediately and automatically, at such time as such amount is exceeded); for the
avoidance of doubt, at any time the Borrower elects to have an Excluded Asset
become part of the Collateral and cease to be an Excluded Asset, or at any time
an Excluded Asset becomes an asset of an Unrestricted Subsidiary, an Excluded
Project Subsidiary or an Excluded Foreign Subsidiary, or is sold or otherwise
disposed of to a third party that is not a Subsidiary in accordance with the
terms hereof, the Fair Market Value (as determined as of the date of such
designation as an Excluded Asset) of any such asset shall not be taken into
account for purposes of determining compliance with the General Excluded Assets
Basket and an amount equal to the Fair Market Value of such asset (as determined
as of the date of such designation as an Excluded Asset) will become available
under the General Excluded Assets Basket for use by the Borrower pursuant to
this clause (xiii);

 

(xiv)                         any Intellectual Property (as defined in the
Guarantee and Collateral Agreement) if and to the extent a grant of a security
interest therein will result in the loss, abandonment or termination of any
material right, title or interest in or to such Intellectual Property (including
United States intent-to-use trademark or service mark applications); provided,
however, that such Intellectual Property shall be an Excluded Asset only to the
extent and for so long as the consequences specified above shall exist and shall
cease to be an Excluded Asset and shall become subject to the security interest

 

21

--------------------------------------------------------------------------------


 

granted under the Security Documents, immediately and automatically, at such
time as such consequences shall no longer exist;

 

(xv)                            upon the sale of such assets to a Securitization
Vehicle in accordance with the provisions of this Agreement, the South Central
Securitization Assets and, in the event that the pledge of any Sellers’ Retained
Interest in respect of any such Securitization Vehicle shall be prohibited by
the governing documentation with respect to the applicable South Central
Securitization (after the Borrower or the applicable Restricted Subsidiary shall
have used its commercially reasonable efforts to avoid such prohibition in such
governing documentation), such Sellers’ Retained Interest; and

 

(xvi)                         unless otherwise elected by the Borrower in its
discretion and designated by the Borrower to the Administrative Agent in
writing, (a) the Equity Interests owned by the Borrower or any of its Restricted
Subsidiaries in and all properties and assets of each of the following
Subsidiaries: (1) NRG Harrisburg Cooling LLC and (2) Camas Power Boiler Limited
Partnership and (b)(1) the leasehold interest of Middletown Power LLC to GenConn
Middletown LLC and (2) the leasehold interest of Devon Power LLC to GenConn
Devon LLC.

 

“Excluded Core Collateral” shall have the meaning assigned to such term in the
definition of “Core Collateral.”

 

“Excluded Foreign Subsidiary” shall mean, at any time, any Foreign Subsidiary
that is a Restricted Subsidiary and that is (or is treated as) for United States
federal income tax purposes either (a) a corporation or (b) a pass-through
entity owned directly or indirectly by another Foreign Subsidiary that is (or is
treated as) a corporation; provided that none of the Subsidiaries constituting
or owning Core Collateral may at any time be an Excluded Foreign Subsidiary. 
The Excluded Foreign Subsidiaries on the Closing Date are set forth on Schedule
1.01(a).

 

“Excluded Information” shall have the meaning assigned to such term in Section
2.12(e).

 

“Excluded Perfection Assets” shall mean any property or assets that (i) do not
have a Fair Market Value at any time exceeding $50,000,000 (or, if such property
or asset is a Deposit Account or Securities Account, $10,000,000) individually
or $100,000,000 in the aggregate in which a security interest cannot be
perfected by the filing of a financing statement under the UCC of the relevant
jurisdiction or, in the case of Equity Interests, either the filing of a
financing statement under the UCC of the relevant jurisdiction or the possession
of certificates representing such Equity Interests, (ii) constitute leasehold
interests of the Borrower or any of its Restricted Subsidiaries in real property
(other than any real property constituting a Facility) or (iii) constitute any
Deposit Account that is a “zero-balance” account (as long as (x) the balance in
such “zero balance” account does not exceed at any time the applicable threshold
described in clause (i) above for a period of 24 consecutive hours or more
(except during days that are not Business Days) and (y) all amounts in such
“zero-balance” account shall either be swept on a daily basis (except on days
that are not Business Days) into another Deposit Account that does not
constitute an Excluded Perfection Asset or used for third party payments in the
ordinary course of business).  To the extent that the Fair Market Value of any
such property or asset exceeds $50,000,000 (or, if such property or asset is a
Deposit Account or Securities Account, $10,000,000) individually, such property
or asset shall cease to be an Excluded Perfection Asset and, to the extent that
the Fair Market Value of such property or assets shall exceed $100,000,000 in
the aggregate at any time, such property or assets shall cease to be Excluded
Perfection Assets to the extent of such excess Fair Market Value.

 

22

--------------------------------------------------------------------------------


 

“Excluded Proceeds” shall mean any Net Proceeds of an Asset Sale involving (a)
the sale of up to $300,000,000 in the aggregate received since the Issue Date
from one or more Asset Sales of Equity Interests in, or property or assets of,
any Foreign Subsidiaries or any Foreign Subsidiary Holding Company and (b) the
sale of up to $50,000,000 of assets per year, in either event if and to the
extent such Net Proceeds are designated by a Responsible Officer of the Borrower
as Excluded Proceeds.

 

“Excluded Project Subsidiary” shall mean, at any time, any Restricted Subsidiary
that (a) is an obligor (or, in the case of a Restricted Subsidiary of an
Excluded Project Subsidiary that is such an obligor and is in a business that is
related to the business of such Excluded Project Subsidiary that is such an
obligor, is otherwise bound, or its property is subject to one or more covenants
and other terms of any Non-Recourse Debt outstanding at such time, regardless of
whether such Restricted Subsidiary is a party to the agreement evidencing the
Non-Recourse Debt (unless otherwise expressly elected by the Borrower in its
sole discretion with respect to any such Subsidiaries)) with respect to any
Non-Recourse Debt outstanding at such time, in each case if and for so long as
the grant of a security interest in the property or assets of such Subsidiary,
or the guarantee by such Subsidiary of the Obligations, or the pledge of the
Equity Interests of such Subsidiary, in each case in favor of the Collateral
Trustee, for the benefit of the Secured Parties, shall constitute or result in a
breach, termination or default under the agreement or instrument governing the
applicable Non-Recourse Debt; provided that such Subsidiary shall be an Excluded
Project Subsidiary only to the extent that and for so long as the requirements
and consequences above shall exist; or (b) is not an obligor with respect to any
such Non-Recourse Debt as described in clause (a), but is designated by the
Borrower as an Excluded Project Subsidiary under and in accordance with this
Agreement; and provided, further, that (i) none of the Subsidiaries constituting
or owning Core Collateral may at any time be an Excluded Project Subsidiary and
(ii) the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the Subsidiary designated as an
Excluded Project Subsidiary will be deemed to be an Investment made as of the
time of the designation and will reduce the amount available for Restricted
Payments under the provisions of Section 6.06 or under one or more clauses of
the definition of Permitted Investments, as determined by the Borrower.  The
Excluded Project Subsidiaries on the Closing Date are set forth on Schedule
1.01(b).

 

“Excluded Subsidiary” shall mean (a) an Excluded Foreign Subsidiary, (b) an
Excluded Project Subsidiary, (c) any other Subsidiary all of whose assets
constitute Excluded Assets pursuant to clause (xiii) of the definition of
Excluded Assets and (d) the Funded L/C SPV.  For the avoidance of doubt, it is
understood and agreed that all assets of an Excluded Subsidiary acquired after
the designation as such pursuant to clause (c) above, and for as long as such
designation remains effective, shall be Excluded Assets.

 

“Excluded Subsidiary Debt Agreement” shall mean the agreement or documents
governing the relevant Indebtedness referred to in the definition of “Excluded
Subsidiary Debt Default.”

 

“Excluded Subsidiary Debt Default” shall mean, with respect to any Excluded
Subsidiary, the failure of such Excluded Subsidiary to pay any principal or
interest or other amounts due in respect of any Indebtedness, when and as the
same shall become due and payable, or the occurrence of any other event or
condition that results in any Indebtedness of such Excluded Subsidiary becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, lapse of time or both) the holder or holders of such
Indebtedness or any trustee or agent on its or their behalf to cause such
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity.

 

23

--------------------------------------------------------------------------------


 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Banks and any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured in whole or in part by) each such
Person’s net income by the United States of America (or any political
subdivision thereof), or as a result of a present or former connection between
such recipient and the jurisdiction imposing such tax (or any political
subdivision thereof), other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document, (b) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.21(a)), any United States withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.20(d),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.20(a) (it being understood and agreed, for the
avoidance of doubt, that any withholding tax imposed on a Foreign Lender as a
result of a Change in Law occurring after the time such Foreign Lender became a
party to this Agreement shall not be an Excluded Tax) and (c) any United States
federal withholding tax to the extent imposed as a result of a failure by such
recipient (or any financial institution through which any payment is made to
such recipient) to satisfy the applicable requirements for avoiding withholding
under Sections 1471 through 1474 of the Tax Code (in each case effective as of
the Closing Date) or any Treasury Regulation promulgated thereunder or published
administrative guidance implementing such Sections.

 

“Exempt Subsidiaries” shall mean, collectively, NRG Ilion LP LLC, NRG Ilion
Limited Partnership, Meriden Gas Turbine LLC, LSP-Nelson Energy LLC, NRG Nelson
Turbines LLC, NRG Jackson Valley Energy I, Inc., NRG McClain LLC, NRG Audrain
Holding LLC, NRG Audrain Generating LLC, NRG Peaker Finance Company LLC, Bayou
Cove Peaking Power, LLC, Big Cajun I Peaking Power LLC, NRG Rockford LLC, NRG
Rockford II LLC, NRG Rockford Equipment II LLC, NRG Sterlington Power LLC, NRG
Rockford Acquisition LLC, NRG SunCap LLC and its direct and indirect
subsidiaries, NRG Bluewater Holdings LLC and its direct and indirect
subsidiaries and Nuclear Innovation North America LLC and its direct and
indirect subsidiaries, and shall not, in any event, include any Core Collateral
Subsidiary.

 

“Existing 2021 Notes Indenture” shall mean the indenture, dated as of May 24,
2011, governing the Borrower’s outstanding 7.875% Senior Notes due 2021.

 

“Existing Cash Collateralized Letter of Credit Facilities” shall mean (a) that
certain letter of credit and reimbursement agreement, dated as of June 30, 2010,
among the Funded L/C SPV, the Borrower, as limited recourse guarantor, and
Citibank, N.A., as issuing bank and as deposit bank, (b) that certain letter of
credit and reimbursement agreement, dated as of June 30, 2010, among the Funded
L/C SPV, the Borrower, as limited recourse guarantor, and Deutsche Bank AG New
York Branch, as issuing bank and as deposit bank, and (c) that certain letter of
credit and reimbursement agreement, dated as of October 13, 2010, among the
Funded L/C SPV, the Borrower, as limited recourse guarantor, and BNP Paribas, as
issuing bank and as deposit bank, each as amended, restated, amended and
restated, supplemented or otherwise modified prior to the Closing Date.

 

“Existing Collateral Trust Agreement” shall mean the Amended and Restated
Collateral Trust Agreement, dated as of June 30, 2010, among the Borrower, each
Subsidiary Guarantor, Deutsche Bank Trust Company Americas, as collateral
trustee, and the other parties thereto, as further amended, restated, amended
and restated, supplemented or otherwise modified prior to the Closing Date.

 

24

--------------------------------------------------------------------------------


 

“Existing Commodity Hedging Agreements” shall mean (a) the Master Power Purchase
and Sale Agreement and Cover Sheet dated as of July 21, 2004, the Confirmation
thereunder dated as of July 21, 2004 and the Confirmation thereunder dated as of
November 30, 2004, each between J. Aron & Company and NRG Texas Power LLC (as
successor by merger), and any additional confirmations thereunder (as the same
may be amended, supplemented, replaced or otherwise modified from time to time
in accordance with the terms hereof and thereof, the “Goldman Sachs Hedge
Agreement”) and (b) any other master agreement listed on Schedule 1.01(c), and
any confirmations thereunder, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
preamble.

 

“Existing Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, dated as of the Original Closing Date, among the Borrower,
each Subsidiary Guarantor, Deutsche Bank Trust Company Americas, as collateral
trustee, and the other parties thereto, as amended by the Amendment to Guarantee
and Collateral Agreement, dated as of April 28, 2006, and the Amendment to
Guarantee and Collateral Agreement, dated as of June 30, 2010, as further
amended, restated, amended and restated, supplemented or otherwise modified
prior to the Closing Date.

 

“Existing Indebtedness” shall mean Indebtedness of the Borrower and its
Subsidiaries (other than the Indebtedness under the Senior Notes Documents) in
existence on the Issue Date and set forth on Schedule 6.01, until such amounts
are repaid.

 

“Existing Indenture” shall mean the indenture, dated as of June 5, 2009,
governing the Borrower’s outstanding 8.500% Senior Notes due 2019.

 

“Existing Letter of Credit” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Facility” shall mean a power or energy related facility.

 

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by a Responsible Officer of
the Borrower.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent’s Fees, the L/C
Participation Fees, the Issuing Bank Fees and any fees payable pursuant to
Section 2.12(d).

 

“FERC” shall mean the Federal Energy Regulatory Commission or its successor.

 

“Financial Officer” of any Person shall mean any of the chief executive officer,
chief financial officer or treasurer (or if no individual shall have such
designation, the Person charged by the Board of Directors of such Person (or a
committee thereof) with such powers and duties as

 

25

--------------------------------------------------------------------------------


 

are customarily bestowed upon the individual with such designation) or the audit
or finance committee of the Board of Directors of such Person.

 

“Fixed Charge Coverage Ratio” shall mean with respect to any specified Person
for any period, the ratio of the Consolidated Cash Flow of such Person for such
period to the Fixed Charges of such Person for such period.  In the event that
the specified Person or any of its Restricted Subsidiaries incurs, assumes,
Guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (for purposes of this definition, the “Calculation
Date”), then the Fixed Charge Coverage Ratio will be calculated giving pro forma
effect to such incurrence, assumption, Guarantee, repayment, repurchase,
redemption, defeasance or other discharge of Indebtedness, or such issuance,
repurchase or redemption of preferred stock, and the use of the proceeds
therefrom, as if the same had occurred at the beginning of the applicable
four-quarter reference period.

 

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

 

(a)                                  Investments and acquisitions that have been
made by the specified Person or any of its Restricted Subsidiaries, including
through mergers or consolidations, or any Person or any of its Restricted
Subsidiaries acquired by the specified Person or any of its Restricted
Subsidiaries, and including any related financing transactions and including
increases in ownership of Restricted Subsidiaries, during the four-quarter
reference period or subsequent to such reference period and on or prior to the
Calculation Date will be given pro forma effect (in accordance with Regulation
S-X, but including all Pro Forma Cost Savings) as if they had occurred on the
first day of the four-quarter reference period and Consolidated Cash Flow for
such reference period will be calculated on the same pro forma basis;

 

(b)                                 the Consolidated Cash Flow attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
Calculation Date, will be excluded;

 

(c)                                  the Fixed Charges attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the Calculation Date;

 

(d)                                 any Person that is a Restricted Subsidiary
on the Calculation Date will be deemed to have been a Restricted Subsidiary at
all times during such four-quarter reference period;

 

(e)                                  any Person that is not a Restricted
Subsidiary on the Calculation Date will be deemed not to have been a Restricted
Subsidiary at any time during such four-quarter reference period; and

 

(f)                                    if any Indebtedness that is being
incurred on the Calculation Date bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness).

 

If since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any Restricted
Subsidiary since the

 

26

--------------------------------------------------------------------------------


 

beginning of such period) shall have made any Investment, acquisition,
disposition, merger, consolidation or disposed operation that would have
required adjustment pursuant to this definition, then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect thereto (including any Pro
Forma Cost Savings) for such period as if such Investment, acquisition or
disposition, or classification of such operation as discontinued had occurred at
the beginning of the applicable four-quarter reference period.

 

“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of (a) the consolidated interest expense of such
Person and its Restricted Subsidiaries (other than interest expense of any
Excluded Subsidiary the Consolidated Cash Flow of which is excluded from the
Consolidated Cash Flow of such Person pursuant to the definition of Consolidated
Cash Flow hereof) for such period, whether paid or accrued, including
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease
Obligations, imputed interest with respect to Attributable Debt, and net of the
effect of all payments made or received pursuant to Hedging Obligations in
respect of interest rates, plus (b) the consolidated interest of such Person and
its Restricted Subsidiaries that was capitalized during such period, plus (c)
any interest accruing on Indebtedness of another Person that is Guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon, plus (d) the product of (i) all dividends,
whether paid or accrued and whether or not in cash, on any series of preferred
stock of such Person or any of its Restricted Subsidiaries, other than dividends
on Equity Interests payable in Equity Interests of the Borrower (other than
Disqualified Stock) or to the Borrower or a Restricted Subsidiary, times (ii) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
such Person, expressed as a decimal, in each case, on a consolidated basis and
in accordance with GAAP, minus (e) interest income for such period.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is incorporated or organized.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” shall mean any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holding Company” shall mean any Domestic Subsidiary that is
a direct parent of one or more Foreign Subsidiaries and holds, directly or
indirectly, no other assets other than Equity Interests of Foreign Subsidiaries
and other de minimis assets related thereto.

 

“FPA” shall mean the Federal Power Act and the rules and regulations promulgated
thereunder, as amended from time to time.

 

“Funded L/C Collateral Accounts” shall mean, collectively, one or more
operating, certificates of deposits, securities accounts and/or investment
accounts of, and established by, one or more LC Issuers (at the request of the
Funded L/C SPV), which shall be blocked accounts in the name of the Funded L/C
SPV and subject to the control of such applicable LC Issuer, in each case that
shall cash collateralize obligations in respect of Cash Collateralized Letter of
Credit Facilities.

 

“Funded L/C SPV” shall mean NRG LC Facility Company LLC, a Delaware limited
liability company and a Subsidiary whose Equity Interests, other than any
preferred interests

 

27

--------------------------------------------------------------------------------


 

owned by any LC Issuer or other Persons on behalf of, or at the request of, any
LC Issuer in connection with Cash Collateralized Letter of Credit Facilities,
are owned directly or indirectly by the Borrower.

 

“Funded L/C SPV Contribution” shall mean each contribution by the Borrower of
the cash proceeds of Revolving Loans made to the Borrower at any time after the
Closing Date to the Funded L/C SPV as a contribution to the common Equity
Interests of the Funded L/C SPV (or in exchange for common Equity Interests of
the Funded L/C SPV), and the deposit by the Funded L/C SPV of such cash proceeds
in one or more Funded L/C Collateral Accounts for the sole purpose of cash
collateralizing the Funded L/C SPV’s obligations to one or more LC Issuers
pursuant to and in accordance with the terms and provisions of Cash
Collateralized Letter of Credit Facilities.

 

“Funded L/C SPV Guarantee” shall mean, in respect of any Cash Collateralized
Letter of Credit Facility, the unsecured limited recourse Guarantee by the
Borrower of the obligations of the Funded L/C SPV thereunder, which Guarantee
shall be limited at all times to an aggregate amount not to exceed 15% of the
aggregate amount of such Cash Collateralized Letter of Credit Facility.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided, however, that if
any operating lease would be recharacterized as a capital lease due to changes
in the accounting treatment of such operating lease under GAAP since the Closing
Date, then solely with respect to the accounting treatment of any such leases,
GAAP shall be interpreted as it was in effect on the Closing Date.

 

“General Excluded Assets Basket” shall have the meaning assigned to such term in
the definition of Excluded Assets.

 

“Goldman Sachs Hedge Agreement” shall have the meaning given to such term in
clause (a) of the definition of “Existing Commodity Hedging Agreements.”

 

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any governmental or non-governmental authority regulating the
generation and/or transmission of energy, including ERCOT.

 

“Granting Lender” shall have the meaning assigned to such term in Section
9.04(j).

 

“Guarantee” shall mean a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).

 

“Guarantee and Collateral Agreement” shall mean the Amended and Restated
Guarantee and Collateral Agreement, dated as of the Closing Date, among the
Borrower, each Subsidiary

 

28

--------------------------------------------------------------------------------


 

Guarantor, the Collateral Trustee and the other parties thereto, as may be
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

 

“Guaranteed Obligations” shall mean the Credit Agreement Borrower Obligations
and the Guarantor Obligations in respect thereof, in each case as such terms are
defined in the Guarantee and Collateral Agreement.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts, coal
ash, coal combustion by-products or waste, boiler slag, scrubber residue, flue
desulfurization material, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, radioactive materials, radioactive waste
or radioactive byproducts, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

“Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under (a) currency exchange, interest rate or
commodity swap agreements, currency exchange, interest rate or commodity cap
agreements and currency exchange, interest rate or commodity collar agreements
and (b)(i) agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates, commodity prices or commodity
transportation or transmission pricing or availability, including but not
limited to the Goldman Sachs Hedge Agreement; (ii) any netting arrangements,
power purchase and sale agreements, fuel purchase and sale agreements, swaps,
options and other agreements, in each case, that fluctuate in value with
fluctuations in energy, power or gas prices; and (iii) agreements or
arrangements for commercial or trading activities with respect to the purchase,
transmission, distribution, sale, lease or hedge of any energy related commodity
or service.

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary that
is designated by the Borrower as an “Immaterial Subsidiary” if and for so long
as such Restricted Subsidiary, together with all other Immaterial Subsidiaries,
has (a) total assets at such time not exceeding 5.00% of the Borrower’s
consolidated assets as of the most recent fiscal quarter for which balance sheet
information is available and (b) total revenues and operating income for the
most recent 12-month period for which income statement information is available
not exceeding 5.00% of the Borrower’s consolidated revenues and operating
income, respectively; provided that such Restricted Subsidiary shall be an
Immaterial Subsidiary only to the extent that and for so long as all of the
above requirements are satisfied.

 

“Increased Amount Date” shall have the meaning provided in Section 2.24(a).

 

“incur” shall have the meaning assigned to such term in Section 6.01.

 

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables
except as provided in clause (e) below), whether or not contingent (a) in
respect of borrowed money; (b) evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof); (c) in respect of banker’s acceptances; (d) representing Capital Lease
Obligations or Attributable Debt in respect of sale and leaseback transactions;
(e) representing the balance deferred and unpaid of the purchase price of any
property (including trade payables) or services due more than six months after
such property is acquired or such services are completed; or (f) representing
the net amount owing under any Hedging Obligations, if and to the extent any of
the preceding items (other than letters of credit, Attributable Debt and Hedging
Obligations) would appear as a liability upon a balance sheet of the specified
Person prepared in accordance with GAAP.  In addition, the term “Indebtedness”
includes all Indebtedness of others secured by

 

29

--------------------------------------------------------------------------------


 

a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person;
provided that the amount of such Indebtedness shall be deemed not to exceed the
lesser of the amount secured by such Lien and the value of the Person’s property
securing such Lien.

 

“Indebtedness Obligations” shall mean any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Indenture Total Debt” shall mean, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries (other than Excluded Project Subsidiaries) outstanding on such
date, determined on a consolidated basis in accordance with GAAP, net of any
cash and Cash Equivalents on deposit in a blocked account with one or more
financial institutions as collateral to secure outstanding Indebtedness
(including letters of credit) of the Borrower or its Restricted Subsidiaries,
which account is subject to the control of the lender (including any letter of
credit issuer) of such Indebtedness or its affiliates or any agent or trustee
with respect to such Indebtedness; provided that (a) Indenture Total Debt will
include only the amount of payments that the Borrower or any of its Restricted
Subsidiaries (other than Excluded Project Subsidiaries) would be required to
make, on the date the Indenture Total Debt is being determined, in the event of
any early termination or similar event on such date of determination and (b) for
the avoidance of doubt, Indenture Total Debt will not include the undrawn amount
of any outstanding letters of credit.

 

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in a Permitted Business of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Intellectual Property Collateral” shall have the meaning assigned to such term
in the Guarantee and Collateral Agreement.

 

“Intellectual Property Security Agreement” shall mean all Intellectual Property
Security Agreements executed and delivered by the Loan Parties, each
substantially in the applicable form required by the Guarantee and Collateral
Agreement, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (other than
a Swingline Loan), the last Business Day of each March, June, September and
December (beginning with September 30, 2011), (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing, and (c) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

 

30

--------------------------------------------------------------------------------


 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending seven days thereafter
or on the numerically corresponding day in the calendar month that is 1, 2, 3 or
6 months thereafter (or 9 or 12 months thereafter if, at the time of the
relevant Borrowing, an interest period of such duration is available to all
Lenders participating therein), as the Borrower may elect; provided, however,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period (other than an Interest Period of seven days) that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interest Rate/Currency Hedging Agreement” shall mean any agreement of the type
described in clauses (a), (b) or (c) of the definition of “Interest
Rate/Currency Hedging Obligations.”

 

“Interest Rate/Currency Hedging Obligations” shall mean, with respect to any
specified Person, the obligations of such Person under (a) interest rate swap
agreements (whether from fixed to floating or from floating to fixed), interest
rate cap agreements and interest rate collar agreements, (b) other agreements or
arrangements designed to manage interest rates or interest rate risk and (c)
other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, in each case under clauses (a), (b) and
(c), entered into by such Person in the ordinary course of business and not for
speculative purposes.

 

“Investments” shall mean, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities, together with all items that are or would
be classified as investments on a balance sheet prepared in accordance with
GAAP.  If the Borrower or any Subsidiary sells or otherwise disposes of any
Equity Interests of any direct or indirect Subsidiary such that, after giving
effect to any such sale or disposition, such Person is no longer a Subsidiary,
the Borrower will be deemed to have made an Investment on the date of any such
sale or disposition equal to the Fair Market Value of the Borrower’s Investments
in such Subsidiary that were not sold or disposed of in an amount determined as
provided in the final paragraph of Section 6.06(b).  The acquisition by the
Borrower or any Subsidiary of a Person that holds an Investment in a third
Person will be deemed to be an Investment by the Borrower or such Subsidiary in
such third Person in an amount equal to the Fair Market Value of the Investments
held by the acquired Person in such third Person in an amount determined as
provided in the final paragraph of Section 6.06(b).  Except as otherwise
provided in this Agreement, the amount of an Investment will be determined at
the time the Investment is made and without giving effect to subsequent changes
in value.

 

Notwithstanding anything to the contrary herein, in the case of any Investment
made by the Borrower or a Restricted Subsidiary in a Person substantially
concurrently with a cash distribution by such Person to the Borrower or a
Subsidiary Guarantor (a “Concurrent Cash Distribution”), then (a) the Concurrent
Cash Distribution shall be deemed to be Net Proceeds received in connection with
an Asset Sale and applied as set forth above under Sections 2.13(b)

 

31

--------------------------------------------------------------------------------


 

and 6.04 and (b) the amount of such Investment shall be deemed to be the Fair
Market Value of the Investment, less the amount of the Concurrent Cash
Distribution.

 

“Issue Date” shall mean May 24, 2011.

 

“Issuing Bank” shall mean, as the context may require, each of (a) BANA, CNA, DB
and MSB and/or any of their respective affiliates, each in its capacity as the
issuer of Letters of Credit issued by it hereunder, and CNA and DB, each in its
capacity as the issuer of the Existing Letters of Credit issued by it, and (b)
any other Lender that may become an Issuing Bank pursuant to Section 2.23(i) or
2.23(k), with respect to Letters of Credit issued by such Lender.  Unless
otherwise specified, in respect of any Letters of Credit, “Issuing Bank” shall
refer to the applicable Issuing Bank which has issued such Letter of Credit.
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).

 

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
D.

 

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Fee Payment Date” shall have the meaning assigned to such term in Section
2.05(c).

 

“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Class of Loans or Commitments with respect to
such Class of Loans or Commitments at such time, including, for the avoidance of
doubt, the latest maturity date of any Refinancing Term Loan, Refinancing Term
Commitment, Refinancing Revolving Loan or Refinancing Revolving Commitment, in
each case as extended from time to time in accordance with this Agreement.

 

“LC Issuer” shall mean any bank or other financial institution from time to time
party to a Cash Collateralized Letter of Credit Facility in its capacity as an
issuer of letters of credit thereunder.

 

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

 

“Lender Participation Notice” shall have the meaning assigned to such term in
Section 2.12(e)(iii).

 

32

--------------------------------------------------------------------------------


 

“Lenders” shall have the meaning assigned to such term in the preamble; provided
that such term shall also include (a) the Persons that become a party hereto
pursuant to a Joinder Agreement and (b) any Person that has become a party
hereto pursuant to an Assignment and Acceptance (other than in each case any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance).  Unless the context otherwise requires, the term “Lenders” shall
include the Swingline Lender.

 

“Letter of Credit” shall mean, at any time, any letter of credit issued pursuant
to and in accordance with the terms and provisions of Section 2.23.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

 

“Lien” shall mean, with respect to any asset (a) any mortgage, deed of trust,
deed to secure debt, lien (statutory or otherwise), pledge, hypothecation,
encumbrance, restriction, collateral assignment, charge or security interest in,
on or of such asset; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; and (c) in the case of Equity Interests or
debt securities, any purchase option, call or similar right of a third party
with respect to such Equity Interests or debt securities.  For the avoidance of
doubt, “Lien” shall not be deemed to include licenses of intellectual property.

 

“Loan Documents” shall mean this Agreement, any promissory note delivered
pursuant to Section 2.04(e), the Security Documents and each Joinder Agreement.

 

“Loan Parties” shall mean the Borrower and each Subsidiary Guarantor.

 

“Loans” shall mean the Revolving Loans, the Term Loans, the Swingline Loans, the
New Revolving Loans, the New Term Loans, the Refinancing Revolving Loans and the
Refinancing Term Loans.

 

“Majority Revolving Lenders” shall mean, at any time, Lenders having Revolving
Loans (excluding Swingline Loans), Revolving L/C Exposure, Swingline Exposure
and unused Revolving Commitments, unused New Revolving Commitments (if any) and
unused Refinancing Revolving Commitments (if any) representing greater than 50%
of the sum of all Revolving Loans outstanding (excluding Swingline Loans),
Revolving L/C Exposure, Swingline Exposure and all unused Revolving Commitments,
unused New Revolving Commitments (if any) and unused Refinancing Revolving
Commitments (if any) at such time.

 

33

--------------------------------------------------------------------------------


 

“Majority Term Lenders” shall mean, at any time, Lenders having Term Loans, New
Term Loans and Refinancing Term Loans and unused Term Commitments, unused New
Term Commitments and unused Refinancing Term Commitments representing greater
than 50% of the sum of all Term Loans outstanding, all New Term Loans
outstanding (if any), all Refinancing Term Loans outstanding (if any) and all
unused Term Commitments, unused New Term Commitments (if any) and unused
Refinancing Term Commitments (if any) at such time.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Mark-to-Market Adjustments” shall mean (a) any non-cash loss attributable to
the mark-to-market movement in the valuation of Hedging Obligations (to the
extent the cash impact resulting from such loss has not been realized) or other
derivative instruments pursuant to Financial Accounting Standards Board
Statement No. 133, “Accounting for Derivative Instruments and Hedging
Activities,” or any similar successor provision; plus (b) any loss relating to
amounts paid in cash prior to the stated settlement date of any Hedging
Obligation that has been reflected in Consolidated Net Income in the current
period; plus (c) any gain relating to Hedging Obligations associated with
transactions recorded in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated Cash
Flow pursuant to clauses (e) and (f) below; minus (d) any non-cash gain
attributable to the mark-to-market movement in the valuation of Hedging
Obligations (to the extent the cash impact resulting from such gain has not been
realized) or other derivative instruments pursuant to Financial Accounting
Standards Board Statement No. 133, “Accounting for Derivative Instruments and
Hedging Activities,” or any similar successor provision; minus (e) any gain
relating to amounts received in cash prior to the stated settlement date of any
Hedging Obligation that has been reflected in Consolidated Net Income in the
current period; minus (f) any loss relating to Hedging Obligations associated
with transactions recorded in the current period that has been reflected in
Consolidated Net Income in prior periods and excluded from Consolidated Cash
Flow pursuant to clauses (b) and (c) above.

 

“Material Adverse Effect” shall mean (a) solely for purposes of the
representation and warranty in Section 3.06 made on the Closing Date, any event,
change or condition that, individually or in the aggregate, has had, or could
reasonably be expected to have, a material adverse effect on the business,
assets, liabilities, condition (financial or otherwise) or operating results of
the Borrower and its Subsidiaries, taken as a whole; provided that any event,
change or condition arising from and/or resulting from (i) general changes,
after May 4, 2011, in operating, business, regulatory or other conditions in the
industries in which the Borrower operates, (ii) the execution and delivery or
announcement of the commitment letter, dated as of May 4, 2011, among the
Borrower, the Arrangers and certain of their Affiliates, and the related fee
letters, (iii) changes in general economic conditions in the United States of
America or anywhere else in the world, (iv) any change after May 4, 2011 in
applicable laws or regulations or generally accepted accounting principles in
the United States of America or other accounting rules, or the interpretation
thereof, (v) earthquakes, floods, natural disasters or other acts of nature,
(vi) hostilities, acts of war, sabotage or terrorism or military actions, in
each case arising after May 4, 2011, or any escalation or material worsening
after May 4, 2011 of such hostilities, acts of war, sabotage or terrorism or
military actions existing or underway as of May 4, 2011, (vii)(A) the Borrower’s
decision to discontinue, and the write-down of the Borrower’s investment in, the
development of South Texas Project units 3&4 and (B) the related impairment of
all of the assets of Nuclear Innovation North America LLC and/or its
subsidiaries as of May 4, 2011, the Borrower’s nuclear development joint venture
with Toshiba America Nuclear Energy Corp., including for the purposes of this
clause (vii) any claims made by lenders to, or the Borrower’s actual or
prospective joint venture partners in, Nuclear Innovation North America LLC
and/or the partners of the Borrower or Nuclear Innovation North America LLC in
the development of South Texas Project units 3&4 Project, or (viii) any
downgrade (or inclusion in a negative outlook) of

 

34

--------------------------------------------------------------------------------


 

the indebtedness of the United States or of any state or jurisdiction within the
United States by any nationally or internationally recognized ratings agency,
shall, in each case, be excluded from such determination to the extent that, in
the case of clauses (i), (iii), (iv), (v) and (vi) above, such events, changes
or conditions do not have a disproportionate adverse effect or impact on the
Borrower and its Subsidiaries, taken as a whole, as compared to other
participants in the industries in which the Borrower and its Subsidiaries
operate and (b) for all other purposes under this Agreement, a material adverse
change in or material adverse effect on (i) the condition (financial or
otherwise), results of operations, assets or liabilities of the Borrower and the
Subsidiaries, taken as a whole, or (ii) the validity or enforceability of any
Loan Document, which if such Loan Document is a Security Document, relates to
Collateral having an aggregate Fair Market Value of $150,000,000 or more in the
aggregate, or the material rights and remedies of the Arrangers, the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Collateral
Trustee or the Secured Parties thereunder.

 

“Material Indebtedness” shall mean Indebtedness for money borrowed (other than
the Loans and Letters of Credit) and Hedging Obligations of any one or more of
the Borrower or any of the Subsidiaries in an aggregate principal amount or
mark-to-market adjustment value exceeding $150,000,000.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor entity.

 

“Mortgaged Properties” shall mean on the Closing Date, each parcel of real
property and the improvements located thereon and appurtenants thereto owned or
leased by a Loan Party and specified on Schedule 1.01(d), and shall include each
other parcel of real property and improvements located thereon with respect to
which a Mortgage is granted pursuant to Section 5.09 or 5.10; provided, however,
that any Mortgaged Property that becomes an Excluded Asset, or the rights in
which are held by any Person that ceases to be a Subsidiary Guarantor pursuant
to Section 6.10 hereof or as otherwise provided in the Loan Documents, shall
cease to be a Mortgaged Property for all purposes under the Loan Documents and
the Collateral Agent and the Collateral Trustee shall take such actions as are
reasonably requested by any Loan Party at such Loan Party’s expense to terminate
the Liens and security interests created by the Loan Documents in such Mortgaged
Property.

 

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications, amendments and restatements of
the foregoing and other security documents granting a Lien on any Mortgaged
Property to secure the Guaranteed Obligations, each in the form of Exhibit E
with such changes as are reasonably satisfactory to the Borrower (which shall be
evidenced by the signature thereof by the applicable Loan Party), the Collateral
Agent and the Collateral Trustee, in each case, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.

 

“MSB” shall have the meaning assigned to such term in the preamble.

 

“MSSF” shall have the meaning assigned to such term in the preamble.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

35

--------------------------------------------------------------------------------


 

“Necessary CapEx Debt” shall mean Indebtedness of the Borrower or its Restricted
Subsidiaries incurred for the purpose of financing Necessary Capital
Expenditures.

 

“Necessary Capital Expenditures” shall mean capital expenditures that are
required by Applicable Law (other than Environmental Laws) or undertaken for
health and safety reasons.  The term “Necessary Capital Expenditures” does not
include any capital expenditure undertaken primarily to increase the efficiency
of, expand or re-power any power generation facility.

 

“Net Income” shall mean, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends or accretion, excluding,
however, (a) any gain or loss, together with any related provision for taxes on
such gain or loss, realized in connection with (i) any Asset Sale (without
giving effect to the threshold provided for in the definition thereof) or (ii)
the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and (b) any extraordinary gain or loss, together
with any related provision for taxes on such extraordinary gain or loss.

 

“Net Proceeds” shall mean the aggregate cash proceeds received by the Borrower
or any of its Restricted Subsidiaries in respect of any Asset Sale (including
any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including legal, accounting and investment banking fees, and
sales commissions, and any relocation expenses incurred as a result of the Asset
Sale, taxes paid or payable as a result of the Asset Sale, in each case, after
taking into account any available tax deductions and any tax sharing
arrangements, and amounts required to be applied to the repayment of
Indebtedness, other than Indebtedness under a Credit Facility, secured by a Lien
on the asset or assets that were the subject of such Asset Sale and any reserve
for adjustment in respect of the sale price of such asset or assets established
in accordance with GAAP.

 

“New Commitments” shall have the meaning assigned to such term in Section
2.24(a).

 

“New Revolving Commitments” shall have the meaning assigned to such term in
Section 2.24(a).

 

“New Revolving Lender” shall have the meaning assigned to such term in Section
2.24(b).

 

“New Revolving Loans” shall have the meaning assigned to such term in Section
2.24(b).

 

“New Term Commitments” shall have the meaning assigned to such term in Section
2.24(a).

 

“New Term Lender” shall have the meaning assigned to such term in Section
2.24(c).

 

“New Term Loans” shall have the meaning assigned to such term in Section
2.24(c).

 

“New Term Maturity Date” shall mean the date on which a New Term Loan matures.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
9.08(c).

 

“Non-Recourse Debt” shall mean Indebtedness (a) as to which neither the Borrower
nor any of its Restricted Subsidiaries (other than an Excluded Project
Subsidiary) (i) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute

 

36

--------------------------------------------------------------------------------


 

Indebtedness) other than pursuant to a Non-Recourse Guarantee or any arrangement
to provide or guarantee to provide goods and services on an arm’s length basis,
(ii) is directly or indirectly liable as a guarantor or otherwise, other than
pursuant to a Non-Recourse Guarantee or (iii) constitutes the lender, (b) no
default with respect to which (including any rights that the holders of the
Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Borrower (other than the Senior Notes, the Additional
Senior Notes and this Agreement) or any of its Restricted Subsidiaries
(excluding, for the avoidance of doubt, any such Indebtedness resulting from a
Non-Recourse Guarantee that is otherwise permitted hereunder) to declare a
default on such other Indebtedness or cause the payment of such other
Indebtedness to be accelerated or payable prior to its Stated Maturity and (c)
in the case of Non-Recourse Debt incurred after the Closing Date, as to which
the lenders have been notified in writing, or have otherwise agreed, that they
will not have any recourse to the stock or assets of the Borrower or any of its
Restricted Subsidiaries except as otherwise permitted by clause (a) or (b)
above; provided, however, that the following shall be deemed to be Non-Recourse
Debt:  (A) Guarantees with respect to debt service reserves established with
respect to a Subsidiary to the extent that such Guarantee shall result in the
immediate payment of funds, pursuant to dividends or otherwise, in the amount of
such Guarantee; (B) contingent obligations of the Borrower or any other
Subsidiary to make capital contributions to a Subsidiary; (C) any credit support
or liability consisting of reimbursement obligations in respect of Letters of
Credit issued under and subject to the terms of, this Agreement to support
obligations of a Subsidiary; (D) agreements of the Borrower or any Subsidiary to
provide, or guarantees or other credit support (including letters of credit) by
the Borrower or any Subsidiary of any agreement of another Subsidiary to
provide, corporate, management, marketing, administrative, technical, energy
management or marketing, engineering, procurement, construction, operation
and/or maintenance services to such Subsidiary, including in respect of the sale
or acquisition of power, emissions, fuel, oil, gas or other supply of energy;
(E) any agreements containing Hedging Obligations, and any power purchase or
sale agreements, fuel purchase or sale agreements, emissions credit purchase or
sales agreements, power transmission agreements, fuel transportation agreements,
fuel storage agreements, commercial or trading agreements and any other similar
agreements entered into between the Borrower or any Subsidiary with or otherwise
involving any other Subsidiary, including any guarantees or other credit support
(including letters of credit) in connection therewith; and (F) any Investments
in a Subsidiary and, for the avoidance of doubt, pledges by the Borrower or any
Subsidiary of the Equity Interests of any Excluded Subsidiary that are directly
owned by the Borrower or any Subsidiary in favor of the agent or lenders in
respect of such Excluded Subsidiary’s Non-Recourse Debt, to the extent in the
case of clauses (A) through (F) otherwise permitted by this Agreement.

 

“Non-Recourse Guarantee” shall mean any Guarantee by the Borrower or a
Subsidiary Guarantor of Non-Recourse Debt incurred by an Excluded Project
Subsidiary as to which the lenders of such Non-Recourse Debt have acknowledged
that they will not have any recourse to the stock or assets of the Borrower or
any Subsidiary Guarantor, except to the limited extent set forth in such
guarantee.

 

“NRG Power Marketing” shall mean NRG Power Marketing LLC, a Delaware corporation
that is a wholly owned Subsidiary.

 

“NYPSC” shall have the meaning assigned to such term in Section 3.23(f).

 

“NYPSC Subject Company” shall have the meaning assigned to such term in Section
3.23(f).

 

37

--------------------------------------------------------------------------------


 

“Obligations” shall have the meaning assigned to such term in the Collateral
Trust Agreement.

 

“Offer Amount” shall have the meaning assigned to such term in Section 2.13(b).

 

“Offered Loans” shall have the meaning assigned to such term in Section
2.12(e)(iii).

 

“Offer Period” shall have the meaning assigned to such term in Section 2.13(b).

 

“Officer” shall mean, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, Assistant Secretary or any Vice-President of such Person.

 

“Officers’ Certificate” shall mean a certificate signed on behalf of the
Borrower by two Officers of the Borrower, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Borrower, which certificate shall include:
(a) a statement that each of the Officers making such certificate has read the
applicable covenant or condition, (b) a brief statement as to the nature and
scope of the examination or investigation upon which the statements or opinions
contained in such certificate are based, (c) a statement that, in the opinion of
each such Officer, he has made such examination or investigation as is necessary
to enable him to express an informed opinion as to whether or not the applicable
covenant or condition has been complied with and (d) a statement as to whether
or not, in the opinion of each such Officer, the applicable condition or
covenant has been complied with.

 

“Original Closing Date” shall mean February 2, 2006.

 

“Original Issue Date” shall mean June 5, 2009.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y of the Board), if any, of such Lender, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.

 

“Patriot Act” shall have the meaning assigned to such term in Section 4.02(b).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” shall mean, collectively, the Pre-Closing UCC Diligence
Certificates, each dated as of the Closing Date, executed and delivered by the
Borrower and each Subsidiary Guarantor, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Permitted Amendment Discount” shall have the meaning assigned to such term in
Section 9.19(a).

 

38

--------------------------------------------------------------------------------


 

“Permitted Amendment Loans and/or Commitments” shall have the meaning assigned
to such term in Section 9.19(a).

 

“Permitted Amendment Yield Differential” shall have the meaning assigned to such
term in Section 9.19(a).

 

“Permitted Amendments” shall mean one or more amendments providing for an
extension of the final maturity date of any Loan and/or any Commitment of the
Accepting Lenders (provided that such extensions may not result in having more
than eight different final maturity dates under this Agreement without the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed)) and, in connection therewith and subject to
the limitations set forth in Section 9.19, any change in the Applicable Margin
and other pricing with respect to the applicable Loans and/or Commitments of the
Accepting Lenders and the payment of any fees (including prepayment premiums or
fees) to the Accepting Lenders (such changes and/or payments to be in the form
of cash, equity interest or other property as agreed by the Borrower and the
Accepting Lenders to the extent not prohibited by this Agreement).

 

“Permitted Business” shall mean the business of acquiring, constructing,
managing, developing, improving, maintaining, leasing, owning and operating
Facilities, together with any related assets or facilities, as well as any other
activities reasonably related to, ancillary to, or incidental to, any of the
foregoing activities (including acquiring and holding reserves), including
investing in Facilities.

 

“Permitted Cure Security” shall mean an equity security of the Borrower having
no mandatory redemption, repurchase or similar requirements prior to 91 days
after the Latest Maturity Date of all Classes of Loans or Commitments, and upon
which all dividends or distributions (if any) shall be payable solely in
additional shares of such equity security.

 

“Permitted Debt” shall have the meaning assigned to such term in Section
6.01(b).

 

“Permitted Investments” shall mean:

 

(a)                                  any Investment in the Borrower or in a
Restricted Subsidiary that is a Subsidiary Guarantor;

 

(b)                                 any Investment in an Immaterial Subsidiary;

 

(c)                                  any Investment in an Excluded Foreign
Subsidiary for so long as the Excluded Foreign Subsidiaries do not collectively
own more than 20% of the consolidated assets of the Borrower as of the most
recent fiscal quarter end for which financial statements are publicly available;

 

(d)                                 any issuance of letters of credit to support
the obligations of any of the Excluded Subsidiaries;

 

(e)                                  any Investment in Cash Equivalents (and, in
the case of Excluded Subsidiaries only, Cash Equivalents or other liquid
investments permitted under any Credit Facility to which it is a party);

 

(f)                                    any Investment by the Borrower or any
Restricted Subsidiary in a Person, if as a result of such Investment:

 

39

--------------------------------------------------------------------------------


 

(i)                                     such Person becomes a Restricted
Subsidiary and a Subsidiary Guarantor or an Immaterial Subsidiary; or

 

(ii)                                  such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Borrower or a Restricted Subsidiary that
is a Subsidiary Guarantor;

 

(g)                                 any Investment made as a result of the
receipt of non-cash consideration from an Asset Sale that was made pursuant to
and in compliance with Section 6.04;

 

(h)                                 Investments made as a result of the sale of
Equity Interests of any Person that is a Subsidiary such that, after giving
effect to any such sale, such Person is no longer a Subsidiary, if the sale of
such Equity Interests constitutes an Asset Sale and the Net Proceeds received
from such Asset Sale are applied as set forth under Section 6.04;

 

(i)                                     Investments to the extent made in
exchange for the issuance of Equity Interests (other than Disqualified Stock) of
the Borrower;

 

(j)                                     any Investments received in compromise
or resolution of (i) obligations of trade creditors or customers of the Borrower
or any of its Restricted Subsidiaries, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (ii) litigation, arbitration or other disputes
with Persons who are not Affiliates;

 

(k)                                  Investments represented by Hedging
Obligations;

 

(l)                                     loans or advances to employees;

 

(m)                               repayments or prepayments of the Loans or pari
passu Indebtedness;

 

(n)                                 any Investment in securities of trade
creditors, trade counter-parties or customers received in compromise of
obligations of those Persons, including pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of such trade creditors
or customers;

 

(o)                                 negotiable instruments held for deposit or
collection;

 

(p)                                 receivables owing to the Borrower or any
Restricted Subsidiary and payable or dischargeable in accordance with customary
trade terms; provided, however, that such trade terms may include such
concessionary trade terms as the Borrower of any such Restricted Subsidiary
deems reasonable under the circumstances;

 

(q)                                 payroll, travel and similar advances to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses for accounting purposes;

 

(r)                                    Investments resulting from the
acquisition of a Person that at the time of such acquisition held instruments
constituting Investments that were not acquired in contemplation of the
acquisition of such Person;

 

(s)                                  any Investment in any Person engaged
primarily in one or more Permitted Businesses (including Excluded Subsidiaries,
Unrestricted Subsidiaries, and Persons that are not Subsidiaries) made for cash
since the Issue Date;

 

40

--------------------------------------------------------------------------------


 

(t)                                    the contribution of any one or more of
the Specified Facilities to a Restricted Subsidiary that is not a Subsidiary
Guarantor;

 

(u)                                 Investments made pursuant to a commitment
that, when entered into, would have complied with the provisions of this
Agreement;

 

(v)                                 Investments in any Excluded Subsidiary made
by another Excluded Subsidiary;

 

(w)                               other Investments made since the Original
Issue Date in any Person having an aggregate Fair Market Value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to clause (23) of the definition of “Permitted Investments” in the Existing
Indenture that are at the time outstanding not to exceed the greater of (i)
$500,000,000 and (ii) 2.50% of Total Assets; provided, however, that (A) for the
avoidance of doubt, to the extent an Investment made since the Original Issue
Date and on or prior to the Closing Date has been allocated by the Borrower to
clause (23) of the definition of “Permitted Investments” in the Existing
Indenture, then such Investment shall to such extent be deemed made pursuant to
this clause (w) and may not be allocated to clause (x) below and (B) if any
Investment pursuant to this clause (w) is made in any Person that is not a
Restricted Subsidiary and a Subsidiary Guarantor on the date of the making of
the Investment and such Person becomes a Restricted Subsidiary and a Subsidiary
Guarantor after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (a) above, and shall cease to have been made
pursuant to this clause (w); and

 

(x)                                   Investments existing on or prior to the
Closing Date.

 

“Permitted Liens” shall mean:

 

(a)                                  Liens held by the Collateral Trustee on
assets of the Borrower or any Subsidiary Guarantor in accordance with the
Collateral Trust Agreement securing (i) Indebtedness, Letters of Credit and
other Guaranteed Obligations hereunder and under the other Loan Documents (other
than Indebtedness, Letters of Credit and other Guaranteed Obligations arising
from New Commitments pursuant to and in accordance with Section 2.24) and (ii)
Indebtedness and other Indebtedness Obligations under other Credit Facilities
and Indebtedness, Letters of Credit and other Guaranteed Obligations arising
from New Commitments pursuant to and in accordance with Section 2.24 in an
aggregate principal amount not exceeding under this clause (a)(ii), on the date
of the creation of such Liens, the difference between (A) the greater of (x)
30.00% of Total Assets and (y) $6,000,000,000 and (B) the aggregate principal
amount outstanding on such date under clause (a)(i) above less the aggregate
amount of all repayments, optional or mandatory, of the principal of any term
Indebtedness under a Credit Facility that have been made by the Borrower or any
of its Restricted Subsidiaries since the Issue Date with the Net Proceeds of
Asset Sales (other than Excluded Proceeds) and less, without duplication, the
aggregate amount of all repayments or commitment reductions with respect to any
revolving credit borrowings under a Credit Facility that have been made by the
Borrower or any of its Restricted Subsidiaries since the Issue Date as a result
of the application of the Net Proceeds of Asset Sales (other than Excluded
Proceeds) in accordance with Section 6.04 (excluding temporary reductions in
revolving credit borrowings as contemplated by that covenant) or in accordance
with Section 4.10 of the Existing 2021 Notes Indenture (excluding temporary
reductions in revolving credit borrowings contemplated by that covenant);

 

(b)                                 Liens to secure obligations with respect to
(i) contracts (other than for Indebtedness) for commercial and trading
activities for the purchase, transmission, distribution, sale, lease or hedge of
any energy related commodity or service and (ii) Hedging Obligations

 

41

--------------------------------------------------------------------------------


 

(which Liens may, in each case, be held by the Collateral Trustee pursuant to
and in accordance with the Collateral Trust Agreement);

 

(c)                                  Liens (i) in favor of the Borrower or any
of the Subsidiary Guarantors, (ii) incurred by Excluded Project Subsidiaries in
favor of any other Excluded Project Subsidiary or (iii) incurred by Excluded
Foreign Subsidiaries in favor of any other Excluded Foreign Subsidiary;

 

(d)                                 Liens to secure the performance of statutory
obligations, surety or appeal bonds, performance bonds or other obligations of a
like nature;

 

(e)                                  Liens to secure obligations to vendors or
suppliers covering the assets sold or supplied by such vendors or suppliers,
including Liens to secure Indebtedness or other obligations (including Capital
Lease Obligations) permitted by Sections 6.01(b)(iv), 6.01(b)(xiii), 6.01(b)(xx)
and 6.01(b)(xxi) covering only the assets acquired with or financed by such
Indebtedness;

 

(f)                                    Liens existing on the Issue Date and set
forth on Schedule 6.02;

 

(g)                                 Liens for taxes, assessments or governmental
charges or claims that are not yet delinquent or that are being contested in
good faith by appropriate proceedings promptly instituted and diligently
concluded; provided that any reserve or other appropriate provision as is
required in conformity with GAAP has been made therefor;

 

(h)                                 Liens imposed by law, such as carriers’,
warehousemen’s, landlord’s and mechanics’ Liens;

 

(i)                                     survey exceptions, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines, oil and gas and other mineral
interests and leases and other similar purposes, or zoning or other restrictions
as to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

 

(j)                                     Liens to secure any Permitted
Refinancing Indebtedness permitted to be incurred under this Agreement;
provided, however, that:

 

(i)                                     the new Lien shall be limited to all or
part of the same property and assets that secured or, under the written
agreements pursuant to which the original Lien arose, could secure the original
Lien (plus improvements and accessions to, such property or proceeds or
distributions thereof); and

 

(ii)                                  the Indebtedness secured by the new Lien
is not increased to any amount greater than the sum of (1) the outstanding
principal amount or, if greater, committed amount, of the Permitted Refinancing
Indebtedness and (2) an amount necessary to pay any fees and expenses, including
premiums, related to such refinancings, refunding, extension, renewal or
replacement;

 

(k)                                  Liens incurred or deposits made in
connection with workers’ compensation, unemployment insurance and other types of
social security;

 

(l)                                     Liens encumbering deposits made to
secure obligations arising from statutory, regulatory, contractual or warranty
requirements of the Borrower or any of its Restricted Subsidiaries, including
rights of offset and set-off;

 

42

--------------------------------------------------------------------------------


 

(m)                               leases or subleases granted to others that do
not materially interfere with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

 

(n)                                 statutory Liens arising under ERISA;

 

(o)                                 Liens on property (including Capital Stock)
existing at the time of acquisition of the property by the Borrower or any
Subsidiary; provided that such Liens were in existence prior to, such
acquisition, and not incurred in contemplation of, such acquisition;

 

(p)                                 Liens arising from UCC financing statements
filed on a precautionary basis in respect of operating leases intended by the
parties to be true leases (other than any such leases entered into in violation
of this Agreement);

 

(q)                                 Liens on assets and Equity Interests of a
Subsidiary that is an Excluded Subsidiary;

 

(r)                                    Liens granted in favor of Xcel pursuant
to the Xcel Indemnification Agreements as in effect on the Issue Date held by
Xcel thereunder;

 

(s)                                  Liens to secure Indebtedness or other
obligations incurred to finance Necessary Capital Expenditures that encumber
only the assets purchased, installed or otherwise acquired with the proceeds of
such Indebtedness;

 

(t)                                    Liens to secure Environmental CapEx Debt
that encumber only the assets purchased, installed or otherwise acquired with
the proceeds of such Environmental CapEx Debt;

 

(u)                                 Liens on assets or securities deemed to
arise in connection with the execution, delivery or performance of contracts to
sell such assets or stock otherwise permitted under this Agreement;

 

(v)                                 any Liens resulting from restrictions on any
Equity Interest or undivided interests, as the case may be, of a Person
providing for a breach, termination or default under any joint venture,
stockholder, membership, limited liability company, partnership, owners’,
participation or other similar agreement between such Person and one or more
other holders of Equity Interests or undivided interests of such Person, as the
case may be, if a security interest or Lien is created on such Equity Interest
or undivided interest, as the case may be, as a result thereof;

 

(w)                               Liens resulting from any customary provisions
limiting the disposition or distribution of assets or property (including Equity
Interests) or any related restrictions thereon in joint venture, partnership,
membership, stockholder and limited liability company agreements, asset sale
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements, including owners’, participation or similar agreements governing
projects owned through an undivided interest; provided, however, that any such
limitation is applicable only to the assets that are the subjects of such
agreements;

 

(x)                                   those Liens or other exceptions to title,
in either case on or in respect of any facility of the Borrower or any
Subsidiary, arising as a result of any shared facility agreement entered into
after the closing date with respect to such facility, except to the extent that
any such Liens or exceptions, individually or in the aggregate, materially
adversely affect the value of the relevant property or materially impair the use
of the relevant property in the operation of the business of the Borrower or
such Subsidiary;

 

43

--------------------------------------------------------------------------------


 

(y)                                 Liens on cash deposits and other funds
maintained with a depository institution, in each case arising in the ordinary
course of business by virtue of any statutory or common law provision relating
to banker’s liens, including Section 4-210 of the UCC, and/or arising from
customary contractual fee provisions, the reimbursement of funds advanced by a
depositary or intermediary institution (and/or its Affiliates) on account of
investments made or securities purchased, indemnity, returned check and other
similar provisions;

 

(z)                                   any Liens on property and assets (other
than any Core Collateral) designated as Excluded Assets from time to time by the
Borrower under clause (xiii) of the definition of “Excluded Assets,” which shall
not have, when taken together with all other property and assets (other than any
Core Collateral) that constitute Excluded Assets pursuant to such clause at the
relevant time of determination, a Fair Market Value in excess of $500,000,000 in
the aggregate; and

 

(aa)                            Liens incurred by the Borrower or any Subsidiary
with respect to obligations not to exceed $500,000,000 at any one time
outstanding.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any of its Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to refund, refinance, replace, defease or discharge,
other Indebtedness of the Borrower or any of its Restricted Subsidiaries (other
than intercompany Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness extended, refinanced, renewed, replaced, defeased or refunded (plus
all accrued interest on such Indebtedness and the amount of all expenses and
premiums incurred in connection therewith); (b) such Permitted Refinancing
Indebtedness has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; (c) if the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded is
subordinated in right of payment to the Guaranteed Obligations, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Guaranteed
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded; (d) such Indebtedness is incurred
either by the Borrower (and may be guaranteed by any Subsidiary Guarantor) or by
the Restricted Subsidiary who is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and (e)(i) if the Stated
Maturity of the Indebtedness being refinanced is earlier than the Latest
Maturity Date of all Classes of Loans or Commitments, the Permitted Refinancing
Indebtedness has a Stated Maturity no earlier than the Stated Maturity of the
Indebtedness being refinanced or (ii) if the Stated Maturity of the Indebtedness
being refinanced is later than the Latest Maturity Date of all Classes of Loans
or Commitments, the Permitted Refinancing Indebtedness has a Stated Maturity at
least 91 days later than the Latest Maturity Date of all Classes of Loans or
Commitments.

 

“Permitted Tax Lease” shall mean a sale and leaseback transaction consisting of
a “payment in lieu of taxes” program or any similar structure (including leases,
sale-leasebacks, etc.) primarily intended to provide tax benefits (and not
primarily intended to create Indebtedness).

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

44

--------------------------------------------------------------------------------


 

“Pledged Equity Interests” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Pledged Securities” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Prepayment Date” shall have the meaning assigned to such term in Section
2.13(b).

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of the nation’s 30 largest banks” (or, if The Wall Street
Journal ceases quoting a base rate of the type described, the highest per annum
rate of interest published by the Federal Reserve Board in Federal Reserve
statistical release H.15 (519) entitled “Selected Interest Rates” as the Bank
prime loan rate or its equivalent); each change in the Prime Rate shall be
effective as of the opening of business on the date such change is publicly
announced as being effective.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually available.

 

“Priority Lien Obligations” shall have the meaning assigned to such term in the
Collateral Trust Agreement.

 

“Pro Forma Cost Savings” shall mean, without duplication, with respect to any
period, reductions in costs and related adjustments that have been actually
realized or are projected by the Borrower’s Chief Financial Officer in good
faith to result from reasonably identifiable and factually supportable actions
or events, but only if such reductions in costs and related adjustments are so
projected by the Borrower to be realized during the consecutive four-quarter
period commencing after the transaction giving rise to such calculation.

 

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the Total Revolving Commitment represented by such Lender’s
Revolving Commitment.  In the event the Revolving Commitments shall have expired
or been terminated, the Pro Rata Percentages of any Revolving Lender shall be
determined on the basis of the Revolving Commitments most recently in effect
prior thereto.

 

“Project Interest” shall mean any undivided interest in a Facility.

 

“Proposed Discounted Purchase Amount” shall have the meaning assigned to such
term in Section 2.12(e)(ii).

 

“Prudent Industry Practice” shall mean those practices and methods as are
commonly used or adopted by Persons in the Permitted Business in the United
States in connection with the conduct of the business of such industry, in each
case as such practices or methods may evolve from time to time, consistent in
all material respects with all Applicable Laws.

 

“PUCT” shall mean the Public Utility Commission of Texas.

 

“PUHCA” shall mean the Public Utility Holding Company Act of 2005 and the rules
and regulations promulgated thereunder, effective February 8, 2006.

 

“Purchasing Borrower Party” shall mean the Borrower or any of its Subsidiaries
that makes a Discounted Voluntary Purchase pursuant to Section 2.12(e).

 

“PURPA” shall mean the Public Utility Regulatory Policies Act of 1978 and the
rules and regulations promulgated thereunder, as amended from time to time.

 

45

--------------------------------------------------------------------------------


 

“QF” shall mean a “qualifying facility” under PURPA.

 

“Qualified Counterparty” shall mean, with respect to any Specified Hedging
Agreement, any counterparty thereto.

 

“Qualifying Equity Interests” shall mean Equity Interests of the Borrower other
than (a) Disqualified Stock and (b) Equity Interests that were used to support
an incurrence of Contribution Indebtedness.

 

“Qualifying Lenders” shall have the meaning assigned to such term in Section
2.12(e)(iv).

 

“Qualifying Loans” shall have the meaning assigned to such term in Section
2.12(e)(iv).

 

“Rate” shall have the meaning set forth in the definition of Type.

 

“Reaffirmation Agreement” shall mean the Reaffirmation Agreement, dated as of
the Closing Date, executed and delivered by the Borrower, each Subsidiary
Guarantor, the Administrative Agent and the Collateral Trustee in form and
substance reasonably acceptable to the Administrative Agent.

 

“Refinancing Amount Date” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Refinancing Commitments” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Refinancing Revolving Commitments” shall have the meaning assigned to such term
in Section 2.25(a).

 

“Refinancing Revolving Lender” shall have the meaning assigned to such term in
Section 2.25(e).

 

“Refinancing Revolving Loans” shall have the meaning assigned to such term in
Section 2.25(e).

 

“Refinancing Series” shall have the meaning provided in Section 2.25(a).

 

“Refinancing Term Commitments” shall have the meaning assigned to such term in
Section 2.25(a).

 

“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.25(c).

 

“Refinancing Term Loan” shall have the meaning assigned to such term in Section
2.25(c).

 

“Refinancing Term Maturity Date” shall mean the date on which a Refinancing Term
Loan matures.

 

“Register” shall have the meaning assigned to such term in Section 9.04(e).

 

46

--------------------------------------------------------------------------------


 

“Regulation S-X” shall mean Regulation S-X under the Securities Act as from time
to time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by such Lender, an Affiliate of such Lender, the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, pumping, injection,
pouring, emptying, deposit, disposal, discharge, dispersal, dumping, escaping,
leaching or migration into or through the environment or within or upon any
building, structure, facility or fixture.

 

“Repayment Date” shall have the meaning assigned to such term in Section 2.11.

 

“Required Lenders” shall mean, at any time, Lenders collectively constituting
the Majority Revolving Lenders and the Majority Term Lenders; provided that for
purposes of, and with respect to, any exercise of rights, powers and remedies
(including with respect to a Default, an Event of Default or otherwise) pursuant
to and in accordance with any Security Document (including any enforcement of
any Security Document, any rights, powers or remedies thereunder and any
direction or instruction to or any authorization of, or other act by the Lenders
requiring, the Collateral Trustee to take any action, exercise any rights,
powers or remedies pursuant to and in accordance with the Collateral Trust
Agreement or any other Security Document (including any amendment, modification,
termination, discharge or waiver of any Security Document or any sale of or
foreclosure upon any Collateral)), “Required Lenders” shall mean, at any time,
Lenders having (a) in respect of the enforcement of remedies or the protections
of Liens on Collateral, Loans (excluding Swingline Loans), Revolving L/C
Exposure and Swingline Exposure representing greater than 50% of the sum of all
Loans outstanding (excluding Swingline Loans), Revolving L/C Exposure and
Swingline Exposure at such time and (b) in respect of any act other than the
enforcement of remedies or the protections of Liens on Collateral, Loans
(excluding Swingline Loans), Revolving L/C Exposure, Swingline Exposure, unused
Revolving Commitments, unused New Revolving Commitments (if any), unused
Refinancing Revolving Commitments (if any), unused Term Loan Commitments, unused
New Term Commitments (if any) and unused Refinancing Term Commitments (if any)
representing greater than 50% of the sum of all Loans outstanding (excluding
Swingline Loans), Revolving L/C Exposure, Swingline Exposure, unused Revolving
Commitments, unused New Revolving Commitments (if any), unused Refinancing
Revolving Commitments (if any), unused Term Loan Commitments, unused New Term
Commitments (if any) and unused Refinancing Term Commitments (if any) at such
time.

 

47

--------------------------------------------------------------------------------


 

“Responsible Officer” of a Person shall mean the Chief Executive Officer, Chief
Financial Officer, Treasurer or General Counsel of such Person.

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

“Restricted Payment” shall have the meaning assigned to such term in Section
6.06.  For purposes of determining compliance with Section 6.06, no Hedging
Obligation shall be deemed to be contractually subordinated to the Guaranteed
Obligations.

 

“Restricted Subsidiary” of a Person shall mean any subsidiary of the referent
Person that is not an Unrestricted Subsidiary.  Unless otherwise indicated, any
reference to a “Restricted Subsidiary” shall be deemed to be a reference to a
Restricted Subsidiary of the Borrower.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans (and to acquire participations in
Letters of Credit and Swingline Loans) hereunder as set forth on Schedule
1.01(e) or in the Assignment and Acceptance or Joinder Agreement pursuant to
which such Lender assumed its Revolving Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender in
accordance with Section 9.04.

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s Revolving
L/C Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not been reimbursed at such time.  The
Revolving L/C Exposure of any Revolving Lender at any time shall equal its Pro
Rata Percentage of the aggregate Revolving L/C Exposure at such time.

 

“Revolving Lender” shall mean a Lender with a Revolving Commitment or an
outstanding Revolving Loan.

 

“Revolving Loans” shall mean (i) the revolving loans made by the Lenders to the
Borrower pursuant to clause (b) of Section 2.01, (ii) any New Revolving Loans
and (iii) any Refinancing Revolving Loans.

 

“Revolving Maturity Date” shall mean (i) with respect to any Revolving
Commitments on the Closing Date and Revolving Loans made pursuant to clause (i)
of the definition thereof, July 1, 2016, (ii) with respect to any New Revolving
Commitments and New Revolving Loans, the maturity date thereof set forth in the
applicable Joinder Agreement and (iii) with respect to any Refinancing Revolving
Commitments and Refinancing Revolving Loans, the maturity date thereof set forth
in the applicable Joinder Agreement, in each case, as it may be extended
pursuant to and in accordance with this Agreement.

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc. or any successor entity.

 

“Secured Parties” shall mean the Arrangers, the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Documentation Agents, the Lenders,
the Issuing Banks and,

 

48

--------------------------------------------------------------------------------


 

with respect to any Specified Hedging Agreement, any Qualified Counterparty that
has agreed to be bound by the provisions of Article VIII hereof and Section 7.2
of the Guarantee and Collateral Agreement as if it were a party hereto or
thereto; provided that no Qualified Counterparty shall have any rights in
connection with the management or release of any Collateral or the obligations
of any Subsidiary Guarantor under the Guarantee and Collateral Agreement or the
Collateral Trust Agreement.  For the avoidance of doubt, it is acknowledged that
no LC Issuer in respect of any Cash Collateralized Letter of Credit Facilities
shall be a Secured Party.

 

“Securities Account” shall have the meaning assigned to such term in the UCC.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securitization Vehicle” shall mean a Person that is a direct wholly owned
Subsidiary of the Borrower or of any Restricted Subsidiary (a) formed for the
purpose of effecting a South Central Securitization, (b) to which the Borrower
and/or any Restricted Subsidiary transfers South Central Securitization Assets
and (c) which, in connection therewith, issues Third Party Securities; provided
that (i) such Securitization Vehicle shall engage in no business other than the
purchase of South Central Securitization Assets pursuant to the South Central
Securitization permitted by Section 6.04, the issuance of Third Party Securities
or other funding of such South Central Securitization and any activities
reasonably related thereto and (ii) such Securitization Vehicle shall be an
Unrestricted Subsidiary under this Agreement and an “Unrestricted Subsidiary”
under the Senior Notes Documents.

 

“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Mortgages, the Control Agreements, the Intellectual Property Security
Agreements, the Collateral Trust Agreement, the Reaffirmation Agreement and each
of the other security agreements, pledges, mortgages, assignments (collateral or
otherwise), consents and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.09 or 5.10.

 

“Sellers’ Retained Interests” means the debt and/or equity interests (including
any intercompany notes) held by the Borrower or any Restricted Subsidiary in a
Securitization Vehicle to which South Central Securitization Assets have been
transferred in a South Central Securitization permitted by Section 6.04,
including any such debt or equity received as consideration for, or as a portion
of, the purchase price for the South Central Securitization Assets transferred,
and any other instrument through which the Borrower or any Restricted Subsidiary
has rights to or receives distributions in respect of any residual or excess
interest in the South Central Securitization Assets.

 

“Senior Notes” shall mean the Borrower’s 7.375% Senior Notes due 2017, 7.625%
Senior Notes due 2018, 8.500% Senior Notes due 2019, 7.625% Senior Notes due
2019, 8.250% Senior Notes due 2020 and 7.875% Senior Notes due 2021 in an
aggregate amount not to exceed $6,100,000,000.

 

“Senior Notes Documents” shall mean the indentures under which the Senior Notes
are issued and all other instruments, agreements and other documents evidencing
or governing the Senior Notes or providing for any Guarantee or other right in
respect thereof, in each case as the same may be amended or supplemented from
time to time in accordance with the terms hereof and thereof.

 

“Series” shall have the meaning provided in Section 2.24(a).

 

49

--------------------------------------------------------------------------------


 

“Significant Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, as such
Regulation is in effect on the Closing Date and shall in any event include the
Core Collateral Subsidiaries.

 

“South Central Securitization” shall mean any transaction or series of
transactions entered into by the Borrower or any Restricted Subsidiary pursuant
to which the Borrower or such Restricted Subsidiary, as the case may be, sells,
conveys, assigns, grants an interest in or otherwise transfers, from time to
time, to one or more Securitization Vehicles the South Central Securitization
Assets (and/or grants a security interest in such South Central Securitization
Assets transferred or purported to be transferred to such Securitization
Vehicle), and which Securitization Vehicle finances the acquisition of such
South Central Securitization Assets (i) with proceeds from the issuance of Third
Party Securities, (ii) with the issuance to the Borrower or such Restricted
Subsidiary of Sellers’ Retained Interests or an increase in such Sellers’
Retained Interests or (iii) with proceeds from the sale or collection of South
Central Securitization Assets.

 

“South Central Securitization Assets” shall mean any accounts receivable
originated or expected to be originated by (and owed to) the Borrower or any
Restricted Subsidiary (in each case whether now existing or arising or acquired
in the future) arising from the installation of pollution control equipment for
the removal or reduction of mercury, SO2, NOx and/or other pollutants in the
Borrower’s Big Cajun facilities in Louisiana and any ancillary assets (including
contract rights) which are of the type customarily conveyed with, or in respect
of which security interests are customarily granted in connection with, such
accounts receivable in a securitization transaction and which are sold,
transferred or otherwise conveyed by the Borrower or a Restricted Subsidiary to
a Securitization Vehicle.

 

“SPC” shall have the meaning assigned to such term in Section 9.04(j).

 

“Specified Facility” shall mean each of the following Facilities, or any part
thereof and/or any other assets set forth below:  (a) the Facilities held on the
Closing Date by Vienna Power LLC, Meriden Gas Turbine LLC, Norwalk Power LLC,
Connecticut Jet Power LLC (excluding the assets located at the Cos Cob site),
Devon Power LLC, Montville Power LLC (including the Capital Stock of the
entities owning such Facilities provided that such entities do not hold material
assets other than the Facilities held on the Closing Date); (b) the following
Facilities, or any part thereof: P.H. Robinson, H.O. Clarke, Webster, Unit 3 at
Cedar Bayou, Unit 2 at T.H. Wharton and Greens Bayou; (c) the Capital Stock of
the following Subsidiaries if such Subsidiary holds no assets other than the
Capital Stock of a Foreign Subsidiary of the Borrower: NRG Latin America, Inc.,
NRG International LLC, NRG Insurance Ltd. (Cayman Islands), NRG Asia Pacific,
Ltd., NRG International II Inc. and NRG International III Inc.; and (d) the
Equity Interests issued by, and any assets (including any Facilities), of Long
Beach Generation LLC and Middletown Power LLC.

 

“Specified Hedging Agreement” shall mean any Interest Rate/Currency Hedging
Agreement entered into by the Borrower or any Subsidiary Guarantor and any
Qualified Counterparty.

 

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

 

50

--------------------------------------------------------------------------------


 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board).  Eurodollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or
more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean any subsidiary (direct or indirect) of the Borrower.

 

“Subsidiary Guarantor” shall mean on the Closing Date, each Restricted
Subsidiary specified on Schedule 1.01(f) and, at any time thereafter, shall
include (a) all Core Collateral Subsidiaries and (b) each other Restricted
Subsidiary that is not an Excluded Subsidiary; provided that if at any time any
Subsidiary Guarantor is designated as (i) an Unrestricted Subsidiary or Excluded
Project Subsidiary pursuant to and in accordance with Section 6.10 or (ii) an
Excluded Subsidiary pursuant to and in accordance with clause (c) of the
definition thereof, thereafter, such Person shall not be deemed a Subsidiary
Guarantor.  For the avoidance of doubt, the Funded L/C SPV shall not be a
Subsidiary Guarantor for all purposes under this Agreement and the other Loan
Documents.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean CNA or any other Revolving Lender that becomes the
Administrative Agent pursuant to and in accordance with this Agreement or
agrees, with the approval of the Administrative Agent and the Borrower, to act
as the Swingline Lender hereunder, in each case, in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

 

“Syndication Agent” shall have the meaning assigned to such term in the
preamble.

 

“Tax Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

51

--------------------------------------------------------------------------------


 

“Tax-Exempt Bonds” shall mean any bonds or other securities issued by a
Governmental Authority (including any quasi-governmental agencies) for the
direct or indirect benefit of the Borrower or any Subsidiary Guarantor or, if
permitted by Applicable Law, by the Borrower or any Subsidiary Guarantor, the
payment of interest on which is exempt from applicable federal, state and/or
local taxes.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings (including interest, fines,
penalties or additions to tax) imposed by any Governmental Authority.

 

“Term Borrowing” shall mean a Borrowing comprised of a Class of Term Loans, New
Term Loans or Refinancing Term Loans.

 

“Term Commitment” shall mean, with respect to each Lender, the commitment, if
any, of such Lender to make Term Loans hereunder as set forth on Schedule
1.01(g) or in the Assignment and Acceptance or Joinder Agreement pursuant to
which such Lender assumed its Term Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The aggregate principal amount of the Term
Commitments on the Closing Date is $1,600,000,000.

 

“Term Lender” shall mean a Lender with a Term Commitment or an outstanding Term
Loan.

 

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a).

 

“Term Maturity Date” shall mean July 1, 2018, as it may be extended pursuant to
and in accordance with this Agreement.

 

“Texas Genco Retirement Plan” shall mean a non-contributory defined benefit
pension plan maintained for participation by eligible Texas-based employees of
the Borrower.

 

“Third Party Securities” shall mean, with respect to any South Central
Securitization, notes, bonds or other debt instruments, beneficial interests in
a trust, undivided ownership interests in receivables or other securities issued
for cash consideration by the relevant Securitization Vehicle to banks,
financing conduits, investors or other financing sources (other than the
Borrower or any Subsidiary except in respect of the Sellers’ Retained Interest)
the proceeds of which are used to finance, in whole or in part, the purchase by
such Securitization Vehicle of South Central Securitization Assets in a South
Central Securitization.  The amount of any Third Party Securities shall be
deemed to equal the aggregate principal, stated or invested amount of such Third
Party Securities which are outstanding at such time.

 

“Total Assets” shall mean the total consolidated assets of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the most recent balance sheet of the Borrower.

 

“Total Debt” shall mean, at any time, the aggregate amount of Indebtedness of
the Borrower and the Restricted Subsidiaries outstanding at such time, in the
amount that would be reflected on a balance sheet prepared at such time on a
consolidated basis in accordance with GAAP; provided, however, that (a) Total
Debt will exclude all Indebtedness of Excluded Subsidiaries (but, for the
avoidance of doubt, not Guarantees of such Indebtedness by the Loan Parties),
(b) with respect to Hedging Obligations of the Borrower or any Restricted
Subsidiary,

 

52

--------------------------------------------------------------------------------


 

Total Debt will include only the amount of payments that any such Person is
required to make, on the date Total Debt is being determined, as a result of an
early termination or similar event in respect of outstanding Hedging Obligations
of such Person, (c) for the avoidance of doubt, the undrawn amount of all
outstanding letters of credit (including Letters of Credit) shall not be
included in Total Debt and (d) Total Debt shall not include the amount of funds
on deposit in the Funded L/C Collateral Accounts at such time.

 

“Total Revolving Commitment” shall mean, at any time, the aggregate amount of
the Revolving Commitments, as in effect at such time.  The Total Revolving
Commitment on the Closing Date is $2,300,000,000.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
(b) the borrowings hereunder, the issuance of Letters of Credit and the use of
proceeds of each of the foregoing, (c) the granting of Liens pursuant to the
Security Documents, (d) the re-evidencing in full of all Term B Loans (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement, (e) the replacement of the revolving credit facility (including the
letter of credit facility and the swingline loan facility thereunder) under the
Existing Credit Agreement with the revolving credit facility (including the
letter of credit facility and swingline loan facility thereunder) under this
Agreement, (f) the return by the Borrower (i) of the proceeds of all
Credit-Linked Deposits (as defined in the Existing Credit Agreement) which
constitute cash collateral with respect to the Existing Cash Collateralized
Letter of Credit Facilities to the Funded L/C Lenders (as defined in the
Existing Credit Agreement) and, as a result of such return, the aggregate amount
of cash collateral provided under all Existing Cash Collateralized Letter of
Credit Facilities shall, as of the Closing Date, be equal to zero and (ii) to
each issuer of letters of credit under the Existing Cash Collateralized Letter
of Credit Facilities of the original copy (or a copy satisfactory to each of
such issuer and the Administrative Agent in its sole discretion) of all letters
of credit outstanding under all Existing Cash Collateralized Letter of Credit
Facilities for cancellation by such issuer of letters of credit thereunder
immediately upon the receipt thereof (unless such letter of credit shall be
treated as an Existing Letter of Credit hereunder) and, as a result of such
return, no letters of credit shall be outstanding under any Existing Cash
Collateralized Letter of Credit Facility as of the Closing Date, except to the
extent any letters of credit remain outstanding thereunder on terms and
conditions reasonably satisfactory to the Arrangers, (g) any other transactions
related to or entered into in connection with any of the foregoing and (h) the
payment of fees, costs and expenses incurred in connection with the foregoing.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York or any other applicable jurisdiction.

 

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

 

“Unrestricted Subsidiary” shall mean any Subsidiary (other than any Subsidiary
that constitutes or owns Core Collateral and other than the Funded L/C SPV) that
is designated by the Borrower as an Unrestricted Subsidiary pursuant to a
certificate executed by a Responsible Officer of the Borrower, but only to the
extent that such Subsidiary (a) has no Indebtedness other than Non-Recourse
Debt; (b) except as permitted by Section 6.07, is not party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the

 

53

--------------------------------------------------------------------------------


 

Borrower or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Borrower; (c) is a Person with
respect to which neither the Borrower nor any of its Restricted Subsidiaries has
any direct or indirect obligation (i) to subscribe for additional Equity
Interests or (ii) to maintain or preserve such Person’s financial condition or
to cause such Person to achieve any specified levels of operating results except
as otherwise permitted by this Agreement; and (d) has not guaranteed or
otherwise directly or indirectly provided credit support for any Indebtedness of
the Borrower or any of its Restricted Subsidiaries except as otherwise permitted
by this Agreement.  Any designation of a Subsidiary as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by delivering to the
Administrative Agent a certified copy of the certificate executed by a
Responsible Officer of the Borrower giving effect to such designation and
certifying that such designation complied with the conditions described under
Section 6.10 and was permitted by Section 6.04.  If, at any time, any
Unrestricted Subsidiary fails to meet the requirements as an Unrestricted
Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and (A) any Indebtedness of such Subsidiary will be
deemed to be incurred by a Restricted Subsidiary as of such date and, if such
Indebtedness is not permitted to be incurred as of such date under Section 6.01,
the Borrower will be in default of such covenant and (B) any assets of such
Subsidiary will be deemed to be held by a Restricted Subsidiary as of such
date.  The Borrower may at any time designate any Unrestricted Subsidiary to be
a Restricted Subsidiary; provided that such designation will be deemed to be an
incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 6.01, calculated
on a pro forma basis as if such designation had occurred at the beginning of the
four-quarter reference period and (2) no Default or Event of Default would be in
existence following such designation.  The Unrestricted Subsidiaries on the
Closing Date are set forth on Schedule 1.01(h).

 

“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect of the Indebtedness,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Xcel” shall mean Xcel Energy Inc., a Minnesota corporation.

 

“Xcel Indemnification Agreements” shall mean the Indemnification Agreements,
each dated as of December 5, 2003, by and among Xcel Energy Inc., Northern
States Power Company and the Borrower, each as amended on November 8, 2006.

 

SECTION 2.02.                                          Terms Generally.  The
definitions in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including”, and words of similar import, shall not be
limiting and shall be deemed to be followed by the phrase “without limitation”.
 The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  The words “asset” and “property” shall

 

54

--------------------------------------------------------------------------------


 

be construed as having the same meaning and effect and to refer to any and all
rights and interests in tangible and intangible assets and properties of any
kind whatsoever, whether real, personal or mixed, including cash, securities,
Equity Interests, accounts and contract rights.  The word “control”, when used
in connection with the Collateral Trustee’s rights with respect to, or security
interest in, any Collateral, shall have the meaning specified in the UCC with
respect to that type of Collateral.  The words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision of this Agreement
unless the context shall otherwise require.  All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require.  Except as otherwise expressly provided herein, (a) any
definition of, or reference to, any Loan Document or any other agreement,
instrument or document in this Agreement shall mean such Loan Document or other
agreement, instrument or document as amended, restated, amended and restated,
supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein) and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI or any related definition to
eliminate the effect of any change in GAAP occurring after the Closing Date on
the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI or any related
definition for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Borrower and the
Required Lenders.

 

SECTION 2.03.                                          Classification of Loans
and Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar
Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Borrowing”)
or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Revolving Borrowing”).

 

SECTION 2.04.                                          Exchange Rates.  For
purposes of determining compliance under Article VI with respect to any amount
in a foreign currency, the U.S. dollar-equivalent amount thereof will be
calculated based on the relevant currency exchange rate in effect at the time of
such incurrence.  The maximum amount of Indebtedness, Liens, Investments and
other basket amounts that the Borrower and its Subsidiaries may incur under
Article VI shall not be deemed to be exceeded, with respect to any outstanding
Indebtedness, Liens, Investments and other basket amounts, solely as a result of
fluctuations in the exchange rate of currencies, if as of the initial date of
calculation the Borrower determined that each such maximum amount had not been
exceeded.  When calculating capacity for the incurrence of additional
Indebtedness, Liens, Investments and other basket amounts by the Borrower and
its Subsidiaries under Article VI the exchange rate of currencies shall be
measured as of the date of calculation.

 

ARTICLE III.

 

The Credits

 

SECTION 3.01.                                          Commitments.  Subject to
the terms and conditions hereof and relying upon the representations and
warranties set forth herein:

 

(a)                                  each Term Lender agrees, severally and not
jointly, to fund Term Loans to the Borrower on the Closing Date in an aggregate
principal amount equal to such Term Lender’s

 

55

--------------------------------------------------------------------------------


 

Term Commitment by making immediately available funds available to the
Administrative Agent’s designated account not later than 11:00 a.m., New York
City time, on the Closing Date or such later time as may be agreed by the
Administrative Agent and the Borrower; and

 

(b)                                 each Revolving Lender agrees, severally and
not jointly, to fund Revolving Loans to the Borrower, at any time and from time
to time on or after the Closing Date and until the earlier of the Revolving
Maturity Date with respect to the Revolving Commitment of such Revolving Lender
and the termination of the Revolving Commitment of such Revolving Lender in
accordance with the terms hereof in an aggregate principal amount at any time
outstanding that will not result in such Revolving Lender’s Revolving Exposure
exceeding such Revolving Lender’s Revolving Commitment.

 

Within the limits set forth in clause (b) above and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Revolving Loans.  Amounts paid or prepaid in respect of Term
Loans, New Term Loans or Refinancing Term Loans may not be reborrowed.

 

SECTION 3.02.                                          Loans.  (a)  Each Loan
(other than Swingline Loans) shall be made as part of a Borrowing consisting of
Loans of the same Class and Type made by the Lenders ratably in accordance with
their respective Commitments of the applicable Class; provided, however, that
the failure of any Lender to make any Loan required to be made by it shall not
in itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).  Except
for Loans deemed made pursuant to Section 2.02(f) and subject to Section 2.22
relating to Swingline Loans, the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.

 

(b)                                 Subject to Sections 2.08 and 2.15, each
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request pursuant to Section 2.03.  Each Lender may at its option
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall (i) not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement, (ii) not result in increased costs
for the Borrower pursuant to Sections 2.14, 2.15, 2.16 or 2.20 and (iii) take
into account the obligations of each Lender to mitigate increased costs pursuant
to Section 2.21 hereof.  Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than 16 Eurodollar
Borrowings outstanding hereunder at any time.  For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

 

(c)                                  Except with respect to Loans made pursuant
to Section 2.02(f), as otherwise set forth in Section 2.01(a) with respect to
Term Loans and subject to Section 2.22 relating to Swingline Loans, each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 11:00 a.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative

 

56

--------------------------------------------------------------------------------


 

Agent such Lender’s portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with Section 2.02(c) and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If the Administrative Agent
shall have so made funds available then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, such Lender
and the Borrower severally agree to repay to the Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower to but excluding the
date such amount is repaid to the Administrative Agent at (i) in the case of the
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing (in lieu of interest which would otherwise become due to such Lender
pursuant to Section 2.06) or (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent clearly demonstrable
error).  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

 

(e)                                  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request any Revolving Borrowing
which is a Eurodollar Borrowing if the Interest Period requested with respect
thereto would end after the latest Revolving Maturity Date at such time.

 

(f)                                    If the Issuing Bank shall not have
received from the Borrower the payment required to be made by
Section 2.23(e) with respect to a Letter of Credit within the time specified in
such Section, the Issuing Bank will promptly notify the Administrative Agent of
the L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Lender of such L/C Disbursement and its Pro Rata Percentage thereof. 
Each Revolving Lender shall pay by wire transfer of immediately available funds
to the Administrative Agent not later than 5:00 p.m., New York City time, on
such date (or, if such Revolving Lender shall have received such notice later
than 3:00 p.m., New York City time, on any day, not later than 10:00 a.m., New
York City time, on the immediately following Business Day), an amount equal to
such Lender’s Pro Rata Percentage of such L/C Disbursement (it being understood
that such amount shall be deemed to constitute an ABR Revolving Loan of such
Lender and such payment shall be deemed to have reduced the Revolving L/C
Exposure), and the Administrative Agent will promptly pay to the Issuing Bank
amounts so received by it from the Revolving Lenders.  The Administrative Agent
will promptly pay to the Issuing Bank any amounts received by it from the
Borrower pursuant to Section 2.23(e) prior to the time that any Revolving Lender
makes any payment pursuant to this Section 2.02(f); any such amounts received by
the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made such payments
and to the Issuing Bank, as their interests may appear.  If any Revolving Lender
shall not have made its Pro Rata Percentage of such L/C Disbursement available
to the Administrative Agent as provided above, such Lender and the Borrower
severally agree to pay interest on such amount, for each day from and including
the date such amount is required to be paid in accordance with this
Section 2.02(f) to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
the Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a) (in lieu of interest which would
otherwise become due to such Lender pursuant to Section 2.06), and (ii) in the
case of such Lender, for the first such day, the Federal Funds Effective Rate,
and for each day thereafter, the Alternate Base Rate; and provided, further,
that under no circumstances shall such Lender be entitled to seek indemnity from
any Loan Party in respect of any interest so accrued or paid.

 

57

--------------------------------------------------------------------------------


 

SECTION 3.03.                                          Borrowing Procedure.  In
order to request a Borrowing (other than a Swingline Loan or a deemed Borrowing
pursuant to Section 2.02(f), as to which this Section 2.03 shall not apply), the
Borrower shall notify the Administrative Agent by telephone (promptly confirmed
by fax) or shall hand deliver or fax to the Administrative Agent a duly
completed Borrowing Request (a) in the case of a Eurodollar Borrowing, not later
than 12:00 (noon), New York City time, three Business Days before a proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 12:00 (noon),
New York City time, one Business Day before a proposed Borrowing; provided,
however, that with respect to ABR Borrowings in respect of Term Loans made
pursuant to and in accordance with Section 2.01(a) on the Closing Date, such
Borrowing Request may be delivered not later than 9:00 a.m., New York City time,
on the Closing Date.  Each Borrowing Request shall be irrevocable, shall be
signed by or on behalf of the Borrower and shall specify the following
information: (i) whether the Borrowing then being requested is to be a Term
Borrowing or a Revolving Borrowing, and whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if such
Borrowing is to be a Eurodollar Borrowing, the initial Interest Period with
respect thereto and the Class of Loans to which such initial Interest Period
will apply; provided, however, that, notwithstanding any contrary specification
in any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02.  If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing.  If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  The Administrative
Agent shall promptly advise the applicable Lenders of any notice given in
accordance with this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

 

SECTION 3.04.                                          Repayment of Loans;
Evidence of Debt.  (a)  The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender (i) the principal amount
of each Term Loan, New Term Loan and Refinancing Term Loan of such Lender made
to the Borrower as provided in Section 2.11 and (ii) the then unpaid principal
amount of each Revolving Loan of such Revolving Lender made to the Borrower on
the Revolving Maturity Date with respect to such Revolving Loan of such
Revolving Lender.  The Borrower hereby unconditionally promises to pay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the latest Revolving Maturity Date at such time and the first date
after such Swingline Loan is made that is the 15th day or the last day of a
calendar month and is at least three Business Days after such Swingline Loan is
made.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender to the
Borrower from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement, and
shall provide copies of such accounts to the Borrower upon its reasonable
request (at the Borrower’s sole cost and expense).

 

(c)                                  The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made hereunder, the
Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower or any
Subsidiary Guarantor and each Lender’s share thereof, and shall provide copies
of such accounts to the Borrower upon its reasonable request (at the Borrower’s
sole cost and expense).

 

58

--------------------------------------------------------------------------------


 

(d)                                 The entries made in the accounts maintained
pursuant to Sections 2.04(b) and 2.04(c) shall be conclusive evidence of the
existence and amounts of the obligations therein recorded absent clearly
demonstrable error; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it hereunder be evidenced by a promissory note.  In such event, the Borrower
shall execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns (i) in the form of Exhibit F, if such
promissory note relates to Revolving Borrowings or (ii) in the form of
Exhibit G, if such promissory note relates to Term Loans or, in any such case,
any other form reasonably acceptable to the Administrative Agent. 
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive such a promissory note, the interests represented by
such note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 9.04) be represented by one or more
promissory notes payable to the payee named therein or its registered assigns.

 

SECTION 3.05.                                          Fees.  (a)  The Borrower
agrees to pay to each Lender, through the Administrative Agent, on the last
Business Day of March, June, September and December in each year (beginning with
September 30, 2011) and on each date on which any Revolving Commitment of such
Lender shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) equal to 0.50% per annum on the average daily unused amount of
the Revolving Commitments of such Lender (other than the Swingline Commitment)
during the preceding quarter (or shorter or longer period commencing with the
Closing Date and ending with the Revolving Maturity Date with respect to the
Commitments of such Lender or the date on which the Commitments of such Lender
shall expire or be terminated).  All Commitment Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days.  The
Commitment Fee due to each Lender shall commence to accrue on the Closing Date
and shall cease to accrue on the date on which the Commitment of such Lender
shall expire or be terminated as provided herein.  For purposes of calculating
Commitment Fees with respect to Revolving Commitments only, no portion of the
Revolving Commitments shall be deemed utilized under Section 2.22 as a result of
outstanding Swingline Loans.

 

(b)                                 Unless previously paid, the Borrower agrees
to pay to the Administrative Agent, for its own account, the fees in the amounts
and at the times from time to time agreed to in writing by the Borrower and the
Administrative Agent, including pursuant to that certain fee letter, dated as of
May 4, 2011, between the Borrower and Citigroup Global Markets Inc., as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof (the
“Administrative Agent Fees”).

 

(c)                                  The Borrower agrees to pay (i) to each
Revolving Lender, through the Administrative Agent, on the last Business Day of
March, June, September and December of each year (beginning with September 30,
2011) and on the date on which the Revolving Commitment of such Revolving Lender
shall be terminated as provided herein (each, an “L/C Fee Payment Date”) a fee
(an “L/C Participation Fee”) calculated on such Revolving Lender’s Pro Rata
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed L/C Disbursements which are earning interim
interest pursuant to Section 2.23(h)) during the preceding quarter (or shorter
or longer period commencing with the Closing Date and ending with the Revolving
Maturity Date with respect to the Revolving Commitment of such Revolving Lender
or the date on which all Letters of Credit have been canceled or have expired
and the Revolving Commitments of all Revolving Lenders shall have been
terminated) at a rate per annum equal to the Applicable Margin used to determine
the

 

59

--------------------------------------------------------------------------------


 

interest rate on Revolving Borrowings comprised of Eurodollar Loans pursuant to
Section 2.06 and (ii) to the Issuing Bank with respect to each outstanding
Letter of Credit issued at the request of the Borrower a fronting fee, which
shall accrue at such rate as shall be separately agreed upon between the
Borrower and the Issuing Bank, on the drawable amount of such Letter of Credit,
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letter of Credit (or as otherwise separately agreed upon between
the Borrower and the applicable Issuing Bank), as well as the Issuing Bank’s
customary documentary and processing charges with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued at the request of
the Borrower or processing of drawings thereunder (the fees in this clause (ii),
collectively, the “Issuing Bank Fees”).  All L/C Participation Fees and Issuing
Bank Fees shall be computed on the basis of the actual number of days elapsed in
a year of 360 days.

 

(d)                                 All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders, except that the Issuing Bank Fees shall
be paid directly to the Issuing Bank.  Once paid, none of the Fees actually owed
and due shall be refundable under any circumstances.

 

(e)                                  Notwithstanding anything herein to the
contrary, during such period as a Lender is a Defaulting Lender, such Defaulting
Lender will not be entitled to any fees accruing during such period pursuant to
Section 2.05(a) or 2.05(c)(i) (without prejudice to the rights of the
non-Defaulting Lenders in respect of such fees), provided that (i) to the extent
that all or a portion of such Defaulting Lender’s Pro Rata Percentage of any
Revolving L/C Exposure or Swingline Exposure is reallocated to the
non-Defaulting Lenders pursuant to Section 2.26, such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Commitments, and (ii) to the extent that all or
any portion of such Defaulting Lender’s Pro Rata Percentage of any Revolving L/C
Exposure or Swingline Exposure cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the Issuing Bank and the Swingline
Lender (and the pro rata payment provisions of Section 2.17 will automatically
be deemed adjusted to reflect the provisions of this Section 2.05(e)).

 

SECTION 3.06.                                          Interest on Loans.  (a) 
Subject to the provisions of Section 2.07, the outstanding Loans comprising each
ABR Borrowing, including each Swingline Loan, shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be, when the Alternate Base Rate is determined by reference to
the Prime Rate and over a year of 360 days at all other times) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

 

(b)                                 Subject to the provisions of Section 2.07,
the Loans comprising each Eurodollar Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.

 

(c)                                  Interest on each Loan shall be payable on
the Interest Payment Dates applicable to such Loan except as otherwise provided
in this Agreement.  Subject to Section 2.08, the applicable Alternate Base Rate
or Adjusted LIBO Rate for each Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall, absent
clearly demonstrable error, be final and conclusive and binding on all parties
hereto.

 

SECTION 3.07.                                          Default Interest.  If the
Borrower shall default in the payment of the principal of or interest on any
Loan or any other amount becoming due and payable hereunder or under any other
Loan Document, by acceleration or otherwise, the Borrower shall on demand from
time to time pay interest, to the extent permitted by law, on such defaulted
amount to but

 

60

--------------------------------------------------------------------------------


 

excluding the date of actual payment (after as well as before judgment) (a) in
the case of overdue principal, at the rate otherwise applicable to such Loan
pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases, at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 365 or 366 days, as the case may be, when determined by reference to
the Prime Rate and over a year of 360 days at all other times) equal to the rate
that would be applicable to an ABR Term Loan plus 2.00%.

 

SECTION 3.08.                                          Alternate Rate of
Interest.  In the event, and on each occasion, that prior to the commencement of
any Interest Period for a Eurodollar Borrowing (a) the Administrative Agent
shall have determined that adequate and reasonable means do not exist for
determining the Adjusted LIBO Rate for such Interest Period or (b) the
Administrative Agent is advised by (i) if and to the extent such Eurodollar
Borrowing consists of Revolving Loans, the Majority Revolving Lenders and/or
(ii) if and to the extent such Eurodollar Borrowing consists of Term Loans, New
Term Loans or Refinancing Term Loans, the Majority Term Lenders, as applicable,
in each case, reasonably and in good faith that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing, for such
Interest Period, then the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Borrower and
the Lenders.  In the event of any such notice, until the Administrative Agent
shall have advised the Borrower and the Lenders that the circumstances giving
rise to such written or fax notice no longer exist, (A) any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be
deemed to be a request for an ABR Borrowing and (B) any Interest Period election
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective.

 

SECTION 3.09.                                          Termination and Reduction
of Commitments.  (a)  Unless previously terminated in accordance with the terms
hereof, (i) the Term Commitments shall automatically terminate at 5:00 p.m.,
New York City time, on the Closing Date and (ii) the Revolving Commitments, the
Swingline Commitment and the L/C Commitment shall automatically terminate on the
Revolving Maturity Date with respect to such Revolving Commitments (provided
that, notwithstanding anything else herein to the contrary, the Revolving
Maturity Date applicable to the L/C Commitment and the Swingline Commitment
shall be the date specified in clause (i) of the definition of “Revolving
Maturity Date” unless such date is extended with the prior written consent of,
in the case of the L/C Commitment, the Issuing Banks or, in the case of the
Swingline Commitment, the Swingline Lender).  If any Letter of Credit remains
outstanding on the Revolving Maturity Date with respect to the Revolving
Commitments applicable to such Letter of Credit (and, at the time thereof, after
giving effect to the repayment of the applicable Revolving Loans at such time,
the Revolving Exposure of the applicable Revolving Lenders exceeds the available
Revolving Commitments of such Revolving Lenders), the Borrower shall deposit
with the Administrative Agent an amount in cash equal to 103% of the aggregate
undrawn amount of such Letter of Credit to secure the full obligations with
respect to any drawings that may occur thereunder, which amount shall be
promptly returned to the Borrower upon each such Letter of Credit being
terminated or cancelled.

 

(b)                                 Upon at least three Business Days’ prior
irrevocable written or fax notice to the Administrative Agent, the Borrower may
at any time in whole permanently terminate, or from time to time in part
permanently reduce, in each case without premium or penalty, the Revolving
Commitments or the Swingline Commitment; provided, however, that (i) each
partial reduction of the Revolving Commitments or the Swingline Commitment shall
be in an integral multiple of $1,000,000 and in a minimum amount of $5,000,000
and (ii) the Total Revolving Commitment shall not be reduced to an amount that
is less than the Aggregate Revolving Exposure then in effect; provided, further,
that a notice of termination may state that such termination is conditioned upon
the effectiveness of other credit facilities or any other event, in which case
such

 

61

--------------------------------------------------------------------------------


 

notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified termination date) if such condition is not satisfied.

 

(c)           Each reduction in the Revolving Commitments or the Swingline
Commitment hereunder shall be made, at the Borrower’s option, to either (i) on a
pro rata basis all Classes of Revolving Commitments outstanding on such date or
(ii) the Classes of Revolving Commitments outstanding on such date in the order
of the maturity date thereof, in each case, ratably among the applicable Lenders
in accordance with their Pro Rata Percentages.  The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

 

(d)           The Borrower may terminate the unused amount of the Commitment of
a Defaulting Lender upon not less than ten Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.26(e) shall apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any Lender may have against such Defaulting
Lender.

 

SECTION 3.10.              Conversion and Continuation of Borrowings.  The
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing of the
Borrower into an ABR Borrowing, (b) not later than 12:00 (noon), New York City
time, three Business Days prior to conversion or continuation, to convert any
ABR Borrowing of the Borrower into a Eurodollar Borrowing or to continue any
Eurodollar Borrowing of the Borrower as a Eurodollar Borrowing for an additional
Interest Period and (c) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurodollar Borrowing of the Borrower to another permissible Interest
Period, subject in each case to the following:

 

(i)            each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;

 

(ii)           if less than all the outstanding principal amount of any
Borrowing shall be converted or continued, then each resulting Borrowing shall
satisfy the limitations specified in Sections 2.02(a) and 2.02(b) regarding the
principal amount and maximum number of Borrowings of the relevant Type;

 

(iii)          each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued and unpaid interest on any Eurodollar Loan (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;

 

(iv)          if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

 

62

--------------------------------------------------------------------------------


 

(v)           any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

 

(vi)          any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing;

 

(vii)         no Interest Period may be selected for any Eurodollar Term
Borrowing that would end later than any applicable Repayment Date occurring on
or after the first day of such Interest Period if, after giving effect to such
selection, the aggregate outstanding amount of the sum of (A) the applicable
Eurodollar Term Borrowings with Interest Periods ending on or prior to such
Repayment Date and (B) the applicable ABR Term Borrowings would not be at least
equal to the principal amount of applicable Term Borrowings to be paid on such
Repayment Date; and

 

(viii)        after the occurrence and during the continuance of an Event of
Default, no outstanding Loan may be converted into, or continued as, a
Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (A) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (B) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(C) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (D) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing.  If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted or continued into an ABR Borrowing.

 

SECTION 3.11.              Repayment of Term Loans, New Term Loans and
Refinancing Term Loans.  (a)  On the dates set forth below, or if any such date
is not a Business Day, on the next preceding Business Day (each such date being
called a “Repayment Date”), the Borrower shall pay to the Administrative Agent,
for the account of the Term Lenders holding Term Loans, a principal amount of
the Term Loans (as adjusted from time to time pursuant to Sections 2.11(b), 2.12
and 2.13(b)) in an aggregate amount equal to the sum of the principal amount of
Term Loans as of the Closing Date, multiplied, in each case, by the percentage
set forth below for such date, together in each case with accrued and unpaid
interest and Fees on the amount to be paid to but excluding the date of such
payment:

 

Repayment Date

 

Percentage

 

September 30, 2011

 

0.25%

 

December 31, 2011

 

0.25%

 

March 31, 2012

 

0.25%

 

June 30, 2012

 

0.25%

 

September 30, 2012

 

0.25%

 

December 31, 2012

 

0.25%

 

March 31, 2013

 

0.25%

 

 

63

--------------------------------------------------------------------------------


 

Repayment Date

 

Percentage

 

June 30, 2013

 

0.25%

 

September 30, 2013

 

0.25%

 

December 31, 2013

 

0.25%

 

March 31, 2014

 

0.25%

 

June 30, 2014

 

0.25%

 

September 30, 2014

 

0.25%

 

December 31, 2014

 

0.25%

 

March 31, 2015

 

0.25%

 

June 30, 2015

 

0.25%

 

September 30, 2015

 

0.25%

 

December 31, 2015

 

0.25%

 

March 31, 2016

 

0.25%

 

June 30, 2016

 

0.25%

 

September 30, 2016

 

0.25%

 

December 31, 2016

 

0.25%

 

March 31, 2017

 

0.25%

 

June 30, 2017

 

0.25%

 

September 30, 2017

 

0.25%

 

December 31, 2017

 

0.25%

 

March 31, 2018

 

0.25%

 

Term Maturity Date

 

Remainder

 

 

(b)           In the event and on each occasion that any Term Commitments, New
Term Commitments or Refinancing Term Commitments shall be reduced or shall
expire or terminate other than as a result of the making of a Term Loan, a New
Term Loan or a Refinancing Term Loan the installments payable on each applicable
repayment date, as applicable, shall be reduced pro rata by an aggregate amount
equal to the amount of such reduction, expiration or termination.

 

(c)           To the extent not previously paid, all Term Loans shall be due and
payable on the Term Maturity Date, together with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of payment.

 

(d)           On the dates (if any) set forth in the applicable Joinder
Agreement, or if any such date is not a Business Day, on the next preceding
Business Day, the Borrower shall pay to the Administrative Agent, for the
account of the Lenders holding New Term Loans and/or Refinancing Term Loans, a
principal amount of such New Term Loans and/or Refinancing Term Loans (in each
case, as adjusted from time to time pursuant to Sections 2.11(b), 2.12 and
2.13(b)) in the aggregate amounts set forth in the applicable Joinder Agreement,
together, in each case, with accrued and unpaid interest and Fees on the amount
to be paid to but excluding the date of such payment.

 

(e)           All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

 

SECTION 3.12.              Prepayment.  (a)  The Borrower shall have the right
at any time and from time to time to prepay any Borrowing, in whole or in part,
subject to the provisions of Section 2.12(d) below, upon at least three Business
Days’ prior written or fax notice (or telephone notice promptly confirmed by
written or fax notice) in the case of Eurodollar Loans, or written or fax notice
(or telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 11:00 a.m., New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000.

 

64

--------------------------------------------------------------------------------


 

(b)           Except as otherwise set forth in Section 2.12(e) below, optional
prepayments of Term Loans, New Term Loans and Refinancing Term Loans shall be
applied, at the Borrower’s option, either (i) on a pro rata basis to all Classes
of Term Loans, New Term Loans and Refinancing Term Loans in accordance with
their respective aggregate principal amount or (ii) to the Classes of Term
Loans, New Term Loans and Refinancing Term Loans in the order of the maturity
date of each such Class (and, within any such Class, on a pro rata basis to the
applicable Lenders); provided that with respect to any such prepayment of any
Class of Term Loans, New Term Loans and Refinancing Term Loans such prepayment
shall be applied against the remaining scheduled installments of principal due
in respect of such Class as directed by the Borrower.

 

(c)           Each notice of prepayment shall be substantially in the form of
Exhibit H, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein; provided that
a notice of prepayment may state that such prepayment is conditioned upon the
effectiveness of other credit facilities or any other event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified prepayment date) if such condition is not satisfied. 
All prepayments and failures to prepay under this Section 2.12 shall be subject
to Section 2.16.  All prepayments under this Section 2.12 shall be accompanied
by accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

 

(d)           Any (i) amendment, amendment and restatement or other modification
of this Agreement consummated after the Closing Date but on or prior to the
first anniversary of the Closing Date or (ii) voluntary prepayment of all but
not less than all of the Term Loans then outstanding consummated after the
Closing Date but on or prior to the first anniversary of the Closing Date with
the proceeds of a substantially concurrent issuance or incurrence of new bank
loans (which voluntary prepayment shall be deemed to have occurred even if a
portion of the Term Loans then outstanding are replaced, converted or
re-evidenced with, into or by such new loans so long as all but not less than
all of the Term Loans then outstanding are so prepaid) the effect of which, in
the case of either clause (i) or clause (ii), is to decrease the Applicable
Margin with respect to the Term Loans then outstanding shall be accompanied by a
fee payable to the Lenders holding the Term Loans then outstanding (which shall
include any Non-Consenting Lender that is repaid in connection with any such
amendment or amendment and restatement), in an amount equal to 1.00% of the
aggregate principal amount of the Term Loans then outstanding only if such
amendment, amendment and restatement, other modification or prepayment is not
otherwise undertaken in connection with another material transaction or series
of related material transactions.

 

(e)           (i)  Notwithstanding anything to the contrary in this Agreement
(including but not limited to Sections 2.12(a), 2.12(b), 2.17, 2.18 and 2.19
(which provisions shall not be applicable to this Section 2.12(e)) or any other
Loan Document, any Purchasing Borrower Party shall have the right at any time
and from time to time prior to the Term Maturity Date to purchase Term Loans
from the Term Lenders at a discount to the par value of such Term Loans (each, a
“Discounted Voluntary Purchase”) pursuant to and in accordance with this
Section 2.12(e).  Each Discounted Voluntary Purchase shall be subject to each of
the following conditions: (A) no Discounted Voluntary Purchase shall be made,
directly or indirectly, with the proceeds of any Loan, (B) any Discounted
Voluntary Purchase may, at the election of the Purchasing Borrower Party, be
offered in respect of one or more Classes of Term Loans, but shall be offered
pro rata to all Term Lenders within the Classes of Term Loans selected by the
Purchasing Borrower Party, (C) such Purchasing Borrower Party shall deliver to
the Administrative Agent a certificate stating that (1) no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Purchase (after giving effect to any related waivers, supplements or
amendments obtained in connection with such Discounted Voluntary Purchase) and
(2) each of the conditions to such Discounted Voluntary Purchase contained in
this Section 2.12(e) has been

 

65

--------------------------------------------------------------------------------


 

satisfied, (D) no Discounted Voluntary Purchase shall be deemed to be a
prepayment pursuant to this Section 2.12 and (E) any Term Loans repurchased in
any Discounted Voluntary Purchase by any Purchasing Borrower Party shall,
without further action by any Person, be deemed cancelled and no longer
outstanding (and may not be resold by any Purchasing Borrower Party) for all
purposes of this Agreement and all other Loan Documents, including (x) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (y) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document or (z) the determination of Required Lenders, Majority Term
Lenders or for any similar or related purpose, under this Agreement or any other
Loan Document, and the Administrative Agent is hereby authorized to make
appropriate entries in the Register to reflect any such cancellation.

 

(ii)           To the extent that a Purchasing Borrower Party seeks to make a
Discounted Voluntary Purchase, such Purchasing Borrower Party will deliver to
the Administrative Agent written notice substantially in the form of Exhibit I
and with such changes as agreed to by the Administrative Agent (each, a
“Discounted Purchase Option Notice”) not later than 11:00 a.m., New York City
time, at least ten Business Days prior to the proposed Acceptance Date that such
Purchasing Borrower Party desires to purchase Term Loans in an aggregate
principal amount specified therein by the Purchasing Borrower Party (each, a
“Proposed Discounted Purchase Amount”), in each case at a discount to the par
value of such Term Loans as specified below.  The Proposed Discounted Purchase
Amount of Term Loans shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  The Discounted Purchase Option Notice
shall further specify with respect to the proposed Discounted Voluntary
Purchase: (A) the Proposed Discounted Purchase Amount of Term Loans, (B) a
discount range (which may be a single percentage) selected by the Purchasing
Borrower Party with respect to such proposed Discounted Voluntary Purchase
(representing the percentage of par of the principal amount of Term Loans to be
prepaid) (the “Discount Range”) and (C) the date by which Term Lenders are
required to indicate their election to participate in such proposed Discounted
Voluntary Purchase which shall be at least five Business Days following the date
of the Discounted Purchase Option Notice (the “Acceptance Date”); provided that
any Term Lender offered or approached to participate in any Discounted Voluntary
Purchase (x) may elect or decline, in its sole discretion, to participate in
such Discounted Voluntary Purchase, (y) shall make its own decision on whether
to sell any of its Term Loans and, if it decides to do so, the principal amount
of and price to be sought for such Term Loans and (z) shall, in its sole
discretion, consult its own attorney, business advisor or tax advisor as to
legal, business, tax and related matters concerning such Discounted Voluntary
Purchase.

 

(iii)          Upon receipt of a Discounted Purchase Option Notice in accordance
with Section 2.12(e)(ii), the Administrative Agent shall promptly notify each
Term Lender thereof.  On or prior to the Acceptance Date, each such Term Lender
may, in its discretion, specify, by delivering a written notice substantially in
the form of Exhibit J and with such changes as agreed to by the Administrative
Agent (each, a “Lender Participation Notice”) to the Administrative Agent, (A) a
minimum price (the “Acceptable Price”) within the Discount Range (for example,
80.0% of the par value of the Term Loans to be prepaid) and (B) a maximum
principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans with respect to which such Term Lender is
willing to permit a Discounted Voluntary Purchase at the Acceptable Price
(“Offered Loans”).  Based on the Acceptable Prices and principal amounts of Term
Loans specified by the Term Lenders in the applicable Lender Participation
Notice, the Administrative Agent, in consultation with the Purchasing Borrower
Party, shall determine the applicable discount for Term Loans (the “Applicable

 

66

--------------------------------------------------------------------------------


 

Discount”), which Applicable Discount shall be (x) the percentage specified by
the Purchasing Borrower Party if the Purchasing Borrower Party has selected a
single percentage pursuant to Section 2.12(e)(ii) for the Discounted Voluntary
Purchase or (y) otherwise, the lowest Acceptable Price at which the Purchasing
Borrower Party can pay the Proposed Discounted Purchase Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Discounted Purchase Amount cannot be paid in full at
any Acceptable Price, the Applicable Discount shall be the highest Acceptable
Price specified by the Term Lenders that is within the Discount Range.  The
Applicable Discount shall be applicable to all Term Lenders who have offered to
participate in the Discounted Voluntary Purchase and hold Qualifying Loans.  Any
Term Lender with outstanding Term Loans whose Lender Participation Notice is not
received by the Administrative Agent on or prior to the Acceptance Date shall be
deemed to have declined to participate in a Discounted Voluntary Purchase of any
of its Term Loans at any discount to their par value within the Applicable
Discount.

 

(iv)          The Purchasing Borrower Party shall make a Discounted Voluntary
Purchase by prepaying at the Applicable Discount those Term Loans (or the
respective portions thereof) offered by the Term Lenders (the “Qualifying
Lenders”) that specify an Acceptable Price that is equal to or lower than the
Applicable Discount (the “Qualifying Loans”); provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest and
other amounts due and payable with respect thereto at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Purchase Amount, calculated by applying the Applicable Discount, the Purchasing
Borrower Party shall prepay such Qualifying Loans ratably among the Qualifying
Lenders based on their respective principal amounts of such Qualifying Loans
(subject to rounding requirements specified by the Administrative Agent).  If
the aggregate proceeds required to prepay all Qualifying Loans (disregarding any
interest and other amounts due and payable with respect thereto at such time)
would be less than the amount of the aggregate proceeds required to prepay the
Proposed Discounted Purchase Amount, calculated by applying the Applicable
Discount, the Purchasing Borrower Party shall prepay all Qualifying Loans.

 

(v)           Each Discounted Voluntary Purchase shall be made within four
Business Days of the Acceptance Date (or such other date as the Administrative
Agent may reasonably agree to, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to the provisions of Section 2.12(d)),
upon irrevocable notice substantially in the form of Exhibit K and with such
changes as agreed to by the Administrative Agent (each a “Discounted Voluntary
Purchase Notice”), delivered by the applicable Purchasing Borrower Party to the
Administrative Agent no later than 11:00 a.m. (New York City time), three
Business Days prior to the date of such Discounted Voluntary Purchase, which
notice shall specify the date and amount of the Discounted Voluntary Purchase
and the Applicable Discount determined by the Administrative Agent.  Upon
receipt of any Discounted Voluntary Purchase Notice, the Administrative Agent
shall promptly notify each relevant Term Lender thereof.  If any Discounted
Voluntary Purchase Notice is given, the Purchasing Borrower Party shall pay the
amount specified in such Discounted Voluntary Purchase Notice to the applicable
Qualifying Lenders on the date specified therein, together with accrued and
unpaid interest on the par principal amount of such applicable Qualifying Loans
to but excluding the date of payment, and each such Discounted Voluntary
Purchase shall be consummated pursuant to an Assignment and Acceptance executed
by the applicable Purchasing Borrower Party and each applicable

 

67

--------------------------------------------------------------------------------


 

Qualifying Lender and shall be recorded in the Register in accordance with
Section 9.04(e).

 

(vi)          To the extent not expressly set forth herein, each Discounted
Voluntary Purchase shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and calculation of Applicable Discount in
accordance with Section 2.12(e)(iii) above) established by the Administrative
Agent and the Borrower.

 

(vii)         Prior to the delivery of a Discounted Voluntary Purchase Notice,
upon written notice to the Administrative Agent, the Purchasing Borrower Party
may withdraw its offer to make a Discounted Voluntary Purchase pursuant to any
Discounted Purchase Option Notice.

 

(viii)        Each of each Qualifying Lender and each Purchasing Borrower Party
acknowledges and agrees that, with respect to any Discounted Voluntary Purchase,
(A) it or any other party to such Discounted Voluntary Purchase may have, or
come into possession of, information (collectively, the “Excluded Information”)
regarding the Borrower, its Subsidiaries, their respective securities or the
Loan Documents (including financial results and business plans) that is not
known or available to any Agent, any Arranger, any Issuing Bank, any Loan Party
or any Lender and that may be material to its or such other party’s decision to
enter into such Discounted Voluntary Purchase (including material non-public
information with respect to the Borrower, its Subsidiaries or their respective
securities), and that it or any other party to such Discounted Voluntary
Purchase may be entering into such Discounted Voluntary Purchase based on the
Excluded Information, (B) it has independently and without reliance on any
Agent, any Arranger, any Issuing Bank, any Loan Party or any Lender (and no,
Agent, Arranger, Issuing Bank, Loan Party or Lender shall have any duty or
responsibility to conduct any analysis on its behalf), and based on such
information as it has deemed appropriate (including, if applicable, the Excluded
Information), made its own independent analysis (including credit, legal, tax
and bankruptcy analysis), consulted with its own advisors with respect thereto
as it has deemed appropriate and determined to enter into such Discounted
Voluntary Purchase and to consummate the transactions contemplated thereby,
notwithstanding its lack of knowledge of the Excluded Information or the
knowledge by any other party to such Discounted Voluntary Purchase of the
Excluded Information, and (C) none of any Agent, any Arranger, any Issuing Bank,
any Loan Party or any Lender shall have any liability to it with respect to the
nondisclosure of the Excluded Information, and it hereby to the extent permitted
by law waives and releases any claims it may have against any Agent, any
Arranger, any Issuing Bank, any Loan Party or any Lender under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information;
provided that the Excluded Information shall not and does not affect the truth
or accuracy of any representations or warranties made by it in any documents
executed by it with respect to such Discounted Voluntary Purchase or any
representations or warranties made by any Loan Party under any Loan Document.

 

(ix)           None of any Agent, any Arranger, any Issuing Bank, any Lender or
any of their respective affiliates assumes any responsibility for the accuracy
or completeness of the information concerning the Borrower, the Loan Parties, or
any of their Affiliates (whether contained in the documents with respect to any
Discounted Voluntary Purchase or otherwise) or for any failure to disclose
events that may have occurred and may affect the significance or accuracy of
such information.

 

SECTION 3.13.              Mandatory Prepayments.  (a)  In the event of any
termination in full of all the Revolving Commitments, the Borrower shall, on the
date of such termination, repay or

 

68

--------------------------------------------------------------------------------


 

prepay all its outstanding Revolving Borrowings and all its outstanding
Swingline Loans and replace all its outstanding Letters of Credit and/or deposit
an amount equal to the Revolving L/C Exposure in cash in a cash collateral
account established with the Administrative Agent for the benefit of the
Revolving Lenders and the Issuing Bank.  If as a result of any partial reduction
of the Revolving Commitments the Aggregate Revolving Exposure would exceed the
Total Revolving Commitment after giving effect thereto, then the Borrower shall,
on the date of such reduction, repay or prepay Revolving Borrowings or Swingline
Loans (or a combination thereof) and/or cash collateralize Letters of Credit in
an amount sufficient to eliminate such excess.

 

(b)           (i)  In the event that, pursuant to Section 6.04, the Borrower is
required to commence an Asset Sale Offer, the Borrower shall prepay the Term
Loans, New Term Loans and Refinancing Term Loans then outstanding according to
the procedures and in the amounts specified below.  The Asset Sale Offer shall
be made to all Term Lenders, New Term Lenders and Refinancing Term Lenders and,
at the election of the Borrower, to other holders of other Indebtedness under
Credit Facilities that is pari passu with the Guaranteed Obligations and that
constitutes Priority Lien Debt (as defined in the Collateral Trust Agreement)
containing provisions similar to those set forth in this Agreement with respect
to offers to prepay, purchase or redeem with the proceeds of sales of assets on
a pro rata basis (and within any Class on a pro rata basis to the applicable
Lenders).  The Asset Sale Offer shall remain open for a period of at least 20
Business Days following its commencement and not more than 30 Business Days,
except to the extent that a longer period is required by Applicable Laws (the
“Offer Period”).  No later than three Business Days after the termination of the
Offer Period (the “Prepayment Date”), the Borrower shall apply all Excess
Proceeds (the “Offer Amount”) to the prepayment of the Term Loans, New Term
Loans and Refinancing Term Loans then outstanding with respect to which the
Lenders thereof shall have elected a prepayment with such Excess Proceeds and,
if applicable and at the Borrower’s election, to the prepayment or the purchase,
as applicable, of such other pari passu Indebtedness under Credit Facilities (on
a pro rata basis, if applicable) or, if less than the Offer Amount has been
accepted in such Asset Sale Offer at the end of the applicable Offer Period, to
the prepayment of the Term Loans, New Term Loans and Refinancing Term Loans then
outstanding with respect to which the Lenders thereof shall have elected a
prepayment with such Offer Amount.  If the aggregate principal amount of Term
Loans, New Term Loans, Refinancing Term Loans and such other pari passu
Indebtedness accepting such Asset Sale Offer exceeds the Offer Amount, such
prepayment or purchase shall be made on a pro rata basis with respect thereto.

 

(ii)           Upon the commencement of an Asset Sale Offer, the Borrower shall
deliver to the Administrative Agent, on the first day of each applicable Offer
Period, written or fax notice (or telephone notice promptly confirmed by written
or fax notice) substantially in the form of Exhibit L, which notice shall be
irrevocable and shall commit the Borrower to prepay the Term Loans, New Term
Loans and Refinancing Term Loans then outstanding by the Offer Amount stated
therein on the Prepayment Date stated therein.  The Administrative Agent shall
notify the Term Lenders, New Term Lenders and Refinancing Term Lenders promptly
upon receipt of the Borrower’s notice.

 

(iii)          On the Prepayment Date, the Borrower shall (A) prepay, on a pro
rata basis to the extent necessary, the Offer Amount of the Term Loans, New Term
Loans and Refinancing Term Loans then outstanding or portions thereof with
respect to which the Lenders thereof shall have elected a prepayment with such
Excess Proceeds pursuant to the Asset Sale Offer, or, if less than the Offer
Amount has been accepted in such Asset Sale Offer at the end of the applicable
Offer Period, prepay the Term Loans, New Term Loans and Refinancing Term Loans
then outstanding with respect to which the Lenders thereof shall have elected a
prepayment with such Offer Amount, which prepayment shall, in each case, be
applied on a pro rata basis against the remaining scheduled

 

69

--------------------------------------------------------------------------------


 

installments of principal due and the final payment on the maturity date in
respect of each Class of Term Loans, New Term Loans and Refinancing Term Loans
and (B) deliver to the Administrative Agent an Officers’ Certificate stating
that such Term Loans, New Term Loans and Refinancing Term Loans or portions
thereof were prepaid in accordance with the terms of this Section 2.13(b).

 

(c)           The Borrower shall deliver to the Administrative Agent and the
Issuing Bank, at the time of each prepayment, reduction or cash
collateralization required under this Section 2.13, a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment, reduction or cash
collateralization.  Each notice of reduction or cash collateralization shall
specify the reduction or cash collateralization date, the Type and Class of each
Loan being prepaid and the principal amount of each Loan (or portion thereof) to
be prepaid and the amount of any reduction of Revolving Commitments.  All
prepayments of Borrowings or reductions of Revolving Commitments pursuant to
this Section 2.13 shall be accompanied by accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment and shall be
subject to Section 2.16, but shall otherwise be without premium or penalty.

 

SECTION 3.14.              Reserve Requirements; Change in Circumstances. 
(a)  Notwithstanding any other provision of this Agreement, if any Change in Law
shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender, the Administrative Agent or the Issuing Bank, or

 

(ii)           impose on any Lender, the Administrative Agent or any Issuing
Bank or the London interbank market any other condition affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit (except, in each
case, any such reserve requirement which is reflected in the Adjusted LIBO
Rate),

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such Issuing Bank of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to any
Lender, the Administrative Agent or any Issuing Bank of issuing or maintaining
any Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount reasonably deemed by such Lender, the Administrative Agent or such
Issuing Bank to be material, then the Borrower will pay to such Lender, the
Administrative Agent or the Issuing Bank, as the case may be, promptly upon
demand such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)           If any Lender, the Administrative Agent or any Issuing Bank shall
have determined that any Change in Law regarding capital adequacy has or would
have the effect of reducing the rate of return on such Lender’s, the
Administrative Agent’s or the Issuing Bank’s capital or on the capital of such
Lender’s, the Administrative Agent’s or the Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit or Swingline Loans purchased by, such Lender or the Letters
of Credit issued by such Issuing Bank to a level below that which such Lender,
the Administrative Agent or such Issuing Bank or such Lender’s, the
Administrative Agent’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s,
the Administrative Agent’s or such Issuing Bank’s policies and the policies of
such Lender’s, the Administrative Agent’s or such Issuing Bank’s holding company
with respect to capital adequacy) by an amount reasonably deemed by such Lender,
the Administrative Agent

 

70

--------------------------------------------------------------------------------


 

or such Issuing Bank to be material, then from time to time the Borrower shall
pay to such Lender, the Administrative Agent or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender, the
Administrative Agent or such Issuing Bank or such Lender’s, the Administrative
Agent’s or such Issuing Bank’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender, the Administrative Agent or an Issuing
Bank setting forth the amount or amounts reasonably determined by such Person to
be necessary to compensate such Lender, the Administrative Agent or such Issuing
Bank or its holding company, as applicable, as specified in paragraph (a) or
(b) of this Section, the calculations and criteria applied to determine such
amount or amounts, and other documentation or information reasonably supporting
the conclusions in such certificate, shall be delivered to the Borrower and
shall, absent clearly demonstrable error, be final and conclusive and binding. 
The Borrower shall pay such Lender, the Administrative Agent or the Issuing
Bank, as the case may be, the amount or amounts shown as due on any such
certificate delivered by it within 10 days after its receipt of the same.

 

(d)           Failure or delay on the part of any Lender, the Administrative
Agent or any Issuing Bank to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s, the Administrative Agent’s or the
Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be under any obligation to compensate any Lender, the Administrative
Agent or any Issuing Bank under paragraph (a) or (b) above for increased costs
or reductions with respect to any period prior to the date that is 270 days
prior to such request; provided, further, that the foregoing limitation shall
not apply to any increased costs or reductions arising out of the retroactive
application of any Change in Law within such 270-day period.  The protection of
this Section shall be available to each Lender, the Administrative Agent and
each Issuing Bank regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.

 

SECTION 3.15.              Change in Legality.  (a)  Notwithstanding any other
provision of this Agreement, if any Change in Law shall make it unlawful for any
Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower (which notice shall include documentation or
information in reasonable detail supporting the conclusions in such notice) and
to the Administrative Agent:

 

(i)            such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods and ABR Loans will not thereafter (for
such duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

 

(ii)           such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans

 

71

--------------------------------------------------------------------------------


 

that would have been made by such Lender or the converted Eurodollar Loans of
such Lender shall instead be applied to repay the ABR Loans made by such Lender
in lieu of, or resulting from the conversion of, such Eurodollar Loans.  Any
such conversion of a Eurodollar Loan under (i) above shall be subject to
Section 2.16.

 

(b)           For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

 

SECTION 3.16.              Indemnity.  The Borrower shall indemnify each Lender
against any loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case other than
on the last day of the Interest Period in effect therefor or (iii) any
Eurodollar Loan to be made by such Lender (including any Eurodollar Loan to be
made pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder.  In the case of any Breakage Event, such loss shall include, in the
case of a Lender, an amount equal to the excess, as reasonably determined by
such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is
the subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period.  A certificate of any Lender setting forth
any amount or amounts which such Lender believes it is entitled to receive
pursuant to this Section 2.16, including the calculations and criteria applied
to determine such amount or amounts, and other documentation or information
reasonably supporting the conclusions in such certificate, shall be delivered to
the Borrower and shall, absent clearly demonstrable error, be final and
conclusive and binding.

 

SECTION 3.17.              Pro Rata Treatment.  Except as provided below in this
Section 2.17 with respect to Swingline Loans and as required under
Section 2.09(d), 2.12(e), 2.13, 2.14, 2.15, 2.20, 2.21, 2.24, 2.25, 9.04, or
9.19, each Borrowing, each payment or prepayment of principal of any Borrowing
by the Borrower, each payment of reimbursement obligations, each payment of
interest on the Loans, each payment of the Commitment Fees, each reduction of
the Term Commitments, the New Term Commitments, the Refinancing Term Commitments
or the Revolving Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type, in each case, by the
Borrower, shall be allocated pro rata among the Lenders in accordance with their
respective applicable Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
outstanding Loans).  For purposes of determining the available Revolving
Commitments of the Lenders at any time, each outstanding Swingline Loan shall be
deemed to have utilized the  Revolving Commitments of the Lenders (including
those Lenders which shall not have made Swingline Loans) pro rata in accordance
with such respective Revolving Commitments.  Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.

 

72

--------------------------------------------------------------------------------


 

SECTION 3.18.              Sharing of Setoffs.  Each Lender agrees that if,
other than as a result of any assignment of Loans pursuant to and in accordance
with this Agreement (including any assignment to any Purchasing Borrower Party
pursuant to and in accordance with Section 2.12(e) and any assignment by a
Lender pursuant to and in accordance with Section 9.04), it shall, through the
exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq., as
amended from time to time, or other security or interest arising from, or in
lieu of, such secured claim, received by such Lender under any applicable
bankruptcy, insolvency or other similar law or otherwise, or by any other means,
obtain payment (voluntary or involuntary) in respect of any Loan or Loans or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and Revolving L/C Exposure of
such other Lender, so that the aggregate unpaid principal amount of the Loans
and Revolving L/C Exposure and participations in Loans and Revolving L/C
Exposure held by each Lender shall be in the same proportion to the aggregate
unpaid principal amount of all Loans and Revolving L/C Exposure then outstanding
as the principal amount of its Loans and Revolving L/C Exposure prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans and Revolving L/C Exposure outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest; provided, further, that in the event that
any Defaulting Lender exercises any such right of setoff, (a) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26 and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, the Swingline Lender and the Lenders and (b) the Defaulting Lender will
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan or L/C Disbursement deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.

 

SECTION 3.19.              Payments.  (a)  The Borrower shall make each payment
(including principal of or interest on any Borrowing or any L/C Disbursement or
any Fees or other amounts) hereunder and under any other Loan Document not later
than 12:00 (noon) (or such other time as otherwise required by Section 2.23(e)),
New York City time, on the date when due in immediately available dollars,
without setoff, defense or counterclaim.  Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank,
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.22(e) and
(iii) payments pursuant to Sections 2.14, 2.16 or 2.20, which at the election of
the Borrower may be made directly to the Lender claiming the benefit of any such
Sections) shall be made to the Administrative Agent at its offices at 390
Greenwich Street, New York, NY 10013 by wire transfer of immediately available
funds (or as otherwise agreed by the Borrower and the Administrative Agent). 
The Administrative Agent shall pay to each Lender any payment received on such
Lender’s behalf promptly after the Administrative Agent’s receipt of such
payment.  All payments hereunder and under each other Loan Document shall be
made in dollars.

 

73

--------------------------------------------------------------------------------


 

(b)           Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

SECTION 3.20.              Taxes.  (a)  Except as otherwise provided herein, any
and all payments by or on account of any obligation of the Borrower or any other
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any other Loan Party or the
Administrative Agent shall be required to deduct or withhold any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable by the
Borrower or such other Loan Party shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) the
Administrative Agent or such Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions and withholdings
been made, (ii) the Borrower or such other Loan Party shall make (or cause to be
made) such deductions and withholdings and (iii) the Borrower or such other Loan
Party shall pay (or cause to be paid) the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law.  In
addition, the Borrower or any other Loan Party hereunder shall pay (or cause to
be paid) any Other Taxes imposed other than by deduction or withholding to the
relevant Governmental Authority in accordance with applicable law.

 

(b)           The Borrower shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Issuing Bank or such Lender, as the case may be, or
any of their respective Affiliates, on or with respect to any payment by or on
account of any obligation of the Borrower or any Loan Party hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Government Authority.  A certificate
as to the amount of such payment or liability shall be delivered to the Borrower
by an Issuing Bank or a Lender, or by the Administrative Agent on its behalf or
on behalf of an Issuing Bank or a Lender, promptly upon such party’s
determination of an indemnifiable event and such certificate shall be conclusive
absent clearly demonstrable error; provided that the failure to deliver such
certificate shall not affect the obligations of the Borrower under this
Section 2.20(b) except to the extent the Borrower is actually prejudiced
thereby.  Payment under this Section 2.20(b) shall be made within 15 days from
the date of delivery of such certificate; provided that the Borrower shall not
be obligated to make any such payment to the Administrative Agent, the Issuing
Bank or the Lender (as the case may be) in respect of penalties, interest and
other liabilities attributable to any Indemnified Taxes or Other Taxes if and to
the extent that such penalties, interest and other liabilities are attributable
to the gross negligence or willful misconduct of the Administrative Agent, such
Issuing Bank or such Lender, in each case, as determined by a court of competent
jurisdiction by final and nonappealable judgment, or to the failure of the
Administrative Agent, an Issuing Bank or a Lender to deliver a timely
certificate as to the amount of an indemnifiable liability.

 

(c)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
and in any event within 60 days of such payment being due, the Borrower shall
deliver to the Administrative Agent or the Issuing Bank, if applicable, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment

 

74

--------------------------------------------------------------------------------


 

or other evidence of such payment reasonably satisfactory to the Administrative
Agent or the Issuing Bank, if applicable.

 

(d)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the reasonable written request of the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s judgment such
completion, execution or delivery would not materially prejudice the legal
position of such Lender.

 

In addition, each Foreign Lender shall (i) furnish on or before it becomes a
party to this Agreement either (a) two accurate and complete originally executed
U.S. Internal Revenue Service Form W-8BEN and/or Form W-8IMY, as applicable (or
successor form) or (b) an accurate and complete U.S. Internal Revenue Service
Form W-8ECI (or successor form), certifying, in either case, to such Foreign
Lender’s legal entitlement to an exemption or reduction from U.S. federal
withholding tax with respect to all interest payments hereunder, and
(ii) provide a new Form W-8BEN and/or Form W-8IMY, as applicable (or successor
form) or Form W-8ECI (or successor form) upon the expiration or obsolescence of
any previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder; provided that any Foreign Lender that is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Tax Code and is relying
on the so-called “portfolio interest exemption” shall also furnish a “Non-Bank
Certificate” in the form of Exhibit M together with a Form W-8BEN (or successor
form).  Notwithstanding any other provision of this Section 2.20(d), a Foreign
Lender shall not be required to deliver any form pursuant to this
Section 2.20(d) that such Foreign Lender is not legally able to deliver.

 

(e)           Any Lender that is a United States person, as defined in
Section 7701(a)(30) of the Tax Code shall deliver to the Borrower (with a copy
to the Administrative Agent) two accurate and complete original signed copies of
Internal Revenue Service Form W-9, or any successor form that such person is
entitled to provide at such time in order to comply with United States back-up
withholding requirements.

 

(f)            For purposes of this Section 2.20, in the case of any Lender that
is treated as a partnership for U.S. federal income tax purposes, any Taxes
required to be deducted and withheld by such Lender with respect to payments
made by the Borrower under any Loan Document shall be treated as Taxes required
to be deducted by the Borrower, but only to the extent such Taxes would have
been required to be deducted and withheld by the Lender if it were treated as a
corporation for U.S. federal income tax purposes making such payments under the
Loan Documents on behalf of the Borrower and Excluded Taxes were defined by
reference to the partner (treating the partner as a Foreign Lender) to whom
payments are made.

 

(g)           If a payment made to a Lender hereunder may be subject to U.S.
federal withholding tax under Sections 1471 through 1474 of the Tax Code (for
purposes of this sentence, including any amendments thereto after the Closing
Date) or any Treasury Regulation promulgated thereunder or published
administrative guidance implementing such Sections, such Lender shall deliver to
the Borrower and the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to comply with

 

75

--------------------------------------------------------------------------------


 

its withholding obligations, to determine that such Lender has complied with
such Lender’s obligations or to determine the amount to deduct and withhold from
such payment.

 

(h)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.20 shall survive the payment in full of all amounts due
hereunder.

 

SECTION 3.21.              Assignment of Commitments Under Certain
Circumstances; Duty to Mitigate.  (a)  In the event (i) any Lender or any
Issuing Bank delivers a certificate requesting compensation pursuant to
Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.15, (iii) the Borrower is required to pay any additional amount to any
Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank pursuant to Section 2.20 or (iv) any Lender is a
Defaulting Lender, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or such Issuing Bank and the
Administrative Agent, require such Lender or such Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (B) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, of the Issuing Banks
and the Swingline Lender), which consent shall not unreasonably be withheld or
delayed, and (C) the Borrower or such assignee shall have paid to the affected
Lender or Issuing Bank in immediately available funds an amount equal to the sum
of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender or the Issuing Bank,
respectively, plus all Fees and other amounts accrued for the account of such
Lender or such Issuing Bank hereunder (including any amounts under Section 2.14
and Section 2.16); provided, further, that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s or the
Issuing Bank’s claim for compensation under Section 2.14 or notice under
Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may be,
cease to cause such Lender or such Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.15, or cease to result
in amounts being payable under Section 2.20, as the case may be (including as a
result of any action taken by such Lender or such Issuing Bank pursuant to
paragraph (b) below), or if such Lender or such Issuing Bank shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event, as the case may be, then such Lender or such Issuing
Bank shall not thereafter be required to make any such transfer and assignment
hereunder.  Each of each Lender and each Issuing Bank agrees that, if the
Borrower exercises its option under this Section 2.21(a), such Lender or such
Issuing Bank, as applicable, shall, promptly after receipt of written notice of
such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 9.04 (including an Assignment and
Acceptance duly executed by such Lender or such Issuing Bank, as applicable,
with respect to such assignment).  In the event that a Lender or an Issuing
Bank, as applicable, does not comply with the requirements of the immediately
preceding sentence within one Business Day after receipt of such notice, the
Borrower shall be entitled (but not obligated), and such Lender or such Issuing
Bank, as applicable, authorizes, directs and grants an irrevocable power of
attorney (which power is coupled with an interest) to the Borrower, to execute
and deliver, on behalf of such Lender or such Issuing Bank, as applicable, as
assignor, all documentation necessary to effectuate such assignment in
accordance with Sections 2.21 and 9.04 (including an Assignment and Acceptance)
in the circumstances contemplated by this Section 

 

76

--------------------------------------------------------------------------------


 

2.21(a) and any documentation so executed and delivered by the Borrower shall be
effective for all purposes of documenting an assignment pursuant to and in
accordance with Section 9.04.

 

(b)           If (i) any Lender or any Issuing Bank shall request compensation
under Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice
described in Section 2.15 or (iii) the Borrower is required to pay any
additional amount to any Lender or any Issuing Bank or any Governmental
Authority on account of any Lender or the Issuing Bank, pursuant to
Section 2.20, then such Lender or such Issuing Bank shall use reasonable efforts
(which shall not require such Lender or such Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden reasonably deemed by it to be significant)
(A) to file any certificate or document reasonably requested in writing by the
Borrower or (B) to assign its rights and delegate and transfer its obligations
hereunder to another of its offices, branches or affiliates, if such filing or
assignment would reduce or eliminate its claims for compensation under
Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15 or
would reduce or eliminate amounts payable pursuant to Section 2.20, as the case
may be, in the future.  The Borrower hereby agrees to pay all reasonable costs
and expenses incurred by any Lender or any Issuing Bank in connection with any
such filing or assignment, delegation and transfer.

 

SECTION 3.22.              Swingline Loans.  (a)  Swingline Commitment.  Subject
to the terms and conditions hereof and relying upon the representations and
warranties set forth herein, the Swingline Lender agrees to make loans to the
Borrower, at any time and from time to time after the Closing Date, and until
the earlier of the latest Revolving Maturity Date at such time and the
termination of the Revolving Commitments in accordance with the terms hereof
(provided that the agreement of the Swingline Lender to make Swingline Loans
shall not extend beyond the date specified in clause (i) of the definition of
“Revolving Maturity Date” without the prior written consent of the Swingline
Lender), in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of all Swingline Loans exceeding
$50,000,000 in the aggregate, (ii) the Swingline Loans exceeding the amount of
available Revolving Commitments whose applicable Revolving Maturity Date is 15
days after such Swingline Loan is (or is to be) made or (iii) the Aggregate
Revolving Exposure, after giving effect to any Swingline Loan, exceeding the
Total Revolving Commitment.  Each Swingline Loan shall be in a principal amount
that is an integral multiple of $500,000.  The Swingline Commitment may be
terminated or reduced from time to time as provided herein.  Within the
foregoing limits, the Borrower may borrow, pay or prepay, without premium or
penalty, and reborrow Swingline Loans hereunder, subject to the terms,
conditions and limitations set forth herein.

 

(b)           Swingline Loans.  The Borrower shall notify the Administrative
Agent by fax, or by telephone (confirmed by fax), not later than 10:00 a.m., New
York City time, on the day of a proposed Swingline Loan to be made to it.  Such
notice shall be delivered on a Business Day, shall be irrevocable and shall
refer to this Agreement and shall specify the requested date (which shall be a
Business Day) and amount of such Swingline Loan.  The Administrative Agent will
promptly advise the Swingline Lender of any notice received from the Borrower
pursuant to this Section 2.22(b).  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender by no later than
3:00 p.m. on the date such Swingline Loan is so requested.

 

(c)           Prepayment.  The Borrower shall have the right at any time and
from time to time to prepay any Swingline Loan, in whole or in part, upon giving
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) to the Swingline Lender and to the Administrative Agent before
12:00 (noon), New York City time, on the date of prepayment at the Swingline
Lender’s address for notices specified in Section 9.01.  All principal payments
of

 

77

--------------------------------------------------------------------------------


 

Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.

 

(d)           Interest.  Each Swingline Loan shall be an ABR Loan and, subject
to the provisions of Section 2.07, shall bear interest as provided in
Section 2.06(a).

 

(e)           Participations.  The Swingline Lender may by written notice given
to the Administrative Agent not later than 10:00 a.m., New York City time, on
any Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  The Administrative Agent will, promptly upon receipt
of such notice, give notice to each Revolving Lender, specifying in such notice
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans.  In
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Pro Rata Percentage of such Swingline Loan or Loans.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section 2.22(e) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Revolving Lender shall comply with its obligation
under this Section 2.22(e) by wire transfer of immediately available funds, in
the same manner as provided in Section 2.02(c) with respect to Loans made by
such Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the payment
obligations of the Lenders under this Section) and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this
Section 2.22(e) and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this
Section 2.22(e) and to the Swingline Lender, as their interests may appear.  The
purchase of participations in a Swingline Loan pursuant to this
Section 2.22(e) shall not relieve the Borrower (or other party liable for
obligations of the Borrower) of any default in the payment thereof.

 

SECTION 3.23.              Letters of Credit.  (a)  General.  Subject to the
terms and conditions hereof, (i) each Issuing Bank agrees to issue, upon the
Borrower’s request, a Letter of Credit in such form as may be reasonably
approved from time to time by the Issuing Bank at any time and from time to time
while the Revolving Commitments remain in effect for the Borrower’s account or
for the account of any of the Subsidiaries (other than the Funded L/C SPV) or
any Minority Investment, provided that (A) the agreement of the Issuing Bank to
issue Letters of Credit shall not extend beyond the date specified in clause
(i) of the definition of “Revolving Maturity Date” without the prior written
consent of the Issuing Bank, (B) if such Letter of Credit is being issued for
the account of a Subsidiary (other than the Funded L/C SPV), the Borrower and
such Subsidiary (other than the Funded L/C SPV), as the case may be, shall be
co-applicants with respect to such Letter of Credit, (C) if such Letter of
Credit is being issued for the account of a Subsidiary (other than the Funded
L/C SPV) or any Minority Investment, the Issuing Bank shall have received at
least three Business Days (or such shorter period of time acceptable to the
Issuing Bank) prior to the proposed date of issuance of such Letter of Credit
all documentation and other information reasonably requested by it with respect
to such Subsidiary or Minority Investment that is required by bank regulatory
authorities under applicable “know your customer”

 

78

--------------------------------------------------------------------------------


 

and anti-money laundering rules and regulations, including the Patriot Act, and
(D) the Revolving L/C Exposure in respect of Letters of Credit at any time
outstanding issued by BANA, CNA, DB or MSB, as applicable, in its capacity as an
Issuing Bank, shall not exceed (1) with respect to BANA, $250,000,000 (or such
other amount as separately agreed upon between BANA and the Borrower), (2) with
respect to CNA, $619,000,000 (or such other amount as separately agreed upon
between CNA and the Borrower), (3) with respect to DB, $750,000,000 (or such
other amount as separately agreed upon between DB and the Borrower) and (4) with
respect to MSB, $681,000,000 (or such other amount as separately agreed upon
between MSB and the Borrower), in each case, without the prior written consent
of the Borrower and BANA, CNA, DB and/or MSB, as applicable (it being understood
and agreed that no other consent (including pursuant to Section 9.08 of this
Agreement) will be required to increase or decrease such Revolving L/C Exposure
and only the consent of the Borrower and the applicable Issuing Bank will be
required to establish, increase or decrease the maximum Revolving L/C Exposure
with respect to such Issuing Bank), and none of BANA, CNA, DB, MSB or, to the
extent the Borrower and such Issuing Bank have agreed upon a maximum Revolving
L/C Exposure with respect to such Issuing Bank, any other Issuing Bank shall
have any obligation to issue, amend, renew, increase or extend any Letter of
Credit issued or to be issued by it if such issuance, amendment, renewal,
increase or extension shall (after giving effect thereto) cause the Revolving
L/C Exposure with respect to Letters of Credit issued or to be issued by it to
exceed the applicable foregoing maximum amount with respect to such Issuing Bank
and (ii) each letter of credit issued by each of CNA, in its capacity as an
issuing bank, pursuant to and in accordance with the Existing Cash
Collateralized Letter of Credit Facility described in clause (a) of the
definition thereof and DB, in its capacity as an issuing bank, pursuant to and
in accordance with the Existing Credit Agreement or the Existing Cash
Collateralized Letter of Credit Facility described in clause (b) of the
definition thereof and, in each case, set forth on Schedule 2.23, which remains
outstanding on the Closing Date, including any extension thereof (each, an
“Existing Letter of Credit”), shall be deemed to be a Letter of Credit under
this Agreement issued by CNA or DB, as applicable, in its capacity as an Issuing
Bank hereunder, and shall constitute a “Letter of Credit” for all purposes under
this Agreement.  This Section shall not be construed to impose an obligation
upon any Issuing Bank to issue any Letter of Credit that is inconsistent with
the terms and conditions of this Agreement.

 

Notwithstanding the foregoing, no Issuing Bank is under any obligation to issue
any Letter of Credit if at the time of such issuance:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms enjoin or restrain such Issuing Bank from issuing
such Letter of Credit or any requirement of law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuing Bank is not otherwise
compensated hereunder) not in effect with respect to such Issuing Bank on the
Closing Date, or any unreimbursed loss, cost or expense which was not applicable
or in effect with respect to such Issuing Bank as of the Closing Date and which
such Issuing Bank reasonably and in good faith deems material to it; or

 

(ii)           such Issuing Bank shall have received from the Borrower or the
Administrative Agent prior to the issuance of such Letter of Credit notice that
the issuance of such Letter of Credit is not permitted under this Agreement.

 

79

--------------------------------------------------------------------------------


 

(b)           Notice of Issuance, Amendment, Renewal, Increase, Extension;
Certain Conditions.  In order to request the issuance of a Letter of Credit
(other than an Existing Letter of Credit) or to amend, renew, increase or extend
an existing Letter of Credit or an Existing Letter of Credit, the Borrower shall
hand deliver or fax or electronic communication (including through the Internet
or other electronic platform) to the Issuing Bank and the Administrative Agent
(no less than three Business Days (or such shorter period of time acceptable to
the Issuing Bank) in advance of the requested date of issuance, amendment,
renewal, increase or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed, increased or
extended, the date of issuance, amendment, renewal, increase or extension, the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) below), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be reasonably
necessary to prepare such Letter of Credit.  If requested by the Issuing Bank,
the Borrower shall also submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit.  The
Issuing Bank shall promptly (i) notify the Administrative Agent in writing of
the amount and expiry date of each Letter of Credit issued by it and
(ii) provide a copy of such Letter of Credit (and any amendments, renewals,
increases or extensions thereof) to the Administrative Agent.  A Letter of
Credit shall be issued, amended, renewed, increased or extended only if, and
upon issuance, amendment, renewal, increase or extension of each such Letter of
Credit the Borrower shall be deemed to represent and warrant that, after giving
effect to such issuance, amendment, renewal, increase or extension, the
Aggregate Revolving Exposure shall not exceed the Total Revolving Commitment and
that the other conditions expressly set forth herein are satisfied in respect
thereto.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit and (ii) the date that is five Business Days
prior to the latest applicable Revolving Maturity Date with respect to which the
aggregate amount of Revolving Commitments maturing on or after such Revolving
Maturity Date shall equal or exceed the Revolving L/C Exposure related to such
Letter of Credit and all other Letters of Credit expiring on or after the date
thereof, unless such Letter of Credit expires by its terms on an earlier date;
provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the applicable Revolving
Maturity Date described above) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days (or within such longer period as specified in such
Letter of Credit) prior to the then-applicable expiration date that such Letter
of Credit will not be renewed.

 

(d)           Participations.  By the issuance of a Letter of Credit and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Revolving Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Pro Rata Percentage of
each L/C Disbursement made by the Issuing Bank and not reimbursed by the
Borrower (or, if applicable, another party pursuant to its obligations under any
other Loan Document) forthwith on the date due as provided in Section 2.02(f). 
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.23(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

80

--------------------------------------------------------------------------------


 

(e)           Reimbursement.  If the Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall pay or cause
to be paid to the Administrative Agent an amount equal to such L/C Disbursement
not later than two hours after the Borrower shall have received notice from the
Issuing Bank that payment of such draft will be made, or, if the Borrower shall
have received such notice later than 1:00 p.m., New York City time, on any
Business Day, not later than 12:00 (noon), New York City time, on the
immediately following Business Day.

 

(f)            Obligations Absolute.  The Borrower’s obligations to reimburse
L/C Disbursements as provided in Section 2.23(e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

 

(i)            any lack of validity or enforceability of any Letter of Credit or
any Loan Document, or any term or provision therein;

 

(ii)           any amendment or waiver of, or any consent to departure from, all
or any of the provisions of any Letter of Credit or any Loan Document;

 

(iii)          the existence of any claim, setoff, defense or other right that
the Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

(iv)          any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(v)           payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

 

(vi)          any other act or omission to act or delay of any kind of the
Issuing Bank, any Lender, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank.  However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final and nonappealable judgment, in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof; it is understood that the Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (A) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of

 

81

--------------------------------------------------------------------------------


 

Credit as to any and all matters set forth therein, including reliance on the
amount of any draft presented under such Letter of Credit, whether or not the
amount due to the beneficiary thereunder equals the amount of such draft and
whether or not any document presented pursuant to such Letter of Credit proves
to be insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (B) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute willful misconduct or gross negligence of the Issuing
Bank.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the Borrower of such demand for payment and whether the
Issuing Bank has made or will make an L/C Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the applicable
Revolving Lenders with respect to any such L/C Disbursement.  The Administrative
Agent shall promptly give each Revolving Lender notice thereof.

 

(h)           Interim Interest.  If the Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of the Issuing Bank, for each day from and
including the date of such L/C Disbursement to but excluding the earlier of the
date of payment by the Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were an ABR Revolving Loan.

 

(i)            Resignation or Removal of the Issuing Bank.  Any Issuing Bank may
resign at any time by giving 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower, and may be removed at any time by the
Borrower by notice to such Issuing Bank, the Administrative Agent and the
Lenders.  Upon the acceptance of any appointment as an Issuing Bank hereunder by
a Lender that shall agree to serve as successor Issuing Bank, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank and the retiring Issuing Bank shall be
discharged from its obligations to issue additional, extend, or increase the
amount of Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it.  At the
time such removal or resignation shall become effective, the Borrower shall pay
all accrued and unpaid fees pursuant to Section 2.05(c)(ii).  The acceptance of
any appointment as an Issuing Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form reasonably
satisfactory to the Borrower and the Administrative Agent, and, from and after
the effective date of such agreement, (i) such successor Lender shall have all
the rights and obligations of the previous Issuing Bank under this Agreement and
the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require.  After the resignation or removal of the
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank set
forth in this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation or removal, but, after receipt by
the Administrative Agent, the Lenders and the Borrower of notice of resignation
from an Issuing Bank or after the receipt by an Issuing Bank, the Administrative
Agent and the Lenders of notice of removal from the Borrower, as applicable,
such Issuing Bank

 

82

--------------------------------------------------------------------------------


 

shall not be required to issue additional Letters of Credit or extend or
increase the amount of Letters of Credit then outstanding.

 

(j)            Cash Collateralization.  If any Event of Default pursuant to
clauses (b), (c), (g) or (h) of Article VII shall occur and be continuing, or
the maturity of the Loans has been accelerated and/or the Commitments have been
terminated, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Majority Revolving Lenders thereof and of the amount
to be deposited, deposit in an account with the Administrative Agent, for the
ratable benefit of the Issuing Banks and the Lenders with Revolving L/C
Exposure, an amount in cash equal to the Revolving L/C Exposure as of such
date.  Such deposit shall be held, upon the occurrence of any such Event of
Default, and for so long as such Event of Default is continuing, by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower with respect to Letters of Credit under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits in Cash Equivalents, which
investments shall be made by the Administrative Agent in accordance with its
internal policies applied to transactions of the size and nature provided for in
the Loan Documents, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Upon the
occurrence and during the continuance of an Event of Default pursuant to clauses
(b), (c), (g) or (h) of Article VII, or acceleration of the maturity of the
Loans, and/or termination of the Commitments, moneys in such account shall
(i) automatically be applied by the Administrative Agent to reimburse the
Issuing Bank for L/C Disbursements for which it has not been reimbursed, (ii) be
held for the satisfaction of the reimbursement obligations of the Borrower for
the Revolving L/C Exposure at such time and (iii) if the maturity of the Loans
has been accelerated (but subject to the consent of the Majority Revolving
Lenders), be applied to satisfy the Guaranteed Obligations hereunder.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence and during the continuance of an Event of Default
pursuant to clauses (b), (c), (g) or (h) of Article VII, or acceleration of the
maturity of the Loans and/or termination of the Commitments, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all such Events of Default have been cured or waived.

 

(k)           Additional Issuing Banks.  The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of the Agreement.  Any Lender
designated as an issuing bank pursuant to this Section 2.23(k) shall be deemed
to be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Bank and such
Lender.

 

SECTION 3.24.              Incremental Facilities.  (a)  The Borrower may, by
written notice to the Administrative Agent, elect to request (i) the
establishment of one or more new term loan commitments (the “New Term
Commitments”) and/or (ii) prior to the latest Revolving Maturity Date at such
time, an increase to the existing Revolving Commitments (any such increase, the
“New Revolving Commitments” and, together with the New Term Commitments, the
“New Commitments”), in a principal amount (A) not less than $50,000,000
individually (or such lesser amount which shall be reasonably approved by the
Administrative Agent or that shall constitute the remaining available amount of
New Commitments permitted to be established pursuant to and in accordance with
this Section 2.24(a) after giving effect to the aggregate amount of New
Commitments established pursuant to this Section 2.24(a) after the Closing Date
and prior to such date), and integral multiples of $5,000,000 in excess thereof,
and (B) not to exceed, for all New Commitments established pursuant to this
Section 2.24(a), an aggregate amount equal to the greater of (1) $750,000,000
and (2) an amount equal to the Consolidated Cash Flow of the

 

83

--------------------------------------------------------------------------------


 

Borrower for the period of four consecutive fiscal quarters most recently ended
on or prior to the date on which such New Commitments are established multiplied
by 25% (less, in the case of each of clause (1) and clause (2), the aggregate
principal amount of any New Commitments established prior to such date), subject
to any restrictions thereon set forth in Sections 6.01 and 6.02.  Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that the New Commitments shall be effective, which shall be a
date not less than ten Business Days after the date on which such notice is
delivered to the Administrative Agent; provided that the Borrower shall first
offer the Lenders, on a pro rata basis, the opportunity to provide all of the
New Commitments prior to offering such opportunity to any other Person that is
an eligible assignee pursuant to and in accordance with Section 9.04(b);
provided, further, that any Lender offered or approached to provide all or a
portion of the New Commitments may elect or decline, in its sole discretion, to
provide a New Commitment.  Such New Commitments shall become effective, as of
such Increased Amount Date; provided that (1) no Default or Event of Default
shall exist on such Increased Amount Date immediately before or immediately
after giving effect to such New Commitments, as applicable; (2) both before and
after giving effect to the making of any Series of New Term Loans or New
Revolving Loans, each of the conditions set forth in Section 4.01 shall be
satisfied; (3) the Borrower and its Subsidiaries shall be in pro forma
compliance with each of the covenants set forth in Sections 6.11 and 6.12 as of
the last day of the most recently ended fiscal quarter for which financial
statements are required to be delivered pursuant to Sections 5.04(a) and 5.04(b)
immediately after giving effect to such New Commitments and any Investment to be
consummated in connection therewith; (4) the New Commitments shall be effected
pursuant to one or more Joinder Agreements executed by the Borrower, the Lenders
providing such New Commitments and the Administrative Agent, and each of which
shall be recorded in the Register; (5) the Borrower shall make any payments
required pursuant to Section 2.16 in connection with the New Commitments, as
applicable; (6) the Borrower shall deliver or cause to be delivered any
customary and appropriate legal opinions or other documents reasonably requested
by the Administrative Agent in connection with any such transaction; and (7) the
requirements set forth in Section 9.17 shall have been satisfied.  Any New Term
Loans made on an Increased Amount Date shall be designated as a separate series
(a “Series”) of New Term Loans for all purposes of this Agreement and the other
Loan Documents.

 

(b)           On any Increased Amount Date on which New Revolving Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the Lenders with Revolving Commitments shall assign to each Lender
with a New Revolving Commitment (each, a “New Revolving Lender”) and each of the
New Revolving Lenders shall purchase from each of the Lenders with Revolving
Commitments, at the principal amount thereof (together with accrued interest),
such interests in the Revolving Loans outstanding on such Increased Amount Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Lenders with
Revolving Loans and New Revolving Lenders ratably in accordance with their
Revolving Commitments after giving effect to the addition of such New Revolving
Commitments to the Revolving Commitments, (ii) each New Revolving Commitment
shall be deemed for all purposes a Revolving Commitment and each loan made
thereunder (a “New Revolving Loan”) shall be deemed, for all applicable purposes
and as of the Increased Amount Date, a Revolving Loan and (iii) each New
Revolving Lender shall become a Lender as of the Increased Amount Date with
respect to its New Revolving Commitment and all matters relating thereto.

 

(c)           On any Increased Amount Date on which any New Term Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Commitment (each, a “New Term
Lender”) of any Series shall make a loan to the Borrower (a “New Term Loan”) in
an amount equal to its New Term Commitment of such Series, and (ii) each New
Term Lender of any Series shall become a Lender hereunder with

 

84

--------------------------------------------------------------------------------


 

respect to its New Term Commitment of such Series and the New Term Loans of such
Series made by such Lender pursuant thereto.

 

(d)           The Administrative Agent shall notify the Lenders promptly upon
receipt of the Borrower’s notice of each Increased Amount Date and in respect
thereof (i) the Series of New Term Commitments and New Term Lenders of such
Series or the New Revolving Commitments and New Revolving Lenders, as
applicable, and (ii) in the case of each notice to any Lender with Revolving
Loans, the respective interests in such Lender’s Revolving Loans subject to the
assignments contemplated by Section 2.24(b).

 

(e)           The terms and provisions of the New Term Loans and New Term
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Term Loans as of the Increased Amount
Date; provided, however, that (i) the New Term Maturity Date for any Series
shall be determined by the Borrower and the applicable New Term Lenders and
shall be set forth in the applicable Joinder Agreement; provided that (x) the
Weighted Average Life to Maturity of all New Term Loans of any Series shall be
no shorter than the Weighted Average Life to Maturity of the Class of Term Loans
having the Latest Maturity Date of all Classes of Term Loans and (y) the
applicable New Term Maturity Date of each Series shall be no shorter than the
Latest Maturity Date of all Classes of Term Loans and (ii) the rate of interest
applicable to the New Term Loans of each Series shall be determined by the
Borrower and the applicable New Term Lenders and shall be set forth in the
applicable Joinder Agreement.  As of the Increased Amount Date, the terms and
provisions of the New Revolving Loans and New Revolving Commitments shall be
such that they shall be identical to the extent applicable to those of the
Revolving Loans and the Revolving Commitments as in effect on the Increased
Amount Date with respect to such New Revolving Loans and New Revolving
Commitments.

 

(f)            Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.24.

 

SECTION 3.25.              Incremental Refinancing Facilities.  (a)  The
Borrower may by written notice to the Administrative Agent elect to request the
establishment of one or more new tranches of (i) Term Commitments and/or New
Term Commitments (the “Refinancing Term Commitments”), in an aggregate amount
not less than $50,000,000 individually (or such lesser amount which shall be
reasonably approved by the Administrative Agent), and integral multiples of
$5,000,000 in excess thereof, the proceeds of which shall be used solely to
prepay the Term Loans and/or New Term Loans then outstanding pursuant to and in
accordance with Section 2.12 and (ii) Revolving Commitments and/or New Revolving
Commitments (the “Refinancing Revolving Commitments” and, together with the
Refinancing Term Commitments, the “Refinancing Commitments”), in an aggregate
amount not less than $50,000,000 individually (or such lesser amount which shall
be reasonably approved by the Administrative Agent), and integral multiples of
$5,000,000 in excess thereof, the proceeds of which shall be used solely to
permanently replace Revolving Commitments and/or New Revolving Commitments then
existing.  Each such notice shall specify the date (each, a “Refinancing Amount
Date”) on which the Borrower proposes that the Refinancing Commitments shall be
effective, which shall be a date not less than ten Business Days after the date
on which such notice is delivered to the Administrative Agent.  Such Refinancing
Commitments shall become effective as of such Refinancing Amount Date; provided
that (A) no Default or Event of Default shall exist on such Refinancing Amount
Date immediately before or immediately after giving effect to such Refinancing
Commitments, as applicable; (B) both before and after giving effect to the
making of any Refinancing Term Loans or Refinancing Revolving Loans, each of the
conditions set forth in Section 4.01 shall be satisfied in respect of any such
Refinancing Term Loans or Refinancing

 

85

--------------------------------------------------------------------------------


 

Revolving Loans; (C)  the Borrower and its Subsidiaries shall be in pro forma
compliance with each of the covenants set forth in Sections 6.11 and 6.12 as of
the last day of the most recently ended fiscal quarter for which financial
statements are required to be delivered on pursuant to Sections 5.04(a) and
5.04(b) immediately after giving effect to such Refinancing Commitments; (D) the
Refinancing Commitments shall be provided by one or more Lenders and/or any
other Person that is an eligible assignee pursuant to and in accordance with
Section 9.04(b); (E) the Refinancing Commitments shall be effected pursuant to
one or more Joinder Agreements executed by the Borrower, the Lenders and/or
Persons that are eligible assignees pursuant to and in accordance with Section
9.04(b), in each case, providing such Refinancing Commitments and the
Administrative Agent, and each of which shall be recorded in the Register;
(F) the Borrower shall make any payments required pursuant to Section 2.16
(which payment may be financed with proceeds of the Refinancing Term Loans or
Refinancing Revolving Loans) and shall pay all fees and expenses due and payable
to the Agents and the Lenders in connection with the Refinancing Commitments, as
applicable; (G) the Borrower shall deliver or cause to be delivered any
customary and appropriate legal opinions or other documents reasonably requested
by the Administrative Agent in connection with any such transaction; and (H) the
requirements set forth in Section 9.17 shall have been satisfied.  Any
Refinancing Term Loans made on a Refinancing Amount Date shall be designated as
a separate series (a “Refinancing Series”) of Refinancing Term Loans for all
purposes under this Agreement and the other Loan Documents.

 

(b)           To the extent applicable as of the Refinancing Amount Date, the
terms and provisions of any Refinancing Term Loans shall be such that, except as
otherwise set forth herein or in the Joinder Agreement, they shall be identical
to the extent applicable as of the Refinancing Amount Date to those of the
existing Term Loans and/or New Term Loans, as applicable; provided, however,
that (i)(A) the Weighted Average Life to Maturity of all Refinancing Term Loans
of any Refinancing Series shall be no shorter than the Weighted Average Life to
Maturity of the applicable Class of  Term Loans and/or New Term Loans, as
applicable, being refinanced and (B) the applicable Refinancing Term Maturity
Date of each Refinancing Series shall be no shorter than the Latest Maturity
Date of all Classes of Term Loans and/or New Term Loans, as applicable, being
refinanced and (ii) the rate of interest applicable to the Refinancing Term
Loans of each Refinancing Series shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement.

 

(c)           On any Refinancing Amount Date on which any Refinancing Term
Commitments of any Refinancing Series are effective, subject to the satisfaction
of the foregoing terms and conditions, (i) each Lender with a Refinancing Term
Commitment (each, a “Refinancing Term Lender”) of any Refinancing Series shall
make a Loan to the Borrower (a “Refinancing Term Loan”) in an amount equal to
its Refinancing Term Commitment of such Refinancing Series and (ii) each
Refinancing Term Lender of any Refinancing Series shall become a Lender
hereunder with respect to the Refinancing Term Commitment of such Refinancing
Series and the Refinancing Term Loans of such Refinancing Series made pursuant
thereto.

 

(d)           To the extent applicable as of the Refinancing Amount Date, the
terms and provisions of any Refinancing Revolving Loans and Refinancing
Revolving Commitments shall be such that, except as otherwise set forth herein
or in the Joinder Agreement, they shall be identical to the extent applicable as
of the Refinancing Amount Date to those of the Revolving Loans and the Revolving
Commitments and/or the New Revolving Loans and the New Revolving Commitments, in
each case, as in effect on the Refinancing Amount Date with respect to such
Refinancing Revolving Loans and Refinancing Revolving Commitments; provided,
however, that (i) the applicable maturity date of such Refinancing Revolving
Loans shall be no shorter than the final maturity of the Revolving Commitments
and/or New Revolving Commitments being refinanced (it being understood and
agreed that the agreement of an Issuing Bank to issue Letters

 

86

--------------------------------------------------------------------------------


 

of Credit shall not extend beyond the date specified in clause (i) of the
definition of “Revolving Maturity Date” without the prior written consent of
such Issuing Bank) and (ii) the rate of interest applicable to such Refinancing
Revolving Loans shall be determined by the Borrower and the applicable new
Lenders and shall be set forth in each applicable Joinder Agreement.

 

(e)           On any Refinancing Amount Date on which any Refinancing Revolving
Commitments are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Lender with a Refinancing Revolving Commitment (each, a
“Refinancing Revolving Lender”) shall commit to make Revolving Loans to the
Borrower (“Refinancing Revolving Loans”) in an amount equal to its Refinancing
Revolving Commitment and (ii) each Refinancing Revolving Lender shall become a
Lender hereunder with respect to the Refinancing Revolving Commitment.

 

(f)            Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.25.

 

SECTION 3.26.              Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Revolving Lender becomes, and during the
period it remains, a Defaulting Lender:

 

(a)           if any Swingline Exposure or Revolving L/C Exposure exists at the
time such Revolving Lender becomes a Defaulting Lender then so long as such
Swingline Exposure or Revolving L/C Exposure exists, all or any part of the
Swingline Exposure and Revolving L/C Exposure of such Defaulting Lender shall
automatically, for so long as such Swingline Exposure and Revolving L/C Exposure
is outstanding, be reallocated among the non-Defaulting Revolving Lenders in
accordance with their respective Pro Rata Percentages but only to the extent the
sum of all non-Defaulting Revolving Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and Revolving L/C Exposure does not
exceed the total of all non-Defaulting Revolving Lenders’ Revolving Commitments;
provided that neither such reallocation nor any payment by a non-Defaulting
Revolving Lender pursuant thereto will constitute a waiver or release of any
claim the Borrower, the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to no longer be a Defaulting Lender;

 

(b)           if the reallocation described in clause (a) above cannot, or can
only partially, be effected, the Borrower shall, within one Business Day
following notice by the Administrative Agent, (i) first, prepay such Swingline
Loans and (ii) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s
Revolving L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (a) above) in accordance with the procedures set forth in Section
2.23(j) for so long as such Revolving L/C Exposure is outstanding;

 

(c)           in furtherance of the foregoing, each of the Issuing Bank and the
Swingline Lender is hereby authorized by the Borrower (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, a Borrowing Request pursuant to Section 2.03 in such
amounts and in such times as may be required to (i) reimburse an outstanding L/C
Disbursement, (ii) repay an outstanding Swingline Loan and/or (iii) cash
collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit or Swingline Loans in an amount at least equal to the aggregate amount
of the obligations (contingent or otherwise) of such Defaulting Lender in
respect of such Letter of Credit or Swingline Loan;

 

87

--------------------------------------------------------------------------------


 

(d)           so long as such Lender is a Defaulting Lender or if any Issuing
Bank or the Swingline Lender has a good faith and reasonable belief that any
Lender has defaulted in fulfilling its obligations generally under other
agreements in which it commits to extend credit, then (i) the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend, renew, increase or extend any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with clauses (a) and (b) above, and
participating interests in any such newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with clause (a) (and such Defaulting Lender shall
not participate therein) and (ii) the Swingline Lender may, upon prior written
notice to the Borrower and the Administrative Agent, resign as Swingline Lender,
effective at 5:00 p.m., New York City time, on a date specified in such notice
(which date may not be less than 30 days after the date of such notice);
provided that such resignation by the Swingline Lender will have no effect on
its rights in respect of any outstanding Swingline Loans or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Swingline Loan; and

 

(e)           any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated account until
(subject to the last paragraph of this Section 2.26) the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder and
will be applied by the Administrative Agent, to the fullest extent permitted by
Applicable Law, to the making of payments from time to time in the following
order of priority: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Bank or the
Swingline Lender (pro rata as to the respective amounts owing to each of them)
under this Agreement; third, to the payment of post-default interest and then
current interest due and payable to the Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them; fourth, to the payment of fees then due and payable to
the non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them; fifth, to pay principal and
unreimbursed L/C Disbursements then due and payable to the non-Defaulting
Lenders hereunder ratably in accordance with the amounts thereof then due and
payable to them; sixth, to the ratable payment of other amounts then due and
payable to the non-Defaulting Lenders; and, seventh, after the termination of
the Commitments and payment in full of all obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct.

 

In the event that the Administrative Agent, the Borrower, the Issuing Banks and
the Swingline Lender each agrees in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Administrative Agent shall so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.26(e)),
such Lender will, to the extent applicable, purchase at par such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving
Exposure, Revolving L/C Exposure and Swingline Exposure of the Revolving Lenders
to be held in accordance with their Pro Rata Percentage in accordance with their
respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender and will be a non-Defaulting Lender (and such Revolving Exposure,
Revolving L/C Exposure and Swingline Exposure of each Revolving Lender will
automatically be adjusted on a prospective basis to

 

88

--------------------------------------------------------------------------------


 

reflect the foregoing); provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.

 

ARTICLE IV.

 

Representations and Warranties

 

The Borrower represents and warrants to the Arrangers, the Administrative Agent,
the Collateral Agent, each of the Issuing Banks and each of the Lenders that:

 

SECTION 4.01.              Organization; Powers.  The Borrower and each of the
Subsidiaries (a) is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its organization or formation,
(b) has all requisite power and authority, and the legal right, to own and
operate its property and assets, to lease the property it operates as lessee and
to carry on its business as now conducted and, except to the extent the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, as proposed to be conducted, (c) is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except where the failure so to qualify, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect and (d) has
the power and authority, and the legal right, to execute, deliver and perform
its obligations under this Agreement, each of the other Loan Documents and each
other agreement or instrument contemplated hereby or thereby to which it is or
will be a party, including, in the case of the Borrower, to borrow hereunder, in
the case of each Loan Party, to grant the Liens contemplated to be granted by it
under the Security Documents and, in the case of each Subsidiary Guarantor, to
Guarantee the Guaranteed Obligations hereunder as contemplated by the Guarantee
and Collateral Agreement.

 

SECTION 4.02.              Authorization; No Conflicts.  The Transactions
(a) have been duly authorized by all requisite corporate, partnership or limited
liability company and, if required, stockholder, partner or member action and
(b) will not (i) violate (A) any applicable provision of any material law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of the Borrower or any Subsidiary,
(B) any order of any Governmental Authority or arbitrator or (C) any provision
of any indenture or any material agreement or other material instrument to which
the Borrower or any Subsidiary is a party or by which any of them or any of
their property is or may be bound, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default
under, or give rise to any right to accelerate or to require the prepayment,
repurchase or redemption of any obligation under any such indenture or material
agreement or other material instrument or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any other Loan Party (other than Liens
created under the Security Documents).

 

SECTION 4.03.              Enforceability.  This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party, in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
laws now or hereafter in effect relating to creditors’ rights generally and
(including with respect to specific performance) subject to general principles
of equity, regardless of whether considered in

 

89

--------------------------------------------------------------------------------


 

a proceeding in equity or at law, and to the discretion of the court before
which any proceeding therefor may be brought.

 

SECTION 4.04.              Governmental Approvals.  No action, consent or
approval of, registration or filing with, notice to, or any other action by, any
Governmental Authority is or will be required in connection with the
Transactions, except for (a) the filing of UCC financing statements and filings
with the United States Patent and Trademark Office and the United States
Copyright Office, (b) recordation of the Mortgages, (c) such other actions
specifically described in Section 3.19, (d) any immaterial actions, consents,
approvals, registrations or filings or (e) such as have been made or obtained
and are in full force and effect.

 

SECTION 4.05.              Financial Statements.  (a)  The Borrower has, on or
prior to the Closing Date, furnished to the Arrangers and the Lenders
consolidated balance sheets and related statements of income, equity and cash
flows of the Borrower and its consolidated Subsidiaries (i) as of and for the
fiscal year ended December 31, 2010 audited by and accompanied by the opinion of
KPMG LLP, independent public accountants, and (ii) as of and for the fiscal
quarter ended March 31, 2011, certified by a Financial Officer of the Borrower
and reviewed by KPMG LLP, independent public accountants, as provided in
Statement on Auditing Standards No. 100.  Such financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries, as applicable, as
of such dates and for such periods, subject to normal year-end audit adjustments
and the absence of footnotes in the case of the financial statements referred to
in clause (ii) above.  Such balance sheets and the notes thereto disclose all
material liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries, as applicable, as of the dates thereof.  Such financial statements
were prepared in accordance with GAAP applied on a consistent basis (except,
with respect to such financial statements referred to in clause (ii) above, for
normal year-end adjustments and the absence of footnotes).

 

(b)           The Borrower has heretofore delivered to the Arrangers and the
Lenders its unaudited pro forma consolidated balance sheet and related pro forma
consolidated statements of income, equity and cash flows of the Borrower and its
consolidated Subsidiaries as of and for the twelve-month period ended on March
31, 2011, prepared giving effect to the Transactions as if they had occurred,
with respect to such balance sheet, as of such date or, with respect to such
other financial statements, at the beginning of such period.  Such pro forma
financial statements (i) meet in all material respects the requirements of
Regulation S-X, (ii) have been prepared in good faith by the Borrower, based on
the assumptions used to prepare the pro forma financial information made
available to Lenders, which assumptions are believed by the Borrower on the
Closing Date to be reasonable in all material respects and (iii) present fairly
in all material respects on a pro forma basis the estimated consolidated
financial position of the Borrower and its consolidated Subsidiaries as of such
date and for such period, assuming that the Transactions had actually occurred
as of such date or at the beginning of such period, as the case may be (it being
understood that estimates (including pro forma financial statements), by their
nature, are inherently uncertain and that no assurances are being given that
such results will be achieved).

 

SECTION 4.06.              No Material Adverse Effect.  Since December 31, 2010,
no event, change or condition has occurred that has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

SECTION 4.07.              Title to Properties; Possession Under Leases.  (a) 
The Borrower and the other Loan Parties have good and marketable title to, valid
leasehold interests in, or a license or other right to use, all their respective
material properties and material assets that are included in the Collateral
(including all Mortgaged Property) and including valid rights, title and
interests in or rights to control or occupy easements or rights of way used in
connection with such

 

90

--------------------------------------------------------------------------------


 

properties and assets (“Easements”), free and clear of all Liens or other
exceptions to title other than Permitted Liens and minor defects in title that,
in the aggregate, are not substantial in amount and do not materially detract
from the value of the property subject thereto or interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes.

 

(b)           Except as set forth in Schedule 3.07 or where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, (i)
each of the Loan Parties has complied with all material obligations under all
material leases to which it is a party and all such material leases are in full
force and effect and (ii) each of the Loan Parties enjoys peaceful and
undisturbed possession under all such material leases.

 

(c)           Except as set forth in Schedule 3.07, none of the Borrower or any
of the other Loan Parties has received any notice of, nor has any knowledge of,
any pending or contemplated condemnation proceeding affecting the Mortgaged
Properties or any sale or disposition thereof in lieu of condemnation (i) as of
the Closing Date or (ii) at any time thereafter, which in the case of clause
(ii) has had, or could reasonably be expected to have, a Material Adverse
Effect.

 

(d)           Except as set forth on Schedule 3.07, as of the Closing Date none
of the Borrower or any of the Subsidiaries is obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Mortgaged Property or any interest therein.

 

SECTION 4.08.              Subsidiaries.  Schedule 3.08 sets forth as of the
Closing Date a list of all Subsidiaries, including each Subsidiary’s exact legal
name (as reflected in such Subsidiary’s certificate or articles of incorporation
or other constitutive documents) and jurisdiction of incorporation or formation
and the percentage ownership interest of the Borrower (direct or indirect)
therein, and identifies each Subsidiary that is a Loan Party.  As of the Closing
Date, the shares of Capital Stock or other Equity Interests so indicated on
Schedule 3.08 are owned by the Borrower, directly or indirectly, free and clear
of all Liens (other than Liens created under the Security Documents and, in the
case of Equity Interests (other than Pledged Securities), Permitted Liens, and
in respect of Pledged Securities, the Permitted Liens set forth in clause (g) of
the definition thereof) and all such shares of capital stock are fully paid, and
to the extent issued by a corporation, non-assessable.

 

SECTION 4.09.              Litigation; Compliance with Laws.  (a)  Except as set
forth on Schedule 3.09, there are no actions, suits or proceedings at law or in
equity or by or before any arbitrator or Governmental Authority now pending or,
to the knowledge of the Borrower, threatened against the Borrower or any
Subsidiary or any business, property or material rights of the Borrower or any
Subsidiary (i) that, as of the Closing Date, involve any Loan Document or the
Transactions or, at any time thereafter, involve any Loan Document or the
Transactions and which could reasonably be expected to be material and adverse
to the interests of the Borrower and its Subsidiaries, taken as a whole, or the
Lenders, or (ii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(b)           Except as set forth on Schedule 3.09, none of the Borrower or any
of the Subsidiaries or any of their respective material properties or assets is
in violation of any law, rule or regulation (including any zoning, building,
ordinance, code or approval or any building permits), or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect (but not
including, in each case, any

 

91

--------------------------------------------------------------------------------


 

Environmental Law which is the subject of Section 3.17 or any energy regulation
matter which is the subject of Section 3.23).

 

(c)           All material permits are in effect for each Mortgaged Property as
currently constructed.

 

SECTION 4.10.              Agreements.  None of the Borrower or any of the
Subsidiaries is in default under any provision of any indenture or other
agreement or instrument evidencing Indebtedness, or any other material agreement
or instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 4.11.              Federal Reserve Regulations.  (a)  None of the
Borrower or any of the Subsidiaries is engaged principally, or as one of its
material activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

 

(b)           No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for purchasing or carrying Margin Stock or for the purpose of
purchasing, carrying or trading in any securities under such circumstances as to
involve the Borrower in a violation of Regulation X or to involve any broker or
dealer in a violation of Regulation T.  No Indebtedness being reduced or retired
out of the proceeds of any Loans or Letters of Credit was or will be incurred
for the purpose of purchasing or carrying any Margin Stock.  Following the
application of the proceeds of the Loans and the Letters of Credit, Margin Stock
will not constitute more than 25% of the value of the assets of the Borrower and
the Subsidiaries.  None of the transactions contemplated by this Agreement will
violate or result in the violation of any of the provisions of the Regulations
of the Board, including Regulation T, U or X.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

 

SECTION 4.12.              Investment Company Act.  None of the Borrower or any
of the Subsidiaries is an “investment company” as defined in, and subject to
registration under, the Investment Company Act of 1940, as amended from time to
time.

 

SECTION 4.13.              Use of Proceeds.  The Borrower will use the proceeds
of (a) the Term Loans on the Closing Date, together with other funds available
to it (including cash collateral with respect to Existing Cash Collateralized
Letter of Credit Facilities), to (i) re-evidence in full all Term B Loans (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement, on the terms and subject to the conditions set forth herein,
including via the assignment by certain of the Lenders under and as defined in
the Existing Credit Agreement who do not remain Lenders hereunder on the Closing
Date to certain of the Lenders hereunder as of the Closing Date of certain of
the Term B Loans under and as defined in the Existing Credit Agreement, which
shall thereafter be continued as and be deemed to be a portion of the Term Loans
hereunder, and (ii) pay or cause to be paid fees, costs and expenses incurred in
connection with the Transactions in accordance with the terms and conditions of
this Agreement, (b) the Revolving Loans, the New Revolving Loans and the
Swingline Loans to replace the revolving credit facility (including the letter
of credit facility and the swingline loan facility thereunder) under the
Existing Credit Agreement, for the Borrower’s and/or its Subsidiaries’ working
capital requirements, the payment of fees and expenses in connection with this
Agreement and the transactions related thereto and other general corporate
purposes (including permitted acquisitions, funding Minority Investments and
permitted joint ventures and Funded L/C SPV Contributions), (c) the New Term
Loans for the purposes set forth in the applicable

 

92

--------------------------------------------------------------------------------


 

Joinder Agreement with respect thereto, (d) the Refinancing Term Loans solely
for the purposes set forth in Section 2.25(a) with respect thereto and (e) the
Refinancing Revolving Loans, initially, solely for the purposes set forth in
Section 2.25(a) with respect thereto and, thereafter, for the Borrower’s and/or
its Subsidiaries’ working capital requirements, the payment of fees and expenses
in connection with this Agreement and the transactions related thereto and other
general corporate purposes (including permitted acquisitions, funding Minority
Investments and permitted joint ventures and Funded L/C SPV Contributions).  The
Borrower will request the issuance of Letters of Credit solely for the working
capital requirements and general corporate purposes of the Borrower and its
Subsidiaries (other than the Funded L/C SPV) or any Minority Investment.

 

SECTION 4.14.              Tax Returns.  The Borrower and each of the
Subsidiaries has timely filed or timely caused to be filed all material Federal,
state, local and foreign tax returns or materials required to have been filed by
it and all such tax returns are correct and complete in all material respects. 
The Borrower and each of the Subsidiaries has timely paid or caused to be timely
paid all material Taxes due and payable by it and all assessments received by
it, except Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, shall
have set aside on its books adequate reserves in accordance with GAAP or except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  The Borrower has made adequate provision in accordance
with GAAP for all Taxes accrued and not yet due and payable.  Except as
permitted in clauses (z) and (aa) of the definition of “Permitted Liens,” no
Lien for Taxes has been filed (except for Taxes not yet delinquent that are
being contested in good faith by appropriate proceedings), and to the knowledge
of the Borrower and each of the Subsidiaries, based on the receipt of written
notice, no claim is being asserted, with respect to any Tax.  Neither the
Borrower nor any of the Subsidiaries (a) intends to treat the Loans, the
Transactions or any of the other transactions contemplated by any Loan Document
as being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4) or (b) is aware of any facts or events that would result in
such treatment.

 

SECTION 4.15.              No Material Misstatements.  No written information,
report, financial statement, exhibit or schedule furnished by or on behalf of
the Borrower or any Subsidiary to any Arranger, the Administrative Agent, the
Collateral Agent, the Syndication Agent, any Documentation Agent, any Issuing
Bank, the Swingline Lender or any Lender for use in connection with the
Transactions or the other transactions contemplated by the Loan Documents or in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto contained, contains or will, when furnished, contain
any material misstatement of fact or omitted, omits or will, when furnished,
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were, are or will be made, not
misleading; provided that to the extent any such written information, report,
financial statement, exhibit or schedule is based upon or constitutes a forecast
or projection (including pro forma financial statements) or is information of a
general economic or industry nature, the Borrower represents only that it acted
in good faith and upon assumptions believed to be reasonable at the time made
and at the time such information, report, financial statement, exhibit or
schedule is made available to any Arranger, the Administrative Agent, the
Collateral Agent, the Syndication Agent, any Documentation Agent, any Issuing
Bank, the Swingline Lender or any Lender, it being understood that projections
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Borrower and the Subsidiaries, and that no assurance
can be given that such projections will be realized.

 

SECTION 4.16.              Employee Benefit Plans.  Except as could not
reasonably be expected to result in a Material Adverse Effect, the Borrower and
each ERISA Affiliate is in compliance with the applicable provisions of ERISA
and, in respect of the Benefit Plans and

 

93

--------------------------------------------------------------------------------


 

Multiemployer Plans, the Tax Code and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 4.17.              Environmental Matters.  (a)  Except as set forth in
Schedule 3.17 or except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrower or any of the Subsidiaries:

 

(i)            has failed to comply with any Environmental Law or to take all
actions necessary to obtain, maintain, renew and comply with any permit,
license, registration or other approval required under Environmental Law;

 

(ii)           has become a party to any administrative or judicial proceeding,
or possesses knowledge of any such proceeding that has been threatened, that
could result in the termination, revocation or modification of any permit,
license, registration or other approval required under Environmental Law;

 

(iii)          possesses knowledge that the Borrower or any of the Subsidiaries
has become subject to any Environmental Liability on any Mortgaged Property
(A) is subject to any Lien imposed pursuant to Environmental Law or (B) contains
Hazardous Materials of a form or type or in a quantity or location that could
reasonably be expected to result in any Environmental Liability;

 

(iv)          has received written notice of any claim or threatened claim, with
respect to any Environmental Liability other than those which have been fully
and finally resolved and for which no obligations remain outstanding; or

 

(v)           possesses knowledge of any facts or circumstances that could
reasonably be expected to result in any Environmental Liability or could
reasonably be expected to materially interfere with or prevent continued
material compliance with Environmental Laws in effect as of the Closing Date and
the date of each Credit Event by the Borrower or the Subsidiaries.

 

(b)           Since the Closing Date, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

 

The representations and warranties in this Section 3.17 are the sole
representations and warranties in any Loan Document with respect to
environmental matters, including those relating to Environmental Law or
Hazardous Materials.

 

SECTION 4.18.              Insurance.  Schedule 3.18 sets forth a true, complete
and correct description of all material insurance coverage maintained by or on
behalf of the Borrower and the Subsidiaries as of the Closing Date.  As of the
Closing Date, such insurance is in full force and effect and all premiums that
are due and owed have been duly paid.  The Borrower and the Subsidiaries are
insured by financially sound insurers (subject to the proviso in Section 5.02)
and such insurance is in such amounts and covering such risks and liabilities
(and with such deductibles, retentions and exclusions) as are maintained by
companies of a similar size operating in the same or similar businesses.

 

SECTION 4.19.              Security Documents.  (a)  The Guarantee and
Collateral Agreement is effective to create in favor of the Collateral Trustee,
for the ratable benefit of the Secured Parties, a legal, valid, binding and
enforceable security interest in the Collateral described therein

 

94

--------------------------------------------------------------------------------


 

and proceeds thereof (other than money not constituting identifiable proceeds of
any Collateral), subject to applicable insolvency, bankruptcy, reorganization,
moratorium, fraudulent transfer and other laws now or hereafter in effect
generally affecting rights of creditors and (including with respect to specific
performance) principles of equity, whether considered in a proceeding in equity
or in law and to the discretion of the court before which any proceeding
therefor may be brought, and (i) in the case of the Pledged Securities, upon the
earlier of (A) when such Pledged Securities are delivered to the Collateral
Trustee and (B) when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a), (ii) in the case of Deposit Accounts not
constituting Excluded Perfection Assets or Counterparty Accounts, by the
execution and delivery of control agreements providing for “control” as
described in Section 9-104 of the UCC, (iii) in the case of Securities Accounts
not constituting Excluded Perfection Assets or Counterparty Accounts, upon the
earlier of (A) the filing of financing statements in the offices specified on
Schedule 3.19(a) and (B) the execution and delivery of control agreements
providing for “control” as described in Section 9-106 of the UCC and (iv) in the
case of all other Collateral described therein (other than Excluded Perfection
Assets, Intellectual Property Collateral, money not credited to a Deposit
Account or letter of credit rights not constituting supporting obligations),
when financing statements in appropriate form are filed in the offices specified
on Schedule 3.19(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, all right, title and interest of the Secured Parties in
such Collateral and proceeds thereof, as security for the Guaranteed Obligations
hereunder, in each case prior and superior to the rights of any other Person
(except, in the case of all Collateral other than Pledged Securities in the
possession of the Collateral Trustee, with respect to Permitted Liens, and in
respect of Pledged Securities in the possession of the Collateral Trustee, the
Permitted Liens set forth in clause (g) of the definition thereof and with
respect to any other Priority Lien Obligations).

 

(b)           Each Intellectual Property Security Agreement is effective to
create in favor of the Collateral Trustee, for the ratable benefit of the
Secured Parties, a legal, valid, binding and enforceable security interest in
the Intellectual Property Collateral described therein and proceeds thereof
(other than money not constituting identifiable proceeds of any Intellectual
Property Collateral), subject to applicable insolvency, bankruptcy,
reorganization, moratorium, fraudulent transfer and other laws now or hereafter
in effect generally affecting rights of creditors and (including with respect to
specific performance) principles of equity, whether considered in a proceeding
in equity or in law and to the discretion of the court before which any
proceeding therefor may be brought.  When each Intellectual Property Security
Agreement is filed in the United States Patent and Trademark Office and the
United States Copyright Office, respectively, together with financing statements
in appropriate form filed in the offices specified in Schedule 3.19(a), in each
case within the time period prescribed by applicable law, such Intellectual
Property Security Agreement shall constitute a fully perfected Lien on, and
security interest in (if and to the extent perfection may be achieved by such
filings), all right, title and interest of the grantors thereunder in the
Intellectual Property Collateral, as security for the Guaranteed Obligations
hereunder, in each case prior and superior in right to any other Person (except
with respect to Permitted Liens) (it being understood that subsequent recordings
in the United States Patent and Trademark Office and the United States Copyright
Office may be necessary to perfect a Lien on registered trademarks, trademark
applications, patents, patent applications, copyright registrations and
copyright applications acquired by the grantors after the Closing Date).

 

(c)           Each of the Mortgages is effective to create in favor of the
Collateral Trustee, for the ratable benefit of the Secured Parties, a legal,
valid, binding, subsisting and enforceable Lien on, and security interest in all
of the Loan Parties’ right, title and interest in and to the Mortgaged Property
described therein and proceeds thereof (other than money not constituting
identifiable proceeds of any Mortgaged Property), subject to applicable
insolvency, bankruptcy, reorganization, moratorium, fraudulent transfer and
other laws now or hereafter in effect generally affecting rights of creditors
and (including with respect to specific performance)

 

95

--------------------------------------------------------------------------------


 

principles of equity, whether considered in a proceeding in equity or in law,
and to the discretion of the court before which any proceeding therefor may be
brought.  When the Mortgages are filed in the offices specified on
Schedule 3.19(c), each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the grantors thereof
in such Mortgaged Property and proceeds thereof, as security for the Guaranteed
Obligations hereunder, in each case prior and superior in right to any other
Person (except the Permitted Liens set forth in clauses (e), (f), (g), (h), (i),
(j) (solely with respect to Permitted Refinancing Indebtedness refinancing
Indebtedness secured by a Permitted Lien set forth in clause (e), (g), (h), (i),
(m) or (o) of the definition thereof), (m), (o) and (x) of the definition
thereof and with respect to any other Priority Lien Obligations).

 

SECTION 4.20.              Location of Real Property.  Schedule 3.20 lists
completely and correctly as of the Closing Date (a) all real property owned or
leased by the Borrower and the other Loan Parties (except for such real property
that (i) does not constitute Collateral or (ii) constitutes an Excluded
Perfection Asset) and (b) all real property (except for (i) such interest
therein that does not constitute Collateral, (ii) such interest therein that
constitutes an Excluded Perfection Asset or (iii) where the Fair Market Value of
such interest therein is less than $10,000,000 individually or $50,000,000 in
the aggregate) to which the Borrower and the other Loan Parties have an interest
via easement, license or permit and, in the case of each of clauses (a) and (b),
the addresses thereof, indicating for each parcel whether it is owned or leased.
 As of the Closing Date, the Borrower and the other Loan Parties own in fee or
have valid leasehold or easement interests in, as the case may be, all the real
property set forth on Schedule 3.20.

 

SECTION 4.21.              Labor Matters.  As of the Closing Date, there are no
strikes, lockouts or slowdowns against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened.  The hours worked by and
payments made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, material local or material foreign law applicable to such matters in any
material respect.  All payments due from the Borrower or any Subsidiary, or for
which any claim may be made against the Borrower or any Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower or such Subsidiary,
except as could not reasonably be expected to have a Material Adverse Effect. 
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Subsidiary is
bound.

 

SECTION 4.22.              Intellectual Property.  Except as could not
reasonably be expected to result in a Material Adverse Effect, the Borrower and
each of the Subsidiaries owns, or is licensed or otherwise has the right to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person.

 

SECTION 4.23.              Energy Regulation.  (a)  The Borrower and any
Subsidiary Guarantor that is a holding company as such term is defined in PUHCA
is exempt in accordance with 18 CFR § 366.3 from the accounting,
record-retention and reporting requirements of PUHCA.

 

(b)           The Borrower is not subject to regulation as a “public utility” as
such term is defined in the FPA.  Each Subsidiary Guarantor that is subject to
regulation as a “public utility” as such term is defined in the FPA and that
makes sales of energy or capacity that are not pursuant to a state regulatory
authority’s implementation of PURPA has an order from the FERC, which order is
not subject to any pending challenge, investigation, complaint, or other
proceeding, except as could not reasonably be expected to result in a Material
Adverse Effect and other than generic proceedings generally applicable in the
industry, (x) authorizing such

 

96

--------------------------------------------------------------------------------


 

Subsidiary Guarantor to engage in wholesale sales of electricity and, to the
extent permitted under its market-based rate tariff, other transactions at
market-based rates and (y) granting such waivers and blanket authorizations as
are customarily granted to entities with market-based rate authority, including
blanket authorizations to issue securities and to assume liabilities pursuant to
Section 204 of the FPA.  With respect to each Subsidiary Guarantor described in
the preceding sentence, except as could not reasonably be expected to result in
a Material Adverse Effect and except as set forth on Schedule 3.23(b), the FERC
has not imposed any rate caps, mitigation measures, or other limits on
market-based sales of power by that Subsidiary Guarantor, other than (i) rate
caps and mitigation measures generally applicable to similarly situated
marketers or generators selling electricity, ancillary services or other
services at wholesale at market-based rates in the geographic market where such
Subsidiary Guarantor conducts its business and (ii) the restrictions imposed on
Cabrillo Power I LLC, Cabrillo Power II LLC, Devon Power LLC, Middletown Power
LLC, Montville Power LLC, Norwalk Power LLC, and Connecticut Jet Power LLC
pursuant to those entities’ “reliability must run” agreements (none of which are
in effect as of the Closing Date) and/or other agreements/arrangements with the
independent system operators, or other similar arrangements.

 

(c)           Each Subsidiary Guarantor participating in the wholesale or retail
power market in ERCOT has registered with the PUCT to sell electricity at
wholesale or retail market-based rates, and, except as could not reasonably be
expected to result in a Material Adverse Effect, the PUCT has not imposed any
specific rate cap or mitigation measure (other than generic proceedings
generally applicable in the industry).  To each Subsidiary Guarantor’s
knowledge, as of the Closing Date, the rates charged by such Subsidiary
Guarantor are not subject to any pending challenge or investigation.

 

(d)           Except as could not reasonably be expected to result in a Material
Adverse Effect and except as set forth on Schedule 3.23(d), there are no
complaint proceedings pending with the FERC or the PUCT seeking abrogation or
modification or refunds, or otherwise investigating the rates, terms or
conditions, of a sale of power by the Borrower or its Subsidiary Guarantors.

 

(e)           Except as could not reasonably be expected to result in a Material
Adverse Effect, each of the Borrower and each of the Subsidiary Guarantors, as
applicable, has filed or caused to be filed with the applicable state or local
utility commission or regulatory bodies, ERCOT and the FERC all forms,
applications, notices, statements, reports and documents (including all exhibits
and amendments thereto) required to be filed by it under all Applicable Laws,
including PUHCA, the FPA and state utility laws and the respective
rules thereunder, all of which complied with the applicable requirements of the
appropriate act and rules, regulations and orders thereunder in effect on the
date each was filed.

 

(f)            None of the Borrower or any of the Subsidiary Guarantors is
subject to any material state laws or material regulations respecting rates or
the financial or organizational regulation of utilities, other than (i) with
respect to those Subsidiary Guarantors that are QFs, such state regulations
contemplated by 18 C.F.R. Section 292.602(c), (ii) “lightened regulation” by the
New York State Public Service Commission (the “NYPSC”) of the type described in
the NYPSC’s order issued on September 23, 2004 in Case 04-E-0884, (iii) the
assertion of jurisdiction by the State of California over maintenance and
operating standards of all generating facilities pursuant to SB 39XX and
(iv) with respect to Subsidiary Guarantors that are Texas retail electric
providers, regulations issued by the PUCT.  Other than the approval of the
NYPSC, which was granted by an order issued in Case 10-E-0405 (November 18,
2010), no approval is required to be obtained in connection with the
Transactions by Borrower or its Subsidiary Guarantors from the PUCT, the FERC,
or any other state or federal Governmental Authority with jurisdiction over the
energy sales or financing arrangements of the Borrower and its Subsidiary
Guarantors.

 

97

--------------------------------------------------------------------------------


 

(g)           As of the Closing Date, (i) each Facility identified as a “QF” in
Schedule 3.23(g) is a QF under PURPA and the current rules and regulations
promulgated thereunder; (ii) each Person identified as an “EWG” in Schedule
3.23(g) is an “exempt wholesale generator” within the meaning of PUHCA and the
Energy Policy Act of 2005, as amended, (iii) each Person identified as a FUCO in
Schedule 3.23(g) is a “foreign utility company” within the meaning of PUHCA and
(iv) each Person identified as a “REP” in Schedule 3.23(g) is a “retail electric
provider” under the Texas Public Utility Regulatory Act and the rules and
regulations promulgated thereunder.

 

SECTION 4.24.              Solvency.  Immediately after the consummation of the
Transactions on the Closing Date and immediately following the making of each
Loan (or other extension of credit hereunder) and after giving effect to the
application of the proceeds of each Loan (or other extension of credit
hereunder), (a) the fair value of the assets of the Loan Parties, taken as a
whole, at a fair valuation, taking into account the effect of any indemnities,
contribution or subrogation rights, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties, taken as a whole, taking into account the
effect of any indemnities, contribution or subrogation rights, will be greater
than the amount that will be required to pay the probable liability of their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Loan Parties,
taken as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) the Loan Parties, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Closing Date.

 

SECTION 4.25.              Liabilities and Obligations of Funded L/C SPV.  The
Funded L/C SPV has no material liability or other obligation (including
Indebtedness, Guarantees, contingent liabilities and liabilities for taxes)
other than its obligations to one or more LC Issuers and their Affiliates
pursuant to and in accordance with the terms and provisions of Cash
Collateralized Letter of Credit Facilities outstanding at any time after the
Closing Date and liabilities and obligations reasonably related, ancillary or
incidental to such Cash Collateralized Letter of Credit Facilities.

 

ARTICLE V.

 

Conditions of Lending

 

The obligations of the Lenders to make Loans and the obligations of the Issuing
Banks to issue Letters of Credit hereunder are subject to the satisfaction (or
waiver in accordance with Section 9.08) of the following conditions:

 

SECTION 5.01.              All Credit Events.  On the date of each Borrowing on
or after the Closing Date, including each Borrowing of a Swingline Loan, and on
the date of each issuance, amendment, extension or renewal of a Letter of Credit
on or after the Closing Date (each such event being called a “Credit Event”):

 

(a)           The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and

 

98

--------------------------------------------------------------------------------


 

the Administrative Agent shall have received a notice requesting such Swingline
Loan as required by Section 2.22(b).

 

(b)           The representations and warranties set forth in each Loan Document
shall be true and correct in all material respects on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality (or Material Adverse Effect) in the text thereof.

 

(c)           At the time of and immediately after such Credit Event, no Default
or Event of Default shall have occurred and be continuing.

 

(d)           After giving effect to such Credit Event, the Aggregate Revolving
Exposure shall not exceed the Total Revolving Commitment.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
Sections 4.01(b), 4.01(c) and 4.01(d).

 

SECTION 5.02.              Conditions Precedent to the Closing Date.  On the
Closing Date:

 

(a)           The Administrative Agent shall have received, on behalf of itself,
the Lenders and the Issuing Bank, a favorable written opinion of (i) Kirkland &
Ellis LLP, counsel for the Borrower and the Subsidiaries, in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) each local counsel
to the Borrower and the Subsidiaries as the Administrative Agent may reasonably
request, in each case (A) dated as of the Closing Date, (B) addressed to the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
and (C) covering such corporate, security interest and related matters relating
to the Loan Documents and the Transactions as the Administrative Agent shall
reasonably request and which are customary for transactions of the type
contemplated herein (including with respect to Section 4.02(f)).

 

(b)           The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or other formation documents, including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated as of the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws or other similar governing documents, as
applicable, of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors or other similar governing body, as
applicable, of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or other formation
documents of such Loan Party have not been amended since the date of the last
amendment thereto shown on such certificate furnished pursuant to
clause (i) above and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant

 

99

--------------------------------------------------------------------------------


 

to clause (ii) above; and (iv) at least 5 days prior to the Closing Date, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act (title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”).

 

(c)           The Administrative Agent shall have received (i) certificates of
insurance and endorsements naming the Collateral Trustee as an additional
insured or loss payee, as the case may be, under all insurance policies
maintained with respect to the Collateral, (ii) evidence of title insurance and
similar documentation with respect to each Mortgaged Property substantially
consistent with such evidence provided pursuant to the Existing Credit Agreement
(provided that the Arrangers and the Borrower shall cooperate in good faith to
minimize title insurance and recordation costs for the Borrower) and
(iii) evidence of the Collateral Trustee’s first-priority security interest in
and Lien (subject to Permitted Liens) on the Collateral as of the Closing Date;
provided that, to the extent that the Borrower and the Subsidiary Guarantors
shall have been unable, after using their commercially reasonable efforts, to
perfect the Collateral Trustee’s first-priority security interest in and Lien
(subject to Permitted Liens) on Collateral (other than assets with respect to
which the Collateral Trustee’s first-priority security interest in and Lien
(subject to Permitted Liens) thereon may be perfected by the filing of financing
statements in the offices specified on Schedule 3.19(a), the delivery of Pledged
Securities or the filing of an Intellectual Property Security Agreement in the
United States Patent and Trademark Office or the United States Copyright Office)
having a Fair Market Value not in excess of $750,000,000 in the aggregate,
valued at the Fair Market Value of such Collateral as of the Closing Date, the
perfection of the Collateral Trustee’s first-priority security interest in and
Lien (subject to Permitted Liens) on such Collateral shall not constitute a
condition precedent to the Closing Date; provided that the Borrower agrees to
deliver or cause to be delivered all certificates, agreements, instruments and
filings (including, for the avoidance of doubt, all Mortgages, modifications and
recordations thereof), and take or cause to be taken all actions, in each case,
to perfect the Collateral Trustee’s first-priority security interest in and Lien
(subject to Permitted Liens) on such Collateral on or prior to the date that is
60 days after the Closing Date (or such later date as agreed to by the
Administrative Agent in its sole discretion).  Notwithstanding anything herein
to the contrary, (A) the Borrower shall not be required to deliver on the
Closing Date the items required by this Section 4.02(c) with respect to El
Segundo and (B) the delivery of such items shall not constitute a condition
precedent to the Closing Date pursuant to this Section 4.02(c), but shall
instead be subject to Section 5.12(b).

 

(d)           The Administrative Agent shall have received (i) a certificate,
dated as of the Closing Date and duly executed by a Financial Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
Sections 4.01(b), 4.01(c) and 4.01(d) and (ii) a certificate, dated as of the
Closing Date and duly executed by the Corporate Secretary of the Borrower,
confirming compliance with the conditions precedent set forth in
Section 4.02(k).

 

(e)           The Administrative Agent shall have received (i) this Agreement,
executed and delivered by a duly authorized officer of the Borrower, (ii) the
Reaffirmation Agreement, executed and delivered by a duly authorized officer of
the Borrower, each Subsidiary Guarantor, the Administrative Agent and the
Collateral Trustee, (iii) the Guarantee and Collateral Agreement, executed and
delivered by a duly authorized officer of the Borrower, each Subsidiary
Guarantor and the Collateral Trustee, (iv) the Collateral Trust Agreement,
executed and delivered by a duly authorized officer of the Borrower, each
Subsidiary Guarantor and the Collateral Trustee, (v) a notice of designation, an
officer’s certificate of the Borrower and a Collateral Trust Joinder (as defined
in each of the Existing Collateral Trust Agreement and the Collateral Trust
Agreement), in each case pursuant to and in accordance with Section 3.8 of each
of the Existing Collateral Trust Agreement and the Collateral Trust Agreement
and (vi) a Guarantee Joinder (as defined in each of the Existing Guarantee and
Collateral Agreement and the Guarantee and

 

100

--------------------------------------------------------------------------------


 

Collateral Agreement) pursuant to and in accordance with Section 8.4 of each of
the Existing Guarantee and Collateral Agreement and the Guarantee and Collateral
Agreement.

 

(f)            As of the Closing Date, (i) this Agreement shall be deemed to be
the Credit Agreement (as defined in each of the Existing Collateral Trust
Agreement and the Collateral Trust Agreement) for all purposes under the
Existing Collateral Trust Agreement, the Collateral Trust Agreement and the
other Security Documents and, pursuant and in accordance with Section 3.8(b) of
each of the Existing Collateral Trust Agreement and the Collateral Trust
Agreement, all extensions of credit under this Agreement (including issuances of
Letters of Credit) shall constitute extensions of credit under the Credit
Agreement (as defined in each of the Existing Collateral Trust Agreement and the
Collateral Trust Agreement) for all purposes under the Existing Collateral Trust
Agreement, the Collateral Trust Agreement and the other Security Documents and
shall be deemed to be incurred (solely for purposes of Section 3.8(b) of each of
the Existing Collateral Trust Agreement and the Collateral Trust Agreement) on
February 2, 2006 and no further designation shall be required to be made so that
(A) all extensions of credit under this Agreement (regardless when made or
incurred) will be deemed Priority Lien Debt (as defined in each of the Existing
Collateral Trust Agreement and the Collateral Trust Agreement) pursuant to
clause (i) of the definition thereof and the Guaranteed Obligations will be
deemed Priority Lien DFBM Obligations (as defined in each of the Existing
Collateral Trust Agreement and the Collateral Trust Agreement) and (B) this
Agreement and the other Loan Documents will at all times constitute Priority
Lien Documents (as defined in each of the Existing Collateral Trust Agreement
and the Collateral Trust Agreement) and (ii) the Guaranteed Obligations under
this Agreement will henceforth be guaranteed pursuant to the Existing Guarantee
and Collateral Agreement and the Guarantee and Collateral Agreement and secured
pursuant to the Security Documents by a legal, valid, binding and enforceable
security interest and a fully perfected Lien in favor of the Collateral Trustee,
for the ratable benefit of the Secured Parties, in the Collateral and the
proceeds thereof.

 

(g)           The Borrower shall have paid all fees and reasonable, documented
out-of-pocket costs and expenses (including reasonable legal fees and expenses
of Latham & Watkins LLP, counsel to the Administrative Agent, and one local
counsel to the Administrative Agent per relevant jurisdiction and their
technical and other non-financial advisors, title premiums, survey charges and
recording taxes and fees) and other compensation accrued and payable as of the
Closing Date to the Arrangers, the Administrative Agent and the Lenders.

 

(h)           The Administrative Agent shall have received the results of a
recent Lien and judgment search in each relevant jurisdiction with respect to
the Borrower and the Subsidiary Guarantors or Subsidiaries that shall otherwise
have material assets that are included in the Collateral, and such search shall
reveal no Liens on any of the assets of the Borrower or any of such Subsidiaries
except, in the case of assets other than Pledged Securities in the possession of
the Collateral Trustee, for Permitted Liens, and in respect of Pledged
Securities in the possession of the Collateral Trustee, the Permitted Liens set
forth in clause (g) of the definition thereof and with respect to any other
Priority Lien Obligations and any Parity Lien Obligations (as defined in the
Collateral Trust Agreement).

 

(i)            The Administrative Agent shall have received a solvency
certificate from a Financial Officer of the Borrower, in form and substance
reasonably satisfactory to each Arranger, supporting the conclusions that after
giving effect to the Transactions, the Borrower will not be insolvent or be
rendered insolvent by the Indebtedness incurred in connection therewith, or be
left with unreasonably small capital with which to engage in its businesses, or
have incurred debts beyond its ability to pay such debts as they mature.

 

101

--------------------------------------------------------------------------------


 

(j)            The Administrative Agent shall have received evidence of (i) the
re-evidencing in full of all Term B Loans (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement, on the terms and
subject to the conditions set forth herein, (ii) the replacement of the
revolving credit facility (including the letter of credit facility and the
swingline loan facility thereunder) under the Existing Credit Agreement with the
revolving credit facility (including the letter of credit facility and swingline
loan facility thereunder) under this Agreement, on the terms and subject to the
conditions and limitations set forth herein, and (iii) the return (A) of the
proceeds of all Credit-Linked Deposits (as defined in the Existing Credit
Agreement) which constitute cash collateral with respect to the Existing Cash
Collateralized Letter of Credit Facilities to the Funded L/C Lenders (as defined
in the Existing Credit Agreement) and, as a result of such return, the aggregate
amount of cash collateral provided under all Existing Cash Collateralized Letter
of Credit Facilities as of the Closing Date shall be equal to zero and (B) to
each issuer of letters of credit under the Existing Cash Collateralized Letter
of Credit Facilities of the original copy (or a copy satisfactory to each of
such issuer and the Administrative Agent in its sole discretion) of all letters
of credit outstanding under all Existing Cash Collateralized Letter of Credit
Facilities for cancellation by such issuer of letters of credit thereunder
immediately upon the receipt thereof (unless such letter of credit shall be
treated as an Existing Letter of Credit hereunder) and, as a result of such
return, no letters of credit shall be outstanding under any Existing Cash
Collateralized Letter of Credit Facility as of the Closing Date, except to the
extent any letters of credit remain outstanding thereunder on terms and
conditions reasonably satisfactory to the Arrangers, in the case of each of
clauses (i) through (iii), in accordance with Applicable Laws.

 

(k)           All requisite material Governmental Authorities and material third
parties (if any) shall have approved or consented to the Transactions, and there
shall be no litigation, governmental, administrative or judicial action, actual
or threatened, that could reasonably be expected to restrain, prevent or impose
materially burdensome conditions on the Transactions.

 

ARTICLE VI.

 

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than indemnification and other
contingent obligations that expressly survive pursuant to the terms of any Loan
Document, in each case, not then due and payable) shall have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full or reimbursement thereof shall
have been cash-collateralized in an amount equal to 103% of the Revolving L/C
Exposure as of such time, the Borrower will, and will cause each of the
Subsidiaries to:

 

SECTION 6.01.              Corporate Existence.  Subject to Section 6.08, do or
cause to be done all things necessary to preserve and keep in full force and
effect (a) its corporate existence, and the corporate, partnership or other
existence of each of its Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Borrower or any such Subsidiary and (b) the rights (charter and statutory),
licenses and franchises of the Borrower and its Subsidiaries; provided, however,
that the Borrower shall not be required to preserve any such right, license or
franchise, or the corporate, partnership or other existence of any of its
Subsidiaries, if (i) the Borrower shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to the Lenders and (ii) if a Subsidiary is to be dissolved,
such Subsidiary has no assets.

 

102

--------------------------------------------------------------------------------


 

SECTION 6.02.              Insurance.  (a)  Except to the extent any such
insurance is not generally available in the marketplace from commercial
insurers, keep its properties that are of an insurable character adequately
insured in accordance with industry standards at all times by financially sound
insurers (provided, however, that there shall be no breach of this Section 5.02
if any such insurer becomes financially unsound and such Loan Party obtains
reasonably promptly insurance coverage from a different financially sound
insurer), which, in the case of any insurance on any Mortgaged Property, are
licensed to do business in the States where the applicable Mortgaged Property is
located; maintain such other insurance, to such extent and against such risks
(and with such deductibles, retentions and exclusions), in each case as is
customary with companies of a similar size operating in the same or similar
businesses; maintain such other insurance as may be required by law; and
maintain such other insurance as otherwise required by the Security Documents.

 

(b)           If any Mortgaged Property is required to be insured pursuant to
the Flood Disaster Protection Act of 1973 or the National Flood Insurance Act of
1968, and the regulations promulgated thereunder, because it is located in an
area which has been identified by the Secretary of Housing and Urban Development
as a “special flood hazard area,” provide, maintain and keep in force at all
times (subject, in each case, to the terms and conditions of Section 5.09(b))
flood insurance covering such Mortgaged Property in an amount not less than the
lesser of (i) the outstanding principal amount of Indebtedness secured by the
applicable Mortgage or (ii) the maximum amount of coverage made available with
respect to the particular type of property under the National Flood Insurance
Act of 1968, as amended by the Flood Disaster Protection Act of 1973 (or any
greater limits to the extent required by applicable law from time to time).

 

SECTION 6.03.              Taxes.  Pay, and cause each of its Subsidiaries to
pay, prior to delinquency, all material Taxes, assessments, and governmental
levies except such as are contested in good faith and by appropriate proceedings
or where the failure to effect such payment is not adverse in any material
respect to the Lenders.

 

SECTION 6.04.              Financial Statements, Reports, etc.  In the case of
the Borrower, furnish to the Administrative Agent for distribution to each
Lender:

 

(a)           within 90 days after the end of each fiscal year beginning with
the fiscal year ending on December 31, 2011, its consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows showing the
financial condition as of the close of such fiscal year of the Borrower and its
consolidated Subsidiaries at such time and the results of its operations and the
operations of such Subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by KPMG LLP or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants reasonably satisfactory to the
Administrative Agent (which shall not be qualified in any material respect,
except for qualifications relating to accounting changes (with which such
independent public accountants shall concur) in response to FASB releases or
other authoritative pronouncements) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year beginning with the fiscal quarter ending on
June 30, 2011, its unaudited consolidated balance sheet and related statements
of income, stockholders’ equity and cash flows showing the financial condition
as of the close of such fiscal quarter of the Borrower and its consolidated
Subsidiaries at such time and the results of its operations and the operations
of such Subsidiaries during such fiscal quarter and the then elapsed portion of
the fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers to

 

103

--------------------------------------------------------------------------------


 

the effect that such financial statements, while not examined by independent
public accountants, reflect in the opinion of the Borrower all adjustments
necessary to present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis as of the end of and for such periods in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)           (i) concurrently with any delivery of financial statements under
Section 5.04(a), a letter from the independent public accountants rendering the
opinion on such statements (which letter may be limited to accounting matters
and disclaim responsibility for legal interpretations) stating whether, in
connection with their audit examination, anything has come to their attention
which would cause them to believe that any Default or Event of Default existed
on the date of such financial statements and if such a condition or event has
come to their attention and (ii) concurrently with any delivery of financial
statements under Section 5.04(a) or 5.04(b), an Officers’ Certificate of a
Financial Officer of the Borrower (A) certifying that no Event of Default or
Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (B) setting forth computations in
reasonable detail as is reasonably satisfactory to the Administrative Agent
demonstrating compliance with each of the covenants set forth in Sections 6.11
and 6.12 as of the last day of the fiscal year or fiscal quarter with respect to
which such financial statements are being delivered;

 

(d)           within 30 days following the commencement of each fiscal year of
the Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

 

(e)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any domestic national securities exchange, or distributed to
its shareholders generally, as the case may be;

 

(f)            promptly after the receipt thereof by the Borrower or any of the
Subsidiaries, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto; and

 

(g)           promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.

 

SECTION 6.05.              Litigation and Other Notices.  Furnish to the
Administrative Agent written notice of the following promptly after the Borrower
obtains knowledge thereof:

 

(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

 

(b)           the filing or commencement of any action, suit or proceeding,
whether at law or in equity or by or before any arbitrator or Governmental
Authority, against the Borrower or any Subsidiary that could reasonably be
expected to result in a Material Adverse Effect;

 

104

--------------------------------------------------------------------------------


 

(c)           the occurrence of any ERISA Event that could reasonably be
expected to result in a Material Adverse Effect; and

 

(d)           any development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

SECTION 6.06.              Information Regarding Collateral.  (a)  Furnish, and
will cause each Loan Party to furnish, to each of the Administrative Agent, the
Collateral Agent and the Collateral Trustee prompt written notice of (i) any
change (A) in any Loan Party’s corporate name as set forth in its certificate of
incorporation, certificate of formation or other relevant organizational
documents, (B) any office or facility (other than any location within the
control of the Administrative Agent, the Collateral Agent or the Collateral
Trustee) at which material portions of Collateral owned by it are located
(including the establishment of any such new office or facility), (C) in any
Loan Party’s corporate structure or (D) in any Loan Party’s Federal Taxpayer
Identification Number; (ii) any formation or acquisition after the Closing Date
of any Subsidiary that is not an Excluded Subsidiary; (iii) any sale, transfer,
lease, issuance or other disposition (by way of merger, consolidation, operation
of law or otherwise) after the Closing Date of any Equity Interests of any
Subsidiary that is not an Excluded Subsidiary to any Person other than the
Borrower or another Subsidiary; and (iv) any Subsidiary that is an Excluded
Subsidiary as of the Closing Date or at any time thereafter ceasing to be an
Excluded Subsidiary.  The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless a reasonable period has been
provided (such period to be at least 3 Business Days) for making all filings
under the UCC or otherwise and taking all other actions, in each case that are
required in order for the Collateral Trustee to continue at all times following
such change to have a valid, legal and perfected (subject to the limitations set
forth in Section 3.19) security interest in all the Collateral (other than any
Excluded Perfection Assets).  The Borrower also agrees promptly to notify each
of the Administrative Agent, the Collateral Agent and the Collateral Trustee if
any material portion of the Collateral is damaged or destroyed.

 

(b)           In the case of the Borrower, each year, at the time of delivery of
the annual financial statements with respect to the preceding fiscal year
pursuant to Section 5.04(a), deliver to the Administrative Agent a certificate
of a Financial Officer of the Borrower setting forth (i) the information
required pursuant to Section I of the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section and (ii) any liquidation or
dissolution during such preceding fiscal year of any Subsidiary other than an
Excluded Subsidiary.

 

SECTION 6.07.              Maintaining Records; Access to Properties and
Inspections; Environmental Assessments.  (a)  Keep, and cause each Subsidiary to
keep, proper books of record and account in which full, true and correct entries
in conformity with GAAP and all applicable requirements of law are made of all
financial operations.  No more than once in any fiscal year (except if an Event
of Default has occurred and is continuing) the Borrower will, and will cause
each of its Subsidiaries to, permit, if requested by the Administrative Agent,
any representatives designated by the Administrative Agent or any Lender to
visit and inspect the financial records and the properties of the Borrower or
any of its Subsidiaries at reasonable times and as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of the Borrower or any of its Subsidiaries
with the officers thereof and independent accountants therefor.

 

(b)           At its election, the Administrative Agent may retain, or require
the Borrower to retain, an independent engineer or environmental consultant to
conduct an environmental

 

105

--------------------------------------------------------------------------------


 

assessment of any Mortgaged Property or facility of the Borrower or any
Subsidiary.  Any such environmental assessments conducted pursuant to this
Section 5.07(b) shall be at the Borrower’s sole cost and expense only if
conducted following the occurrence of (i) an Event of Default or (ii) any event,
circumstance or condition that could reasonably be expected to result in an
Event of Default, in the case of each of clause (i) and (ii) that concerns or
relates to any Environmental Liabilities of the Borrower or any Subsidiary;
provided that the Borrower shall only be responsible for such costs and expenses
to the extent that such environmental assessment is limited to that which is
reasonably necessary to assess the subject matter of such Event of Default or
such event, circumstance or condition that could reasonably be expected to
result in an Event of Default.  In addition, environmental assessments conducted
pursuant to this Section 5.07(b) shall not be conducted more than once every
twelve months with respect to any parcel of Mortgaged Property or any single
facility of the Borrower or any Subsidiary unless such environmental assessments
are conducted following the occurrence of (i) an Event of Default or (ii) any
event, circumstance or condition that could reasonably be expected to result in
an Event of Default, in the case of each of clause (i) and (ii) that concerns or
relates to any Environmental Liabilities of the Borrower or any Subsidiary.  The
Borrower shall, and shall cause each of the Subsidiaries to, reasonably
cooperate in the performance of any such environmental assessment and permit any
such engineer or consultant designated by the Administrative Agent to have
reasonable access to each property or facility at reasonable times and after
reasonable notice to the Borrower of the plans to conduct such an environmental
assessment.   Environmental assessments conducted under this
Section 5.07(b) shall be limited to visual inspections of the Mortgaged Property
or facility, interviews with representatives of the Borrower or facility
personnel, and review of applicable records and documents pertaining to the
property or facility.

 

(c)           In the event that the Administrative Agent reasonably believes
that Hazardous Materials have been Released or are threatened to be Released on
any Mortgaged Property or other facility of the Borrower or any Subsidiary or
that any such property or facility is not being operated in compliance with
applicable Environmental Law, in each case where the Release, threatened Release
or failure to comply has resulted in, or could reasonably be expected to result
in, a material Environmental Liability of the Borrower any of the Subsidiaries,
the Administrative Agent may, at its election and after reasonable notice to the
Borrower, retain, or require the Borrower to retain, an independent engineer or
other qualified environmental consultant to reasonably assess the subject matter
of such Release, threatened Release or failure to comply with applicable
Environmental Law.  Such environmental assessments may include detailed visual
inspections of the Mortgaged Property or facility, including any and all storage
areas, storage tanks, drains, dry wells and leaching areas, and the taking of
soil samples, surface water samples and groundwater samples as well as such
other reasonable investigations or analyses in each case as are reasonable and
necessary to assess the subject matter of the Release, threatened Release or
failure to comply.  The Borrower shall, and shall cause each of the Subsidiaries
to, reasonably cooperate in the performance of any such environmental assessment
and permit any such engineer or consultant designated by the Administrative
Agent to have reasonable access to each property or facility at reasonable times
and after reasonable notice to the Borrower of the plans to conduct such an
environmental assessment.  All environmental assessments conducted pursuant to
this Section 5.07(c) shall be at the Borrower’s sole cost and expense.

 

SECTION 6.08.              Use of Proceeds.  Use the proceeds of the Loans and
request the issuance of Letters of Credit only for the purposes set forth in
Section 3.13.

 

SECTION 6.09.              Additional Collateral, etc.  (a)  With respect to any
Collateral acquired after the Closing Date or with respect to any property or
asset which becomes Collateral pursuant to the definition thereof after the
Closing Date or, in the case of inventory or equipment that is part of the
Collateral, any material Collateral moved after the Closing Date by the Borrower
or any other Loan Party (other than any Collateral described in Section 5.09(b),
5.09(c)

 

106

--------------------------------------------------------------------------------


 

or 5.09(d)) as to which the Collateral Trustee, for the benefit of the Secured
Parties, does not have a perfected security interest, promptly (and, in any
event, within 20 Business Days following the date of such acquisition or
designation) (i) execute and deliver to the Administrative Agent, the Collateral
Agent and the Collateral Trustee such amendments to the Guarantee and Collateral
Agreement or such other Security Documents as the Collateral Agent or the
Collateral Trustee, as the case may be, deems necessary or reasonably advisable
to grant to the Collateral Trustee, for the benefit of the Secured Parties, a
security interest in such Collateral and (ii) take all actions necessary or
reasonably requested by the Administrative Agent to grant to the Collateral
Trustee, for the benefit of the Secured Parties, a perfected (subject to the
limitations set forth in Section 3.19) first priority security interest in such
Collateral (other than any Excluded Perfection Assets and, except with respect
to Pledged Securities in the possession of the Collateral Trustee, subject to
Permitted Liens, and in respect of Pledged Securities in the possession of the
Collateral Trustee, the Permitted Liens set forth in clause (g) of the
definition thereof and with respect to any other Priority Lien Obligations),
including the filing of UCC financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent, the Collateral Agent or the
Collateral Trustee (it being understood and agreed that no Control Agreements
shall be required pursuant to this Section 5.09(a) in respect of any
Counterparty Accounts).

 

(b)           With respect to any fee interest in any Collateral consisting of
real property or any lease of Collateral consisting of real property acquired or
leased after the Closing Date by the Borrower or any other Loan Party or which
becomes Collateral pursuant to the definition thereof (other than any Excluded
Perfection Assets), promptly (and, in any event, within 60 days following the
date of such acquisition or such longer period as consented to by the
Administrative Agent in its sole discretion) (i) execute and deliver a first
priority Mortgage in favor of the Collateral Trustee, for the benefit of the
Secured Parties, covering such real property and complying with the provisions
herein and in the Security Documents, (ii) provide the Secured Parties with
(A) title and extended coverage insurance (or, if approved by the Administrative
Agent in its sole discretion, a UCC title insurance policy) covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Administrative
Agent, the Collateral Agent or the Collateral Trustee, which may be the value of
the generation assets, if applicable, situated thereon), together with such
endorsements as are reasonably required by the Administrative Agent, the
Collateral Agent or the Collateral Trustee and are obtainable in the State in
which such Mortgaged Property is located, as well as a current ALTA survey
thereof complying with the requirements set forth in Schedule 5.09(b) and all of
the other provisions herein and in the Security Documents, together with a
surveyor’s certificate and (B) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent, the Collateral Agent or the
Collateral Trustee in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent, the
Collateral Agent and the Collateral Trustee, (iii) if any such Collateral (other
than any Excluded Perfection Assets) consisting of fee-owned real property is
required to be insured pursuant to the Flood Disaster Protection Act of 1973 or
the National Flood Insurance Act of 1968, and the regulations promulgated
thereunder, because it is located in an area which has been identified by the
Secretary of Housing and Urban Development as a “special flood hazard area,”
deliver to the Administrative Agent (A) a policy of flood insurance that
(1) covers such Collateral and (2) is written in an amount reasonably
satisfactory to the Administrative Agent, (B) a “life of loan” standard flood
hazard determination with respect to such Collateral and (C) a confirmation that
the Borrower or such other Loan Party has received the notice requested pursuant
to Section 208(e)(3) of Regulation H of the Board, (iv) if reasonably requested
by the Administrative Agent, deliver to the Administrative Agent, the Collateral
Agent and the Collateral Trustee legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, the Collateral
Agent and the Collateral Trustee and (v) deliver to the

 

107

--------------------------------------------------------------------------------


 

Administrative Agent a notice identifying the consultant’s reports,
environmental site assessments or other documents relied upon by the Borrower or
any other Loan Party to determine that any such real property included in such
Collateral does not contain Hazardous Materials of a form or type or in a
quantity or location that could, or to determine that the operations on any such
real property included in such Collateral is in compliance with Environmental
Law except to the extent any non-compliance could not, reasonably be expected to
result in a material Environmental Liability.

 

(c)           With respect to any new Subsidiary (other than an Unrestricted
Subsidiary or an Excluded Subsidiary) created or acquired after the Closing Date
(which, for the purposes of this Section 5.09(c), shall include any existing
Subsidiary that ceases to be an Unrestricted Subsidiary, an Excluded Foreign
Subsidiary or an Excluded Project Subsidiary) by the Borrower or any of the
Subsidiaries, promptly (and, in any event, within 20 days following such
creation or the date of such acquisition), (i) execute and deliver to the
Administrative Agent, the Collateral Agent and the Collateral Trustee such
amendments to the Guarantee and Collateral Agreement as the Administrative
Agent, the Collateral Agent or the Collateral Trustee deems necessary or
reasonably advisable to grant to the Collateral Trustee, for the benefit of the
Secured Parties, a valid, perfected first priority security interest in the
Equity Interests in such new Subsidiary that are owned by the Borrower or any of
the Subsidiaries, (ii) deliver to the Collateral Trustee the certificates, if
any, representing such Equity Interests, together with undated instruments of
transfer or stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or such Subsidiary, as the case may be, (iii) cause such
new Subsidiary that is not an Excluded Subsidiary or an Unrestricted Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement to, among other
things, provide Guarantees of the Guaranteed Obligations hereunder, the
Collateral Trust Agreement and the Intellectual Property Security Agreements and
(B) to take such actions necessary or reasonably requested by the Administrative
Agent to grant to the Collateral Trustee, for the benefit of the Secured
Parties, a perfected (subject to the limitations set forth in Section 3.19)
first priority security interest (except with respect to Pledged Securities,
subject to Permitted Liens, and in respect of Pledged Securities, the Permitted
Liens in clause (g) of the definition thereof) in the Collateral described in
the Guarantee and Collateral Agreement and the Intellectual Property Security
Agreement with respect to such new Subsidiary that is not an Excluded
Subsidiary, including the recording of instruments in the United States Patent
and Trademark Office and the United States Copyright Office (but not in any
intellectual property offices in any jurisdiction outside the United States),
the execution and delivery by all necessary Persons of Control Agreements (other
than with respect to any Counterparty Accounts) and the filing of UCC financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent, the Collateral Agent or the Collateral Trustee and
(iv) deliver to the Administrative Agent, the Collateral Agent and the
Collateral Trustee, if reasonably requested, legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, the Collateral
Agent and the Collateral Trustee.

 

(d)           With respect to any new Excluded Foreign Subsidiary (other than an
Unrestricted Subsidiary or an Excluded Subsidiary pursuant to clause (ii) or
(iii) of the definition thereof that is a subsidiary of an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by the Borrower or any of
its Subsidiaries, promptly (and, in any event, within 25 days following such
creation or the date of such acquisition) (i) execute and deliver to the
Administrative Agent, the Collateral Agent and the Collateral Trustee such
amendments to the Guarantee and Collateral Agreement as the Administrative
Agent, the Collateral Agent or the Collateral Trustee deems necessary or
advisable in order to grant to the Collateral Trustee, for the benefit of the
Secured Parties, a perfected first priority security interest in the Equity
Interests in such new Excluded Foreign Subsidiary that is directly owned by the
Borrower or any of its Domestic Subsidiaries

 

108

--------------------------------------------------------------------------------


 

(provided that in no event shall more than 66% of the total outstanding voting
first-tier Equity Interests in any such new Excluded Foreign Subsidiary be
required to be so pledged), (ii) deliver to the Collateral Trustee the
certificates representing such Equity Interests, together with undated
instruments of transfer or stock powers, in blank, executed and delivered by a
duly authorized officer of the Borrower or such Domestic Subsidiary, as the case
may be, and take such other action as may be necessary or, in the reasonable
opinion of the Administrative Agent, the Collateral Agent or the Collateral
Trustee, desirable to perfect the security interest of the Collateral Trustee
thereon and (iii) deliver to the Administrative Agent, the Collateral Agent and
the Collateral Trustee, if reasonably requested, legal opinions (which may be
delivered by in-house counsel if admitted in the relevant jurisdiction) relating
to the matters described above, which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Administrative Agent, the
Collateral Agent and the Collateral Trustee.

 

SECTION 6.10.              Further Assurances.  (a)  From time to time duly
authorize, execute and deliver, or cause to be duly authorized, executed and
delivered, such additional instruments, certificates, financing statements,
agreements or documents, and take all such actions (including filing UCC and
other financing statements), as the Administrative Agent, the Collateral Agent
or the Collateral Trustee may reasonably request, for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or perfecting or renewing the rights of the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Collateral Trustee and the Secured
Parties with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by the Borrower or any Subsidiary which
assets or property may be deemed to be part of the Collateral), as applicable,
pursuant hereto or thereto.  Upon the exercise by the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Collateral Trustee or any Lender of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Collateral
Trustee or such Lender may be required to obtain from the Borrower or any of the
Subsidiaries for such governmental consent, approval, recording, qualification
or authorization.

 

On or prior to the 45th day after the date any additional Deposit Account,
Securities Account or Commodities Account is opened after the Closing Date
(except to the extent any such account is an Excluded Asset, an Excluded
Perfection Asset or a Counterparty Account), at its sole expense, with respect
to any such Deposit Account, Securities Account or Commodities Account, each
applicable Subsidiary Guarantor shall take any actions required for the
Collateral Trustee to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto, including executing and
delivering and causing the relevant depositary bank or securities intermediary
to execute and deliver a Control Agreement in form and substance reasonably
satisfactory to the Collateral Trustee.

 

SECTION 6.11.              Ownership of Funded L/C SPV.  At all times own,
pledge and grant a first-priority security interest to the Collateral Trustee,
for the benefit of the Secured Parties, in 100% of the Equity Interests of the
Funded L/C SPV owned directly or indirectly by the Borrower (other than any
preferred interests owned by any LC Issuer or other Persons on behalf of, or at
the request of, any LC Issuer in connection with Cash Collateralized Letter of
Credit Facilities).

 

SECTION 6.12.              Post-Closing Collateral Matters.  (a)  Execute and
deliver (or cause to be executed and delivered) all certificates, agreements,
instruments or filings, and take (or cause to be taken) all actions set forth on
Schedule 5.12, in each case on or prior to the dates set

 

109

--------------------------------------------------------------------------------


 

forth on Schedule 5.12 with respect thereto (or such later dates as agreed to by
the Administrative Agent in its sole discretion).

 

(b)           To the extent that, on or prior to the date that is 90 days after
the Closing Date (or such later date as agreed to by the Administrative Agent in
its sole discretion), the Lien held by the Collateral Trustee pursuant to and in
accordance with the terms of the Collateral Trust Agreement in El Segundo shall
not have been fully or partially released, pursuant to and in accordance with
the terms of the Collateral Trust Agreement and in a transaction permitted by
this Agreement, promptly, and in any event on or prior to the date that is 100
days after the Closing Date (or such later date as agreed to by the
Administrative Agent in its sole discretion), comply with the requirements set
forth in clauses (ii) and (iii) of Section 4.02(c) with respect to the portion
of El Segundo continuing to be subject to the Lien held by the Collateral
Trustee at the end of such 90-day period, including by delivering a modification
of Mortgage and evidence of title insurance and similar documentation with
respect to such unreleased portion substantially consistent with such evidence
provided pursuant to the Existing Credit Agreement.

 

ARTICLE VII.

 

Negative Covenants

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than indemnification and other
contingent obligations that expressly survive pursuant to the terms of any Loan
Document, in each case, not then due and payable) shall have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full or reimbursement thereof shall
have been cash-collateralized in an amount equal to 103% of the Revolving L/C
Exposure as of such time, the Borrower will not, nor (except with respect to
Section 6.08 which applies only to the Borrower) will it cause or permit any of
its Restricted Subsidiaries to:

 

SECTION 7.01.              Incurrence of Indebtedness and Issuance of Preferred
Stock.  (a)  Directly or indirectly, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable, contingently or otherwise, with
respect to (collectively, “incur”) any Indebtedness (including Acquired Debt),
and the Borrower shall not issue any Disqualified Stock and shall not permit any
of its Restricted Subsidiaries to issue any shares of preferred stock; provided,
however, that the Borrower may incur Indebtedness (including Acquired Debt) or
issue Disqualified Stock, and any Restricted Subsidiary may incur Indebtedness
(including Acquired Debt) or issue preferred stock, if the Fixed Charge Coverage
Ratio for the Borrower’s most recently ended four full fiscal quarters for which
internal financial statements are publicly available immediately preceding the
date on which such additional Indebtedness is incurred or such Disqualified
Stock or preferred stock is issued would have been at least 2.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness (including Acquired Debt)
had been incurred or the Disqualified Stock or preferred stock had been issued,
as the case may be, at the beginning of such four-quarter period.

 

(b)           The provisions of Section 6.01(a) shall not prohibit the
incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”):

 

(i)            (A) the incurrence of Indebtedness and Letters of Credit
hereunder and under the other Loan Documents (other than any Indebtedness and
Letters of Credit arising from New Commitments pursuant to and in accordance
with Section 2.24) and

 

110

--------------------------------------------------------------------------------


 

(B) the incurrence by the Borrower, any Subsidiary Guarantor and any Excluded
Subsidiary pursuant to and in accordance with clause (c) of the definition
thereof (and the guarantee thereof by the Borrower, the Subsidiary Guarantors
and/or any Excluded Subsidiary pursuant to and in accordance with clause (c) of
the definition thereof) of Indebtedness and letters of credit under other Credit
Facilities and Indebtedness and Letters of Credit arising from New Commitments
pursuant to and in accordance with Section 2.24 in an aggregate principal amount
at any one time outstanding under this clause (i)(B) (with letters of credit
being deemed to have a principal amount equal to the maximum potential liability
of the Borrower and its Restricted Subsidiaries thereunder) not to exceed the
difference between (x) $6,000,000,000 and (y) the aggregate principal amount at
such time outstanding under clause (i)(A) above less the aggregate amount of all
repayments, optional or mandatory, of the principal of any term Indebtedness
under a Credit Facility that have been made by the Borrower or any of its
Restricted Subsidiaries since the Issue Date with the Net Proceeds of Asset
Sales (other than Excluded Proceeds) and less, without duplication, the
aggregate amount of all repayments or commitment reductions with respect to any
revolving credit borrowings under a Credit Facility that have been made by the
Borrower or any of its Restricted Subsidiaries since the Issue Date as a result
of the application of the Net Proceeds of Asset Sales (other than Excluded
Proceeds), in each case in accordance with Sections 2.13(b) and 6.04 (excluding
temporary reductions in revolving credit borrowings as contemplated by
Section 6.04) or in accordance with Section 4.10 of the Existing 2021 Notes
Indenture (excluding temporary reductions in revolving credit borrowings as
contemplated by that covenant);

 

(ii)           the incurrence by the Borrower and its Restricted Subsidiaries of
the Existing Indebtedness;

 

(iii)          the incurrence by the Borrower of Indebtedness represented by the
Senior Notes issued on or prior to the Closing Date and the related Guarantees
thereof by the Subsidiary Guarantors and any Excluded Subsidiary pursuant to and
in accordance with clause (c) of the definition thereof;

 

(iv)          the incurrence by the Borrower or any of its Restricted
Subsidiaries of Indebtedness represented by Capital Lease Obligations, mortgage
financings or purchase money obligations, in each case, incurred for the purpose
of financing all or any part of the purchase price or cost of design,
construction, installation or improvement or lease of property (real or
personal), plant or equipment used or useful in the business of the Borrower or
any of its Restricted Subsidiaries or incurred within 180 days thereafter, in an
aggregate principal amount, including all Permitted Refinancing Indebtedness
incurred to refund, refinance, replace, defease or discharge any Indebtedness
incurred pursuant to this clause (iv), not to exceed at any time outstanding
5.00% of Total Assets;

 

(v)           the incurrence by the Borrower or any of its Restricted
Subsidiaries of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to refund, refinance, replace, defease or discharge
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Agreement to be incurred under Section 6.01(a) or Section 6.01(b)(ii),
6.01(b)(iii), 6.01(b)(iv), 6.01(b)(v), 6.01(b)(xv), 6.01(b)(xvi), 6.01(b)(xvii),
6.01(b)(xviii), 6.01(b)(xix) and 6.01(b)(xxi);

 

(vi)          the incurrence by the Borrower or any of its Restricted
Subsidiaries of intercompany Indebtedness between or among the Borrower and any
of its Restricted Subsidiaries; provided, however, that:

 

111

--------------------------------------------------------------------------------


 

(1)                                  if the Borrower or any Subsidiary Guarantor
is the obligor on such Indebtedness and the payee is not the Borrower or a
Subsidiary Guarantor, such Indebtedness must be expressly subordinated to the
prior payment in full in cash of all Guaranteed Obligations; and

 

(2)                                  (A) any subsequent issuance or transfer of
Equity Interests that results in any such Indebtedness being held by a Person
other than the Borrower or a Restricted Subsidiary and (B) any sale or other
transfer of any such Indebtedness to a Person that is not either the Borrower or
a Restricted Subsidiary;

 

will be deemed, in each case, to constitute an incurrence of such Indebtedness
by the Borrower or such Restricted Subsidiary, as the case may be, that was not
permitted by this clause (vi);

 

(vii)                           the issuance by any of the Borrower’s Restricted
Subsidiaries to the Borrower or to any of its Restricted Subsidiaries of shares
of preferred stock; provided, however, that:

 

(1)                                  any subsequent issuance or transfer of
Equity Interests that results in any such preferred stock being held by a Person
other than the Borrower or a Restricted Subsidiary; and

 

(2)                                  any sale or other transfer of any such
preferred stock to a Person that is not either the Borrower or a Restricted
Subsidiary;

 

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (vii);

 

(viii)                        the incurrence by the Borrower or any of its
Restricted Subsidiaries of Hedging Obligations;

 

(ix)                                the Guarantee by (i) the Borrower or any of
the Subsidiary Guarantors of Indebtedness of the Borrower or a Subsidiary
Guarantor that was permitted to be incurred by another provision of this
Section 6.01; (ii) any of the Excluded Project Subsidiaries of Indebtedness of
any other Excluded Project Subsidiary; and (iii) any of the Excluded Foreign
Subsidiaries of Indebtedness of any other Excluded Foreign Subsidiary; provided
that if the Indebtedness being guaranteed is subordinated to or pari passu with
the Guaranteed Obligations, then the guarantee shall be subordinated to the same
extent as the Indebtedness guaranteed;

 

(x)                                   the incurrence by the Borrower or any of
its Restricted Subsidiaries of Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument (except
in the case of daylight overdrafts) inadvertently drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
covered within five Business Days;

 

(xi)                                the incurrence by the Borrower or any of its
Restricted Subsidiaries of Indebtedness in respect of (i) workers’ compensation
claims, self-insurance obligations, bankers’ acceptance and (ii) performance and
surety bonds provided by the Borrower or a Restricted Subsidiary in the ordinary
course of business;

 

112

--------------------------------------------------------------------------------


 

(xii)                             the incurrence of Non-Recourse Debt by any
Excluded Project Subsidiary;

 

(xiii)                          the incurrence of Indebtedness that may be
deemed to arise as a result of agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or any
similar obligations, in each case, incurred in connection with the disposition
of any business, assets or Equity Interests of any Subsidiary; provided that the
aggregate maximum liability associated with such provisions may not exceed the
gross proceeds (including non-cash proceeds) of such disposition;

 

(xiv)                         the incurrence by the Borrower or any Restricted
Subsidiary of Indebtedness represented by letters of credit, guarantees or other
similar instruments supporting Hedging Obligations of the Borrower or any of its
Restricted Subsidiaries (other than Excluded Subsidiaries) permitted to be
incurred by this Agreement;

 

(xv)                            Indebtedness, Disqualified Stock or preferred
stock of Persons or assets that are acquired by the Borrower or any Restricted
Subsidiary or merged into the Borrower or a Restricted Subsidiary in accordance
with the terms of this Agreement; provided that such Indebtedness, Disqualified
Stock or preferred stock is not incurred in contemplation of such acquisition or
merger; and provided, further, that after giving effect to such acquisition or
merger, either:

 

(1)                                  the Borrower would be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 6.01(a); or

 

(2)                                  the Fixed Charge Coverage Ratio would be
greater than immediately prior to such acquisition or merger;

 

(xvi)                         Environmental CapEx Debt; provided that prior to
the incurrence of any Environmental CapEx Debt, the Borrower shall deliver to
the Administrative Agent an Officers’ Certificate designating such Indebtedness
as Environmental CapEx Debt;

 

(xvii)                      Indebtedness incurred to finance Necessary Capital
Expenditures; provided that prior to the incurrence of any Indebtedness to
finance Necessary Capital Expenditures, the Borrower shall deliver to the
Administrative Agent an Officers’ Certificate designating such Indebtedness as
Necessary CapEx Debt;

 

(xviii)                   Indebtedness of the Borrower or any Restricted
Subsidiary consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(xix)                           the incurrence by the Borrower or any of its
Restricted Subsidiaries of Contribution Indebtedness;

 

(xx)                              the incurrence by the Borrower and/or any of
its Restricted Subsidiaries of Indebtedness that constitutes a Permitted Tax
Lease; and

 

(xxi)                           the incurrence by the Borrower and/or any of its
Restricted Subsidiaries of additional Indebtedness in an aggregate principal
amount (or accreted value, as applicable) at any time outstanding, including all
Permitted Refinancing Indebtedness

 

113

--------------------------------------------------------------------------------


 

incurred to refund, refinance, replace, defease or discharge any Indebtedness
incurred pursuant to this clause (xxi), not to exceed $1,000,000,000.

 

(c)                                  Incur any Indebtedness (including Permitted
Debt) that is contractually subordinated in right of payment to any other
Indebtedness of the Borrower or any Subsidiary Guarantor unless such
Indebtedness is also contractually subordinated in right of payment to the
Guaranteed Obligations on substantially identical terms; provided, however, that
no Indebtedness of the Borrower shall be deemed to be contractually subordinated
in right of payment to any other Indebtedness of the Borrower solely by virtue
of being unsecured or by virtue of being secured on a first or junior Lien
basis.

 

(d)                                 For purposes of determining compliance with
this Section 6.01, in the event that an item of proposed Indebtedness meets the
criteria of more than one of the categories of Permitted Debt described in
Sections 6.01(b)(i) through 6.01(b)(xxi), or is entitled to be incurred pursuant
to Section 6.01(a), the Borrower shall be permitted to classify such item of
Indebtedness on the date of its incurrence, or later reclassify all or a portion
of such item of Indebtedness, in any manner that complies with this
Section 6.01.  Indebtedness under this Agreement outstanding on the Issue Date
will initially be deemed to have been incurred on such date in reliance on the
exception provided by Section 6.01(b)(i).  The accrual of interest, the
accretion or amortization of original issue discount, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms, and
the payment of dividends on Disqualified Stock in the form of additional shares
of the same class of Disqualified Stock shall not be deemed to be an incurrence
of Indebtedness or an issuance of Disqualified Stock for purposes of this
Section 6.01; provided, in each such case, that the amount thereof is included
in the Fixed Charges of the Borrower as accrued.

 

(e)                                  For purposes of determining compliance with
any U.S. dollar-denominated restriction on the incurrence of Indebtedness, the
U.S. dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency will be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-dominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-dominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced.

 

(f)                                    The amount of any Indebtedness
outstanding as of any date will be (i) the accreted value of the Indebtedness,
in the case of any Indebtedness issued with original issue discount; (ii) the
principal amount of the Indebtedness, in the case of any other Indebtedness; and
(iii) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of (x) the Fair Market Value of such
asset at the date of determination and (y) the amount of the Indebtedness of the
other Person; provided that any changes in any of the above shall not give rise
to a default under this Section 6.01.

 

SECTION 7.02.                                          Liens.  Create, incur,
assume or otherwise cause or suffer to exist or become effective any Lien of any
kind (other than Permitted Liens) upon any of their property or assets, now
owned or hereafter acquired.

 

SECTION 7.03.                                          Limitation on Sale and
Leaseback Transactions.  Enter into any sale and leaseback transaction (other
than a Permitted Tax Lease, which shall not be restricted by this Section 6.03);
provided that the Borrower or any Subsidiary Guarantor may enter into a sale and
leaseback transaction if:

 

114

--------------------------------------------------------------------------------


 

(a)                                  the Borrower or that Subsidiary Guarantor,
as applicable, could have (a) incurred Indebtedness in an amount equal to the
Attributable Debt relating to such sale and leaseback transaction under the
provisions of Section 6.01 and (b) incurred a Lien to secure such Indebtedness
pursuant to Section 6.02;

 

(b)                                 the gross proceeds of that sale and
leaseback transaction are at least equal to the Fair Market Value of the
property that is the subject of that sale and leaseback transaction, as
determined in good faith by a Financial Officer of the Borrower; and

 

(c)                                  if such sale and leaseback transaction
constitutes an Asset Sale, the transfer of assets in that sale and leaseback
transaction is permitted by, and the Borrower applies the proceeds of such
transaction in compliance with, the provisions of Sections 2.13(b) and 6.04.

 

SECTION 7.04.                                          Asset Sales. 
(a)  Consummate an Asset Sale unless:

 

(i)                                     the Borrower (or the Restricted
Subsidiary, as the case may be) receives consideration at the time of the Asset
Sale at least equal to the Fair Market Value of the assets or Equity Interests
issued or sold or otherwise disposed of; and

 

(ii)                                  at least 75% of the consideration received
in the Asset Sale by the Borrower or such Restricted Subsidiary is in the form
of cash.  For purposes of this clause (ii), each of the following will be deemed
to be cash:

 

(1)                                  any liabilities, as shown on the Borrower’s
most recent consolidated balance sheet, of the Borrower or any Restricted
Subsidiary (other than contingent liabilities and liabilities that are by their
terms subordinated to the Guaranteed Obligations) that are assumed by the
transferee of any such assets pursuant to a customary novation agreement that
releases the Borrower or such Restricted Subsidiary from further liability;

 

(2)                                  any securities, notes or other obligations
received by the Borrower or any such Restricted Subsidiary from such transferee
that are converted by the Borrower or such Restricted Subsidiary into cash
within 180 days of the receipt of such securities, notes or other obligations,
to the extent of the cash received in that conversion;

 

(3)                                  any stock or assets of the kind referred to
in Section 6.04(b)(iv) or 6.04(b)(vi); and

 

(4)                                  any Designated Non-Cash Consideration
received by the Borrower or any Restricted Subsidiary in such Asset Sale having
an aggregate Fair Market Value, taken together with all other Designated
Non-Cash Consideration received pursuant to Section 4.10(a)(2)(D) of the
Existing Indenture since the Original Issue Date that is at the time
outstanding, not to exceed the greater of (x) $500,000,000 and (y) 2.50% of
Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value.

 

(b)                                 Within 365 days after the receipt of any Net
Proceeds from an Asset Sale, other than Excluded Proceeds, the Borrower (or the
applicable Restricted Subsidiary, as the case may be) may apply such Net
Proceeds or, at its option, enter into a binding commitment to apply such

 

115

--------------------------------------------------------------------------------


 

Net Proceeds within the 365-day period following the date of such commitment (an
“Acceptable Commitment”):

 

(i)                                     in the case of an Asset Sale by a
Restricted Subsidiary that is not a Subsidiary Guarantor, to repay Indebtedness
of a Restricted Subsidiary that is not a Subsidiary Guarantor (other than
Indebtedness owed to the Borrower or another Restricted Subsidiary);

 

(ii)                                  to acquire all or substantially all of the
assets of, or any Capital Stock of, another Person engaged primarily in a
Permitted Business, if, after giving effect to any such acquisition of Capital
Stock, such Person is or becomes a Restricted Subsidiary and a Subsidiary
Guarantor;

 

(iii)                               to make a capital expenditure;

 

(iv)                              to acquire other assets that are not
classified as current assets under GAAP and that are used or useful in a
Permitted Business; or

 

(v)                                 any combination of the foregoing.

 

Pending the final application of such Net Proceeds in accordance with this
Section 6.04, the Borrower may temporarily reduce revolving credit borrowings
(including, for the avoidance of doubt, Revolving Borrowings) or otherwise use
the Net Proceeds in any manner that is not prohibited by this Agreement.

 

(c)                                  Notwithstanding the preceding paragraph, in
the event that regulatory approval is necessary for an asset or investment, or
construction, repair or restoration of any asset or investment has commenced,
then the Borrower or any Restricted Subsidiary shall have an additional 365 days
to apply the Net Proceeds from such Asset Sale in accordance with the preceding
paragraph.

 

(d)                                 Any Acceptable Commitment that is later
canceled or terminated for any reason before such Net Proceeds are so applied
shall be treated as a permitted application of the Net Proceeds if the Borrower
or such Restricted Subsidiary enters into another Acceptable Commitment within
the later of (a) nine months of such cancellation or termination or (b) the end
of the initial 365-day period.

 

(e)                                  Any Net Proceeds from Asset Sales (other
than Excluded Proceeds) that are not applied or invested as provided in this
Section 6.04 shall constitute “Excess Proceeds.”  When the aggregate amount of
Excess Proceeds exceeds $100,000,000, or on such earlier date as may be selected
by the Borrower, the Borrower will make an Asset Sale Offer to all Term Lenders,
New Term Lenders and Refinancing Term Lenders and, at the election of the
Borrower, to holders of other Indebtedness under one or more Credit Facilities
that are pari passu with the Guaranteed Obligations and constitutes Priority
Lien Debt (as defined in the Collateral Trust Agreement) containing provisions
similar to those set forth in this Agreement with respect to offers to prepay,
purchase or redeem with the proceeds of sales of assets to prepay or purchase
the maximum principal amount of Term Loans, New Term Loans and Refinancing Term
Loans then outstanding and such other pari passu Indebtedness that may be
prepaid or purchased out of the Excess Proceeds (an “Asset Sale Offer”), which
prepayment shall be made, in the case of Term Loans, New Term Loans and
Refinancing Term Loans, pursuant to and in accordance with Section 2.13(b).  The
offer price in any Asset Sale Offer will be equal to 100% of the principal
amount plus accrued and unpaid interest to the date of prepayment, purchase or
redemption and will be payable in cash.  If any Excess Proceeds remain after
consummation of an Asset Sale

 

116

--------------------------------------------------------------------------------


 

Offer, the Borrower may use those Excess Proceeds for any purpose not otherwise
prohibited by this Agreement.  If the aggregate principal amount of the Term
Loans, New Term Loans, Refinancing Term Loans and, if applicable, such other
pari passu Indebtedness accepting such Asset Sale Offer exceeds the amount of
Excess Proceeds, such prepayment or purchase shall be made on a pro rata basis
with respect thereto.  Upon completion of each Asset Sale Offer, the amount of
Excess Proceeds will be reset at zero.

 

SECTION 7.05.                                          Dividend and Other
Payment Restrictions Affecting Subsidiaries.  (a)  Directly or indirectly,
create or permit to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary (other than an Excluded
Subsidiary) to:

 

(i)                                     pay dividends or make any other
distributions on its Capital Stock to the Borrower or any of its Restricted
Subsidiaries (other than Excluded Subsidiaries), or with respect to any other
interest or participation in, or measured by, its profits, or pay any
indebtedness owed to the Borrower or any of its Restricted Subsidiaries (other
than Excluded Subsidiaries);

 

(ii)                                  make loans or advances to the Borrower or
any of its Restricted Subsidiaries (other than Excluded Subsidiaries); or

 

(iii)                               transfer any of its properties or assets to
the Borrower or any of its Restricted Subsidiaries (other than Excluded
Subsidiaries).

 

(b)                                 The restrictions in Section 6.05(a) above
shall not apply to encumbrances or restrictions existing under or by reason of:

 

(i)                                     this Agreement and other agreements
governing Existing Indebtedness on the Issue Date;

 

(ii)                                  the Senior Notes Documents and the
Additional Senior Notes Documents;

 

(iii)                               applicable law, rule, regulation or order;

 

(iv)                              customary non-assignment provisions in
contracts, agreements, leases, permits and licenses;

 

(v)                                 purchase money obligations for property
acquired and Capital Lease Obligations that impose restrictions on the property
purchased or leased of the nature described in Section 6.05(a)(iii);

 

(vi)                              any agreement for the sale or other
disposition of the stock or assets of a Restricted Subsidiary that restricts
distributions by that Restricted Subsidiary pending the sale or other
disposition;

 

(vii)                           Permitted Refinancing Indebtedness; provided
that the restrictions contained in the agreements governing such Permitted
Refinancing Indebtedness are not materially more restrictive, taken as a whole,
than those contained in the agreements governing the Indebtedness being
refinanced;

 

(viii)                        Liens permitted to be incurred under Section 6.02
and associated agreements that limit the right of the debtor to dispose of the
assets subject to such Liens;

 

117

--------------------------------------------------------------------------------


 

(ix)                                provisions limiting the disposition or
distribution of assets or property in joint venture, partnership, membership,
stockholder and limited liability company agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements,
including owners’, participation or similar agreements governing projects owned
through an undivided interest, which limitation is applicable only to the assets
that are the subject of such agreements;

 

(x)                                   restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in connection with a
Permitted Business;

 

(xi)                                restrictions or conditions contained in any
trading, netting, operating, construction, service, supply, purchase, sale or
similar agreement to which the Borrower or any Restricted Subsidiary is a party
entered into in connection with a Permitted Business; provided that such
agreement prohibits the encumbrance of solely the property or assets of the
Borrower or such Restricted Subsidiary that are the subject of that agreement,
the payment rights arising thereunder and/or the proceeds thereof and not to any
other asset or property of the Borrower or such Restricted Subsidiary or the
assets or property of any other Restricted Subsidiary;

 

(xii)                             any instrument governing Indebtedness or
Capital Stock of a Person acquired by the Borrower or any of its Restricted
Subsidiaries as in effect at the time of such acquisition (except to the extent
such Indebtedness or Capital Stock was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Indebtedness, such Indebtedness was permitted by the terms of
this Agreement to be incurred;

 

(xiii)                          Indebtedness of a Restricted Subsidiary existing
at the time it became a Restricted Subsidiary if such restriction was not
created in connection with or in anticipation of the transaction or series of
transactions pursuant to which such Restricted Subsidiary became a Restricted
Subsidiary or was acquired by the Borrower;

 

(xiv)                         with respect only to Section 6.05(a)(iii),
restrictions encumbering property at the time such property was acquired by the
Borrower or any of its Restricted Subsidiaries, so long as such restriction
relates solely to the property so acquired and was not created in connection
with or in anticipation of such acquisition;

 

(xv)                            provisions limiting the disposition or
distribution of assets or property in agreements governing Non-Recourse Debt,
which limitation is applicable only to the assets that are the subject of such
agreements; and

 

(xvi)                         any encumbrance or restrictions of the type
referred to in Sections 6.05(a)(i), 6.05(a)(ii) and 6.05(a)(iii) imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (i) through (xv) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of a
Financial Officer of the Borrower, no more restrictive with respect to such
dividend and other payment restrictions than those contained in the dividend or
other payment restrictions prior to such amendment, modification, restatement,
renewals, increase, supplement, refunding, replacement or refinancing.

 

118

--------------------------------------------------------------------------------


 

SECTION 7.06.                                          Restricted Payments. 
(a)  Directly or indirectly (w) declare or pay any dividend or make any other
payment or distribution on account of the Borrower’s or any of its Restricted
Subsidiaries’ Equity Interests (including any payment in connection with any
merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Borrower’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of the Borrower or to the Borrower or a Restricted
Subsidiary); (x) purchase, redeem or otherwise acquire or retire for value
(including in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower (other than any such Equity Interests owned by the Borrower or
any Restricted Subsidiary); (y) make any payment on or with respect to, or
purchase, redeem, defease or otherwise acquire or retire for value any
Indebtedness of the Borrower or any Subsidiary Guarantor that is contractually
subordinated to the Guaranteed Obligations (excluding any intercompany
Indebtedness between or among the Borrower and any of its Restricted
Subsidiaries), except (1) a payment of interest or principal at the Stated
Maturity thereof or (2) a payment, purchase, redemption, defeasance, acquisition
or retirement of any subordinated Indebtedness in anticipation of satisfying a
sinking fund obligation, principal installment or payment at final maturity, in
each case due within one year of the date of payment, purchase, redemption,
defeasance, acquisition or retirement; or (z) make any Restricted Investment
(all such payments and other actions set forth in these clauses (w) through
(z) above being collectively referred to as “Restricted Payments”), unless, at
the time of and after giving effect to such Restricted Payment:

 

(i)                                     no Default or Event of Default has
occurred and is continuing or would occur as a consequence of such Restricted
Payment; and

 

(ii)                                  on a pro forma basis after giving effect
to such Restricted Payment and any transaction related thereto, the Debt to Cash
Flow Ratio would not have exceeded 5.75 to 1.00; and

 

(iii)                               such Restricted Payment, together with the
aggregate amount of all other Restricted Payments made by the Borrower and its
Restricted Subsidiaries since the Original Issue Date (excluding Restricted
Payments permitted by Sections 6.06(b)(ii), 6.06(b)(iii), 6.06(b)(iv),
6.06(b)(vi), 6.06(b)(vii), 6.06(b)(viii), 6.06(b)(ix), 6.06(b)(x) and
6.06(b)(xi)), is less than the sum, without duplication, of:

 

(1)                                  Consolidated Cash Flow of the Borrower,
minus 140% of Consolidated Interest Expense of the Borrower, in each case for
the period (taken as one accounting period) from March 31, 2009 to the end of
the Borrower’s most recently ended fiscal quarter for which financial statements
are publicly available at the time of such Restricted Payment, plus

 

(2)                                  100% of the Fair Market Value of any
property or assets and the aggregate net cash proceeds, in each case received by
the Borrower or any of its Restricted Subsidiaries since the Original Issue Date
in exchange for Qualifying Equity Interests or from the issue or sale of
Qualifying Equity Interests of the Borrower (other than Disqualified Stock) or
from the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Borrower that have been
converted into or exchanged for such Qualifying Equity Interests (other than
Qualifying Equity Interests (or Disqualified Stock or debt securities) sold to a
Subsidiary), plus

 

119

--------------------------------------------------------------------------------


 

(3)                                  to the extent that any Restricted
Investment that was made after the Original Closing Date is sold for cash or
otherwise liquidated or repaid for cash after the Original Issue Date, the cash
return with respect to such Restricted Investment (less the cost of disposition,
if any) to the extent not already included in the Consolidated Cash Flow of the
Borrower since the Original Issue Date, plus

 

(4)                                  100% of any cash received by the Borrower
or a Restricted Subsidiary after the Original Issue Date from an Unrestricted
Subsidiary, to the extent that such cash was not otherwise included in
Consolidated Cash Flow of the Borrower for such period, plus

 

(5)                                  to the extent that any Unrestricted
Subsidiary is redesignated as a Restricted Subsidiary after the Original Issue
Date, the Fair Market Value of the Borrower’s Investment in such Subsidiary as
of the date of such redesignation.

 

(b)                                 The provisions of Section 6.06(a) shall not
prohibit:

 

(i)                                     the payment of any dividend within 90
days after the date of declaration of the dividend, if at the date of
declaration the dividend payment would have complied with the provisions of this
Agreement;

 

(ii)                                  so long as no Default has occurred and is
continuing or would be caused thereby, the making of any Restricted Payment in
exchange for, or out of the aggregate proceeds of the substantially concurrent
sale (other than to a Subsidiary) of, Equity Interests of the Borrower (other
than Disqualified Stock) or from the contribution of equity capital (unless such
contribution would constitute Disqualified Stock) to the Borrower; provided that
the amount of any such proceeds that are utilized for any such Restricted
Payment will be excluded from clause 6.06(a)(y)(2);

 

(iii)                               so long as no Default has occurred and is
continuing or would be caused thereby, the defeasance, redemption, repurchase or
other acquisition of Indebtedness of the Borrower or any Subsidiary Guarantor
that is contractually subordinated to the Guaranteed Obligations with the
proceeds from a substantially concurrent incurrence of Permitted Refinancing
Indebtedness;

 

(iv)                              the payment of any dividend (or, in the case
of any partnership or limited liability company, any similar distribution) by a
Restricted Subsidiary to the holders of its Equity Interests on a pro rata basis
(including, for the avoidance of doubt, any such payment of any dividend or
similar distribution by the Funded L/C SPV);

 

(v)                                 so long as no Default has occurred and is
continuing or would be caused thereby, (A) the repurchase, redemption or other
acquisition or retirement for value of any Equity Interests of the Borrower or
any Restricted Subsidiary held by any current or former officer, director or
employee of the Borrower or any of its Restricted Subsidiaries pursuant to any
equity subscription agreement, stock option agreement, severance agreement,
shareholders’ agreement or similar agreement, employee benefit plan or (B) the
cancellation of Indebtedness owing to the Borrower or any of its Restricted
Subsidiaries from any current or former officer, director or employee of the
Borrower or any of its Restricted Subsidiaries in connection with a repurchase
of Equity Interests of the Borrower or any of its Restricted Subsidiaries;
provided that the aggregate price paid for the actions in clause (A) may not
exceed $10,000,000 in any twelve-month period (with unused amounts in any period
being carried over to succeeding periods) and may

 

120

--------------------------------------------------------------------------------


 

not exceed $50,000,000 in the aggregate since the Issue Date; provided, further,
that (1) such amount in any calendar year may be increased by the cash proceeds
of “key man” life insurance policies received by the Borrower and its Restricted
Subsidiaries after the Issue Date less any amount previously applied to the
making of Restricted Payments pursuant to this Section 6.06(b)(v) since the
Issue Date and (2) cancellation of the Indebtedness owing to the Borrower from
employees, officers, directors and consultants of the Borrower or any of its
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Borrower from such Persons shall be permitted under this
Section 6.06(b)(v) as if it were a repurchase, redemption, acquisition or
retirement for value subject hereto;

 

(vi)                              the repurchase of Equity Interests in
connection with the exercise of stock options to the extent such Equity
Interests represent a portion of the exercise price of those stock options and
the repurchases of Equity Interests in connection with the withholding of a
portion of the Equity Interests granted or awarded to an employee to pay for the
taxes payable by such employee upon such grant or award;

 

(vii)                           so long as no Default has occurred and is
continuing or would be caused thereby, the declaration and payment of regularly
scheduled or accrued dividends to holders of any class or series of
(A) preferred stock outstanding on the Issue Date, (B) Disqualified Stock of the
Borrower or any Restricted Subsidiary issued on or after the Issue Date in
accordance with the terms of this Agreement or (C) preferred stock issued on or
after the Issue Date in accordance with the terms of this Agreement or, in the
event that any of the instruments described in (A) through (C) above have been
converted into or exchanged for Qualifying Equity Interests, other Restricted
Payments in an amount no greater than and with timing of such payments not
earlier than the dividends that would have otherwise been payable on such
instruments.

 

(viii)                        payments to holders of the Borrower’s Capital
Stock in lieu of the issuance of fractional shares of its Capital Stock;

 

(ix)                                the purchase, redemption, acquisition,
cancellation or other retirement for a nominal value per right of any rights
granted to all the holders of Capital Stock of the Borrower pursuant to any
shareholders’ rights plan adopted for the purpose of protecting shareholders
from unfair takeover tactics; provided that any such purchase, redemption,
acquisition, cancellation or other retirement of such rights is not for the
purpose of evading the limitations of this covenant (all as determined in good
faith by a Financial Officer of the Borrower);

 

(x)                                   so long as no Default has occurred and is
continuing or would be caused thereby, upon the occurrence of an Asset Sale and
after the completion of the related Asset Sale Offer pursuant to and in
accordance with Sections 2.13(b) and 6.04, any purchase, defeasance, retirement,
redemption or other acquisition of Indebtedness that is contractually
subordinated to the Guaranteed Obligations required under the terms of such
Indebtedness, or any Disqualified Stock, with Net Proceeds from such Asset Sale;
and

 

(xi)                                so long as no Default has occurred and is
continuing or would be caused thereby, other Restricted Payments since the Issue
Date in an aggregate amount not to exceed the amount available as of the Issue
Date for Restricted Payments under Section 4.07(b)(12) of the Existing
Indenture.

 

121

--------------------------------------------------------------------------------


 

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.  The Fair
Market Value of any assets or securities that are required to be valued by this
Section 6.06 will be determined by a Financial Officer of the Borrower whose
certification with respect thereto will be delivered to the Administrative
Agent.

 

SECTION 7.07.                                          Transactions with
Affiliates.  (a)  Make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each, an “Affiliate Transaction”) involving
aggregate payments in excess of $10,000,000, unless:

 

(i)                                     the Affiliate Transaction is on terms
that are no less favorable to the Borrower (as reasonably determined by the
Borrower) or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person; and

 

(ii)                                  the Borrower delivers to the
Administrative Agent:

 

(1)                                  with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $75,000,000, a resolution of the Board of Directors set forth in an
Officers’ Certificate certifying that such Affiliate Transaction complies with
this Section 6.07 and that such Affiliate Transaction has been approved by a
majority of the disinterested members of the Board of Directors; and

 

(2)                                  with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $150,000,000, an opinion as to the fairness to the Borrower or such
Restricted Subsidiary of such Affiliate Transaction from a financial point of
view issued by an Independent Financial Advisor.

 

(b)                                 The following items shall not be deemed to
be Affiliate Transactions and, therefore, shall not be subject to the provisions
of the prior paragraph:

 

(i)                                     any employment agreement or director’s
engagement agreement, employee benefit plan, officer and director
indemnification agreement or any similar arrangement entered into by the
Borrower or any of its Restricted Subsidiaries or approved by a Responsible
Officer of the Borrower in good faith;

 

(ii)                                  transactions between or among the Borrower
and/or its Restricted Subsidiaries;

 

(iii)                               transactions with a Person (other than an
Unrestricted Subsidiary) that is an Affiliate of the Borrower solely because the
Borrower owns, directly or through a Restricted Subsidiary, an Equity Interest
in, or controls, such Person;

 

(iv)                              payment of directors’ fees;

 

(v)                                 any issuance of Equity Interests (other than
Disqualified Stock) of the Borrower or its Restricted Subsidiaries;

 

122

--------------------------------------------------------------------------------


 

(vi)                              Restricted Payments that do not violate the
provisions of Section 6.06;

 

(vii)                           any agreement in effect as of the Issue Date or
any amendment thereto or replacement thereof and any transaction contemplated
thereby or permitted thereunder, so long as any such amendment or replacement
agreement taken as a whole is not more disadvantageous to the Lenders than the
original agreement as in effect on the Issue Date;

 

(viii)                        payments or advances to employees or consultants
that are incurred in the ordinary course of business or that are approved by a
Responsible Officer of the Borrower in good faith;

 

(ix)                                the existence of, or the performance by the
Borrower or any of its Restricted Subsidiaries of its obligations under the
terms of, any stockholders agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Issue Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of obligations under, any future amendment to
any such existing agreement or under any similar agreement entered into after
the Issue Date shall only be permitted by this Section 6.07(b)(ix) to the extent
that the terms of any such amendment or new agreement are not otherwise more
disadvantageous to the Lenders in any material respect;

 

(x)                                   transactions permitted by, and complying
with, the provisions of Section 6.08;

 

(xi)                                transactions with customers, clients,
suppliers, joint venture partners or purchasers or sellers of goods or services
(including pursuant to joint venture agreements) in compliance with the terms of
this Agreement that are fair to the Borrower and its Restricted Subsidiaries, in
the reasonable determination of a Financial Officer of the Borrower, or are on
terms not materially less favorable taken as a whole as might reasonably have
been obtained at such time from an unaffiliated party;

 

(xii)                             any repurchase, redemption or other retirement
of Capital Stock of the Borrower held by employees of the Borrower or any of its
Subsidiaries;

 

(xiii)                          loans or advances to employees or consultants;

 

(xiv)                         any Permitted Investment in another Person
involved in a Permitted Business;

 

(xv)                            transactions in which the Borrower or any
Restricted Subsidiary, as the case may be, delivers to the Administrative Agent
a letter from an Independent Financial Advisor stating that such transaction is
fair to the Borrower or such Restricted Subsidiary from a financial point of
view or meets the requirements of Section 6.07(a)(i);

 

(xvi)                         the issuance of any letters of credit to support
obligations of any Excluded Subsidiary;

 

(xvii)                      transactions between or among Excluded Subsidiaries,
and any Guarantee, guarantee and/or other credit support provided by the
Borrower and/or any Restricted Subsidiary in respect of any Subsidiary or any
Minority Investment so long as all holders of Equity Interests in such
Subsidiary or Minority Investment (including the Borrower or any Restricted
Subsidiary, as applicable) shall participate directly or

 

123

--------------------------------------------------------------------------------


 

indirectly in such applicable Guarantee, guarantee and/or other credit support
or shall provide a commitment in respect of any related obligation, in each
case, on a pro rata basis relative to their Equity Interests in such Minority
Investment; provided that any such transaction shall be fair and reasonable and
beneficial to the Borrower and its Restricted Subsidiaries (taken as a whole)
and consistent with Prudent Industry Practice;

 

(xviii)                   transactions relating to management, marketing,
administrative or technical services between the Borrower and its Restricted
Subsidiaries, or between Restricted Subsidiaries;

 

(xix)                           any tax sharing agreement between or among the
Borrower and its Subsidiaries so long as such tax sharing agreement is on fair
and reasonable terms with respect to each participant therein; and

 

(xx)                              any agreement to do any of the foregoing.

 

SECTION 7.08.                                          Merger, Consolidation or
Sale of Assets.  The Borrower will not, directly or indirectly:  (a) consolidate
or merge with or into another Person (whether or not the Borrower is the
surviving corporation); or (b) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Borrower
and its Restricted Subsidiaries taken as a whole, in one or more related
transactions, to another Person; unless:

 

(i)                                     either (A) the Borrower is the surviving
corporation or (B) the Person formed by or surviving any such consolidation or
merger (if other than the Borrower) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is a corporation, partnership or
limited liability company organized or existing under the laws of the United
States, any state of the United States or the District of Columbia;

 

(ii)                                  the Person formed by or surviving any such
consolidation or merger (if other than the Borrower) or the Person to which such
sale, assignment, transfer, conveyance or other disposition has been made
assumes all the obligations of the Borrower under the Loan Documents pursuant to
joinder agreements or other documents and agreements reasonably satisfactory to
the Administrative Agent;

 

(iii)                               immediately after such transaction, no
Default or Event of Default exists; and

 

(iv)                              (A) the Borrower or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower), or to
which such sale, assignment, transfer, conveyance or other disposition has been
made will, on the date of such transaction after giving pro forma effect thereto
and to any related financing transactions as if the same had occurred at the
beginning of the applicable four-quarter period, be permitted to incur at least
$1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage Ratio
test set forth in the provisions of Section 6.01(a) or (B) the Fixed Charge
Coverage Ratio of the Borrower or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower) is greater after giving pro
forma effect to such consolidation or merger and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period than the Borrower’s actual Fixed Charge Coverage Ratio for
the period.

 

(c)                                  In addition, the Borrower shall not,
directly or indirectly, lease all or substantially all of its properties or
assets, in one or more related transactions, to any other Person.

 

124

--------------------------------------------------------------------------------


 

(d)                                 This Section 6.08 shall not apply to (i) a
merger of the Borrower with an Affiliate solely for the purpose of
reincorporating the Borrower in another jurisdiction or forming a direct holding
company of the Borrower; and (ii) any sale, transfer, assignment, conveyance,
lease or other disposition of assets between or among the Borrower and its
Restricted Subsidiaries, including by way of merger or consolidation.

 

(e)                                  Upon any consolidation or merger, or any
sale, assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries
taken as a whole in a transaction that is subject to, and that complies with the
provisions of, Sections 6.08(a) through and including 6.08(d), the successor
corporation formed by such consolidation or into or with which the Borrower is
merged or to which such sale, assignment, transfer, lease, conveyance or other
disposition is made shall succeed to, and be substituted for (so that from and
after the date of such consolidation, merger, sale, lease, conveyance or other
disposition, the provisions of this Agreement and the other Loan Documents
referring to the “Borrower” shall refer instead to the successor corporation and
not to the Borrower), and may exercise every right and power of the Borrower
under this Agreement and the other Loan Documents with the same effect as if
such successor Person had been named as the Borrower herein; provided, however,
that the predecessor Borrower shall not be relieved from its payment obligations
hereunder except in the case of a sale of all of the Borrower’s assets in a
transaction that is subject to, and that complies with the provisions of,
Section 6.08(a) through and including 6.08(d).

 

SECTION 7.09.                                          Limitations on Funded L/C
SPV.  (a)  Cause the Funded L/C SPV to have (i) any business operations or
activities other than in respect of the issuance of letters of credit under Cash
Collateralized Letter of Credit Facilities and making payments or distributions
to the Borrower and its Subsidiaries as permitted therein (and activities
reasonably related thereto including the posting of cash collateral therefor),
(ii) any properties or assets other than the Funded L/C Collateral Accounts and
all cash, Cash Equivalents, other securities or investments comparable to Cash
Equivalents and other funds and investments held therein, any contractual
reimbursement rights granted by Affiliates of the Funded L/C SPV in favor of the
Funded L/C SPV and other assets of de minimis value and (iii) any Indebtedness
or other obligations other than obligations pursuant to and in accordance with
Cash Collateralized Letter of Credit Facilities providing for the issuance of an
aggregate face amount of letters of credit thereunder not to exceed at any time
outstanding the aggregate amount of cash proceeds of Revolving Loans contributed
by the Borrower to the Funded L/C SPV pursuant to and in accordance with Funded
L/C SPV Contributions after the Closing Date and liabilities and obligations
reasonably related, ancillary or incidental to any Cash Collateralized Letter of
Credit Facility.

 

(b)                                 Provide any collateral or any Guarantee, or
have any other obligation, in each case, with respect to any Cash Collateralized
Letter of Credit Facility outstanding at any time after the Closing Date other
than (i) cash collateral consisting of cash proceeds of Revolving Loans
contributed by the Borrower to the Funded L/C SPV pursuant to and in accordance
with Funded L/C SPV Contributions after the Closing Date, (ii) with respect to
the Funded L/C SPV, its obligations to any LC Issuer pursuant to and in
accordance with the terms and provisions of such Cash Collateralized Letter of
Credit Facility and liabilities and obligations reasonably related, ancillary or
incidental thereto, (iii) with respect to the Borrower, the Funded L/C SPV
Guarantee with respect to such Cash Collateralized Letter of Credit Facility on
terms substantially consistent with those set forth in the similar Guarantee by
the Borrower of the Existing Cash Collateralized Letter of Credit Facilities, as
in effect immediately prior to the Closing Date, and (iv) with respect to the
Borrower and the Subsidiary Guarantors only, obligations with respect to any
reimbursement agreement of the Borrower and/or any Subsidiary Guarantor in favor
of the Funded L/C SPV with respect to any amounts drawn on letters of credit
issued for the benefit of the Borrower or any of its Subsidiaries under such
Cash Collateralized Letter of Credit Facility.

 

125

--------------------------------------------------------------------------------


 

SECTION 7.10.                                          Designation of
Restricted, Unrestricted and Excluded Project Subsidiaries.  (a)  The Borrower
may designate, by a certificate executed by a Responsible Officer of the
Borrower, any Restricted Subsidiary (other than any Subsidiary constituting or
owning Core Collateral and other than the Funded L/C SPV) to be an Unrestricted
Subsidiary if that designation would not cause a Default or Event of Default. 
If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments under
the provisions of Section 6.06 or under one or more clauses of the definition of
Permitted Investments, as determined by the Borrower.  That designation will
only be permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.  A Responsible Officer of the Borrower may redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default or Event of Default.

 

(b)                                 The Borrower may designate, by a certificate
executed by a Responsible Officer of the Borrower, any Restricted Subsidiary to
be an Excluded Project Subsidiary if that designation would not cause a Default
or Event of Default.  If a Restricted Subsidiary that is not an Excluded Project
Subsidiary is designated as an Excluded Project Subsidiary, the aggregate Fair
Market Value of all outstanding Investments owned by the Borrower and its
Restricted Subsidiaries in the Subsidiary designated as an Excluded Project
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments under
the provisions of Section 6.06 or under one or more clauses of the definition of
Permitted Investments, as determined by the Borrower.  That designation will
only be permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Excluded Project
Subsidiary.  A Responsible Officer of the Borrower may redesignate any Excluded
Project Subsidiary to be a Restricted Subsidiary that is not an Excluded Project
Subsidiary if that redesignation would not cause a Default or Event of Default.

 

(c)                                  Any designation of a Subsidiary as an
Unrestricted Subsidiary or Excluded Project Subsidiary will be evidenced to the
Administrative Agent by delivering to the Administrative Agent a certified copy
of a resolution of the Board of Directors giving effect to such designation and
an Officers’ Certificate certifying that such designation complied with the
preceding conditions and was permitted by Section 6.06.  If, at any time, any
Unrestricted Subsidiary or Excluded Project Subsidiary should fail to meet the
preceding requirements as, respectively, an Unrestricted Subsidiary or Excluded
Project Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary or
Excluded Project Subsidiary for the purposes of this Agreement and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary or an Excluded Project Subsidiary as of such date and, if such
Indebtedness is not permitted to be incurred as of such date under Section 6.01,
the Borrower will be in default of such covenant.  The Board of Directors of the
Borrower may at any time designate any Unrestricted Subsidiary or Excluded
Project Subsidiary to be a Restricted Subsidiary; provided that such designation
will be deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of
any outstanding Indebtedness of such Unrestricted Subsidiary or Excluded Project
Subsidiary, and such designation will only be permitted if (i) such Indebtedness
is permitted under Section 6.01(a), calculated on a pro forma basis as if such
designation had occurred at the beginning of the applicable four-quarter
reference period and (ii) no Default or Event of Default would be in existence
following such designation.

 

126

--------------------------------------------------------------------------------


 

SECTION 7.11.                                          Consolidated Interest
Coverage Ratio.  Permit the Consolidated Interest Coverage Ratio as at the end
of any fiscal quarter (commencing with the first fiscal quarter after the
Closing Date) to be less than 1.75 to 1.00.

 

SECTION 7.12.                                          Consolidated Leverage
Ratio.  Permit the Consolidated Leverage Ratio as at the end of any fiscal
quarter (commencing with the first fiscal quarter after the Closing Date) to be
greater than 6.00 to 1.00.

 

SECTION 7.13.                                          Fiscal Year.  With
respect to the Borrower, change its fiscal year-end to a date other than
December 31.

 

ARTICLE VIII.

 

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)                                  any representation or warranty made or
deemed made in or in connection with any Loan Document (other than those
specified in clause (l) below) or the Borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document by any Loan Party,
shall prove to have been false or misleading in any material respect when so
made, deemed made or furnished;

 

(b)                                 default shall be made in the payment of any
principal of any Loan or the reimbursement with respect to any L/C Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or any L/C Disbursement or any Fee or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five Business Days;

 

(d)                                 default shall be made in the due observance
or performance by the Borrower or any Subsidiary of any covenant, condition or
agreement contained in Section 5.01(a), 5.05, 5.08 or 5.11 or in Article VI;
provided that a default in the due observance or performance by the Borrower or
any Restricted Subsidiary of any covenant, condition or agreement contained in
Section 6.11, 6.12 or 6.13 shall not constitute an Event of Default with respect
to the Term Loans, the New Term Loans or the Refinancing Term Loans until the
date on which the Administrative Agent or the Majority Revolving Lenders shall
declare the Revolving Loans (including, for the avoidance of doubt, any New
Revolving Loans and Refinancing Revolving Loans) to be due and payable or shall
terminate the Revolving Commitments (including, for the avoidance of doubt, any
New Revolving Commitments and Refinancing Revolving Commitments);

 

(e)                                  default shall be made in the due observance
or performance by the Borrower or any Subsidiary of any covenant, condition or
agreement contained in any Loan Document (other than those specified in clauses
(b), (c) or (d) above or clause (l) below) and such default shall continue
unremedied for a period of 45 days after notice thereof from the Administrative
Agent, the Collateral Agent, the Collateral Trustee or any Lender to the
Borrower;

 

(f)                                    (i) the Borrower or any Restricted
Subsidiary shall (A) fail to pay any principal or interest, regardless of
amount, due in respect of any Material Indebtedness (other than

 

127

--------------------------------------------------------------------------------


 

Indebtedness hereunder), when and as the same shall become due and payable, or
(B) any other event or condition occurs that results in any Material
Indebtedness (other than Indebtedness hereunder) becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness (other than Indebtedness hereunder) or any trustee or agent on its
or their behalf to cause any Material Indebtedness (other than Indebtedness
hereunder) to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that
clause (B) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness; provided, further, that clauses (A) and (B) shall not apply to
(1) Designated Non-Recourse Indebtedness and (2) any other Non-Recourse Debt of
the Borrower and the Restricted Subsidiaries (except to the extent that the
Borrower or any of the Restricted Subsidiaries that are not parties to such
Non-Recourse Debt is then directly or indirectly liable, including pursuant to
any contingent obligation, for any such Non-Recourse Debt of a Significant
Subsidiary that is Indebtedness for borrowed money thereunder and such
liability, individually or in the aggregate, exceeds $150,000,000) or (ii) the
Funded L/C SPV shall (A) fail to pay any principal, reimbursement obligations,
fees or interest due in respect of any Cash Collateralized Letter of Credit
Facility in an amount, individually or in the aggregate, in excess of
$15,000,000, when and as the same shall become due and payable, or (B) any other
event or condition occurs that results in any Cash Collateralized Letter of
Credit Facility becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the LC
Issuer(s) thereunder or any trustee or agent on its or their behalf to cause
such Cash Collateralized Letter of Credit Facility to become due, or to require
the prepayment, repurchase, redemption, termination or defeasance thereof, prior
to its scheduled maturity and such event or condition pursuant to this clause
(B) shall continue unremedied for a period of five Business Days;

 

(g)                                 a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that (i) is for relief against the
Borrower or any of its Restricted Subsidiaries (other than the Exempt
Subsidiaries) that is a Significant Subsidiary or any group of Restricted
Subsidiaries (other than the Exempt Subsidiaries) that, taken together, would
constitute a Significant Subsidiary in an involuntary case; (ii) appoints a
custodian of the Borrower or any of its Restricted Subsidiaries (other than the
Exempt Subsidiaries) that is a Significant Subsidiary or any group of Restricted
Subsidiaries (other than the Exempt Subsidiaries) that, taken together, would
constitute a Significant Subsidiary or for all or substantially all of the
property of the Borrower or any of its Restricted Subsidiaries (other than the
Exempt Subsidiaries) that is a Significant Subsidiary or any group of Restricted
Subsidiaries (other than the Exempt Subsidiaries) that, taken together, would
constitute a Significant Subsidiary; or (iii) orders the liquidation of the
Borrower or any of its Restricted Subsidiaries (other than the Exempt
Subsidiaries) that is a Significant Subsidiary or any group of Restricted
Subsidiaries (other than the Exempt Subsidiaries) that, taken together, would
constitute a Significant Subsidiary; and, in each of clauses (i), (ii) or (iii),
the order or decree remains unstayed and in effect for 60 consecutive days;

 

(h)                                 the Borrower or any of its Restricted
Subsidiaries (other than the Exempt Subsidiaries) that is a Significant
Subsidiary or any group of Restricted Subsidiaries (other than the Exempt
Subsidiaries) that, taken together, would constitute a Significant Subsidiary,
pursuant to or within the meaning of Bankruptcy Law (i) commences a voluntary
case; (ii) consents to the entry of an order for relief against it in an
involuntary case; (iii) consents to the appointment of a custodian of it or for
all or substantially all of its property; (iv) makes a general assignment for
the benefit of its creditors; or (v) generally is not paying its debts as they
become due;

 

(i)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $150,000,000 (excluding therefrom any
amount covered by insurance) shall be rendered

 

128

--------------------------------------------------------------------------------


 

against the Borrower or any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of the Borrower
or any of its Restricted Subsidiaries to enforce any such judgment; provided
that this clause (i) shall not apply to (A) Designated Non-Recourse Indebtedness
and (B) any other Non-Recourse Debt of the Borrower and the Restricted
Subsidiaries (except to the extent that the Borrower or any of the Restricted
Subsidiaries that are not parties to such Non-Recourse Debt is then directly or
indirectly liable, including pursuant to any contingent obligation, for any such
Non-Recourse Debt of a Significant Subsidiary that is Indebtedness for borrowed
money thereunder and such liability, individually or in the aggregate, exceeds
$150,000,000);

 

(j)                                     an ERISA Event shall have occurred that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in liability of the Borrower and its ERISA Affiliates in an
aggregate amount exceeding $150,000,000; provided, however, that the parties
acknowledge and agree that that certain Irrevocable Standby Letter of Credit (or
any renewal, extension or replacement thereof that does not increase the face
amount thereof) issued by the Sumitomo Mitsui Banking Corporation in favor of
the Benefits Committee of the Texas Genco Retirement Plan, dated as of June 28,
2005, for an amount not exceeding $54,900,000, shall not be deemed to be a
liability for purposes of determining whether the $150,000,000 threshold set in
this clause (j) of Article VII is exceeded (but that any other letter of credit
or other security provided pursuant to Section 401(a)(29) of the Tax Code that
constitutes an ERISA Event shall be deemed to be a liability for purposes of
this Article VII);

 

(k)                                  except as permitted by this Agreement or as
a result of the discharge of such Subsidiary Guarantor in accordance with the
terms of the Loan Documents, any Guarantee by a Significant Subsidiary (or group
of Subsidiaries that taken as a whole would be deemed a Significant Subsidiary)
under the Guarantee and Collateral Agreement shall be held by a final decision
issued in any judicial proceeding to be unenforceable or invalid or shall cease
for any reason to be in full force and effect or any Subsidiary Guarantor (or
any group of Subsidiary Guarantors) that constitutes a Significant Subsidiary
shall deny or disaffirm in writing its or their obligations under its or their
Guarantee(s) under the Guarantee and Collateral Agreement;

 

(l)                                     material breach by the Borrower or any
of its Restricted Subsidiaries of any material representation or warranty or
covenant, condition or agreement in the Security Documents, the repudiation by
the Borrower or any of its Restricted Subsidiaries of any of its material
obligations under any of the Security Documents or the unenforceability of any
of the Security Documents against the Borrower or any of its Restricted
Subsidiaries for any reason with respect to Collateral having an aggregate Fair
Market Value of $150,000,000 or more in the aggregate; or

 

(m)                               there shall have occurred a Change of Control;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event either or both of the following actions may be taken:
(i) the Administrative Agent may with the consent of the Majority Revolving
Lenders, and at the request of the Majority Revolving Lenders shall, by notice
to the Borrower, terminate forthwith the Revolving Commitments (including, for
the avoidance of doubt, any New Revolving Commitments and Refinancing Revolving
Commitments) and the Swingline Commitment and (ii)(A) the Administrative Agent
may with the consent of the Majority Revolving Lenders, and at the request of
the Majority Revolving Lenders shall, by notice to the Borrower, declare the
Revolving Loans and/or (B) the Administrative Agent may with the consent of the
Majority Term Lenders, and at the request of

 

129

--------------------------------------------------------------------------------


 

the Majority Term Lenders shall, by notice to the Borrower, declare the Term
Loans, New Term Loans and Refinancing Term Loans, in the case of each of clauses
(A) and (B), then outstanding to be forthwith due and payable in whole or in
part, whereupon the principal of such Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Administrative Agent and the Collateral Agent
shall have the right to take all or any actions and exercise any remedies
available to a secured party under the Security Documents or applicable law or
in equity; and in any event with respect to an event in respect of the Borrower
described in paragraph (g) or (h) above, the Revolving Commitments, and the
Swingline Commitment shall automatically terminate and the principal of such
Loans so declared to be due and payable then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Administrative Agent and the Collateral Agent
shall have the right to take all or any actions and exercise any remedies
available to a secured party under the Security Documents or applicable law or
in equity; provided that, notwithstanding any provision to the contrary in any
Loan Document, during any period during which an Event of Default under
Section 6.11, 6.12 and/or 6.13 exists solely with respect to the Revolving Loans
(including, for the avoidance of doubt, any New Revolving Loans and Refinancing
Revolving Loans), the Revolving Commitments (including, for the avoidance of
doubt, any New Revolving Commitments and Refinancing Revolving Commitments), the
Swingline Loans and/or the Letters of Credit, the Administrative Agent may with
the consent of the Majority Revolving Lenders, and at the request of the
Majority Revolving Lenders shall, by notice to the Borrower, take any of the
foregoing actions solely as they relate to the Revolving Loans (including, for
the avoidance of doubt, any New Revolving Loans and Refinancing Revolving
Loans), the Revolving Commitments (including, for the avoidance of doubt, any
New Revolving Commitments and Refinancing Revolving Commitments), the Swingline
Loans and the Letters of Credit.

 

Without limitation of, and after giving effect to, Section 6.7 of the Guarantee
and Collateral Agreement and Section 3.4 of the Collateral Trust Agreement, all
proceeds received by the Administrative Agent or the Collateral Agent, as the
case may be, either from the Collateral Trustee or any other Person in respect
of any sale of, collection from, or other realization upon all or any part of
the Collateral under any Security Document shall be held by the Administrative
Agent or the Collateral Agent as Collateral for, and applied in full or in part
by the Administrative Agent or the Collateral Agent against, the applicable
Guaranteed Obligations hereunder then due and owing in the following order of
priority:  first, to the ratable payment of (a) all costs and expenses of such
sale, collection or other realization, including reasonable and documented fees,
costs and expenses of the Agents and their agents and counsel, and all other
expenses, liabilities and advances made or incurred by the Agents in connection
therewith, and all amounts in each case for which such Agents are entitled to
payment, reimbursement or indemnification under the Loan Documents (in their
capacity as such), and to the payment of all costs and expenses paid or incurred
by the Agents in connection with the exercise of any right or remedy under the
Loan Documents, all in accordance with the terms of the Loan Documents, (b) any
principal and interest owed to the Administrative Agent in respect of
outstanding Revolving Loans advanced on behalf of any Lender by the
Administrative Agent for which the Administrative Agent has not then been
reimbursed by such Lender or the Borrower, (c) any principal and interest owed
to the Swingline Lender in respect of outstanding Swingline Loans that have not
been repaid and (d) any amounts owed to the Issuing Bank under a Letter of
Credit issued by it for which it has not

 

130

--------------------------------------------------------------------------------


 

then been reimbursed by any Lender or the Borrower; second, to the extent of any
excess proceeds, to the payment of all other Guaranteed Obligations hereunder
for the ratable benefit of the holders thereof; and third, to the extent of any
excess proceeds, to the payment to or upon the order of the applicable Loan
Party or to whosoever may be lawfully entitled to receive the same or as a court
of competent jurisdiction may direct.

 

Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower fails to comply with the requirements of Sections 6.11
or 6.12, until the expiration of the 10th day subsequent to the date the
certificate calculating such compliance is required to be delivered pursuant to
Section 5.04(c), the Borrower shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
the Borrower (collectively, the “Cure Right”), and upon the receipt by the
Borrower of such cash (the “Cure Amount”) pursuant to the exercise by the
Borrower of such Cure Right compliance with the covenants set forth in Sections
6.11 and 6.12 shall be recalculated giving effect to the following pro forma
adjustments:

 

(i)                                     Consolidated Cash Flow shall be
increased, solely for the purpose of measuring compliance with Sections 6.11 and
6.12 and not for any other purpose under this Agreement, by an amount equal to
the Cure Amount; and

 

(ii)                                  if, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of Sections 6.11 and 6.12, the Borrower shall be deemed to have satisfied the
requirements of Sections 6.11 and 6.12 as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of Sections 6.11 and 6.12 that
had occurred shall be deemed cured for the purposes of this Agreement.

 

Notwithstanding anything herein to the contrary, (a) in each four-fiscal-quarter
period there shall be at least one fiscal quarter in which the Cure Right is not
exercised, (b) in each eight-fiscal-quarter period, there shall be a period of
at least four consecutive fiscal quarters during which the Cure Right is not
exercised and (c) the Cure Amount shall be no greater than the amount required
for purposes of complying with Sections 6.11 and 6.12 as of the relevant date of
determination.

 

ARTICLE IX.

 

The Agents, the Arrangers and the Lenders

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints each of
the Administrative Agent and the Collateral Agent (the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) as its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. 
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized by the Lenders to execute any and all documents (including
releases and documents pursuant to the Collateral Trust Agreement and the other
Security Documents) with respect to the Collateral and the rights of the Secured
Parties with respect thereto.  Each of the Lenders and the Issuing Banks hereby
irrevocably (a) acknowledges and agrees that the Collateral Trustee (as defined
in each of the Existing Collateral Trust Agreement and the Collateral Trust
Agreement) has been appointed as the Secured Parties’ agent in respect of the
Existing Collateral Trust Agreement, the Collateral Trust Agreement and the
other Security Documents, in each case as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents and (b) expressly
authorizes and directs the Collateral Trustee (as defined in each of

 

131

--------------------------------------------------------------------------------


 

the Existing Collateral Trust Agreement and the Collateral Trust Agreement) to
execute such documents or instruments as may be required or contemplated by the
Existing Collateral Trust Agreement, the Collateral Trust Agreement and the
other Security Documents, in each case, as contemplated by and in accordance
with the provisions of this Agreement and the Security Documents.  Each of the
Lenders and the Issuing Banks hereby agrees to be bound by the priority of the
security interests and allocation of the benefits of the Collateral and proceeds
thereof set forth in the Security Documents.  In addition, each of the Lenders
acknowledges the Credit Agreement Parallel Debt (as defined in each of the
Existing Collateral Trust Agreement and the Collateral Trust Agreement) that has
been created in the Existing Collateral Trust Agreement and the Collateral Trust
Agreement in favor of the Collateral Trustee (as defined in each of the Existing
Collateral Trust Agreement and the Collateral Trust Agreement).

 

Each institution serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or any Affiliate thereof as if it were not an
Agent hereunder.

 

Notwithstanding anything herein to the contrary, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is (without
taking into account any provision in the definition of “Defaulting Lender”
requiring notice from the Administrative Agent or any other party) a Defaulting
Lender, the Required Lenders (determined after giving effect to Section 9.08)
may, by notice to the Borrower and such Person, remove such Person as
Administrative Agent and, in consultation with the Borrower, appoint a
replacement Administrative Agent hereunder.  Such removal will, to the fullest
extent permitted by Applicable Law, be effective on the earlier of (a) the date
a replacement Administrative Agent is appointed and (b) the date 30 days after
the giving of such notice by the Required Lenders (regardless of whether a
replacement Administrative Agent has been appointed).

 

No Agent or Lender shall have any duties or obligations except those expressly
set forth in the Loan Documents.  Without limiting the generality of the
foregoing, (a) none of any Agent, the Syndication Agent, any Documentation
Agent, any Arranger or any Lender shall be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing and, in performing its functions and duties
hereunder, each Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for the Borrower or any of its
Subsidiaries, (b) no Agent shall have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent or the Collateral
Agent is required to exercise as directed in writing by the Required Lenders,
the Majority Revolving Lenders, the Majority Term Lenders or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08, as applicable, provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose it to liability or that is contrary to any Loan Document or
Applicable Law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Bankruptcy Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Bankruptcy Law, and (c) except as expressly set forth in the
Loan Documents, no Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to the Borrower or any of
the Subsidiaries that is communicated to or obtained by the bank serving as any
Agent or any of its Affiliates in any capacity.  Neither the Administrative
Agent nor the Collateral Agent shall be liable for any action taken or not taken
by it under or in connection with any Loan Document except to the extent caused
by its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable

 

132

--------------------------------------------------------------------------------


 

judgment.  No Agent shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it.  Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower.  Any resignation pursuant to this paragraph by a Person
acting as the Administrative Agent shall, unless such Person shall notify the
Lenders, the Issuing Banks and the Borrower otherwise, also act to relieve such
Person and its affiliates of any obligation to advance, make or extend Swingline
Loans where such advance, making or extension is to occur on or after the
effective date of such resignation.  Upon any such resignation of the
Administrative Agent or the Collateral Agent, the Required Lenders shall have
the right to appoint a successor, subject to the Borrower’s approval (not to be
unreasonably withheld or delayed) so long as no Default or Event of Default
shall have occurred and be continuing.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank.  Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent and, if
applicable, the Swingline Lender, and the retiring Agent shall be discharged
from its duties and obligations hereunder, including its duties and obligations
in its capacity as a Swingline Lender, and such successor, in its capacity as
the Swingline Lender, shall enter into an Assignment and Acceptance and acquire
from the retiring Agent, in its capacity as a Swingline Lender, each outstanding
Swingline Loan of such retiring Agent for a purchase price equal to par plus
accrued interest.  The fees payable by the Borrower to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor.  After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of

 

133

--------------------------------------------------------------------------------


 

such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while acting
as Agent.

 

Each of the Syndication Agent, each Documentation Agent and each Arranger, in
each case, in its capacity as such, shall have no duties or responsibilities,
and shall incur no liability, under this Agreement or any other Loan Document.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agents, the Arrangers, or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent, the Arrangers, the Syndication
Agent, the Documentation Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax.  If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

 

ARTICLE X.

 

Miscellaneous

 

SECTION 10.01.            Notices.  (a)  Notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail, sent by fax
or by any other telecommunication device capable of creating a written record
(including electronic mail), as follows:

 

(i)            if to the Borrower, to it at NRG Energy, Inc., 211 Carnegie
Center, Princeton, NJ 08540, Attention of Treasurer, Chief Financial Officer and
General Counsel (Fax No. 609-524-4501); with a copy to Kirkland & Ellis LLP, 601
Lexington Avenue, New York, NY 10022, Attention of Andres Mena (Tel
No. 212-446-4737; Fax No. 212-446-6460; Email: andres.mena@kirkland.com); with a
copy to Kirkland & Ellis LLP, 300 North LaSalle St., Chicago, IL 60654,
Attention of Gerald Nowak (Tel No. 312-862-2075; Fax No. 312-862-2200; Email:
gerald.nowak.@kirkland.com);

 

(ii)           if to the Administrative Agent, the Collateral Agent, the
Swingline Lender or to Citicorp North America, Inc., in its capacity as an
Issuing Bank hereunder, to Citicorp North America, Inc., 1615 Brett Road, OPS
III, New Castle, DE 19720,

 

134

--------------------------------------------------------------------------------


 

Attention of Citi Loan Operations (Tel No. 302-894-6010; Fax No. 212-994-0961;
Email: global.loans.support@citi.com); and

 

(iii)          if to an Issuing Bank (other than Citicorp North America, Inc.,
in its capacity as an Issuing Bank hereunder) or a Lender, to it at its address
(or fax number) set forth on the Administrative Questionnaire delivered by such
Issuing Bank or such Lender to the Administrative Agent or the Assignment and
Acceptance or the Joinder Agreement pursuant to which such Issuing Bank or such
Lender shall have become a party hereto.

 

(b)           All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given (i) on the date of receipt if delivered by hand or overnight courier
service or sent by fax, (ii) on the date five Business Days after dispatch by
certified or registered mail if mailed, (iii) on the date on which such notice
or other communication has been made generally available on an Approved
Electronic Platform, Internet website or similar telecommunication device to the
class of Person(s) being notified (regardless of whether any such Person must
accomplish, and whether or not any such Person shall have accomplished, any
action prior to obtaining access to such items, including registration,
disclosure of contact information, compliance with a standard user agreement or
undertaking a duty of confidentiality) and such Person has been notified in
respect of such posting that a communication has been posted to such Approved
Electronic Platform, Internet website or similar telecommunication device if
delivered by posting to such Approved Electronic Platform, Internet website or
similar telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, Internet website or similar telecommunication
device or (iv) on the date on which transmitted to an electronic mail address
(or by another means of electronic delivery) if delivered by electronic mail or
any other telecommunications device, in the case of each of clauses (i) — (iv),
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01; provided, however, that
notices and other communications to the Administrative Agent pursuant to
Article II or Article VIII shall not be effective until received by the
Administrative Agent.

 

(c)           Notwithstanding Sections 9.01(a) and 9.01(b) (unless the
Administrative Agent requests that the provisions of Sections 9.01(a) and
9.01(b) be followed) and any other provision in this Agreement or any other Loan
Document providing for the delivery of any Approved Electronic Communication by
any other means, the Loan Parties shall deliver all Approved Electronic
Communications to the Administrative Agent by properly transmitting such
Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com or such
other electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower.  Nothing in this
Section 9.01(c) shall prejudice the right of the Administrative Agent or any
Lender to deliver any Approved Electronic Communication to any Loan Party in any
manner authorized in this Agreement or to request that the Borrower effect
delivery in such manner.

 

(d)           Posting of Approved Electronic Communications.  (i)  Each Lender
and each Loan Party agree that the Administrative Agent may, but shall not be
obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

 

(ii)           Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing

 

135

--------------------------------------------------------------------------------


 

Date, a dual firewall and a User ID/Password Authorization System) and the
Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each Lender and each Loan Party
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution.  In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each Lender and each Loan Party hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

(iii)          THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(iv)          Each Lender and each Loan Party agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

SECTION 10.02.            Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Banks and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Banks or on their behalf, and shall continue in full force and effect (but such
representations and warranties shall be deemed made by the Borrower only at such
times and as of such dates as set forth in Section 4.01(b)) as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable (other than indemnification and other contingent obligations that
expressly survive pursuant to the terms of any Loan Document, in each case, not
then due and payable) under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not been terminated.  The provisions of Sections 2.14, 2.16,
2.20, 2.21 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank.

 

136

--------------------------------------------------------------------------------


 

SECTION 10.03.            Binding Effect.  This Agreement shall become effective
when it shall have been executed by the Borrower and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto. 
Upon the satisfaction of the conditions precedent set forth in Section 4.02,
this Agreement shall become effective, binding upon and enforceable against the
Borrower and each of the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the Lenders.

 

SECTION 10.04.            Successors and Assigns.  (a)  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the permitted successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of the Borrower, the
Administrative Agent, the Collateral Agent, the Issuing Banks or the Lenders
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

 

(b)           Each Lender may assign to one or more assignees (other than any
natural person, the Borrower or any of its Affiliates, except, for the avoidance
of doubt, any Purchasing Borrower Party pursuant to and in accordance with
Section 2.12(e)) all or a portion of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided, however, that (i) (x) except in the case of an
assignment of a Term Loan, a New Term Loan or a Refinancing Term Loan to a
Lender or an Affiliate or Related Fund of a Lender, the Administrative Agent
(and, in the case of any assignment of a Revolving Commitment, the Issuing
Banks, the Swingline Lender and the Borrower) must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed); provided that the consent of the Borrower shall not be required to any
such assignment (1) during the continuance of any Event of Default, (2) during
the initial syndication of the Loans and the Commitments or (3) to a Lender or
an Affiliate or Related Fund of a Lender, and the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof, and (y) except in the case of an assignment to a Lender
or an Affiliate or Related Fund of a Lender, the amount of the Commitment or
Loan of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than (A) $2,500,000 in
the case of any assignment of a Revolving Commitment or (B) $1,000,000 in the
case of any assignment of a Term Loan, a New Term Loan or a Refinancing Term
Loan (or, in each case, if less, the entire remaining amount of such Lender’s
Commitment or Loans, as the case may be, and Related Funds shall be aggregated
for this purpose), (ii) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance (such
Assignment and Acceptance to be (x) electronically executed and delivered to the
Administrative Agent via an electronic settlement system then acceptable to the
Administrative Agent, which shall initially be the settlement system of
ClearPar, LLC, or (y) manually executed and delivered), together with a
processing and recordation fee of $3,500 (which shall be payable by either the
assignor or the assignee, as they may agree), provided, however, that no such
processing and recordation fee shall be payable in connection with assignments
made by a Lender to an affiliate thereof, by or to an Arranger or an affiliate
thereof or to a Lender or an affiliate or Related Fund of a Lender or a Person
under common management with a Lender and (iii) the assignee, if it shall not be
a Lender immediately prior to the assignment, shall deliver to the
Administrative Agent an Administrative Questionnaire.  No Lender is permitted to
assign all or any portion of its interests, rights or obligations under this
Agreement (including all or a portion of its Commitment and the Loans at any
time owing to it) except as specifically set forth in the immediately preceding
sentence and any purported assignment not in conformity therewith shall be null
and void.  Upon acceptance and recording pursuant to Section 9.04(e), from and
after the effective date specified in each Assignment and Acceptance, (A) the
assignee thereunder shall be

 

137

--------------------------------------------------------------------------------


 

a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits and obligations of Sections 2.14, 2.16,
2.20, 2.21 and 9.05, as well as to any Fees accrued for its account and not yet
paid).  Notwithstanding the foregoing (but subject to the consent rights set
forth in the first sentence of this Section 9.04(b)), an assignment by a Lender
to one of its Affiliates or Related Funds will be effective, valid, legal and
binding without regard to whether the assignor has delivered an Assignment and
Acceptance or Administrative Questionnaire to the Administrative Agent (and the
acceptance and recordation thereof under paragraph (e) of this Section shall not
be required); provided that the Administrative Agent and the Borrower shall be
entitled to deal solely with the assignor unless and until the date that an
Assignment and Acceptance and Administrative Questionnaire have been delivered
to the Administrative Agent with respect to the applicable assignee.

 

(c)           By executing and delivering (to the Administrative Agent or the
assigning Lender in the case of an assignment by a Lender to one of its
Affiliates or Related Funds pursuant to the last sentence of paragraph (b) of
this Section) an Assignment and Acceptance, the assigning Lender thereunder and
the assignee thereunder shall be deemed to confirm to and agree with each other
and the other parties hereto as follows:  (i) such assigning Lender represents
and warrants that it is the legal and beneficial owner of the interest being
assigned thereby and that its Commitment, and the outstanding balances of its
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance;
(ii) unless otherwise agreed to by the assigning Lender and the assignee, the
interest being assigned by such assigning Lender is free and clear of any lien,
encumbrance or other adverse claim; (iii) such assigning Lender has full power
and authority, and has taken all action necessary, to execute and deliver the
applicable Assignment and Acceptance and to consummate the transactions
contemplated thereby; (iv) such assigning Lender assumes no responsibility with
respect to (A) any statements, warranties or representations made in or in
connection with this Agreement or any other Loan Document, (B) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or any Collateral thereunder, (C) the financial condition of the
Borrower, any Subsidiary, any Affiliate of the Borrower or any other Person
obligated in respect of any Loan Document or (D) the performance or observance
by the Borrower, any Subsidiary, any Affiliate of the Borrower or any other
Person obligated in respect of any Loan Document of any of their respective
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (v) such assignee represents
and warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver the applicable Assignment and Acceptance and
to consummate the transactions contemplated thereby and to become a Lender under
this Agreement, (B) it meets all the requirements to be an assignee under
Section 9.04(b) (subject to such consents, if any, as may be required under
Section 9.04(b)), (C) from and after the effective date set forth in the
applicable Assignment and Acceptance, it shall be bound by the provisions of
this Agreement as a Lender hereunder and, to the extent of the interest being
assigned to it pursuant to the applicable Assignment and Acceptance, shall have
the obligations of a Lender hereunder, (D) it is sophisticated with respect to
decisions to acquire assets of the type represented by the interest being
assigned to it pursuant to the applicable Assignment and Acceptance and either
it, or the Person exercising discretion in making its decision to acquire such
interest, is experienced in acquiring assets of such type (it being understood
and agreed that the representation and warranty set forth in this
Section 9.04(c)(v)(D) shall not apply to any assignee that is a Purchasing
Borrower Party in connection with any Discounted Voluntary Purchase pursuant to
and in

 

138

--------------------------------------------------------------------------------


 

accordance with Section 2.12(e)), (E) it has received a copy of this Agreement,
and has received or has been accorded the opportunity to receive copies of the
most recent financial statements referred to in Section 3.05(a) or delivered
pursuant to Section 5.04, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into the applicable Assignment and Acceptance and to purchase
the interest being assigned to it thereby and (F) it has, independently and
without reliance upon the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agents, the Arrangers, such assigning
Lender or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into the
applicable Assignment and Acceptance and to purchase the interest assigned
thereby; (vi) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agents, the Arrangers, such assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (vii) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(viii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

(d)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to such assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (i) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Bank, the Swingline
Lender and each other Lender hereunder (and interest accrued thereon) and
(ii) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
applicable percentage thereof.  Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(e)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the City of New York a
copy of each Assignment and Acceptance delivered to it and one or more registers
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error and the Borrower, the
Administrative Agent, the Issuing Bank, the Collateral Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank, the Collateral Agent, any Arranger
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice, and the Administrative Agent hereby agrees to (i) furnish to MSSF,
upon MSSF’s request, a copy of the Register, (ii) cooperate with MSSF in
granting access to the Platform to any Lenders (or potential Lenders) identified
by MSSF and (iii) maintain MSSF’s access to the Platform.  In the case of any

 

139

--------------------------------------------------------------------------------


 

assignment made in accordance with the last sentence of paragraph (b) of this
Section that is not reflected in the Register, the assigning Lender shall
maintain a comparable register reflecting such assignment.

 

(f)            Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder) and, if required, the written consent of the Swingline Lender,
the Issuing Banks and the Administrative Agent to such assignment, the
Administrative Agent shall (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Lenders, the Issuing Bank, the Swingline Lender and
the Borrower.  No assignment shall be effective unless it has been recorded in
the Register as provided in this Section 9.04(f).  Notwithstanding the
foregoing, an assignment by a Lender to an Affiliate or Related Fund pursuant to
the last sentence of paragraph (b) of this Section shall not be required to be
recorded in the Register to be effective; provided that (i) such assignment is
recorded in a comparable register maintained by the assignor as provided in
paragraph (b) of this Section and (ii) the Administrative Agent and the Borrower
shall be entitled to deal solely and directly with the assignor unless and until
the date that an Assignment and Acceptance and Administrative Questionnaire have
been delivered to the Administrative Agent with respect to the applicable
assignee.

 

(g)           Each Lender may, without the consent of the Borrower, the
Swingline Lender, the Issuing Banks or the Administrative Agent, sell
participations to one or more banks or other entities (other than, for the
avoidance of doubt, any natural person) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the cost protection provisions and related
obligations contained in Sections 2.14, 2.16, 2.20 and 2.21 to the same extent
as if they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant),
(iv) the Borrower, the Administrative Agent, the Issuing Banks and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to the
Loans or L/C Disbursements and to approve any amendment, modification or waiver
of any provision of this Agreement (other than amendments, modifications or
waivers decreasing any fees payable hereunder or the amount of principal of or
the rate at which interest is payable on the Loans, extending any scheduled
principal payment date or date fixed for the payment of interest on the Loans,
increasing or extending the Commitments or releasing any Subsidiary Guarantor or
all or substantially all of the Collateral) and (v) each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each
participating bank or other entity and the principal amounts (and stated
interest) of each such participating bank’s or other entity’s interest in the
Loans or other obligations under the Loan Documents; provided, further, that no
Lender shall have any obligation to disclose all or any portion of any such
register to any Person (including the identity of any participating bank or
other entity or any information relating to interests in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the Treasury Regulations; provided, further, the entries
in such register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in such register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

140

--------------------------------------------------------------------------------


 

(h)           Any Lender or participant may, in connection with any assignment,
pledge or participation or proposed assignment, pledge or participation pursuant
to this Section 9.04, disclose to the assignee or participant or proposed
assignee or participant any information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that each such disclosure
shall be subject to an agreement by such assignee or participant or proposed
assignee or participant pursuant to and in accordance with Section 9.16(f).

 

(i)            Each Lender may, without the consent of the Borrower, the
Swingline Lender, the Issuing Banks or the Administrative Agent, at any time
pledge or assign all or any portion of its rights under this Agreement to secure
extensions of credit to such Lender or in support of obligations owed by such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and, in the case of any Lender that is a fund that invests in bank
loans, such Lender may, without the consent of the Borrower, the Swingline
Lender, the Issuing Banks or the Administrative Agent, collaterally pledge or
assign all or any portion of its rights under this Agreement, including the
Loans and promissory notes or any other instrument evidencing its rights as a
Lender hereunder, to any holder of, trustee for, or any other representative of
any holders of, obligations owed or securities issued by such fund as security
for such obligations or securities; provided that no such pledge or assignment
described in this clause (i) shall release such Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

 

(j)            Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.

 

(k)           The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent,
each Issuing Bank and each Lender, and any attempted assignment without such
consent shall be null and void.

 

141

--------------------------------------------------------------------------------


 

SECTION 10.05.            Expenses; Indemnity.  (a)  The Borrower agrees to pay
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Arrangers, the Syndication
Agent, the Issuing Banks and the Swingline Lender, including the reasonable
fees, charges and disbursements of Latham & Watkins LLP, counsel for the
Administrative Agent and the Collateral Agent, in connection with the
syndication of the credit facilities provided for herein and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated); provided that the Borrower shall not be responsible for the
reasonable fees, charges and disbursements of more than one separate law firm
(in addition to one local counsel per relevant jurisdiction or special counsel,
including special workout or regulatory counsel) pursuant to its obligations
under this sentence only.  The Borrower also agrees to pay all documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Documentation Agents, the Arrangers, the
Issuing Banks or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents or in
connection with the Loans made or Letters of Credit issued hereunder, including
the fees, charges and disbursements of Latham & Watkins LLP, counsel for the
Administrative Agent and the Collateral Agent, and, in connection with any such
enforcement or protection, the fees, charges and disbursements of any other
counsel (including special workout counsel) for the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Documentation Agents, the
Arrangers, the Issuing Banks or any Lender.

 

(b)           The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Documentation Agents, the
Arrangers, each Lender, the Issuing Banks and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable and documented counsel
fees, charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder (including the undertaking of each Indemnitee
under Section 9.21) or the consummation of the Transactions and the other
transactions contemplated thereby, (ii) the use of the proceeds of the Loans or
issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto, or (iv) any actual or alleged presence or Release of Hazardous
Materials, or any non-compliance with Environmental Law, on any property owned
or operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by them to the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Arrangers, the Issuing Banks or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Collateral Agent, the Syndication Agent, the
Arrangers, the Issuing Banks or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, the Syndication Agent,
the Arrangers, the Issuing Banks or the Swingline Lender in its capacity as
such.  For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the

 

142

--------------------------------------------------------------------------------


 

Aggregate Revolving Exposure (including, for the avoidance of doubt any New
Revolving Loans and Refinancing Revolving Loans), outstanding Term Loans, New
Term Loans, Refinancing Term Loans and unused Commitments at the time.

 

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e)           The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agents, the Arrangers, any Lender or the
Issuing Banks.  All amounts due under this Section 9.05 shall be payable
promptly upon written demand therefor.

 

SECTION 10.06.            Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, except to the extent prohibited by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement and
other Loan Documents held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document and although such obligations may be unmatured and shall notify the
Administrative Agent promptly of any such setoff.  The rights of each Lender
under this Section 9.06 are in addition to other rights and remedies (including
other rights of setoff) which such Lender may have.

 

SECTION 10.07.            Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 10.08.            Waivers; Amendment; Replacement of Non-Consenting
Lenders.  (a)  No failure or delay of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Banks in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement

 

143

--------------------------------------------------------------------------------


 

or any other Loan Document or consent to any departure by the Borrower or any
other Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such waiver, agreement or modification shall (i) decrease or forgive the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any date for
reimbursement of an L/C Disbursement, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender directly affected
thereby, (ii) increase or extend the Commitment or decrease or extend the date
for payment of any Fees of any Lender without the prior written consent of such
Lender, (iii) amend or modify the pro rata requirements of Section 2.17, the
provisions of Sections 2.02, 2.09 and 2.18 requiring ratable distribution or
sharing or ratable funding, the provisions of Section 9.04(k), the provisions of
this Section or the definition of the term “Required Lenders” or release any
Subsidiary Guarantor, except in connection with a release expressly permitted
under the Loan Documents, without the prior written consent of each
Lender, (iv) amend or modify the definition of the term “Majority Revolving
Lenders” without the prior written consent of each Revolving Lender, (v) amend
or modify the definition of the term “Majority Term Lenders” without the prior
written consent of each Term Lender, (vi) except upon payment in full of the
Guaranteed Obligations hereunder (other than indemnification and other
contingent obligations that expressly survive pursuant to the terms of any Loan
Document, in each case, not then due and payable), release all or substantially
all of the Collateral, except in connection with a disposition expressly
permitted under the Loan Documents, without the prior written consent of each
Lender, (vii) change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of one Class differently from the rights of Lenders holding Loans of any
other Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class or (viii) modify the protections afforded to an SPC pursuant to
the provisions of Section 9.04(j) without the written consent of such SPC;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lender, as applicable (it
being understood and agreed that only the prior written consent of the Borrower
and the applicable Issuing Bank will be required to establish, increase or
decrease the maximum Revolving L/C Exposure in respect of Letters of Credit at
any time outstanding issued by such Issuing Bank pursuant to and in accordance
with Section 2.23(a)).  Notwithstanding anything in this Agreement to the
contrary, any amendment, modification, termination, discharge or waiver of any
term or provision of Section 6.11, 6.12 or 6.13 (including, in the case of
Sections 6.11 and 6.12, the underlying definitions used therein solely insofar
as they are used for purposes of the financial covenants set forth therein and
not for any other purpose under this Agreement) or the proviso at the end of the
first paragraph of Article VII or any provision of the last two paragraphs of
Article VII or any waiver of any Default or Event of Default as a result of a
failure to comply with Section 6.11, 6.12 or 6.13, and/or any waiver of any such
Default of Event of Default, or with respect to any such provision, for purposes
of Section 4.01 or 4.02, and/or for purposes of any other provision requiring
the absence of a Default or Event of Default (including the availability of any
baskets or other exceptions or carve-outs to any covenant hereunder) to the
extent such Default or Event of Default relates to Section 6.11, 6.12 or 6.13,
shall, in each case, require, and be effective pursuant to, an agreement or
agreements in writing entered into by the

 

144

--------------------------------------------------------------------------------


 

Borrower and the Majority Revolving Lenders only, and shall not require the
prior written consent of the Required Lenders.

 

(c)           Each Lender grants (i) to the Administrative Agent the right (with
the prior written consent of the Borrower) to purchase all, or all of any Class,
of such Lender’s Commitments and Loans owing to it and any related promissory
notes held by it and all its rights and obligations hereunder and under the
other Loan Documents and (ii) to the Borrower the right to cause an assignment
of all, or all of any Class, of such Lender’s Commitments and Loans owing to it
and any related promissory notes held by it and all its rights and obligations
hereunder and under the other Loan Documents to one or more eligible assignees
pursuant to Section 9.04, which right may be exercised by the Administrative
Agent or the Borrower, as the case may be, if such Lender (a “Non-Consenting
Lender”) refuses to execute any amendment, modification, termination, waiver or
consent which requires the written consent of Lenders other than the Required
Lenders, Majority Revolving Lenders or Majority Term Lenders, as applicable, and
to which the Required Lenders, Majority Revolving Lenders or Majority Term
Lenders, as applicable, and the Borrower have otherwise agreed; provided that
such Non-Consenting Lender shall receive in connection with such purchase or
assignment, payment equal to the aggregate amount of outstanding Loans owed to
such Lender, together with all accrued and unpaid interest, fees and other
amounts (other than indemnification and other contingent obligations that
expressly survive pursuant to the terms of any Loan Document, in each case, not
then due and payable) owed to such Lender under the Loan Documents at such time;
and provided, further, that any such assignee shall agree to such amendment,
modification, termination, waiver or consent.  Each Lender agrees that, if the
Administrative Agent or the Borrower, as the case may be, exercises its option
under this Section 9.08(c), such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 9.04 (including an
Assignment and Acceptance duly executed by such Lender with respect to such
assignment).  In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, the Borrower shall be entitled (but not obligated), and such Lender
authorizes, directs and grants an irrevocable power of attorney (which power is
coupled with an interest) to the Borrower, to execute and deliver, on behalf of
such Lender as assignor, all documentation necessary to effectuate such
assignment in accordance with Section 9.04 (including an Assignment and
Acceptance duly executed by such Lender with respect to such assignment) in the
circumstances contemplated by this Section 9.08(c) and any documentation so
executed and delivered by the Borrower shall be effective for all purposes of
documenting an assignment pursuant to and in accordance with Section 9.04.

 

(d)           Notwithstanding anything herein to the contrary, during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
Applicable Law, such Defaulting Lender shall not be entitled to vote in respect
of waivers, amendments or modifications to any Loan Document and the Commitment
and the outstanding Loans or other extensions of credit of such Defaulting
Lender hereunder shall not be taken into account in determining whether the
Required Lenders, Majority Revolving Lenders, Majority Term Lenders, all of the
Lenders or any other class of Lenders, as required by this Section 9.08 or
otherwise, have approved any such waiver, amendment or modification (and the
definitions of “Required Lenders,” “Majority Revolving Lenders” and “Majority
Term Lenders” will automatically be deemed modified accordingly for the duration
of such period); provided that any such waiver, amendment or modification that
would increase or extend the term of the Commitment of such Defaulting Lender,
extend the date fixed for the payment of principal or interest owing to such
Defaulting Lender hereunder, reduce the principal amount of any obligation owing
to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, shall
require the prior written consent of such Defaulting Lender.

 

145

--------------------------------------------------------------------------------


 

SECTION 10.09.            Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan
or participation in any L/C Disbursement, together with all fees, charges and
other amounts which are treated as interest on such Loan or participation in
such L/C Disbursement under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

SECTION 10.10.            Entire Agreement.  This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof.  Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents.  Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Syndication Agent,
the Arrangers, the Issuing Banks and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

 

SECTION 10.11.            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.

 

SECTION 10.12.            Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 10.13.            Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective

 

146

--------------------------------------------------------------------------------


 

as provided in Section 9.03.  Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission (including in .pdf or
.tif format) shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 10.14.            Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.15.            Jurisdiction; Consent to Service of Process.  (a)  The
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court located in
New York City, Borough of Manhattan, or Federal court of the United States of
America sitting in the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents (other than with respect to any action or
proceeding by the Administrative Agent, the Collateral Agent, the Borrower or
any other Loan Party in respect of rights under any Security Document governed
by laws other than the laws of the State of New York or with respect to any
Collateral subject thereto), or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, the Syndication Agent, the Documentation Agents, the
Arrangers, the Issuing Banks or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or its properties in the courts of any jurisdiction.

 

(b)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 10.16.            Confidentiality.  Each of the Administrative Agent,
the Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its respective Affiliates and to its and its Affiliates’ respective
partners, trustees, controlling persons, members, officers, directors,
employees, representatives and agents, including accountants, legal counsel and
other advisors (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or any of
its affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners or any bank regulatory authority), (c) to
the extent required by Applicable Laws or by any subpoena or similar legal or
administrative process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
(or any of the transactions contemplated hereby or thereby) or the enforcement
of its rights hereunder or thereunder, (f) subject to an agreement containing
provisions at least as

 

147

--------------------------------------------------------------------------------


 

restrictive as those of this Section 9.16 (including any “click through” or
similar agreement), to (i) any actual or prospective assignee of or participant
in any of its rights or obligations under this Agreement and the other Loan
Documents, (ii) any pledgee referred to in Section 9.04(h) or (iii) any actual
or prospective counterparty (or its advisors) to any interest rate swap or other
similar derivative transaction relating to this Agreement, (g) to credit
insurance providers, (h) with the consent of the Borrower, (i) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 9.16, (j) to ratings agencies or (k) to market data collectors,
similar services providers to the lending industry, and service providers to the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.  For the purposes of this Section, “Information” shall
mean all financial statements, certificates, reports, agreements and other
information received from the Borrower or its Subsidiaries and related to the
Borrower or its business, other than any such financial statements,
certificates, reports, agreements and other information that was available to
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
on a nonconfidential basis prior to its disclosure by the Borrower or is or was
independently developed by the Administrative Agent, the Collateral Agent, any
Issuing Bank, any Lender or any of their respective affiliates; provided that
any Information received from the Borrower after the Closing Date shall be
clearly identified in writing at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.16 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.  Notwithstanding any other express or implied
agreement, arrangement or understanding to the contrary, each of the parties
hereto agrees that each other party hereto (and each of its employees,
representatives or agents) are permitted to disclose to any Persons, without
limitation, the tax treatment and tax structure of the Loans and the other
transactions contemplated by the Loan Documents and all materials of any kind
(including opinions and tax analyses) that are provided to the Loan Parties, the
Lenders, the Arrangers or any Agent related to such tax treatment and tax
aspects.  To the extent not inconsistent with the immediately preceding
sentence, this authorization does not extend to disclosure of any other
information or any other term or detail not related to the tax treatment or tax
aspects of the Loans or the transactions contemplated by the Loan Documents.

 

SECTION 10.17.            Mortgage Modifications.  As a condition precedent to
the Borrower’s incurrence of additional Indebtedness pursuant to Section 2.24 or
2.25 and to the extent applicable additional Indebtedness is required by its
terms to be secured by a first priority Lien pursuant to clause (a) of the
definition of “Permitted Liens,” the Borrower shall satisfy the following
requirements:

 

(a)           the Subsidiary Guarantors shall enter into, and deliver to the
Administrative Agent and the Collateral Trustee, at the direction and in the
sole discretion of the Administrative Agent and/or the Collateral Trustee (i) in
the case of additional Indebtedness incurred pursuant to Section 2.24 or 2.25, a
mortgage modification or new Mortgage, and (ii) in the case of additional
Indebtedness required by its terms to be secured by a first priority Lien
pursuant to clause (a) of the definition of “Permitted Liens,” a new Mortgage;
in each case in proper form for recording in the relevant jurisdiction and in a
form reasonably satisfactory to the Administrative Agent;

 

(b)           the Borrower shall deliver a local counsel opinion in form and
substance as set forth in Section 4.02(a)(ii) of this Agreement;

 

(c)           the Borrower shall have caused a title company approved by the
Administrative Agent to have delivered to the Administrative Agent and the
Collateral Trustee an endorsement to the title insurance policy delivered
pursuant to Section 9.19(c) of the Existing Credit Agreement

 

148

--------------------------------------------------------------------------------


 

or Section 5.09(b)(ii)(A), as applicable, date down(s) or other evidence
reasonably satisfactory to the Administrative Agent and/or the Collateral
Trustee insuring that (i) the priority of the liens evidenced by insuring the
continuing priority of the Lien of the Mortgage as security for such
Indebtedness has not changed and (ii) confirming and/or insuring that (a) since
the immediately prior incurrence of such additional Indebtedness, there has been
no change in the condition of title and (b) there are no intervening liens or
encumbrances which may then or thereafter take priority over the Lien of the
Mortgage, other than the Permitted Liens (without adding any additional
exclusions or exceptions to coverage);

 

(d)           with respect to each Mortgaged Property required to be insured
pursuant to the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Act of 1968, and the regulations promulgated thereunder, because it is
located in an area which has been identified by the Secretary of Housing and
Urban Development as a “special flood hazard area,” the Borrower or the
applicable Subsidiary Guarantor shall deliver to the Administrative Agent (i) a
policy of flood insurance that (A) covers such Mortgaged Property and (B) is
written in an amount reasonably satisfactory to the Administrative Agent, (ii) a
“life of loan” standard flood hazard determination with respect to such
Collateral and (iii) a confirmation that the Borrower or such Subsidiary
Guarantor has received the notice requested pursuant to Section 208(e)(3) of
Regulation H of the Board; and

 

(e)           the Borrower shall, upon the request of the Administrative Agent
and/or the Collateral Trustee, deliver to the approved title company, the
Collateral Trustee, the Administrative Agent and/or all other relevant third
parties all other items reasonably necessary to maintain the continuing priority
of the Lien of the Mortgage as security for such Indebtedness.

 

SECTION 10.18.            Effect of Amendment and Restatement.  (a)  On the
Closing Date, the Existing Credit Agreement shall be refinanced in its entirety
by this Agreement, and the Existing Credit Agreement shall thereafter be of no
further force and effect and shall be deemed replaced and superseded in all
respects by this Agreement, except to evidence the incurrence by the Borrower of
the “Obligations” under and as defined in the Existing Credit Agreement (whether
or not such “Obligations” are contingent as of the Closing Date) and the Liens
and security interests as granted under the applicable Loan Documents securing
payment of such “Obligations” are in all respects continuing and in full force
and effect and are reaffirmed hereby.

 

(b)           The Lenders hereby authorize and direct the Collateral Trustee (as
defined in each of the Existing Collateral Trust Agreement and the Collateral
Trust Agreement) to execute and deliver all Security Documents and other
documents or instruments necessary or advisable to effect this Agreement,
including, for the avoidance of doubt, any modifications to any Mortgages
previously executed and delivered to the Collateral Trustee (as defined in each
of the Existing Collateral Trust Agreement and the Collateral Trust Agreement)
by any Loan Party.

 

(c)           The parties hereto confirm that it is their intent that the
instructions provided herein shall represent an Act of Instructing Debtholders
under and as defined in the Existing Collateral Trust Agreement with respect to
the Collateral Trust Agreement, the Guarantee and Collateral Agreement and the
Reaffirmation Agreement.  The Borrower hereby represents and warrants to the
Administrative Agent, the Collateral Agent, the Arrangers, the Syndication
Agent, the Documentation Agents, the Issuing Banks and the Lenders and agrees
for the benefit of the Administrative Agent, the Collateral Agent, the
Arrangers, the Syndication Agent, the Documentation Agents, the Issuing Banks,
the Lenders and the Collateral Trustee (as defined in the Existing Collateral
Trust Agreement) that (i) Schedule 9.18(c) sets forth completely and correctly
(A) the aggregate outstanding amount of all Priority Lien Debt for Borrowed
Money (as defined in the Existing Collateral Trust Agreement), as in effect as
of the Closing Date, (B) the aggregate unfunded commitments to extend credit
which, when funded, would constitute Priority

 

149

--------------------------------------------------------------------------------


 

Lien Debt for Borrowed Money (as defined in the Existing Collateral Trust
Agreement), as in effect as of the Closing Date, and (C) the face amount of all
outstanding letters of credit issued under any Priority Lien Documents (as
defined in the Existing Collateral Trust Agreement) relating to Priority Lien
Debt for Borrowed Money (as defined in the Existing Collateral Trust Agreement),
as in effect as of the Closing Date, and (ii) pursuant to and in accordance with
Section 9.4 of the Existing Collateral Trust Agreement, the holders of Priority
Lien Commodity Hedging Obligations (as defined in the Existing Collateral Trust
Agreement) are not entitled to exercise any voting or consent right with respect
to the execution, acknowledgment and acceptance of the Collateral Trust
Agreement, the Guarantee and Collateral Agreement and the Reaffirmation
Agreement with respect to the aggregate Hedge Capacity Amount (as defined in the
Existing Collateral Trust Agreement) under Priority Lien Commodity Hedging
Agreements (as defined in the Existing Collateral Trust Agreement) that are
Capacity Commodity Hedging Agreements (as defined in the Existing Collateral
Trust Agreement), including with respect to clause (i)(y)(D) of the definition
of “Act of Instructing Debtholders” set forth in the Existing Collateral Trust
Agreement.  To accomplish the intent set forth in the first sentence of this
Section 9.18(c), the Lenders, constituting, solely based on (and in reliance
upon) the representation and warranty of the Borrower set forth in the
immediately preceding sentence, holders of Priority Lien Debt (as defined in the
Existing Collateral Trust Agreement) constituting more than 50% of the sum of
(1) the aggregate outstanding amount of all Priority Lien Debt for Borrowed
Money (as defined in the Existing Collateral Trust Agreement), (2) the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Priority Lien Debt for Borrowed Money (as defined in the Existing Collateral
Trust Agreement) and (3) the face amount of all outstanding letters of credit
issued under any Priority Lien Documents (as defined in the Existing Collateral
Trust Agreement) relating to Priority Lien Debt for Borrowed Money (as defined
in the Existing Collateral Trust Agreement), hereby (x) consent to the
Collateral Trust Agreement, the Guarantee and Collateral Agreement and the
Reaffirmation Agreement, (y) authorize and instruct the Collateral Trustee (as
defined in the Existing Collateral Trust Agreement) to execute, acknowledge and
accept each of the Collateral Trust Agreement, the Guarantee and Collateral
Agreement and the Reaffirmation Agreement on their behalf and (z) direct the
Administrative Agent, on their behalf, to authorize and instruct the Collateral
Trustee (as defined in the Existing Collateral Trust Agreement) to execute,
acknowledge and accept each of the Collateral Trust Agreement, the Guarantee and
Collateral Agreement and the Reaffirmation Agreement on their behalf.

 

SECTION 10.19.            Permitted Amendments.  (a)  The Borrower may, by
written notice to the Administrative Agent from time to time, make one or more
offers to all Lenders of an applicable Class to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower.  Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendments and (ii) the
date on which responses from the applicable Lenders in respect of such Permitted
Amendment are required to be received (which shall not be less than three
Business Days after the date of such notice).  Only those Lenders that consent
to such Permitted Amendment (the “Accepting Lenders”) will have the maturity of
their applicable Loans and Commitments extended and be entitled to receive any
increase in the Applicable Margin and any fees (including prepayment premiums or
fees), in each case, as provided therein; provided, however, that if the initial
yield on any Loans and/or Commitments the final maturity date of which is
extended pursuant to any Permitted Amendment (such Loans and/or Commitments,
collectively, the “Permitted Amendment Loans and/or Commitments”) as determined
by the Administrative Agent to be equal to the sum of (x) the Adjusted LIBO Rate
plus the Applicable Margin applicable to the Permitted Amendment Loans and/or
Commitments and (y) if the Permitted Amendment Loans and/or Commitments are
initially made at a discount or the Lenders making the same receive a fee
directly or indirectly from the Borrower or any Subsidiary for doing so (the
amount of such discount or fee, expressed as a percentage of the Permitted
Amendment Loans and/or

 

150

--------------------------------------------------------------------------------


 

Commitments, being referred to herein as the “Permitted Amendment Discount”),
such Permitted Amendment Discount, divided by the lesser of (A) the average life
to maturity of such Permitted Amendment Loans and/or Commitments and (B) four,
exceeds by more than 25 basis points (the amount of such excess above 25 basis
points being referred to herein as the “Permitted Amendment Yield Differential”)
the Adjusted LIBO Rate plus the Applicable Margin then in effect for any Class
of Term Loans, New Term Loans or Refinancing Term Loans then the Applicable
Margin then in effect for such Class of Term Loans, New Term Loans or
Refinancing Term Loans, as applicable, shall automatically be increased by the
Permitted Amendment Yield Differential, effective upon the making of the
Permitted Amendment Loans and/or Commitments (and if the Applicable Margin on
the Permitted Amendment Loans and/or Commitments is subject to a leveraged-based
pricing grid, appropriate increases to the other Applicable Margins for such
Class of Term Loans, New Term Loans or Refinancing Term Loans, as applicable,
consistent with the foregoing, shall be made).

 

(b)           The Borrower and each Accepting Lender shall execute and deliver
to the Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Permitted Amendment.  Each of
the parties hereto hereby agrees that, upon the effectiveness of any Permitted
Amendment, this Agreement shall be deemed amended, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the terms and
provisions of the Permitted Amendment with respect to the Loans and Commitments
of the Accepting Lenders (including any amendments necessary to treat the Loans
and Commitments of the Accepting Lenders in a manner consistent with the other
Loans and Commitments under this Agreement).  Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 9.19 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions and
Officers’ Certificates consistent with those delivered pursuant to Section 4.02.

 

SECTION 10.20.            Certain Undertakings with Respect to Securitization
Vehicles.  (a) Each Secured Party, the Administrative Agent and the Collateral
Agent agrees, and shall instruct the Collateral Trustee, that, prior to the date
that is one year and one day after the payment in full of all the obligations of
the Securitization Vehicle in connection with and under the South Central
Securitization, (i) the Collateral Agent and the other Secured Parties shall not
be entitled, whether before or after the occurrence of any Event of Default, to
(A) institute against, or join any other Person in instituting against, any
Securitization Vehicle any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under the laws of the United States or any State
thereof, (B) transfer and register the capital stock of any Securitization
Vehicle or any other instrument evidencing any Sellers’ Retained Interest in the
name of the Collateral Agent or a Secured Party or any designee or nominee
thereof, (C) foreclose such security interest regardless of the bankruptcy or
insolvency of the Borrower or any Restricted Subsidiary, (D) exercise any voting
rights granted or appurtenant to such capital stock of any Securitization
Vehicle or any other instrument evidencing any Sellers’ Retained Interest or
(E) enforce any right that the holder of any such capital stock of any
Securitization Vehicle or any other instrument evidencing any Sellers’ Retained
Interest might otherwise have to liquidate, consolidate, combine, collapse or
disregard the entity status of such Securitization Vehicle and (ii) the
Collateral Agent and other Secured Parties hereby waive and release any right to
require (A) that any Securitization Vehicle be in any manner merged, combined,
collapsed or consolidated with or into the Borrower or any Restricted
Subsidiary, including by way of substantive consolidation in a bankruptcy case
or (B) that the status of any Securitization Vehicle as a separate entity be in
any respect disregarded.  Each Secured Party, the Administrative Agent and the
Collateral Agent agree and acknowledge, and shall instruct the Collateral
Trustee, that the agent acting on behalf of the holders of securitization
indebtedness of the Securitization Vehicle is an express third party beneficiary
with

 

151

--------------------------------------------------------------------------------


 

respect to this Section 9.20 and such agent shall have the right to enforce
compliance by the Secured Parties, the Administrative Agent, the Collateral
Agent and the Collateral Trustee with this Section.

 

(b)           Upon the transfer or purported transfer by the Borrower or any
Restricted Subsidiary of South Central Securitization Assets to a Securitization
Vehicle in a South Central Securitization, any Liens with respect to such South
Central Securitization Assets arising under this Agreement or any Security
Document related to this Agreement shall automatically be released (and each of
the Administrative Agent and the Collateral Agent, as applicable, is hereby
authorized, and shall instruct the Collateral Trustee, to execute and enter into
any such releases and other documents as the Borrower may reasonably request in
order to give effect thereto).

 

SECTION 10.21.            Undertaking Regarding Bankruptcy or Similar Proceeding
against Funded L/C SPV.  (a)  No party hereto shall institute (and the Borrower
shall cause each other Subsidiary not to institute) against the Funded L/C SPV
any voluntary or involuntary bankruptcy, reorganization, insolvency, liquidation
or similar proceeding, prior to the date that is one year and one day after the
payment in full of all outstanding obligations of the Funded L/C SPV with
respect to any Cash Collateralized Letter of Credit Facility.  The agreement in
the preceding sentence shall survive the termination of the Commitments and the
payment in full of the Loans, Fees and all other expenses or amounts payable
under any Loan Document.

 

(b)           Each Lender, the Administrative Agent and the Collateral Agent
hereby agree, and shall instruct the Collateral Trustee, that, prior to the date
that is one year and one day after the later of the payment in full of all the
obligations of the Funded L/C SPV in connection with and under Cash
Collateralized Letter of Credit Facilities or the latest expiration of the
letters of credit issued thereunder, (i) the Lenders, the Administrative Agent,
the Collateral Agent and the Collateral Trustee shall not be entitled, whether
before or after the occurrence of any Event of Default, to (A) institute, or
join any other Person in instituting, against the Funded L/C SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof or (B) for so long as the Class A
Membership Units of the Funded L/C SPV are owned by any Loan Party, enforce any
right that the holder of the Class A Membership Units of the Funded L/C SPV
might otherwise have to liquidate, consolidate, combine, collapse or disregard
the entity status of the Funded L/C SPV and (ii) each Lender, the Administrative
Agent and the Collateral Agent hereby waive and release any right to require
that (A) the Funded L/C SPV be in any manner merged, combined, collapsed or
consolidated with or into the Borrower, any Subsidiary or any affiliate of the
Borrower, including by way of substantive consolidation in a bankruptcy case or
(B) the status of the Funded L/C SPV as a separate entity be in any respect
disregarded.   Each Lender, the Administrative Agent and the Collateral Agent
agree and acknowledge, and shall instruct the Collateral Trustee, that each LC
Issuer under any Cash Collateralized Letter of Credit Facility is an express
third party beneficiary with respect to this Section 9.21(b) and such LC Issuer
shall have the right to enforce compliance by the Lenders, the Administrative
Agent, the Collateral Agent and the Collateral Trustee with this
Section 9.21(b).

 

SECTION 10.22.            Patriot Act.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower and
each other Loan Party that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.

 

SECTION 10.23.            No Fiduciary Duty.  Each Agent, the Syndication Agent,
each Documentation Agent, each Arranger, each Lender and their respective
Affiliates (collectively,

 

152

--------------------------------------------------------------------------------


 

solely for purposes of this Section 9.23, the “Lenders”), may have economic
interests that conflict with those of the Loan Parties, their equity holders
and/or their Affiliates.  The Borrower hereby agrees that nothing in the Loan
Documents will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and the
Borrower, its equity holders or its Affiliates, on the other hand.  The Borrower
hereby acknowledges and agrees that (a) the transactions contemplated by this
Agreement and the other Loan Documents are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other hand,
and (b) in connection therewith and with the process leading thereto, (i) no
Lender has assumed an advisory or fiduciary responsibility in favor of any Loan
Party, its equity holders or its Affiliates with respect to the transactions
contemplated by this Agreement and the other Loan Documents (or the exercise of
rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its equity holders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (ii) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. 
Each Loan Party agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary duty to such
Loan Party, in connection with such transaction or the process leading thereto.

 

[Signature pages follow]

 

153

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

NRG ENERGY, INC.

 

 

 

 

 

By:

/s/ Christopher Sotos

 

 

Name:

Christopher Sotos

 

 

Title:

Vice President and Treasurer

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC., as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Kirkwood Roland

 

 

Name:

Kirkwood Roland

 

 

Title:

Vice President

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ Henrik Dahlback

 

Name:

Henrik Dahlback

 

Title:

Director

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as an Issuing Bank, Swingline Lender and a Lender

 

 

 

 

 

 

 

By:

/s/ Kirkwood Roland

 

 

Name:

Kirkwood Roland

 

 

Title:

Vice President

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as an Issuing Bank and a Lender

 

 

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Dusan Lazarov

 

Name:

Dusan Lazarov

 

Title:

Director

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as an Issuing Bank and a Lender

 

 

 

 

 

 

 

By:

/s/ William Graham

 

Name:

William Graham

 

Title:

Authorized Signatory

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ann E. Sutton

 

Name:

Ann E. Sutton

 

Title:

Director

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

By:

/s/ John Treadwell, Jr.

 

Name:

John Treadwell, Jr.

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Brendan Heneghan

 

Name:

Brendan Heneghan

 

Title:

Vice President

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Hans J. Scholz

 

 

Name:

Hans J. Scholz

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ Barbara F. Stacks

 

 

Name:

Barbara F. Stacks

 

 

Title:

Assistant Vice President

 

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Darrell Stanley

 

 

Name:

Darrell Stanley

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

 

Name:

Michael Willis

 

 

Title:

Managing Director

 

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name:

Doreen Barr

 

 

Title:

Director

 

 

 

 

 

 

 

 

By:

/s/ Sanja Gazaht

 

 

Name:

Sanja Gazaht

 

 

Title:

Associate

 

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

DNB NOR BANK ASA, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Mark Dennes

 

 

Name:

Mark Dennes

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

By:

/s/ Giacomo Landi

 

 

Name:

Giacomo Landi

 

 

Title:

Senior Vice President

 

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Sean Gilbride

 

 

Name:

Sean Gilbride

 

 

Title:

Authorized Signatory

 

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Stephen E. Fischer

 

 

Name:

Stephen E. Fischer

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Sven Wellock

 

 

Name:

Sven Wellock

 

 

Title:

Director

 

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Juan Javellana

 

 

Name:

Juan Javellana

 

 

Title:

Executive Director

 

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Leon Mo

 

 

Name:

Leon Mo

 

 

Title:

Authorized Signatory

 

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ William Graham

 

 

Name:

William Graham

 

 

Title:

Authorized Signatory

 

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Thomas Casey

 

 

Name:

Thomas Casey

 

 

Title:

Authorized Signatory

 

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING
CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Hiroshi Higuma

 

Name:

Hiroshi Higuma

 

Title:

Joint General Manager

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael Canavan

 

Name:

Michael Canavan

 

Title:

Authorized Signatory

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Lender

 

 

 

 

 

By:

/s/ Alex Reiter

 

Name:

Alex Reiter

 

Title:

Vice President

 

 

 

 

 

By:

/s/ J. Richard Cook

 

Name:

J. Richard Cook

 

Title:

Managing Director

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Eric Otieno

 

Name:

Eric Otieno

 

Title:

Assistant Vice President

 

NRG Energy, Inc. Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.01(e)

 

Revolving Commitments

 

Lender

 

Revolving
Commitment

 

Pro Rata Share

 

Bank of America, N.A.

 

$

169,000,000

 

7.3478

%

 

 

 

 

 

 

Barclays Bank PLC

 

$

169,000,000

 

7.3478

%

 

 

 

 

 

 

BNP Paribas

 

$

100,000,000

 

4.3478

%

 

 

 

 

 

 

Citibank, N.A.

 

$

169,000,000

 

7.3478

%

 

 

 

 

 

 

Commerzbank AG, New York and Grand Cayman Branches

 

$

75,000,000

 

3.2609

%

 

 

 

 

 

 

Credit Agricole Corporate and Investment Bank

 

$

100,000,000

 

4.3478

%

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

$

169,000,000

 

7.3478

%

 

 

 

 

 

 

Deutsche Bank AG New York Branch

 

$

169,000,000

 

7.3478

%

 

 

 

 

 

 

DnB NOR Bank ASA

 

$

75,000,000

 

3.2609

%

 

 

 

 

 

 

Goldman Sachs Bank USA

 

$

169,000,000

 

7.3478

%

 

 

 

 

 

 

ING Capital LLC

 

$

100,000,000

 

4.3478

%

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

169,000,000

 

7.3478

%

 

 

 

 

 

 

Mizuho Corporate Bank, Ltd.

 

$

60,000,000

 

2.6087

%

 

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

$

125,000,000

 

5.4348

%

 

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

$

44,000,000

 

1.9130

%

 

 

 

 

 

 

Royal Bank of Canada

 

$

75,000,000

 

3.2609

%

 

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

$

25,000,000

 

1.0870

%

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

94,000,000

 

4.0869

%

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

$

169,000,000

 

7.3478

%

 

 

 

 

 

 

Union Bank, N.A.

 

$

75,000,000

 

3.2609

%

 

 

 

 

 

 

TOTAL:

 

$

2,300,000,000

 

100

%

 

Schedule 1.01(e)-1

 

--------------------------------------------------------------------------------


 

Schedule 1.01(g)

 

Term Commitments

 

Lender

 

Term Commitment

 

Pro Rata Share

 

Morgan Stanley Senior Funding, Inc.

 

$

1,600,000,000

 

100

%

 

 

 

 

 

 

TOTAL:

 

$

1,600,000,000

 

100

%

 

Schedule 1.01(g)-1

 

--------------------------------------------------------------------------------